


Exhibit 10.1
Execution Copy


Note: Any representations and warranties of a party set forth in this agreement
(including all exhibits and schedules) have been made solely for the benefit of
the other party to the agreement. Some of those representations and warranties
were made only as of the date of the agreement or such other date as specified
in the agreement, may be subject to a contractual standard of materiality
different from what may be viewed as material to stockholders, or may have been
used for the purpose of allocating risk between the parties rather than
establishing matters as facts. Such agreements are included with this filing
only to provide investors with information regarding the terms of the
agreements, and not to provide investors with any other factual or disclosure
information regarding the registrant or its business.
 

CREDIT AND GUARANTY AGREEMENT
 

Among
DELTA AIR LINES, INC.,
as Borrower,
and
THE SUBSIDIARIES OF THE BORROWER NAMED HEREIN,
as Guarantors
and
THE LENDERS PARTY HERETO,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


GOLDMAN SACHS LENDING PARTNERS LLC
and
UBS SECURITIES LLC,
as Co-Syndication Agents,


BARCLAYS BANK PLC
and
BANK OF AMERICA, N.A.,
as Co- Documentation Agents,


J.P. MORGAN SECURITIES LLC,
BARCLAYS CAPITAL
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS LENDING PARTNERS LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
MORGAN STANLEY SENIOR FUNDING, INC.
and
UBS SECURITIES LLC,
as Joint Bookrunners
and
J.P. MORGAN SECURITIES LLC,
GOLDMAN SACHS LENDING PARTNERS LLC,
UBS SECURITIES LLC,
BARCLAYS CAPITAL
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers
 

Dated as of April 20, 2011








--------------------------------------------------------------------------------




Table of Contents
 
 
Page


 
 
 
Section 1.
DEFINITIONS
2


 
Defined Terms
2


 
Terms Generally
48


 
Accounting Terms; GAAP
48


Section 2.
AMOUNT AND TERMS OF CREDIT
48


 
Commitments of the Lenders; Term Loans
48


 
Letters of Credit
49


 
Requests for Borrowings
56


 
Funding of Borrowings
58


 
Interest Elections
58


 
Limitation on Eurodollar Tranches
59


 
Interest on Loans
60


 
Default Interest
60


 
Alternate Rate of Interest
60


 
Amortization of Term Loans; Repayment of Loans; Evidence of Debt
61


 
Optional Termination or Reduction of Revolving Commitments
62


 
Mandatory Prepayment of Loans and Mandatory Commitment Reductions; Commitment
Termination
62


 
Optional Prepayment of Loans
64


 
Increased Costs
65


 
Break Funding Payments
67


 
Taxes
67


 
Payments Generally; Pro Rata Treatment
70


 
Mitigation Obligations; Replacement of Lenders
71


 
Certain Fees
72


 
Commitment Fee and Upfront Term Loan Fee
72


 
Letter of Credit Fees
72


 
Nature of Fees
73


 
Right of Set-Off
73


 
Security Interest in Letter of Credit Account
73


 
Payment of Obligations
73


 
Defaulting Lenders
74


 
Currency Equivalents
77









--------------------------------------------------------------------------------




 
Extension of the Revolving Facility
77


Section 3.
REPRESENTATIONS AND WARRANTIES
80


 
Organization and Authority
80


 
Air Carrier Status
80


 
Due Execution
81


 
Statements Made
81


 
Financial Statements; Material Adverse Change
82


 
Ownership
82


 
Liens
82


 
Use of Proceeds
82


 
Litigation and Compliance with Laws
82


 
Primary FAA Slot Utilization
83


 
Primary Foreign Slot Utilization
84


 
Primary Routes
84


 
Margin Regulations; Investment Company Act
84


 
ERISA
85


 
Properties
85


 
Perfected Security Interests
86


 
Payment of Taxes
86


 
Section 1110
86


Section 4.
CONDITIONS OF LENDING
86


 
Conditions Precedent to Initial Loans and Initial Letters of Credit
86


 
Conditions Precedent to Each Loan and Each Letter of Credit
92


Section 5.
AFFIRMATIVE COVENANTS
93


 
Financial Statements, Reports, etc.
93


 
Existence
97


 
Insurance
97


 
Maintenance of Properties
98


 
Obligations and Taxes
98


 
Notice of Event of Default, etc.
99


 
Access to Books and Records
99


 
Compliance with Laws
100


 
Appraisal Reports and Field Audits
101


 
FAA and DOT Matters; Citizenship
101


 
Primary FAA Slot Utilization
101









--------------------------------------------------------------------------------




 
Primary Foreign Slot Utilization
102


 
Primary Route Utilization
102


 
Additional Guarantors; Grantors; Collateral
102


 
Further Assurances
104


 
Post Closing Items
104


Section 6.
NEGATIVE COVENANTS
105


 
Liens on Collateral
105


 
Merger, etc.
107


 
Indebtedness
107


 
Fixed Charge Coverage
110


 
Liquidity
111


 
Coverage Ratio
111


 
Restricted Payments and Investments
112


 
Transactions with Affiliates
116


 
Disposition of Collateral
117


 
Nature of Business
117


 
Fiscal Year
117


Section 7.
EVENTS OF DEFAULT
117


 
Events of Default
117


Section 8.
THE AGENTS
120


 
Administration by Agents
120


 
Rights of Administrative Agent
121


 
Liability of Agents
121


 
Reimbursement and Indemnification
122


 
Successor Agents
122


 
Independent Lenders
123


 
Advances and Payments
123


 
Sharing of Setoffs
123


 
Other Agents
124


 
Withholding Taxes
124


 
Appointment by Secured Parties
124


Section 9.
GUARANTY
124


 
Guaranty
125


 
No Impairment of Guaranty
126


 
Continuation and Reinstatement, etc.
126









--------------------------------------------------------------------------------




 
Subrogation
126


 
Discharge of Guaranty
126


Section 10.
MISCELLANEOUS
127


 
Notices
127


 
Successors and Assigns
128


 
Confidentiality
133


 
Expenses; Indemnity; Damage Waiver
134


 
Governing Law; Jurisdiction; Consent to Service of Process
135


 
No Waiver
136


 
Extension of Maturity
136


 
Amendments, etc.
136


 
Severability
139


 
Headings
139


 
Survival
139


 
Execution in Counterparts; Integration; Effectiveness
140


 
USA Patriot Act
140


 
Registrations with International Registry
140


 
WAIVER OF JURY TRIAL
140


 
No Fiduciary Duty
141


 
Certain Collateral Matters
141


 
Intercreditor Agreements
141













    






--------------------------------------------------------------------------------




INDEX OF APPENDICES
ANNEX A    -    Commitment Amounts


EXHIBIT A-1    -    Form of Real Estate Mortgage - Georgia
EXHIBIT A-2 -    Form of Real Estate Mortgage - Minnesota
EXHIBIT B    -    Form of Security Agreement
EXHIBIT C    -    Form of Slot, Gate and Route Security Agreement
EXHIBIT D    -    Form of Aircraft Mortgage
EXHIBIT E    -    Form of Instrument of Assumption and Joinder
EXHIBIT F    -    Form of Assignment and Acceptance
EXHIBIT G    -    Form of Eligible Accounts Receivable Calculation Certificate
EXHIBIT H    -    Form of Routes and Slots Utilization Certificate
EXHIBIT I    -    Form of Collateral Coverage Ratio Calculations


SCHEDULE 1.01(a)    -    Immaterial Subsidiaries
SCHEDULE 1.01(b)    -    Initial Appraisal Reports
SCHEDULE 2.02    -    Existing Letters of Credit
SCHEDULE 3.06    -    Subsidiaries
SCHEDULE 3.10    -    Primary FAA Slots on Closing Date
SCHEDULE 3.11    -    Primary Foreign Slots on Closing Date
SCHEDULE 3.12    -    Primary Routes on Closing Date
SCHEDULE 3.14    -    ERISA
SCHEDULE 3.15(a)    -    Mortgaged Real Property
SCHEDULE 3.18    -    Pre 10/22/94 Section 1110 Collateral
SCHEDULE 6.03    -    Indebtedness
SCHEDULE 6.08    -    Transactions with Affiliates
    










--------------------------------------------------------------------------------




CREDIT AND GUARANTY AGREEMENT
Dated as of April 20, 2011
CREDIT AND GUARANTY AGREEMENT, dated as of April 20, 2011, among DELTA AIR
LINES, INC., a Delaware corporation (the “Borrower”), the direct and indirect
Domestic Subsidiaries of the Borrower from time to time party hereto (each a
“Guarantor” and collectively the “Guarantors”), each of the several banks and
other financial institutions or entities from time to time party hereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent for the
Lenders (together with its permitted successors in such capacity, the
“Administrative Agent”), J.P. MORGAN SECURITIES LLC (“JPMS”), GOLDMAN SACHS
LENDING PARTNERS LLC (“GS”), UBS SECURITIES LLC (“UBS”), BARCLAYS CAPITAL
(“Barclays Capital”), the investment banking division of BARCLAYS BANK PLC
(“Barclays Bank”) and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
(“Merrill Lynch”), as joint lead arrangers (in such capacities, the
“Arrangers”), JPMS, BARCLAYS CAPITAL, CITIGROUP GLOBAL MARKETS INC., CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, DEUTSCHE BANK SECURITIES INC., GS, MERRILL
LYNCH, MORGAN STANLEY SENIOR FUNDING, INC. and UBS, as joint bookrunners (in
such capacities, the “Bookrunners”), GS and UBS, as co-syndication agents (in
such capacity, the “Co-Syndication Agents”), and BARCLAYS BANK and BANK OF
AMERICA, N.A., as co-documentation agents (in such capacity, the
“Co-Documentation Agents”).
INTRODUCTORY STATEMENT
The Borrower has applied to the Lenders for a loan facility of up to
$2,600,000,000 comprised of (a) a revolving credit and revolving letter of
credit facility in an aggregate principal amount (or Dollar Amount, in the case
of LC Exposure) not to exceed $1,225,000,000 as set forth herein and (b) a term
loan facility in an aggregate principal amount of up to $1,375,000,000 as set
forth herein, all of the Borrower's obligations under each of which are to be
guaranteed by the Guarantors.
The proceeds of the Loans will be used to repay in full all of the obligations
of the Borrower and the Guarantors under and in connection with the Exit
Facilities and the December 2009 Citi Facility, to pay related transaction
costs, fees and expenses, and for working capital and other general corporate
purposes of the Borrower and its Subsidiaries.
To provide guarantees and security for the repayment of the Loans, the
reimbursement of any draft drawn under a Letter of Credit and the payment of the
other obligations of the Borrower and the Guarantors hereunder and under the
other Loan Documents, the Borrower and the Guarantors will, among other things,
provide to the Administrative Agent and the Lenders the following (each as more
fully described herein):
(a)a guaranty from each of the Guarantors of the due and punctual payment and
performance of the Obligations of the Borrower pursuant to Section 9 hereof; and

1

--------------------------------------------------------------------------------




(b)a security interest in or mortgages (or comparable Liens) with respect to the
Collateral from the Borrower and each other Grantor (if any) pursuant to the
Collateral Documents.


Accordingly, the parties hereto hereby agree as follows:


SECTION 1.


DEFINITIONS


SECTION 1.01.             Defined Terms.


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Account” shall mean all “accounts” as defined in the UCC, and all rights to
payment for interest (other than with respect to debt and credit card
receivables).
“Account Control Agreements” shall mean each three-party security and control
agreement entered into by any Grantor, the Administrative Agent and a financial
institution which maintains one or more deposit accounts or securities accounts
that have been pledged to the Administrative Agent as Collateral hereunder or
under any other Loan Document, in each case giving the Administrative Agent
exclusive control over the applicable account and in form and substance
reasonably satisfactory to the Administrative Agent and as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Account Debtor” shall mean the Person obligated on an Account.
“Additional Collateral” shall mean (a) cash and Permitted Investments pledged to
the Administrative Agent (and subject to an Account Control Agreement), (b) Cure
Collateral and (c) other assets (including accounts receivable, aircraft,
airframes, engines, Slots, Routes, Ground Support Equipment, Real Property
Assets, spare parts, Tooling, spare engines and Flight Simulators) of the
Borrower or any Guarantor which shall be reasonably satisfactory to the
Administrative Agent, and all of which assets shall (i) (other than Additional
Collateral of the type described in clauses (a) and (b) above) be valued by a
new Appraisal Report or Field Audit, as the case may be, at the time the
Borrower designates such assets as Additional Collateral and (ii) as of any date
of determination, be subject to a perfected first priority (subject to Specified
Permitted Collateral Liens) Lien and/or mortgage (or comparable Lien) in favor
of the Administrative Agent and otherwise subject only to Permitted Collateral
Liens.
“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.
“Administrator” shall have the meaning given it in the Regulations and
Procedures for the International Registry.

2

--------------------------------------------------------------------------------




“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise; provided that the PBGC shall not be an
Affiliate of the Borrower or any Guarantor.
“Agents” shall mean the Administrative Agent, the Co-Syndication Agents, the
Co-Documentation Agents, the Bookrunners and the Arrangers.
“Agreement” shall mean this Credit and Guaranty Agreement, as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender's Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender's Term Loans then
outstanding and (ii) the amount of such Lender's Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender's Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender's Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
“Aircraft” shall have the meaning set forth in the Aircraft Mortgage.
“Aircraft Mortgage” shall mean that “Aircraft Mortgage” as defined in Section
4.01(e), as the same may be amended, restated, modified, supplemented, extended
or amended and restated from time to time.
“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment adopted on November 16, 2001, at a diplomatic
conference in Cape Town, South Africa, and all amendments, supplements and
revisions thereto (and from and after the effective date of the Cape Town Treaty
in the relevant country, means when referring to the Aircraft Protocol with
respect to that country, the Aircraft Protocol as in effect in such country,
unless otherwise indicated).
“Airframe” shall have the meaning set forth in the Aircraft Mortgage.
“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.

3

--------------------------------------------------------------------------------




“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (c) the sum of the
one-month LIBO Rate in effect on such day plus 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the one-month LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
one-month LIBO Rate, respectively.
“Alternative Currency” shall mean (a) Euros and (b) any currency other than
Dollars or Euros in which the Issuing Lender is willing to issue a Letter of
Credit.
“Applicable Appraisal Discount Rate” shall mean, on the date of any valuation
done in connection with an Appraisal Report, 11.5%.
“Applicable Margin” shall mean (a) with respect to Term Loans, a rate per annum
equal to (x) 3.25%, in the case of ABR Loans and (y) 4.25%, in the case of
Eurodollar Loans and (b) with respect to Revolving Loans, the rate per annum
determined pursuant to the Applicable Pricing Grid.
“Applicable Pricing Grid” shall mean the table set forth below:
Level
Moody's/S&P
Ratings


Commitment Fee Rate
Applicable Margin
Eurodollar Loans


Applicable Margin
ABR Loans
I
B/B2 (stable) or worse
0.75%
4.25%
3.25%
II
B+/B1 (stable)
0.75%
4%
3%
III
BB- /Ba3 (stable) or better
0.5%
3.75%
2.75%



For the purposes of the foregoing, (i) if the Ratings established by Moody's and
S&P shall fall within different Levels, the Applicable Margin and the Commitment
Fee Rate shall be based on the higher of the two Ratings unless one of the two
Ratings is two Levels lower than the other, in which case the Applicable Margin
and the Commitment Fee Rate shall be determined by reference to the Level next
below that of the higher of the two Ratings, (ii) if the Ratings established by
Moody's and S&P shall be changed (other than as a result of a change in the
rating system of Moody's or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency and (iii) if
neither Moody's nor S&P shall have in effect a Rating for the Borrower, the
Applicable Margin and Commitment Fee Rate shall be based on Level I.  Each
change in the Applicable Margin and/or Commitment Fee Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.  If
either (but not both) of Moody's and S&P shall cease to have in effect a Rating
(whether as a result of such agency ceasing to be in the business of rating
corporate borrowers or otherwise), the Applicable Margin and Commitment Fee Rate
shall be determined by reference to the Rating of the other rating agency.

4

--------------------------------------------------------------------------------




“Appraisal Report” shall mean (i) the Initial Appraisal Reports and (ii) any
other appraisal prepared by an Appraiser, in form and substance reasonably
satisfactory to the Administrative Agent, which certifies, at the time of
determination, the Appraised Value of the Appraised Collateral described
therein.
“Appraised Collateral” shall mean Collateral that is Mortgaged Collateral,
Primary Routes, Primary Slots, Flight Simulators, Tooling, Ground Support
Equipment, Mortgaged Real Property or any other individual asset that, in each
case is included in an Appraisal Report.
“Appraised Value” shall mean, as of any date of determination, (a) in the case
of Appraised Collateral, the fair market value thereof as reflected in the most
recent Appraisal Report obtained in respect of such Collateral or assets in
accordance with this Agreement (in the case of any Primary Routes, utilizing the
Applicable Appraisal Discount Rate); provided that, with respect to Aircraft,
“Appraised Value” shall mean the average of the Appraised Value (as otherwise
calculated pursuant to this definition) reflected in the Appraisal Reports
obtained from three separate Appraisers with respect to such Collateral, (b) in
the case of Eligible Accounts Receivable, Eligible Accounts Receivable, as
reflected in the most recent Officer's Certificate delivered pursuant to Section
4.01(r) or Section 5.01(n), as applicable, and (c) 100% of the amount of cash
and Permitted Investments pledged as of such date as Additional Collateral, each
such value referred to in this definition to be (A) determined in a manner
reasonably satisfactory to the Administrative Agent and (B) subject, in the case
of clauses (a) and (b), to reserves and other criteria established by the
Administrative Agent in its commercially reasonable discretion.
“Appraisers” shall mean, (a) Morten Beyer & Agnew, as to the FAA Slots, Routes
and Foreign Slots, (b) Simat, Hellieson & Eichner, Inc., as to the Ground
Support Equipment, Tooling and Flight Simulators, (c) Morten Beyer & Agnew,
Simat, Hellieson & Eichner, Inc. or BK Associates, Inc., as to Aircraft, (d)
Simat, Hellieson & Eichner, Inc., as to Spare Engines and Spare Parts, (e) the
Real Property Appraiser, as to Real Property Assets and (f) such other appraisal
firm or firms as may be retained by the Administrative Agent and the Borrower
from time to time.
“Approved Fund” shall have the meaning given such term in Section 10.02(b).
“ARB Indebtedness” shall mean, with respect to the Borrower or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of the
Borrower or such Subsidiary created or arising with respect to any limited
recourse revenue bonds issued for the purpose of financing or refinancing
improvements to, or the construction or acquisition of, airport and other
related facilities and equipment, the use or construction of which qualifies and
renders interest on such bonds exempt from certain federal or state taxes.
“Arrangers” shall have the meaning set forth in the first paragraph of this
Agreement.
“Asset Sale” shall mean any sale of Collateral or series of related sales of
Collateral, that yields Net Cash Proceeds to the Borrower or any of its
Subsidiaries in excess of $15,000,000.

5

--------------------------------------------------------------------------------




“Assignment” shall have the meaning given in the Cape Town Convention.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit F.
“Associated Rights” shall have the meaning given in the Cape Town Convention.
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Barclays Bank” shall have the meaning set forth in the first paragraph of this
Agreement.
“Barclays Capital” shall have the meaning set forth in the first paragraph of
this Agreement.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Bookrunners” shall have the meaning set forth in the first paragraph of this
Agreement.
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
“Borrowing” shall mean the incurrence, conversion or continuation of Loans of a
single Type made from all the Revolving Lenders or the Term Lenders, as the case
may be, on a single date and having, in the case of Eurodollar Loans, a single
Interest Period.
“Borrowing Request” shall mean a request by the Borrower, executed by a
Responsible Officer of the Borrower, for a Borrowing in accordance with Section
2.03.

6

--------------------------------------------------------------------------------




“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed (and, for a Letter of Credit, other than a day on which the Issuing
Lender issuing such Letter of Credit is closed); provided, however, that when
used in connection with a Eurodollar Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits on
the London interbank market.
“Business Plan” shall mean the business plan of the Borrower and its
Subsidiaries, including annual projections through December 31, 2013, dated
February 4, 2011.
“Cape Town Convention” shall mean the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on November
16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto (and from and after the effective
date of the Cape Town Treaty in the relevant country, means when referring to
the Cape Town Convention with respect to that country, the Cape Town Convention
as in effect in such country, unless otherwise indicated).
“Cape Town Treaty” shall mean, collectively, (a) the Cape Town Convention, (b)
the Aircraft Protocol, and from and after the effective date of the Cape Town
Treaty in the relevant country, shall mean when referring to the Cape Town
Treaty with respect to that country, the Cape Town Treaty as in effect in such
country, unless otherwise indicated, and (c) all rules and regulations
(including but not limited to the Regulations and Procedures for the
International Registry) adopted pursuant thereto and, in the case of each of the
foregoing described in clauses (a) through (c), all amendments, supplements and
revisions thereto.


“Capital Asset Sale” shall have the meaning given such term in the definition of
“EBITDAR” in this Section 1.01.
“Capitalized Lease” shall mean, as applied to any Person, any lease of property
by such Person as lessee which would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP. The amount of obligations of such
Person under a Capitalized Lease shall be the capitalized amount thereof
determined in accordance with GAAP.
“Cash Collateralization” shall have the meaning given such term in Section
2.02(j).
“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement (including any request,
rule, regulation, guideline, requirement or directive promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III), (b) any change in any law
(including pursuant to any treaty or, for purposes of Section 5.09, any other
agreement governing the right to fly international routes), rule or regulation
or in the interpretation or application thereof by any Governmental Authority,
Airport Authority or Foreign Aviation Authority after the date of this Agreement
applicable to the Borrower or any of the Guarantors or (c) compliance by any
Lender or Issuing Lender (or, for purposes of Section 2.14(b), by any lending
office of such Lender or Issuing Lender or by such Lender's or Issuing Lender's
holding

7

--------------------------------------------------------------------------------




company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.
“Change of Control” shall mean (a) the acquisition after the Closing Date (other
than pursuant to a Permitted Change of Control Transaction) of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
SEC thereunder as in effect on the date hereof), of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; (b) during any
period of 12 consecutive months (or, in the first 12 months after the date of
this Agreement, during the period beginning on the date of this Agreement and
ending on such date of determination), a majority of the board of directors
(excluding vacant seats) of the Borrower shall cease to consist of Continuing
Directors; or (c) any “change of control” or similar event under any Refinancing
Debt Documents (or any refinancing thereof permitted pursuant to the terms
hereof), Junior Secured Debt Documents, September 2009 Citi Facility Documents,
First Lien Note Documents or Second Lien Note Documents, shall occur.
“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Term Loan Commitment.
“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent to the making of the initial Loans or the issuance of
the initial Letters of Credit (whichever may occur first) set forth in Section
4.01 have been satisfied or waived.
“Closing Date Transactions” shall mean the Transactions other than (x) the
borrowing of Loans after the Closing Date and the use of the proceeds thereof,
and (y) the request for and issuance of Letters of Credit hereunder after the
Closing Date.
“Co-Documentation Agents” shall have the meaning set forth in the first
paragraph of this Agreement.
“Co-Syndication Agents” shall have the meaning set forth in the first paragraph
of this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean, collectively, (i) all assets and properties of the
Borrower and the Guarantors now owned or hereafter acquired upon which Liens
have been granted to the Administrative Agent to secure the Obligations, or to
the applicable collateral agent to secure the Refinancing Debt or Junior Secured
Debt (to the extent required to be Collateral hereunder) including without
limitation all of the “Collateral” as defined in the Collateral Documents and
(ii) the Letter of Credit Account, all amounts on deposit therein and all
proceeds thereof.

8

--------------------------------------------------------------------------------




“Collateral Coverage Ratio” shall mean the First Lien Collateral Coverage Ratio
or the First Lien Non-Route Collateral Coverage Ratio.
“Collateral Documents” shall mean, collectively, the Security Agreement, the
Aircraft Mortgage (including, without limitation, any Mortgage Supplement), the
SGR Security Agreement, the Real Estate Mortgages, the Account Control
Agreements and other agreements, instruments or documents that create or purport
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.
“Collateral Event” shall mean, with respect to an item of Appraised Collateral,
any of the events described below:
(a)    with respect to any and all Primary FAA Slots affected thereby, the
occurrence of any event, including the Borrower's or any other applicable
Grantor's abandonment or failure to comply with any applicable Use or Lose Rule,
that would allow the FAA or other Governmental Authority or Foreign Aviation
Authority to withdraw, cancel, suspend or terminate the Borrower's or such other
Grantor's authority to hold or use 25% or more of the Primary FAA Slots at any
one airport (with the resulting appraisal under Section 5.09 being of the
Primary FAA Slots (other than Specified Primary FAA Slots) at such airport); or
(b)    with respect to any Primary Route, abandonment by the Borrower or any
other applicable Grantor thereof or the occurrence of any event that would allow
the DOT, any Governmental Authority, or any Foreign Aviation Authority to
withdraw, cancel, suspend or terminate the authority granted to the Borrower or
any other applicable Grantor that authorizes the Borrower or any other
applicable Grantor to operate scheduled foreign air transportation of persons,
property and mail over such Primary Route or to use any associated Primary
Foreign Slot(s) other than (i) in cases where such Primary Route or Primary
Foreign Slot(s) has been transferred or otherwise disposed of as permitted in
this Agreement or the SGR Security Agreement or (ii) in the case of any
suspension or loss of a Primary Foreign Slot(s), such suspension or loss could
not reasonably be expected to have a material adverse effect on the value of the
relevant Primary Route taken as a whole; or
(c)    the failure of any material assumption contained in any Appraisal Report
to be true, except to the extent such failure could not reasonably be expected
to affect in a materially adverse manner the Appraised Value of the applicable
Appraised Collateral.
“Collateral Material Adverse Effect” shall mean a material adverse effect on the
value of the Collateral, taken as a whole.
“Comair” shall mean Comair, Inc., an Ohio corporation.
“Commitment” shall mean, as to any Lender, the sum of the Revolving Commitment
and the Term Loan Commitment of such Lender or any combination thereof (as the
context requires), it being understood that the “Term Loan Commitment” of a
Lender shall remain in effect until the Term Loans have been funded in full in
accordance with this Agreement.

9

--------------------------------------------------------------------------------




“Commitment Fee” shall have the meaning set forth in Section 2.20(a).
“Commitment Fee Rate” shall mean the rate per annum set forth under the heading
“Commitment Fee Rate” on the Applicable Pricing Grid.
“Connection Carrier” shall mean any regional carrier that operates flights using
the “DL”or “NW” designation code pursuant to contractual arrangements with the
Borrower.
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (or net loss) of such Person and its
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP and without any reduction in respect of preferred stock dividends;
provided that: (a) all extraordinary gains (but not losses) and all gains (but
not losses) realized in connection with any Capital Asset Sale or the
disposition of securities or the early extinguishment of Indebtedness, together
with any related provision for taxes on any such gain, will be excluded
therefrom; (b) the net income (but not net loss) of any Person that is not a
Subsidiary or that is accounted for by the equity method of accounting will be
included therein only to the extent of the amount of dividends or similar
distributions paid in cash to the specified Person or Subsidiary of the Person;
(c) the net income (but not net loss) of any Subsidiary will be excluded
therefrom to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that net income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its stockholders; (d)
the cumulative effect of a change in accounting principles will be excluded
therefrom; and (e) the effect of non-cash gains and losses attributable to
movement in the mark-to-market valuation of Hedging Obligations pursuant to
Financial Accounting Standards Board Statement No. 133 will be excluded
therefrom.
“Continuing Directors” shall mean, as of any date or for any period of
determination, any member of the board of directors of the Borrower who (1) was
a member of such board of directors on the first day of such period; or (2) was
nominated for election or elected to such board of directors with the approval
of a majority of the Continuing Directors who were members of such board of
directors at the time of such nomination or election.
“Cure Collateral” shall mean amounts designated or deemed to have been received
by the Borrower and designated as Additional Collateral pursuant to Section
6.06(b).
“December 2009 Citi Facility” shall mean that certain Credit and Guaranty
Agreement dated as of December 29, 2009, among the Borrower, the Subsidiaries of
the Borrower party thereto, the lenders party thereto and Citibank, N.A., as
administrative agent, as amended prior to the date hereof.
“Defaulting Lender” shall mean, at any time, any Revolving Lender that (a) has
failed, within one (1) Business Day of the date required to be funded or paid by
it hereunder, to fund or pay (x) any portion of the Revolving Loans, (y) any
portion of the participations in any Letter of Credit required to be funded
hereunder or (z) any other amount required to be paid by it hereunder to the
Administrative Agent, any Issuing Lender or any other Lender (or its banking

10

--------------------------------------------------------------------------------




Affiliates), unless, in the case of clause (x) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower, the Administrative Agent, any Issuing Lender or
any other Lender in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations (i)
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender's good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
(ii) generally under other agreements in which it commits to extend credit, (c)
has failed, within three (3) Business Days after request by the Administrative
Agent, any Issuing Lender, any other Lender or the Borrower, acting in good
faith, to provide a confirmation in writing from an authorized officer or other
authorized representative of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, which request shall only have been made after the conditions
precedent to borrowings have been met, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent's, such Issuing Lender's, such other Lender's or the Borrower's, as
applicable, receipt of such confirmation in form and substance satisfactory to
it and the Administrative Agent, (d) has become, or has had its Parent Company
become, the subject of a Bankruptcy Event. Any determination by the
Administrative Agent that a Revolving Lender is a Defaulting Lender under any of
clauses (a) through (d) above will be conclusive and binding absent manifest
error, and such Revolving Lender will be deemed to be a Defaulting Lender upon
notification of such determination by the Administrative Agent to the Borrower,
the Issuing Lender and the Revolving Lenders.
“Delta First Lien Agreement” shall mean that certain First Lien Revolving Credit
and Guaranty Agreement dated as of April 30, 2007 among the Borrower, the
Subsidiaries of the Borrower party thereto, the lenders party thereto, JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent, and the other
agents party thereto, as amended prior to the date hereof.
“Delta Second Lien Agreement” shall mean that certain Second Lien Term Loan and
Guaranty Agreement dated as of April 30, 2007 among the Borrower, the
Subsidiaries of the Borrower party thereto, the lenders party thereto, Goldman
Sachs Credit Partners L.P., as administrative agent and collateral agent, and
the other agents party thereto.
“Designated Banking Product Agreement” means any agreement evidencing Designated
Banking Product Obligations entered into by the Borrower and any Person that, at
the time such Person entered into such agreement, was a Lender or a banking
Affiliate of a Lender, in each case designated by the relevant Lender and the
Borrower, by written notice to the Administrative Agent, as a “Designated
Banking Product Agreement” provided that, so long as any Revolving Lender is a
Defaulting Lender, such Revolving Lender shall not have any rights hereunder
with respect to any Designated Banking Product Agreement entered into while such
Revolving Lender was a Defaulting Lender.
“Designated Banking Product Obligations” means, as applied to any Person, any
direct or indirect liability, contingent or otherwise, of such Person in respect
of any treasury,

11

--------------------------------------------------------------------------------




depository and cash management services and automated clearing house transfers
of funds services provided by a Lender or any of its banking Affiliates,
including obligations for the payment of fees, interest, charges, expenses,
attorneys' fees and disbursements in connection therewith, in each case as
designated by the Borrower and such Lender (or such banking Affiliate) from time
to time by written notice to the Administrative Agent as constituting
“Designated Banking Product Obligations,” which notice shall include (i) a copy
of an agreement providing an agreed-upon maximum amount of Designated Banking
Product Obligations that can be included as Obligations, and (ii) the
acknowledgment of such Lender (or such banking Affiliate) that its security
interest in the Collateral securing such Designated Banking Product Obligations
shall be subject to the Loan Documents.
“Designated Hedging Agreement” means any Hedging Agreement entered into by the
Borrower and any Person that, at the time such Person entered into such Hedging
Agreement, was a Lender or an Affiliate of a Lender, as designated by the
relevant Lender (or Affiliate of a Lender) and the Borrower, by written notice
to the Administrative Agent, as a “Designated Hedging Agreement,” which notice
shall include a copy of an agreement providing for (i) a methodology agreed to
by the Borrower, such Lender or Affiliate of a Lender, and the Administrative
Agent for reporting the outstanding amount of Designated Hedging Obligations
under such Designated Hedging Agreement from time to time, (ii) an agreed-upon
maximum amount of Designated Hedging Obligations under such Designated Hedging
Agreement that can be included as Obligations, and (iii) the acknowledgment of
such Lender or Affiliate of a Lender that its security interest in the
Collateral securing such Designated Hedging Obligations shall be subject to the
Loan Documents; provided that, after giving effect to such designation, the
aggregate agreed-upon maximum amount of all “Designated Hedging Obligations”
included as Obligations shall not exceed $250,000,000 in the aggregate;
provided, further, that so long as any Revolving Lender is a Defaulting Lender,
such Revolving Lender shall not have any rights hereunder with respect to any
Designated Hedging Agreement entered into while such Revolving Lender was a
Defaulting Lender.
“Designated Hedging Obligations” means, as applied to any Person, all Hedging
Obligations of such Person under Designated Hedging Agreements after taking into
account the effect of any legally enforceable netting arrangements included in
such Designated Hedging Agreements; it being understood and agreed that, on any
date of determination, the amount of such Hedging Obligations under any
Designated Hedging Agreement shall be determined based upon the “settlement
amount” (or similar term) as defined under such Designated Hedging Agreement or,
with respect to a Designated Hedging Agreement that has been terminated in
accordance with its terms, the amount then due and payable (exclusive of
expenses and similar payments but including any termination payments then due
and payable) under such Designated Hedging Agreement.
“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.
“Dollar Amount” shall mean, at any time, for any amount, (i) if denominated in
Dollars, the amount thereof and (ii) if denominated in an Alternative Currency,
the amount thereof converted to Dollars in accordance with Section 2.27.

12

--------------------------------------------------------------------------------




“Dollars” and “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary of the Borrower that was formed
under the laws of the United States or any state of the United States or the
District of Columbia or that guarantees, pledges any property or assets to
secure, or otherwise becomes obligated under any Refinancing Debt or Junior
Secured Debt.
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
“Dutch Auction” shall mean an auction of Term Loans conducted pursuant to
Section 10.02(g) to allow the Borrower to prepay Term Loans at a discount to par
value and on a non-pro rata basis, in each case in accordance with the
applicable Dutch Auction Procedures.
“Dutch Auction Procedures” shall mean, with respect to a purchase of Term Loans
by the Borrower pursuant to Section 10.02(g), Dutch auction procedures as
reasonably agreed upon by the Borrower and the Administrative Agent.
“Earned Revenue Percentage” shall mean, a percentage, representing the estimated
portion of credit card revenue which has been earned by performance at any point
in time, based on a rolling twelve-month analysis of ticket sales versus
“booking curve” (i.e., tickets used for actual flights) experienced by the
Borrower during the most recent Rolling Twelve Month period for which such
information is available at the time of such determination. The Earned Revenue
Percentage shall be subject to re-determination by the Administrative Agent
based upon information contained in each Officer's Certificate delivered by the
Borrower to the Administrative Agent pursuant to Section 5.01(n), as updated
from time to time, in the reasonable discretion of the Administrative Agent, by
the most recent Field Audit.
“EBITDAR” shall mean, for any period, all as determined in accordance with GAAP,
without duplication, an amount equal to (a) the consolidated net income (or net
loss) of the Borrower and its Subsidiaries for such period, plus (b) the sum of
(i) any provision for income taxes, (ii) Interest Expense for such period, (iii)
extraordinary, non-recurring or unusual losses for such period, (iv)
depreciation and amortization for such period, (v) amortized debt discount for
such period, (vi) the amount of any deduction to consolidated net income as the
result of any grant to any employee of the Borrower or its Subsidiaries of any
Equity Interests, (vii) depreciation, amortization and aircraft rent expense for
such period, (viii) any aggregate net loss during such period arising from a
Capital Asset Sale (as defined below), (ix) all other non-cash charges for such
period, (x) any losses arising under fuel hedging arrangements during such
period, and (xi) costs and expenses, including fees, incurred directly in
connection with the consummation of the transactions contemplated under the Loan
Documents, in the case of each of subclauses (i) through (xi) of this clause
(b), to the extent included in the calculation of consolidated net income of the
Borrower and its Subsidiaries for such period in accordance with GAAP, minus (c)
the sum of (i) income tax credits, (ii) interest income, (iii) extraordinary,
non-recurring or unusual gains for such period, (iv) any aggregate net gain
during such period arising from the sale, exchange or other disposition of
capital assets by the Borrower or its Subsidiaries (including any fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets and all securities) (a “Capital Asset Sale”), (v)
any gains arising

13

--------------------------------------------------------------------------------




under fuel hedging arrangements during such period, and (vi) any other non-cash
gains that have been added in determining consolidated net income, in the case
of each of subclauses (i) through (vi) of this clause (c), to the extent
included in the calculation of consolidated net income of the Borrower and its
Subsidiaries for such period in accordance with GAAP. For purposes of this
definition, the following items shall be excluded in determining consolidated
net income of the Borrower and its Subsidiaries: (1) the income (or deficit) of
any other Person accrued prior to the date it became a Subsidiary of, or was
merged or consolidated into, the Borrower or any of its Subsidiaries; (2) the
income (or deficit) of any other Person (other than a Subsidiary) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent any such income has actually been received by the Borrower or such
Subsidiary, as applicable, in the form of cash dividends or distributions; (3)
any restoration to income of any contingency reserve, except to the extent that
provision for such reserve was made out of income accrued during such period;
(4) any write-up of any asset; (5) any net gain from the collection of the
proceeds of life insurance policies; (6) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of the Borrower or any of its Subsidiaries; (7) in the case of a
successor to the Borrower by consolidation or merger or as a transferee of its
assets, any earnings of such successor prior to such consolidation, merger or
transfer of assets; and (8) any deferred credit representing the excess of
equity in any Subsidiary at the date of acquisition of such Subsidiary over the
cost to the Borrower or any of its Subsidiaries of the investment in such
Subsidiary.
“Eligible Accounts” shall mean, at the time of any determination thereof, all of
the Accounts owned by the Borrower and the other Grantors and reflected in the
most recent Officer's Certificate (substantially in the form of Exhibit G)
delivered by the Borrower to the Administrative Agent pursuant to Section
5.01(n). Criteria and eligibility standards used in determining Eligible
Accounts may be fixed and revised from time to time by the Administrative Agent,
in its reasonable discretion, and in the Administrative Agent's reasonable
exclusive judgment, with any changes in such criteria to be effective upon the
date of the next Field Audit to be conducted pursuant to the terms herein.
Unless otherwise approved from time to time in writing by the Administrative
Agent, no Account shall be an Eligible Account if, without duplication:
(a)    the Borrower or any other Grantor does not have sole lawful and absolute
title to such Account; or
(b)    it is not subject to a valid and perfected first priority Lien in favor
of the Administrative Agent for the benefit of the Secured Parties, subject to
no other Liens other than Permitted Collateral Liens; or
(c)    (i) it is unpaid more than ninety (90) days from the original date of
invoice or sixty (60) days from the original due date or (ii) it has been
written off the books of the Borrower or any other Grantor or has been otherwise
designated on such books as uncollectible; or
(d)    the Account Debtor is the subject of any bankruptcy case or insolvency
proceeding of any kind (other than postpetition accounts payable of an Account
Debtor

14

--------------------------------------------------------------------------------




that is a debtor in possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent); or
(e)    the Account is not payable in Dollars or the Account Debtor is either not
organized under the laws of the United States of America, any state of the
United States of America or the District of Columbia or is located outside or
has its principal place of business or substantially all of its assets outside
the United States; provided the restrictions in this clause (e) shall not apply
to any Account if the Account Debtor related thereto is a travel agency that is
a member of Bank Settlement Plan so long as the method used for converting such
Account payables into Dollars for purposes of valuation is reasonably acceptable
to the Administrative Agent; or
(f)    the Account Debtor is the United States of America or any department,
agency or instrumentality thereof, unless the Borrower or relevant other Grantor
duly assigns its rights to payment of such Account to the Administrative Agent
pursuant to the Assignment of Claims Act of 1940, as amended, which assignment
and related documents and filings shall be in form and substance reasonably
satisfactory to the Administrative Agent; or
(g)    the associated revenue from such Account has not been earned by the
Borrower or the other Grantor (it being understood that Accounts arising from
Travel Agency Cash Transactions shall be deemed earned at the time such
receivable is recorded); or
(h)    to the extent the Account has been classified as a note receivable by the
Borrower or any other Grantor; or
(i)    the Account is a non-trade Account (other than any interest with respect
to deposit accounts or Permitted Investments); or    
(j)     it arises out of a sale made by the Borrower or any other Grantor to an
employee, officer, agent, director, stockholder, Subsidiary or Affiliate of the
Borrower or a Guarantor; or
(k)    such Account was not paid in full, and the Borrower or any other Grantor
created a new receivable for the unpaid portion of the Account, and other
Accounts constituting chargebacks, debit memos and other adjustments for
unauthorized deductions; or
(l)    such Account is subject to any counterclaim, deduction, defense, setoff
or dispute, but only to the extent of the amount of such counterclaim,
deduction, defense, setoff or dispute, unless the Administrative Agent, in its
sole discretion, has established an appropriate reserve and determines to
include such Account as an Eligible Account; or
(m)    as to any Account, to the extent that a check, promissory note, draft,
trade acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason (other than bank
error prior to the correction thereof); or

15

--------------------------------------------------------------------------------




(n)    such Account is a clearinghouse interline Account.
“Eligible Accounts Receivable” shall mean, at the time of determination thereof,
the sum of Eligible Accounts plus the Estimated Credit Card Receivables
Component.
“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) any
Lender or any Affiliate of any Lender, (d) an Approved Fund, (e) any other
financial institution reasonably satisfactory to the Administrative Agent and
(f) solely with respect to assignments of Term Loans and solely to the extent
permitted pursuant to Section 10.02(g), the Borrower.
“Eligible Collateral” shall mean, on any date of determination (a) all Mortgaged
Collateral, Ground Support Equipment, Tooling, Flight Simulators, Primary
Routes, Primary Slots, Eligible Accounts Receivable and Mortgaged Real Property,
in each case to the extent owned or held by the Borrower or any other Grantor
and on which the Administrative Agent shall, as of such date, have a valid and
perfected first priority (subject to Specified Permitted Collateral Liens) Lien
and/or mortgage (or comparable Lien) and which is otherwise subject only to
Permitted Collateral Liens, provided that if an Aircraft is Parked for more than
thirty (30) days, such Aircraft shall be excluded from Eligible Collateral in
its entirety unless three new Appraisal Reports establishing the current
Appraised Value of such Aircraft in its Parked condition are delivered to the
Administrative Agent, (b) cash collateral and Permitted Investments maintained,
on such date, in accounts with the Administrative Agent pursuant to Section 2.12
and on which the Administrative Agent shall, as of such date, have a valid and
perfected first priority (subject to Specified Permitted Collateral Liens) Lien
and/or mortgage (or comparable Lien) and which is otherwise subject only to
Permitted Collateral Liens and (c) any Additional Collateral designated by the
Borrower at its discretion (or deemed designated pursuant to Section 6.06(b))
and on which the Administrative Agent shall, as of such date, have a valid and
perfected first priority (subject to Specified Permitted Collateral Liens) Lien
and/or mortgage (or comparable Lien) and which is otherwise subject only to
Permitted Collateral Liens; provided, in the case of clauses (a) through (c)
above, with respect to any Collateral in an aggregate amount of $750,000,000 or
more on which the Administrative Agent shall have been granted a valid and
perfected first priority (subject to Specified Permitted Collateral Liens) Lien
and/or mortgage (or comparable Lien) after the Closing Date in any individual
transaction or series of substantially simultaneous transactions, at any time
when the Administrative Agent shall not have received Appraisal Reports and/or
Field Audits, as applicable, pursuant to Section 5.09 or otherwise pursuant to
this Agreement, with respect to substantially all of the existing Eligible
Collateral within the 180-day period preceding the date on which such Collateral
is pledged (a “180-day Period”), such Collateral shall not, solely for purposes
of satisfying the conditions set forth in Section 6.06(c) in connection with any
release of Collateral requested by the Borrower pursuant to Section 6.06(c),
constitute Eligible Collateral until the earlier of (x) the date on which the
Administrative Agent shall have held such Lien and/or mortgage (or comparable
Lien) for at least ninety (90) continuous days from the grant or perfection
thereof prior to its constituting Eligible Collateral or (y) the date on which
the Administrative Agent

16

--------------------------------------------------------------------------------




shall have received Appraisal Reports and/or Field Audits (including, for
purposes of this clause (y), all Appraisal Reports and/or Field Audits received
during such 180-Day Period), as applicable, pursuant to Section 5.09 or
otherwise pursuant to this Agreement, with respect to substantially all of the
other Collateral.
“Engine” shall have the meaning set forth in the Aircraft Mortgage.
“Entry Point Filing Forms” shall mean each of the FAA form AC 8050-135 forms to
be filed with the FAA on the Closing Date.
“Environmental Laws” shall mean all laws (including common law), statutes,
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions
or legally binding requirements or agreements issued, promulgated or entered
into by or with any Governmental Authority, relating to the environment,
preservation or reclamation of natural resources, the handling, treatment,
storage, disposal, Release or threatened Release of, or the exposure of any
Person (including employees) to, any pollutants, contaminants or any toxic,
radioactive or otherwise hazardous materials.
“Environmental Liability” shall mean any liability, contingent or otherwise,
(including any liability for damages, natural resource damage, costs of
environmental investigation, remediation or monitoring or costs, fines or
penalties) resulting from or based upon (a) violation of any Environmental Law
or legally binding requirement of any Airport Authority relating to
environmental matters, (b) the generation, use, handling, transportation,
storage, treatment, disposal or the arrangement for disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement, lease or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Environmental Permits” shall mean any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization issued
pursuant to or required under any Environmental Law or by any Airport Authority
with respect to environmental matters.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person (whether direct or
indirect), and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as (i) a single employer under
Section 414(b) or (c) of the Code, or (ii) solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code, or that is under common control with the Borrower within the
meaning of Section 4001 of ERISA.

17

--------------------------------------------------------------------------------




“Escrow Accounts” shall mean (1) accounts of the Borrower or any Subsidiary,
solely to the extent any such accounts hold funds set aside by the Borrower or
any Subsidiary to manage the collection and payment of amounts collected,
withheld or incurred by the Borrower or such Subsidiary for the benefit of third
parties relating to: (a) federal income tax withholding and backup withholding
tax, employment taxes, transportation excise taxes and security related charges,
(b) any and all state and local income tax withholding, employment taxes and
related charges and fees and similar taxes, charges and fees, including, but not
limited to, state and local payroll withholding taxes, unemployment and
supplemental unemployment taxes, disability taxes, workman's or workers'
compensation charges and related charges and fees, (c) state and local taxes
imposed on overall gross receipts, sales and use taxes, fuel excise taxes and
hotel occupancy taxes, (d) passenger facility fees and charges collected on
behalf of and owed to various administrators, institutions, authorities,
agencies and entities, (e) other similar federal, state or local taxes, charges
and fees (including without limitation any amount required to be withheld or
collected under applicable law) and (f) other funds held in trust for, or
otherwise pledged to or segregated for the benefit of, an identified
beneficiary; or (2) accounts, capitalized interest accounts, debt service
reserve accounts, escrow accounts and other similar accounts or funds
established in connection with the ARB Indebtedness.
“Estimated Credit Card Receivables Component” shall mean an amount representing
the estimated portion (determined in accordance with the other provisions of
this definition) of receivables owing to the Borrower in connection with ticket
purchases from and other goods and services provided by the Borrower on major
credit cards (including, without limitation, Visa, MasterCard, American Express,
Diners Club, Discover and Carte Blanche) which have been earned by performance
by the Borrower but not yet paid to the Borrower by the credit card issuer or by
the Borrower's credit card processing bank, as applicable, as determined monthly
in accordance with the following formula and set forth in the most recent
Officer's Certificate delivered to the Administrative Agent pursuant to Section
5.01(n). Such amount shall be equal to (i) the average number of days the
relevant credit card receivables remained outstanding in the most recent fiscal
month multiplied by (ii) the average daily credit card sales earned for the most
recent fiscal month. The average daily credit card sales earned for the most
recent fiscal month shall be equal to (a) the gross retail credit card sales for
the most recent fiscal month available at the time of determination (it being
understood that such number shall only include the Specified Dollar Receivables
(as defined below) if the circumstances described in clause (2) below shall
exist) multiplied by (b) the Applicable Earned Percentage divided by (c) the
number of days in such month. For all purposes hereof, except as set forth in
the last sentence of this definition, “Applicable Earned Percentage” shall be
equal to the Earned Revenue Percentage. The Estimated Credit Card Receivables
Component shall be subject to such adjustments as may be deemed appropriate by
the Administrative Agent based upon the results of each Field Audit of the
Borrower conducted after the Closing Date. Notwithstanding the foregoing, (1)
until the occurrence of a Visa/MasterCard Dollar Trigger Event that results in a
reserve held by the credit card processing bank (the “Applicable Reserve”) that
is less than 100% of the value of airline tickets and other goods and services
sold on Visa or MasterCard but not yet flown or used or otherwise earned by
performance by the Borrower (the “Unearned Value”), or that is not calculated
based on the Unearned Value, retail credit card receivables due from the credit
card processing bank for Visa or MasterCard that are denominated in Dollars (the
“Specified Dollar Receivables”) shall not be subject to the formula set forth
above and the Applicable Earned Percentage to be applied to such receivables
shall be equal to 100%, (2) after

18

--------------------------------------------------------------------------------




the occurrence of a Visa/MasterCard Dollar Trigger Event that results in an
Applicable Reserve that is equal to 0% of the Unearned Value, or that is not
calculated based upon the Unearned Value, the Specified Dollar Receivables shall
be subject to the formula set forth above (i.e., the Applicable Earned
Percentage to be applied to such receivables shall be equal to the Earned
Revenue Percentage), and (3) after the occurrence of a Visa/MasterCard Dollar
Trigger Event that results in an Applicable Reserve that is greater than 0% but
less than 100% of the Unearned Value, the Applicable Earned Percentage to be
applied to the Specified Dollar Receivables shall be determined on a straight
line basis between the percentages set forth in clauses (1) and (2) above (it
being understood that the Applicable Earned Percentage to be applied to such
Specified Dollar Receivables shall be equal to 100% minus the product of (A) the
Applicable Reserve and (B) the excess, if any, of (I) 100% over (II) the Earned
Revenue Percentage).
“Euro” or “€” shall mean the official currency of the European Union.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.
“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
“Event of Default” shall have the meaning given such term in Section 7.
“Event of Loss” shall have the meaning given such term in the Aircraft Mortgage.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two (2) Business Days later; provided,
however, that if at any time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.
“Excluded Subsidiaries” shall mean (i) each Restricted Captive Insurance Company
Subsidiary, (ii) each direct or indirect Domestic Subsidiary substantially all
of the assets of which are the Equity Interests of a Foreign Subsidiary and
(iii) each Domestic Subsidiary that is a direct or indirect Subsidiary of a
Foreign Subsidiary.
 

19

--------------------------------------------------------------------------------




“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any Obligation of the Borrower or any Guarantor hereunder or
under any Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income (i) by the United States of America or any political
subdivision thereof or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or (ii) as
a result of a present or former connection between such recipient and the
jurisdiction imposing such taxes (other than a connection arising from such
recipient's having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement or any Loan Document, or sold or assigned an interest in this
Agreement or any Loan Document), (b) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which such recipient is located, (c) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.16(a), (d) in the case of a Lender,
any withholding tax that is attributable to such Lender's failure to comply with
Section 2.16(f) or 2.16(g) and (e) any U.S. withholding tax that is imposed by
reason of FATCA.
“Existing Letter of Credit” shall mean any letter of credit listed on Schedule
2.02 hereto which has been issued pursuant to the Delta First Lien Agreement by
a Lender that is a Revolving Lender on the Closing Date. The Borrower shall be
deemed to have requested the issuance of each Existing Letter of Credit for
purposes hereof.
“Exit Facilities” shall mean, collectively, (i) the Delta First Lien Agreement
and the Collateral Documents (as defined therein), and (ii) the Delta Second
Lien Agreement and the Collateral Documents (as defined therein).
“Extended Revolving Commitment” shall have the meaning given to such term in
Section 2.28(a).
“Extension” shall have the meaning given to such term in Section 2.28(a).
“Extension Amendment” shall have the meaning given to such term in Section
2.28(c).
“Extension Offer” shall have the meaning given to such term in Section 2.28(a).
“Extension Offer Date” shall have the meaning given to such term in Section
2.28(a).
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.

20

--------------------------------------------------------------------------------




“FAA Slots” shall mean all “slots” as defined in 14 CFR § 93.213(a)(2), as that
section may be amended or re-codified from time to time, or, in the case of
slots at New York LaGuardia Airport, as defined in the Final Order, Operating
Limitations at New York LaGuardia Airport, Docket No. FAA 2006-25755-82 dated
December 13, 2006, as such order may be amended or re-codified from time to
time, and in any subsequent order issued by the FAA related to New York
LaGuardia Airport, as such order may be amended or re-codified from time to
time, in each case of the Borrower and, if applicable, any other Grantor, now
held or hereafter acquired (other than “slots” which have been permanently
allocated to another air carrier and in which the Borrower and, if applicable,
any Grantor holds temporary use rights).
“Facility” shall mean each of (a) the Revolving Commitments and the Revolving
Loans made thereunder (the “Revolving Facility”) and (b) the Term Loan
Commitments and the Term Loans made thereunder (the “Term Loan Facility”).
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are substantively
similar thereto, and any regulations or official interpretations thereof.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Fees” shall collectively mean the Commitment Fees, Letter of Credit Fees, the
Upfront Term Loan Fees and other fees referred to in Section 2.19.
“Field Audit” shall mean a field examination conducted by a Field Auditor of the
accounts receivable constituting Collateral and books and records related
thereto, and the results of such field examination shall be reasonably
satisfactory to the Administrative Agent in all respects.
“Field Auditor” shall mean the Administrative Agent or its Affiliates,
appraisers or other advisors who may be retained by the Administrative Agent and
reasonably acceptable to the Borrower to conduct a Field Audit.
“Fifth-Freedom Rights” shall mean the operational right to enplane passenger
traffic and cargo in a foreign country and deplane it in another foreign
country, including any such right pursuant to a bilateral treaty between the
United States and a foreign country.
“First Lien Collateral Coverage Ratio” shall have the meaning set forth in
Section 6.06(a).
“First Lien Non-Route Collateral Coverage Ratio” shall have the meaning set
forth in Section 6.06(a).

21

--------------------------------------------------------------------------------




“First Lien Notes” shall mean the 9.5% Senior Secured Notes Due 2014 of the
Borrower in the initial aggregate principal amount of $750,000,000 and issued
pursuant to the First Lien Note Indenture, as such notes may be amended,
restated, supplemented or otherwise modified from time to time.


“First Lien Note Documents” shall mean the First Lien Note Indenture, the First
Lien Notes, and each other agreement executed in connection with such notes, as
each such document may be amended, restated, supplemented or otherwise modified
from time to time.
“First Lien Note Indenture” shall mean that certain Indenture, dated as of
September 28, 2009, among the Borrower, as issuer, the guarantors party thereto,
U.S. Bank National Association, as trustee, and Wilmington Trust FSB, as
collateral trustee, pursuant to which the First Lien Notes are issued, as such
indenture may be amended, restated, supplemented or otherwise modified from time
to time.
“Fixed Charge Coverage Ratio” shall mean, at any date for which such ratio is to
be determined, the ratio of EBITDAR for the Rolling Twelve Month period ended on
such date to the sum of the following for such period: (a) Interest Expense,
plus (b) the aggregate cash aircraft rental expense of the Borrower and its
Subsidiaries on a consolidated basis for such period payable in cash in respect
of any aircraft leases (other than Capitalized Leases), all as determined in
accordance with GAAP.
“Flight Simulators” shall mean the flight simulators and flight training devices
of the Borrower or any other applicable Grantor (including, without limitation,
any such simulators or training devices located on a Real Property Asset).
“Foreign Aviation Authorities” shall mean any foreign governmental,
quasi-governmental, regulatory or other agencies, public corporations or private
entities that exercise jurisdiction over the authorization (a) to serve any
foreign point on each of the Primary Routes and/or to conduct operations related
to the Primary Routes and Supporting Route Facilities and/or (b) to hold and
operate any Foreign Slots.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Slot” shall mean all of the rights and operational authority, now held
or hereafter acquired, of the Borrower and, if applicable, a Grantor to conduct
one landing or takeoff operation during a specific hour or other period on a
specific day of the week at each non-United States airport served in conjunction
with the Borrower's or such Grantor's operations over a Route, other than
“slots” which have been permanently allocated to another air carrier and in
which the Borrower or, if applicable, such Grantor holds temporary use rights.
“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower which is not a Domestic Subsidiary.

22

--------------------------------------------------------------------------------




“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time, in each case applied in
accordance with Section 1.03.
“Gate Interests” shall mean all of the right, title, privilege, interest, and
authority now or hereafter acquired or held by the Borrower or, if applicable, a
Grantor in connection with the right to use or occupy holdroom and passenger
boarding and deplaning space in any airport terminal at which the Borrower
conducts scheduled operations.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.
“Grantor” shall mean the Borrower and each other Subsidiary that shall at any
time become party to a Collateral Document.
“Ground Support Equipment” shall mean the equipment owned by the Borrower or, if
applicable, any other Grantor for crew and passenger ground transportation,
cargo, mail and luggage handling, catering, fuel/oil servicing, de-icing,
cleaning, aircraft maintenance and servicing, dispatching, security and motor
vehicles.
“GS” shall have the meaning set forth in the first paragraph of this Agreement.
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include (i) endorsements
for collection or deposits or (ii) customary contractual indemnities in
commercial agreements, in each case in the ordinary course of business and
consistent with past practice. The amount of any obligation relating to a
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made (or,
if less, the maximum reasonably anticipated liability for which such Person may
be liable pursuant to the terms of the instrument

23

--------------------------------------------------------------------------------




evidencing such Guarantee) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform) as determined by the guarantor in good faith.
“Guaranteed Obligations” shall have the meaning given such term in Section
9.01(a).
“Guarantor” shall have the meaning set forth in the first paragraph of this
Agreement.
“Guaranty Obligations” shall have the meaning given such term in Section
9.01(a).
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are regulated pursuant to,
or could reasonably be expected to give rise to liability under, any
Environmental Law.
“Hedging Agreement” shall mean any agreement evidencing Hedging Obligations.
“Hedging Obligations” means, with respect to any Person, all obligations and
liabilities of such Person under (1) interest rate swap agreements (whether from
fixed to floating or from floating to fixed), interest rate cap agreements and
interest rate collar agreements; (2) other agreements or arrangements designed
to manage interest rates or interest rate risk; and (3) other agreements or
arrangements designed to protect such Person against fluctuations in currency
exchange rates, fuel prices or other commodity prices.
“Immaterial Subsidiaries” shall mean one or more Domestic Subsidiaries
designated by the Borrower, for which (a) the assets of all such designated
Domestic Subsidiaries constitute, in the aggregate, no more than 10% of the
total assets of the Borrower and its Subsidiaries on a consolidated basis
(determined as of the last day of the most recent fiscal quarter of the Borrower
for which financial statements have been delivered pursuant to Section 5.01),
and (b) the revenues of all such designated Domestic Subsidiaries account for,
in the aggregate, no more than 10% of the total revenues of the Borrower and its
Subsidiaries on a consolidated basis for the twelve-month period ending on the
last day of the most recent fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 5.01; provided that a
Subsidiary will not be considered to be an Immaterial Subsidiary if it (1)
directly or indirectly guarantees, pledges any property or assets to secure, or
otherwise becomes obligated under any Refinancing Debt or Junior Secured Debt,
or (2) owns any properties or assets that constitute Collateral (including,
without limitation, applicable Additional Collateral). The Immaterial
Subsidiaries as of the Closing Date that are not Guarantors on the Closing Date
shall be listed on Schedule 1.01(a).
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money (including in connection with
deposits or advances), (b) all

24

--------------------------------------------------------------------------------




obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accrued expenses incurred and current accounts
payable, in each case in the ordinary course of business), (e) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (f) all Guarantees by such Person of Indebtedness of
others, (g) all obligations of such Person in respect of Capitalized Leases,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances, (j)
all take-or-pay or similar obligations of such person to pay a specified
purchase price for goods or services whether or not delivered or accepted and
(k) all obligations in respect of Hedging Agreements valued at the amount equal
to what would be payable by such Person to its counterparty to such Hedging
Agreements if such Hedging Agreements were terminated early on such date of
determination. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person's ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes imposed on or
with respect to any payments made by the Borrower or any Guarantor under this
Agreement or any other Loan Document.
“Indemnitee” shall have the meaning given such term in Section 10.04(b).
“Initial Appraisal Reports” shall mean the Appraisals listed on Schedule 1.01(b)
and furnished by the Appraisers reflected on such Schedule.
“Installment” shall have the meaning given such term in Section 2.10(b).
“Intercreditor Agreement” shall have the meaning given such term in Section
10.18.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Expense” shall mean, for any period, the gross cash interest expense
(including the interest component of Capitalized Leases), of the Borrower and
its Subsidiaries on a consolidated basis for such period, all as determined in
accordance with GAAP.
“Interest Payment Date” shall mean (a) as to any Eurodollar Loan having an
Interest Period of one, two or three months, the last day of such Interest
Period, (b) as to any Eurodollar Loan having an Interest Period of more than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (c) with respect to ABR Revolving Loans, the last Business Day of each
March, June, September and December.

25

--------------------------------------------------------------------------------




“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on the numerically corresponding day (or
if there is no corresponding day, the last day) in the calendar month that is
one, two, three or six months (or, if available to all applicable Lenders, nine
or twelve months) thereafter, as the Borrower may elect in the related notice
delivered pursuant to Section 2.03 or 2.05; provided that (i) if any Interest
Period would end on a day which shall not be a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) no
Interest Period shall end later than the applicable Termination Date.
“International Interest” shall mean an “international interest” as defined in
the Cape Town Convention.
“International Registry” shall mean the “International Registry” as defined in
the Cape Town Convention.
“Investments” shall mean any stock, evidence of indebtedness or other security
of any Person, any loan, advance, contribution of capital, extension of credit
or commitment therefor (including, without limitation, the Guarantee of loans
made to others, but excluding current trade and customer accounts receivable
arising in the ordinary course of business and payable in accordance with
customary trading terms in the ordinary course of business), and any purchase or
acquisition of (a) any security of another Person or (b) a line of business, or
all or substantially all of the assets, of any Person.
“Issuing Lender” shall mean (i) JPMCB (or any of its Affiliates reasonably
acceptable to the Borrower), in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.02(i),
and (ii) any other Lender agreeing to act in such capacity, which other Lender
shall be reasonably satisfactory to the Borrower and the Administrative Agent.
Each Issuing Lender may, in its reasonable discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Lender reasonably
acceptable to the Borrower, in which case the term “Issuing Lender” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
“Jet Fuel Assets” shall mean (a) the existing jet fuel inventory of the
Borrower's or its Subsidiaries', or any Connection Carrier's or SkyTeam
Partner's, operations in or pipelines in transit to Atlanta, Cincinnati and New
York that is to be sold to the Jet Fuel Counterparty pursuant to the Jet Fuel
Inventory Supply Agreement, or other jet fuel subject to the Jet Fuel Inventory
Supply Agreement, (b) the Borrower's or its Subsidiaries' rights in certain
existing supply and third-party sale agreements to be assigned or assumed by the
Jet Fuel Counterparty pursuant to the Jet Fuel Inventory Supply Agreement, (c)
the Borrower's or its Subsidiaries' rights in certain existing infrastructure
agreements to be transferred to the Jet Fuel Counterparty pursuant to the Jet
Fuel Inventory Supply Agreement and (d) proceeds of the foregoing.

26

--------------------------------------------------------------------------------




“Jet Fuel Counterparty” shall mean J. Aron & Company, a New York general
partnership, or any of its Affiliates, or any other Person that becomes a party
to the Jet Fuel Inventory Supply Agreement.
“Jet Fuel Inventory Supply Agreement” shall mean the Jet Fuel Inventory Supply
Agreement among the Borrower, the Jet Fuel Counterparty and Epsilon Trading, LLC
(f/k/a Epsilon Trading, Inc.), dated as of August 31, 2006, as amended, renewed
or replaced from time to time.
“JPMCB” shall have the meaning set forth in the first paragraph of this
Agreement.
“JPMS” shall have the meaning set forth in the first paragraph of this
Agreement.
“Junior Secured Debt” shall mean Indebtedness permitted to be incurred under
Section 6.03(bb) and permitted to be secured by a Lien on Collateral under
Section 6.01(s).
“Junior Secured Debt Documents” shall mean each indenture, credit agreement and
other instruments and notes evidencing Junior Secured Debt, and each other
agreement executed in connection therewith, as each may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity date of any Term Loan.
“LC Commitment” shall mean $500,000,000.
“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by it.
“LC Exposure” shall mean, at any time, the sum of (a) the aggregate maximum
undrawn Dollar Amount of all outstanding Letters of Credit at such time plus (b)
the aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Revolving Lender at any time shall be its Revolving Commitment Percentage of the
total LC Exposure at such time.
“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.
“Letter of Credit” shall mean (a) any irrevocable letter of credit issued
pursuant to Section 2.02, which letter of credit shall be (i) a standby letter
of credit, (ii) issued for general corporate purposes of the Borrower or any
Subsidiary, (iii) denominated in Dollars or any Alternative Currency and (iv)
otherwise in such form as may be reasonably approved from time to time by the
Administrative Agent and the applicable Issuing Lender and (b) the Existing
Letters of Credit.

27

--------------------------------------------------------------------------------




“Letter of Credit Account” shall mean the account established by the Borrower
under the sole and exclusive control of the Administrative Agent maintained at
the office of the Administrative Agent at 270 Park Avenue, New York, New York
10017, designated as the “Delta Air Lines LC Account” that shall be used solely
for the purposes set forth herein.
“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.21.
“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the greater of (i) the rate per annum appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period, and (ii)
1.25% per annum. In the event that the rate identified in clause (i) of the
foregoing sentence is not available at such time for any reason, then such rate
shall be the rate at which Dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period.
“Lien” shall mean (a) any mortgage, deed of trust, pledge, deed to secure debt,
hypothecation, security interest, International Interest, Prospective
International Interest, easement (including, without limitation, reciprocal
easement agreements and utility agreements), rights-of-ways, reservations,
encroachments, zoning and other land use restrictions, claim or any other title
defect, lease, encumbrance, restriction, lien or charge of any kind whatsoever
and (b) the interest of a vendor or a lessor under any conditional sale, capital
lease or other title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquidity” shall mean the sum of (i) all unrestricted cash and Permitted
Investments of the Borrower and its Subsidiaries (excluding, for the avoidance
of doubt, any cash or Permitted Investments held in accounts subject to Account
Control Agreements) and (ii) the aggregate principal amount committed and
available to be drawn by the Borrower and its Subsidiaries (taking into account
all borrowing base limitations or other restrictions) under the Revolving
Facility, US Bank Revolving Facility, the September 2009 Citi Facility and all
other revolving credit facilities of the Borrower and its Subsidiaries.
“Loans” shall mean, collectively, the Revolving Loans and the Term Loans.
“Loan Documents” shall mean this Agreement, the Letters of Credit (including
applications for Letters of Credit and related reimbursement agreements), the
Collateral Documents, any Intercreditor Agreement and any other instrument or
agreement (which is designated as a Loan Document therein) executed and
delivered by the Borrower or a Guarantor to the Administrative Agent, any
Issuing Lender or any Lender, in each case, as the same may be

28

--------------------------------------------------------------------------------




amended, restated, modified, supplemented, extended or amended and restated from
time to time in accordance with the terms hereof.
“Margin Stock” shall have the meaning given such term in Section 3.13(a).
“Material Adverse Change” shall mean any event, development or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Agents and the Lenders
thereunder, or (c) the ability of the Borrower or any Guarantor to pay its
respective obligations under the Loan Documents.
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of any one or more of the Borrower and the Guarantors in an
aggregate principal amount exceeding $75,000,000.
“Merrill Lynch” shall have the meaning set forth in the first paragraph of this
Agreement.
“Minimum Extension Condition” shall have the meaning given such term in Section
2.28(b).
“MNPI” shall mean any material Nonpublic Information regarding the Borrower and
its Subsidiaries or the Loans or securities of any of them. For purposes of this
definition “material Nonpublic Information” shall mean Nonpublic Information
that would reasonably be expected to be material to a decision by any Lender to
participate in any Dutch Auction or assign or acquire any Term Loans or to enter
into any of the transactions contemplated thereby or would otherwise be material
for purposes of United States Federal and state securities laws.
“Moody's” shall mean Moody's Investors Service, Inc.
“Mortgaged Collateral” shall mean all of the “Collateral” as defined in the
Aircraft Mortgage (including any Mortgage Supplement).
“Mortgaged Real Property” means, initially, all Real Property Assets identified
on Schedule 3.15(a) (as each such real property is more particularly described
in the applicable Real Estate Mortgage (including, without limitation, all
Collateral described in the applicable Real Estate Mortgage)), and after the
Closing Date, the Mortgaged Real Property existing on the Closing Date (other
than any such Real Property Assets released after the Closing Date in accordance
with Section 6.06(c) or otherwise as permitted by the terms hereof) and any
additional Real Property Assets upon which a Lien has been granted to the
Administrative Agent, for the benefit of the Secured Parties, securing the
Obligations pursuant to Section 5.14 (and not subsequently released in
accordance with Section 6.06(c) or otherwise as permitted by the terms hereof)
(as each such real property is more particularly described in the applicable
Real Estate Mortgage (including, without limitation, all Collateral described in
the applicable Real Estate Mortgage)).

29

--------------------------------------------------------------------------------




“Mortgage Supplement” shall have the meaning set forth in the Aircraft Mortgage.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Borrower or a Subsidiary of the Borrower
or an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, or a Subsidiary of the Borrower
or an ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.
“Multiple Employer Plan” shall mean a Single Employer Plan, which (a) is
maintained for employees of the Borrower or an ERISA Affiliate and at least one
person (as defined in Section 3(9) of ERISA) other than the Borrower and its
ERISA Affiliates or (b) was so maintained, and in respect of which the Borrower
or an ERISA Affiliate could have liability, contingent or otherwise, under
ERISA.
“Net Cash Proceeds” means the aggregate cash proceeds and Permitted Investments
received by the Borrower or any of its Subsidiaries in respect of any
Disposition of Collateral (including by way of a Sale of Grantor) or Recovery
Event, net of the direct costs relating to any such Disposition of Collateral or
Recovery Event, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, any relocation expenses incurred as a
result of any such Disposition of Collateral or Recovery Event, taxes paid or
payable as a result of the Disposition of Collateral or Recovery Event, in each
case, after taking into account any available tax credits or deductions and any
tax sharing arrangements, any reserve for adjustment or indemnification
obligations in respect of the sale price of such asset or assets established in
accordance with GAAP, proceeds of insurance or condemnation awards maintained
for the benefit of any third party applied to restore assets as required by the
terms of any agreement with such third party not prohibited hereunder and other
customary fees and expenses actually incurred in connection therewith.
“Net Cash Proceeds Amount” shall have the meaning given such term in Section
2.12(a).
“No Undisclosed MNPI Representation” by a Person, shall mean a representation
that such Person is not in possession of any MNPI (other than MNPI as to which
the Person in whose favor such representation is made has elected not to
receive).
“Non-Defaulting Lender” shall mean, at any time, a Revolving Lender that is not
a Defaulting Lender.
“Non-Extending Lender” shall have the meaning given such term in Section
10.08(h).
“Nonpublic Information” shall mean information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD.

30

--------------------------------------------------------------------------------




“Obligations” shall mean the unpaid principal of and interest on (including
interest, reasonable fees and reasonable out-of-pocket costs accruing after the
maturity of the Loans and interest, reasonable fees and reasonable out-of-pocket
costs accruing after the filing of any petition of bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest,
fees or costs is allowed in such proceeding) the Loans and all other obligations
and liabilities of the Borrower to any Agent, any Issuing Lender or any Lender
(or (i) in the case of Designated Hedging Obligations, any Person who was a
Lender or an Affiliate of a Lender when the related Designated Hedging Agreement
was entered into, or (ii) in the case of Designated Banking Product Obligations,
any Person who was a Lender or a banking Affiliate of any Lender at the time the
related Designated Banking Product Agreement was entered into), whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Letters of Credit, any Designated
Hedging Agreement, any Designated Banking Product Agreement, or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, reasonable fees,
indemnities, reasonable out-of-pocket costs, reasonable and documented
out-of-pocket expenses (including all reasonable fees, charges and disbursements
of counsel to any Agent, any Issuing Lender or any Lender that are required to
be paid by the Borrower pursuant hereto) or otherwise; provided, however, that
the aggregate amount of all Designated Hedging Obligations (valued in accordance
with the definition thereof) at any time outstanding that shall be included as
“Obligations” shall not exceed $250,000,000.
“Officer's Certificate” shall mean, as applied to the Borrower or any Guarantor,
a certificate executed by a Responsible Officer of such Person in his/her
capacity as such.
“Other Connection Taxes” shall mean, with respect to a Lender or Issuing Lender,
Taxes imposed as a result of a present or former connection between such Lender
or Issuing Lender and the jurisdiction imposing such Taxes (other than a
connection arising from such Lender's or Issuing Lender's having executed,
delivered, enforced, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to, or enforced, this Agreement or any
Loan Document, or sold or assigned an interest in this Agreement or any Loan
Document).
“Other Taxes” shall mean any and all present or future stamp, mortgage,
intangible or documentary taxes or any other similar excise or property taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
“Outstanding Letters of Credit” shall have the meaning given such term in
Section 2.02(j).
“Parent Company” means, with respect to a Revolving Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Revolving Lender, and/or any Person owning, beneficially or of record, directly
or indirectly, a majority of the shares of such Revolving Lender.

31

--------------------------------------------------------------------------------




“Parked” shall mean, as to any Aircraft, that such Aircraft has been removed
from service, other than Aircraft temporarily grounded for maintenance being
actively conducted.
“Participant” shall have the meaning given such term in Section 10.02(d).
“Participant Register” shall have the meaning given such term in Section
10.02(d).
“Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001 or any subsequent legislation that amends,
supplements or supersedes such Act.
“Payroll Accounts” shall mean depository accounts used only for payroll.
“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.
“Permitted Acquisition” shall mean any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any Guarantor of all or
substantially all the assets of, or (so long as the acquired Person becomes a
Guarantor pursuant to Section 5.14(a) hereof to the extent required by such
Section) Equity Interests sufficient to cause the acquired Person to become a
Subsidiary in, a Person or a division, line of business or other business unit
of a Person but only so long as:
(a)    (i) no Event of Default shall have occurred and be continuing immediately
prior or immediately after giving effect to such Permitted Acquisition and (ii)
all transactions related thereto shall have been consummated in all material
respects in accordance with applicable laws;
(b)    after giving effect to such Permitted Acquisition, the Borrower and the
Guarantors shall be in pro forma compliance with Sections 6.04, 6.05 and 6.06 to
the extent such acquisition, on a pro forma basis, increases the annual
consolidated revenues of the Borrower and its Subsidiaries by at least 25%;
(c)    with respect to any acquisition in excess of $75,000,000, the Borrower
shall have delivered to the Administrative Agent an Officer's Certificate to the
effect set forth in clause (a) above, together with the relevant financial
information for the Person or assets to be acquired, promptly after consummation
of such acquisition; and
(d)    with respect to any acquisition in excess of $75,000,000, the Borrower
shall have provided the Administrative Agent with copies of the material
acquisition documents promptly after consummation of such acquisition (it being
understood that this clause (d) shall be deemed to be satisfied to the extent
such documents have been included in the Borrower's public filings with the
SEC).
“Permitted Change of Control Transaction” shall mean any transaction, whether by
purchase, merger, consolidation or otherwise, pursuant to which a Permitted
Holder acquires

32

--------------------------------------------------------------------------------




all or substantially all the assets of, or all of the Equity Interests in, the
Borrower, but only so long as:
(a)    (i) no Event of Default shall have occurred and be continuing immediately
prior or immediately after giving effect to such Permitted Change of Control
Transaction and (ii) all transactions related thereto shall have been
consummated in all material respects in accordance with applicable laws;
(b)    the Borrower shall have delivered to the Administrative Agent an
Officer's Certificate to the effect set forth in clause (a) above, together with
the relevant financial information for the Permitted Holder, promptly after
consummation of such transaction;
(c)    the Borrower shall have provided the Administrative Agent with written
notice and with copies of the material acquisition documents promptly after
consummation of such transaction; and
(d)    the operations of the Borrower are not merged with the operations of any
other major U.S. airline owned by such Permitted Holder.
“Permitted Collateral Liens” shall mean any Lien permitted pursuant to Section
6.01.
“Permitted Disposition” shall mean any of the following:
(a)    (i) the sale or lease of Tooling in the ordinary course of business (and,
in the case of any such lease, consistent with past practices), (ii) the sale or
lease of Spare Parts in the ordinary course of business (and, in the case of any
such lease, consistent with past practices), (iii) the lease of Ground Support
Equipment in the ordinary course of business and consistent with past practices
and (iv) swaps, exchanges, interchange or pooling of assets or, in the case of
Mortgaged Collateral, other transfers of possession (subject to the limitations
set forth in the Collateral Documents) in the ordinary course of business, in
the case of this clause (iv), in an aggregate amount not to exceed $50,000,000.
(b)    the Disposition of cash or Permitted Investments constituting Collateral
in exchange for other cash or Permitted Investments constituting Collateral and
having reasonably equivalent value therefor; provided that this clause (b) shall
not permit any Disposition of the Letter of Credit Account or any amounts on
deposit therein;
(c)    sales or dispositions of surplus, obsolete, negligible or uneconomical
assets (other than Mortgaged Collateral that are not Parts (as defined in the
Aircraft Mortgage)) no longer used in the business of the Borrower and the other
Grantors;
(d)    Dispositions of Collateral among the Grantors (including any Person that
shall become a Grantor simultaneous with such Disposition in the manner
contemplated by Section 5.14); provided that (i) such Collateral remains at all
times subject to a Lien with the same level of perfection as was the case
immediately prior to such Disposition (and otherwise subject only to Permitted
Collateral Liens) in favor of the Administrative Agent for the benefit of the
Secured Parties following such Disposition, (ii) concurrently therewith, the
Grantors shall

33

--------------------------------------------------------------------------------




execute any documents and take any actions reasonably required to create, grant,
establish, preserve or perfect such Lien in accordance with the other provisions
of this Agreement or the Collateral Documents, (iii) concurrently therewith or
promptly thereafter, the Administrative Agent, for the benefit of the Secured
Parties, shall receive an Officer's Certificate, with respect to the matters
described in clauses (i) and (ii) hereof, in each case in form and substance
reasonably satisfactory to the Administrative Agent, and (iv) concurrently with
any Disposition of Collateral to any Person that shall become a Grantor
simultaneous with such Disposition in the manner contemplated by Section 5.14,
such Person shall have complied with the requirements of Sections 5.14(a) and
5.14(b); provided further that this clause (d) shall not permit any Disposition
of the Letter of Credit Account or any amounts on deposit therein;
(e)     the sale or discount of Accounts to a collection agency in connection
with collections of delinquent receivables;
(f)    (i) abandonment of Slots, Gate Interests or Routes; provided that such
abandonment is (A) in connection with the downsizing of any hub or facility
which does not materially and adversely affect the business of the Borrower and
its Subsidiaries, taken as a whole, (B) in the ordinary course of business
consistent with past practices and does not materially and adversely affect the
business of the Borrower and its Subsidiaries, taken as a whole, or (C)
reasonably determined by the Borrower to be of de minimis value, (ii) exchange
of FAA Slots in the ordinary course of business that in the Borrower's
reasonable judgment are of reasonably equivalent value (so long as the FAA Slots
received in such exchange are pledged as Additional Collateral and constitute
Eligible Collateral), (iii) the termination of leases or airport use agreements
in the ordinary course of business to the extent such terminations do not have a
Material Adverse Effect or a Collateral Material Adverse Effect, (iv) any other
lease or sublease of, or use agreements with respect to, assets and properties
that constitute Slots, Gate Interests or Routes in the ordinary course of
business and swap agreements with respect to Slots in the ordinary course of
business and which lease, sublease, use agreement or swap agreement (A) has a
term of less than one year or (B) has a term of one year or longer; provided
that if the aggregate Appraised Value of the Collateral leased or subleased
pursuant to this subclause (B) is equal to or greater than 10% of the Appraised
Value of the Slots, Gate Interests and Routes constituting Collateral in the
most recent Appraisal Report delivered by the Borrower pursuant to Section 5.09,
the Appraised Value of the Slots, Gate Interests and Routes constituting
Collateral, after giving pro forma effect to all outstanding leases, subleases,
use agreements and swap agreements pursuant to this subclause (B), would be not
materially less than the Appraised Value of the Slots, Gate Interests and Routes
constituting Collateral in the most recent Appraisal Report delivered by the
Borrower pursuant to Section 5.09, all as determined in good faith by the
Borrower and reflected in an Officers' Certificate that is delivered to the
Administrative Agent prior to entering into any such lease or sublease,
demonstrating, with reasonably detailed calculations, compliance with the
provisions of this subclause (B) and detailing the arrangements pursuant to
which the Administrative Agent's Liens on the Slots, Gate Interests and Routes
constituting Collateral subject to such lease or sublease are not materially
adversely affected (which arrangements must be reasonably satisfactory to the
Administrative Agent) and (v) the sale to US Air of FAA Slots at Ronald Reagan
Washington National Airport and the concurrent lease to US Air (for a term of
less than one year) of FAA Slots at New York LaGuardia Airport purchased by the
Borrower from US Air substantially simultaneously with such sale; provided

34

--------------------------------------------------------------------------------




that the aggregate Appraised Value of such FAA Slots so leased is less than 10%
of the Appraised Value of the Eligible Collateral;
(g)    (i) any loss of or damage to property of the Borrower or any other
Grantor, (ii) any taking of property of the Borrower or any other Grantor or
(iii) an Event of Loss;
(h)    Liens of the type described in Section 6.01(h);
(i)    the lease or sublease of assets and properties (other than Routes or
Mortgaged Collateral) in the ordinary course of business; provided that, the
rights of the lessee or sublessee shall be subordinated to the rights (including
remedies) of the Administrative Agent under the applicable Collateral Document
on terms reasonably satisfactory to the Administrative Agent;
(j)    assignments of leases or granting of leases or subleases of Aircraft or
Engines to the extent permitted pursuant to the Aircraft Mortgage (including any
applicable Mortgage Supplement); and
(k)    substitutions of Engines or Spare Engines pursuant to and in accordance
with Section 2.01(f) of the Aircraft Mortgage in an aggregate amount for all
such Engines or Spare Engines so Disposed of not to exceed $50,000,000; provided
that (i) such Replacement Engine (as defined in the Aircraft Mortgage) is of at
least equal fair market value and utility (without regard to hours and cycles)
as the Engine or Spare Engine it replaces assuming such Engine or Spare Engine
had been maintained in the condition required by the Aircraft Mortgage, (ii)
such Replacement Engine shall be subject to a perfected Lien, having the same
priority (subject only to Specified Permitted Collateral Liens) as the Lien on
such Engine or Spare Engine being replaced immediately prior to such
substitution (and otherwise subject only to Permitted Collateral Liens), in
favor of the Administrative Agent for the benefit of the Secured Parties upon
consummation of such substitution.
“Permitted Holder” shall mean any corporation or limited liability company
organized under the laws of the United States of America or any state thereof
organized for the purpose of consummating any Permitted Change of Control
Transaction so long as such entity is a holding company which has (or
simultaneously with such Change of Control Transaction will acquire) as its
other principal investment another major U.S. airline.
“Permitted Investments” shall mean:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    direct obligations of state and local government entities in each case
maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody's;

35

--------------------------------------------------------------------------------




(c)    obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States of America), including, without
limitation, bills, notes, bonds, debentures, and mortgage-backed securities, in
each case maturing within one year from the date of acquisition thereof and
which have a rating of at least A- (or the equivalent thereof) from S&P or A-3
(or the equivalent thereof) from Moody's;
(d)    investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody's;
(e)    investments in certificates of deposit, banker's acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any other commercial bank of recognized
standing organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $250,000,000 and which has a long term unsecured debt rating of at
least A from S&P and A2 from Moody's (or is the principal banking Subsidiary of
a bank holding company that has such ratings);
(f)    fully collateralized repurchase agreements with a term of not more than
six (6) months for underlying securities that would otherwise be eligible for
investment;
(g)    Investments of money in an investment company organized under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in (a) through (f)
above. This could include, but not limited to, money market funds or short-term
and intermediate bonds funds;
(h)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA (or the
equivalent thereof) by S&P and Aaa (or the equivalent thereof) by Moody's and
(iii) have portfolio assets of at least $5,000,000,000; and
(i)    investments, in accordance with investment policies approved by the board
of directors of the Borrower, in the ordinary course of business.
“Permitted Title Exceptions” shall, with respect to any Mortgaged Real Property,
have the meaning given it in the Real Estate Mortgage applicable to such
Mortgaged Real Property.
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.

36

--------------------------------------------------------------------------------




“Plan” shall mean a Single Employer Plan or a Multiple Employer Plan that is a
pension plan subject to the provisions of Title IV of ERISA, Sections 412 or 430
of the Code or Section 302 of ERISA.
“Plan of Reorganization” shall mean the Joint Plan of Reorganization of the
Borrower and certain of its Subsidiaries pursuant to Chapter 11 of the United
States Bankruptcy Code together with all schedules and exhibits thereto, as
consummated on April 30, 2007.
“Primary FAA Slots” shall have the meaning given to such term in the SGR
Security Agreement.
“Primary Foreign Slots” shall have the meaning given to such term in the SGR
Security Agreement.
“Primary Gate Interests” shall have the meaning given to such term in the SGR
Security Agreement.
“Primary Routes” shall have the meaning given to such term in the SGR Security
Agreement.
“Primary Slots” shall mean the Primary FAA Slots and the Primary Foreign Slots.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMCB, as its prime rate in effect at its principal office in
New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by JPMCB in connection with extensions of credit to debtors);
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.
“Professional User” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Prospective Assignment” shall have the meaning given in the Cape Town
Convention.
“Prospective International Interest” shall have the meaning given in the Cape
Town Convention.
“Prospective Sale” shall have the meaning given in the Cape Town Convention.
“Protocol” shall mean the Protocol referred to in the defined term “Cape Town
Convention.”
“Ratings” shall mean as of any date of determination, the corporate credit
rating as determined by S&P or the corporate family rating as determined by
Moody's, as applicable, of the Borrower.

37

--------------------------------------------------------------------------------




“Real Estate Appraiser” shall mean, in the case of the Real Property Assets, (a)
American Appraisal Associates with respect to those certain parcels of real
property described in Schedule 3.15(a) or (b) such other appraisal firms as may
be retained by the Administrative Agent and the Borrower from time to time.
“Real Estate Mortgages” shall mean, collectively, (a) the mortgages and deeds to
secure debt covering the Real Property Assets described on Schedule 3.15(a),
which shall be in substantially the form of Exhibit A-1 or A-2, as applicable,
with such changes thereto as are necessarily or customarily included in
mortgages and deeds to secure debt in the relevant jurisdiction and (b) each
other mortgage, deed to secure debt and/or deed of trust covering Real Property
Assets granted pursuant to the terms hereof, as the same may be amended,
restated, modified, supplemented, extended or amended and restated from time to
time.
“Real Property Assets” shall mean those parcels of real property owned in fee by
the Borrower or any other Grantor and together with, in each case, all
buildings, improvements, facilities, appurtenant fixtures and equipment,
easements and other property and rights incidental or appurtenant to the
ownership of such parcel of real property.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral or any Event of Loss.
“Redeemable Stock” shall mean any class or series of Equity Interests of any
Person that by its terms or otherwise (a) is required to be redeemed prior to
the Latest Maturity Date, (b) may be required to be redeemed at the option of
the holder of such class or series of Equity Interests at any time prior to the
Latest Maturity Date or (c) is convertible into or exchangeable for (i) Equity
Interests referred to in clause (a) or (b) above or (ii) Indebtedness.
“Refinancing Amendment” shall have the meaning given such term in Section
10.08(f).
“Refinancing Debt” shall mean Indebtedness (or commitments in respect thereof)
incurred to refinance (whether concurrently or after any repayment or prepayment
of any such Indebtedness being refinanced) (x) the Term Loans or commitments
under the Revolving Facility or (y) Indebtedness (or commitments in respect
thereof) incurred pursuant to the preceding clause (x), in each case on a
dollar-for-dollar basis from time to time, in whole or part, in the form of (i)
one or more new term facilities (each, a “Refinancing Term Facility”) or new
revolving credit facilities (each, a “Refinancing Revolving Facility”; the
Refinancing Term Facilities and the Refinancing Revolving Facilities are
collectively referred to as “Refinancing Facilities”) made available under this
Agreement with the consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) and the lenders providing such
financing (and no other lenders) or (ii) one or more series of senior secured
notes or term facilities or, in the case of Indebtedness incurred to refinance
the Revolving Facility (or any Refinancing Revolving Facility), revolving credit
facilities outside of this Agreement; provided that (A) in the case of any
refinancing of the Term Loans (or any refinancing thereof incurred pursuant to
the preceding clause (y)), any Refinancing Debt shall not mature prior to the
maturity date of, or have a shorter weighted average life than, the Term Loans
(or any

38

--------------------------------------------------------------------------------




refinancing thereof incurred pursuant to the preceding clause (y)) being
refinanced, (B) in the case of any refinancing of the commitments under the
Revolving Facility (or any refinancing thereof incurred pursuant to the
preceding clause (y)), any Refinancing Debt shall not mature, and there shall be
no scheduled commitment reductions or scheduled amortization payments under any
such Refinancing Debt, prior to the maturity date of the revolving commitments
being refinanced, (C) the other terms and conditions of such Refinancing Debt
(excluding pricing, premium, maturity, scheduled amortization and optional
prepayment or redemption provisions) shall be customary market terms for
indebtedness of such type (provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees), (D)
after giving pro forma effect to the incurrence of Refinancing Debt (in the case
of any Refinancing Debt in the form of a revolving credit facility, to the
extent of any drawings to be made thereunder on the date of effectiveness of the
related commitments) and the application of the net proceeds therefrom, the
Borrower shall be in pro forma compliance with Section 6.04, Section 6.05 and
Section 6.06, (E) there shall be no additional direct or contingent obligors
with respect to such Refinancing Debt, (F) in the case of any refinancing of the
Term Loans (or any refinancing thereof incurred pursuant to the preceding clause
(y)), the maximum principal amount of such Refinancing Debt, together with the
aggregate principal amount of Term Loans outstanding, shall not exceed
$1,375,000,000, (G) in the case of any refinancing of the commitments under the
Revolving Facility (or any refinancing thereof incurred pursuant to the
preceding clause (y)), the aggregate maximum principal amount of such
Refinancing Debt (assuming all such Refinancing Debt were fully drawn), together
with the Total Revolving Commitments then in effect, shall not exceed
$1,225,000,000 and (H) no Lender shall be obligated to provide any such
Refinancing Debt.
“Refinancing Debt Documents” shall mean each indenture, credit agreement, other
instrument or note evidencing Refinancing Debt issued or incurred outside of
this Agreement, and each other agreement executed in connection therewith, as
each may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof.
“Refinanced Term Loans” shall have the meaning set forth in Section 10.08(e).
“Register” shall have the meaning set forth in Section 10.02(b)(iv).
“Regulation FD” shall mean Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act as in effect from time to time.
“Regulations and Procedures for the International Registry” shall mean the
official English language text of the International Registry Procedures and
Regulations issued by the Supervisory Authority (as defined in the Cape Town
Convention) pursuant to the Aircraft Protocol.

39

--------------------------------------------------------------------------------




“Related Parties” shall mean, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person's Affiliates.
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, dumping, or
disposing into the indoor or outdoor environment (including the abandonment or
discarding of barrels, containers and other closed receptacles containing any
hazardous substance or pollutant or contaminant).
“Replacement Airframe” shall have the meaning given to such term in the Aircraft
Mortgage.
“Replacement Engine” shall have the meaning given to such term in the Aircraft
Mortgage.
“Replacement Term Loan” shall have the meaning set forth in Section 10.08(e).
“Repricing Event” shall mean (a) any prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the Term Loans with the
proceeds of, or any conversion of Term Loans into, any new or replacement
tranche of syndicated term loans (including Replacement Term Loans, Refinancing
Facilities or other term loans under this Agreement) bearing interest with an
“effective yield” (taking into account interest rate margin and benchmark
floors, recurring fees and all upfront or similar fees or original issue
discount (amortized over the shorter of (A) the weighted average life to
maturity of such term loans and (B) four years) paid to the lenders providing
such Indebtedness, but excluding any arrangement, structuring, syndication or
other fees payable in connection therewith that are not shared ratably with all
lenders or holders of such term loans in their capacities as lenders or holders
of such term loans) less than the “effective yield” applicable to the Term Loans
being prepaid, repaid, refinanced, substituted, replaced or converted
(determined on the same basis as provided in the preceding parenthetical) and
(b) any amendment (including pursuant to a Replacement Term Loan or a
Refinancing Facility under this Agreement) to the Term Loans or any tranche
thereof which reduces the “effective yield” applicable to such Term Loans (as
determined on the same basis as provided in clause (a)).
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of (a)
until the Closing Date, the Commitments then in effect and (b) thereafter, the
sum of (i) the aggregate principal amount of all Term Loans outstanding and (ii)
the Total Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Total Revolving Extensions of Credit then outstanding.
“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.
“Required Term Lenders” shall mean, at any time, Lenders holding more than 50%
of (a) until the Closing Date, the Term Loan Commitments then in effect and (b)
thereafter, the aggregate principal amount of all Term Loans outstanding.

40

--------------------------------------------------------------------------------




“Responsible Officer” shall mean the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, vice president, controller,
chief accounting officer, secretary or assistant secretary of the Borrower or
any Guarantor, as applicable, but in any event, with respect to financial
matters, the chief financial officer, treasurer, assistant treasurer, controller
or chief accounting officer of the Borrower or any Guarantor, as applicable.
“Restricted Captive Insurance Company Subsidiary” shall mean a Subsidiary that
is a captive insurance company, and is prohibited from becoming a Guarantor
hereunder pursuant to applicable rules and regulations.
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Guarantor, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower.
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments.
“Revolving Commitment” shall mean the commitment of each Revolving Lender to
make Revolving Loans and participate in Letters of Credit hereunder in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite its name in Annex A hereto or in the
Assignment and Acceptance pursuant to which such Revolving Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original aggregate amount of the Total Revolving Commitments is
$1,225,000,000.
“Revolving Commitment Percentage” shall mean, at any time, with respect to each
Revolving Lender, the percentage obtained by dividing its Revolving Commitment
at such time by the Total Revolving Commitment or, if the Revolving Commitments
have been terminated, the Revolving Commitment Percentage of each Revolving
Lender that existed immediately prior to such termination.
“Revolving Extensions of Credit” shall mean, as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding and (b) such Lender's
Revolving Commitment Percentage of the LC Exposure then outstanding.
“Revolving Facility” shall have the meaning set forth in the definition of
“Facility” in this Section 1.01.
“Revolving Facility Maturity Date” shall mean, with respect to (a) Revolving
Commitments that have not been extended pursuant to Section 2.28, April 20,
2016, (b) with respect to Extended Revolving Commitments, the final maturity
date therefor as specified in the applicable Extension Offer accepted by the
respective Revolving Lender or Revolving Lenders, and (c) with respect to any
commitments under a Refinancing Revolving Facility, the final maturity date
therefor specified in the applicable Refinancing Amendment.

41

--------------------------------------------------------------------------------




“Revolving Facility Termination Date” shall mean the earlier to occur of (a) the
Revolving Facility Maturity Date with respect to the applicable Revolving
Commitments and (b) the acceleration of the Loans (if any) and the termination
of the Commitments in accordance with the terms hereof.
“Revolving Lender” shall mean each Lender having a Revolving Commitment.
“Revolving Loan” shall have the meaning set forth in Section 2.01(a).
“Rolling Twelve Month” shall mean, with respect to any date of determination,
the month most recently ended and the eleven (11) immediately preceding months
for which, in each case, financial statements are available considered as a
single period.
“Routes” shall mean the routes for which the Borrower or, if applicable, another
Grantor holds or hereafter acquires the requisite authority to operate foreign
air transportation pursuant to Title 49 including, without limitation,
applicable frequencies, exemption and certificate authorities, Fifth-Freedom
Rights and “behind/beyond rights”, whether or not utilized by the Borrower or
such other Grantor.
“S&P” shall mean Standard & Poor's, a division of The McGraw-Hill Companies,
Inc.
“Sale” shall have the meaning given in the Cape Town Convention.
“Sale of Grantor” shall mean, with respect to any Collateral, an issuance, sale,
lease, conveyance or other disposition of Equity Interests of the applicable
Grantor that owns such Collateral, but only if, after giving effect to such
issuance, sale, lease, conveyance or other disposition and as a result thereof,
the Administrative Agent, for the benefit of the Secured Parties, does not
continue to hold a Lien in such Collateral having the same priority (subject
only to Specified Permitted Collateral Liens) as the Lien held in such
Collateral immediately prior to such issuance, sale, lease, conveyance or other
disposition.
“SEC” shall mean the United States Securities and Exchange Commission.
“Second Lien Notes” shall mean the 11.75% Senior Second Lien Notes Due 2015 of
the Borrower in the initial aggregate principal amount of $600,000,000 and
issued pursuant to the Second Lien Note Indenture, as such notes may be amended,
restated, supplemented or otherwise modified from time to time.
“Second Lien Note Documents” shall mean the Second Lien Note Indenture, the
Second Lien Notes and each other agreement executed in connection with such
notes, as each such document may be amended, restated, supplemented or otherwise
modified from time to time.
“Second Lien Note Indenture” shall mean that certain Indenture, dated as of
September 28, 2009, among the Borrower, as issuer, the guarantors party thereto,
U.S. Bank National Association, as trustee and Wilmington Trust FSB, as
collateral trustee, pursuant to

42

--------------------------------------------------------------------------------




which the Second Lien Notes are issued, as such indenture may be amended,
restated, supplemented or otherwise modified from time to time.
“Secured Parties” shall mean the Agents, the Arrangers, the Issuing Lenders, the
Lenders and all other holders of Obligations.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Security Agreement” shall have meaning set forth in Section 4.01(c).
“September 2009 Citi Facility” shall mean that certain Credit and Guaranty
Agreement dated as of September 28, 2009, among the Borrower, the Subsidiaries
of the Borrower party thereto, the lenders party thereto and Citibank, N.A., as
administrative agent, Wilmington Trust FSB, as collateral trustee, and the other
arrangers and bookrunners party thereto, as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time.
“September 2009 Citi Facility Documents” shall mean the “Loan Documents” as
defined in the September 2009 Citi Facility.
“SGR Security Agreement” shall mean that certain Slot, Gate and Route Security
and Pledge Agreement as defined in Section 4.01(d), as the same may be amended,
restated, modified, supplemented, extended or amended and restated from time to
time.
“Single Employer Plan” shall mean a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or an
ERISA Affiliate or (b) was so maintained and in respect of which the Borrower
could reasonably be expected to have liability under Title IV of ERISA in the
event such Plan has been or were to be terminated.
“SkyTeam Partner” shall mean any airline that is a member of the SkyTeam
international airline alliance.
“Slot” means each FAA Slot and each Foreign Slot.
“Spare Engine” shall have the meaning set forth in the Aircraft Mortgage.
“Spare Parts” shall have the meaning set forth in the Aircraft Mortgage.
“Specified Jet Fuel Action” shall mean, if the transactions effected pursuant to
the Jet Fuel Inventory Supply Agreement are re-characterized as Indebtedness
owed by the Borrower, any action by the Jet Fuel Counterparty, as secured party,
to the extent such action seeks to foreclose (or obtain a lien) on the Jet Fuel
Assets.
“Specified Permitted Collateral Liens” shall mean Liens described in Sections
6.01(c), (e), (f), (g) (other than leases, subleases, use agreements and swap
agreements constituting “Permitted Dispositions” pursuant to clause (d) of such
definition), (h), (j) (solely to the extent relating to the applicable
underlying accounts or amounts or other assets deposited

43

--------------------------------------------------------------------------------




therein, in each case arising in the ordinary course of business), (l), (m), (n)
(solely to the extent relating to the applicable underlying accounts or amounts
or other assets deposited therein and, in the case of (n)(y), other than for
purposes of the definition of “Eligible Collateral”), (q) (solely with respect
to any extension, modification, renewal or replacement of the Liens described in
the foregoing sections), (t) and (v) (other than for purposes of the definition
of “Eligible Collateral”).
“Specified Primary FAA Slot” shall have the meaning given such term in the SGR
Security Agreement.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinations” shall have the meaning given in the Cape Town Treaty.
“Subsidiary” shall mean, with respect to any Person (in this definition referred
to as the “parent”), any corporation, association or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the securities or other ownership or membership interests having ordinary voting
power for the election of directors (or equivalent governing body) is, at the
time as of which any determination is being made, owned or controlled by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.
“Supporting Route Facilities” shall mean gates, ticket counters and other
facilities assigned, allocated, leased, or made available to the Borrower or any
other applicable Grantor at non-U.S. airports used in the operation of scheduled
service over a Primary Route.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
including any interest, additions to tax or penalties applicable thereto.
“Term Lender” shall mean each Lender having a Term Loan Commitment or, as the
case may be, an outstanding Term Loan.
“Term Loan” shall have the meaning set forth in Section 2.01(b).
“Term Loan Commitment” shall mean the commitment of each Term Lender to make
Term Loans hereunder in an aggregate principal amount not to exceed the amount
set forth

44

--------------------------------------------------------------------------------




under the heading “Term Loan Commitment” opposite its name in Annex A hereto or
in the Assignment and Acceptance pursuant to which such Term Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The aggregate amount of the Total Term Loan Commitments as of the
Closing Date is $1,375,000,000.
“Term Loan Facility” shall have the meaning set forth in the definition of
“Facility” in this Section 1.01.
“Term Loan Maturity Date” shall mean April 20, 2017.
“Term Loan Termination Date” shall mean the earlier to occur of (a) the Term
Loan Maturity Date and (b) the acceleration of the Term Loans in accordance with
the terms hereof.
“Termination Date” shall mean (i) with respect to the Revolving Loans, the
Revolving Facility Termination Date applicable to the related Revolving
Commitments, and (ii) with respect to the Term Loans, the Term Loan Termination
Date.
“Termination Event” shall mean (a) any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. 4043) as in
effect on the Closing Date (no matter how such notice requirement may be changed
in the future), (b) an event described in Section 4068 of ERISA, (c) the
withdrawal of the Borrower or any ERISA Affiliate from a Multiple Employer Plan
during a plan year in which it was a “substantial employer,” as such term is
defined in Section 4001(a)(2) of ERISA, (d) the incurrence of liability by the
Borrower or any ERISA Affiliate under Section 4064 of ERISA upon the termination
of a Multiple Employer Plan, (e) the imposition of Withdrawal Liability or
receipt of notice from a Multiemployer Plan that such liability may be imposed,
(f) a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, (g)
providing notice of intent to terminate a Plan pursuant to Section 4041(c) of
ERISA or the treatment of a Plan amendment as a termination under Section 4041
of ERISA, if such amendment requires the provision of security, (h) the
institution of proceedings to terminate a Plan by the PBGC under Section 4042 of
ERISA, (i) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA) applicable to such Plan, whether or not waived, (j) any failure by any
Plan to satisfy the special funding rules for plans maintained by commercial
airlines contained in Section 402 of the Pension Protection Act of 2006, (k) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, or (l) any other event or condition which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or the imposition of any
liability under Title IV of ERISA (other than for the payment of premiums to the
PBGC in the ordinary course).
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and

45

--------------------------------------------------------------------------------




regulations promulgated pursuant thereto or any subsequent legislation that
amends, supplements or supersedes such provisions.
“Tooling” shall mean tooling inventory owned by the Borrower or, if applicable,
any other Grantor, including but not limited to dies, molds, tooling, casting
patterns, gauges, jigs, racks and stands for engines, cowls, radome and wheels,
aircraft jacks, test benches, test equipment, lathes, welders, grinders,
presses, punches and hoists and other similar items (whether or not completed or
fixed or handheld).
“Total Collateral Coverage Ratio” shall mean, at any time, the ratio of (i) the
Appraised Value of the Eligible Collateral to (ii) the sum, without duplication,
of (a) the Total Revolving Extensions of Credit then outstanding (other than LC
Exposure that has been Cash Collateralized in accordance with Section 2.02(j)),
plus (b) the aggregate principal amount of all Term Loans outstanding, plus (c)
the aggregate outstanding principal amount of the Refinancing Debt, plus (d) the
aggregate amount of all Designated Hedging Obligations that constitute
“Obligations” then outstanding, plus (e) the aggregate outstanding principal
amount of Junior Secured Debt.
“Total Obligations” shall have the meaning set forth in Section 6.06(a).
“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments at such time.
“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments at such time.
“Transactions” shall mean the execution, delivery and performance by the
Borrower and Guarantors of this Agreement and the other Loan Documents to which
they may be a party, the creation of the Liens in the Collateral in favor of the
Administrative Agent and/or the Administrative Agent for the benefit of the
Secured Parties, the borrowing of Loans and the use of the proceeds thereof, and
the request for and issuance of Letters of Credit hereunder.
“Travel Agency Cash Transaction” shall mean any purchase in cash or check of a
ticket through a travel agency that is a member of Bank Settlement Plan or
Airline Reporting Corporation, as applicable, it being understood and agreed
that the account receivable in respect of such purchase that is included in the
calculation of Eligible Account shall be net of any set-off for commissions or
refunds and shall be included only to the extent such travel agency is
unconditionally required to pay such net amount to the applicable clearinghouse
or for the account of the Borrower.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate and when
used in reference to any

46

--------------------------------------------------------------------------------




Commitment, refers to whether such Commitment is a Revolving Commitment or Term
Loan Commitment.
“UBS” shall have the meaning set forth in the first paragraph of this Agreement.
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time.
“United States Citizen” shall have the meaning set forth in Section 3.02.
“Unused Total Revolving Commitment” shall mean, at any time, (a) the Total
Revolving Commitment less (b) the Total Revolving Extensions of Credit.
“Upfront Term Loan Fee” shall have the meaning set forth in Section 2.20(b).
“US Air” shall mean, collectively, US Airways Group, Inc., a Delaware
corporation, and US Airways, Inc., a Delaware corporation, or either of them.
“US Bank Revolving Facility” shall mean that certain Credit Agreement dated as
of December 22, 2009 among the Borrower, the Subsidiaries of the Borrower party
thereto, the lenders party thereto and U.S. Bank National Association, as
administrative agent and collateral agent, as the same may be amended, restated,
modified, supplemented, extended, or amended and restated from time to time.
“US Bank Revolving Facility Documents” shall mean the “Loan Documents” as
defined in the US Bank Revolving Facility.
“Use or Lose Rule” shall mean with respect to FAA Slots or Foreign Slots, as the
case may be, the terms of 14 C.F.R. Section 93.227 or other applicable
utilization requirements issued by the FAA, other Governmental Authorities, any
Foreign Aviation Authorities or any Airport Authorities.
“Visa/MasterCard Dollar Trigger Event” shall mean any amendment to the existing
processing agreement or the Borrower entering into any replacement processing
agreement with respect to Visa and MasterCard receivables denominated in Dollars
that changes the percentage or calculation of reserves held by the credit card
processing bank in respect of such receivables (solely, in the case of any such
change in calculation, to the extent resulting in a calculation that is no
longer based upon Unearned Value (as such term is defined in the definition of
“Estimated Credit Card Receivables Component” in this Section 1.01)).
“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA and shall include liability that results from
either a complete or partial withdrawal.
“Withholding Agent” shall mean the Borrower, a Guarantor and the Administrative
Agent.

47

--------------------------------------------------------------------------------




SECTION 1.02.        Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person's permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) “knowledge” or “aware” or words of similar
import shall mean, when used in reference to the Borrower or the Guarantors, the
actual knowledge of any Responsible Officer.
SECTION 1.03.        Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Upon any such
request for an amendment, the Borrower, the Required Lenders and the
Administrative Agent agree to consider in good faith any such amendment in order
to amend the provisions of this Agreement so as to reflect equitably such
accounting changes so that the criteria for evaluating the Borrower's financial
condition shall be the same after such accounting changes as if such accounting
changes had not occurred.
SECTION 2.
AMOUNT AND TERMS OF CREDIT
SECTION 2.01.        Commitments of the Lenders; Term Loans.
(a)Revolving Commitments. (i) Each Revolving Lender severally, and not jointly
with the other Revolving Lenders, agrees, upon the terms and subject to the
conditions herein set forth, to make revolving credit loans denominated in
Dollars (each a “Revolving Loan” and collectively, the “Revolving Loans”) to the
Borrower at any time and from time to

48

--------------------------------------------------------------------------------




time during the Revolving Availability Period in an aggregate principal amount
not to exceed, when added to such Revolving Lender's LC Exposure, the Revolving
Commitment of such Lender, which Revolving Loans may be repaid and reborrowed in
accordance with the provisions of this Agreement. At no time shall the sum of
the then outstanding aggregate principal amount of the Revolving Loans plus the
LC Exposure exceed the Total Revolving Commitment.
(ii)Each Borrowing of a Revolving Loan shall be made from the Revolving Lenders
pro rata in accordance with their respective Revolving Commitments; provided,
however, that the failure of any Revolving Lender to make any Revolving Loan
shall not in itself relieve the other Revolving Lenders of their obligations to
lend.
(b)Term Loan Commitments. Each Term Lender severally, and not jointly with the
other Term Lenders, agrees, upon the terms and subject to the conditions herein
set forth, to make a term loan denominated in Dollars (each a “Term Loan” and
collectively the “Term Loans”) to the Borrower on the Closing Date in an
aggregate principal amount not to exceed the Term Loan Commitment of such Term
Lender, which Term Loans shall be repaid in accordance with the provisions of
this Agreement. Any amount borrowed under this Section 2.01(b) and subsequently
repaid or prepaid may not be reborrowed. Each Term Lender's Term Loan Commitment
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding by such Term Lender of the Term Loans to be made by
it on such date.
(c)Type of Borrowing. Each Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(d)Amount of Borrowing. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of $1,000,000 and not less than $5,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
Unused Total Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.02(e).
Borrowings of more than one Type may be outstanding at the same time.
(e)Limitation on Interest Period. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, (i) any Borrowing of a Revolving Loan if the Interest Period
requested with respect thereto would end after the Revolving Facility Maturity
Date with respect to the applicable Revolving Commitments or (ii) any Borrowing
of a Term Loan if the Interest Period requested with respect thereto would end
after the Term Loan Maturity Date.
SECTION 2.02.        Letters of Credit. (a) General. (i) Subject to the terms
and conditions set forth herein, the Borrower may request the issuance of (and,
subject to the

49

--------------------------------------------------------------------------------




penultimate sentence of clause (b) below, the applicable Issuing Lender shall
issue) Letters of Credit in Dollars or any Alternative Currency, at any time and
from time to time during the Revolving Availability Period, in each case, for
the Borrower's own account or the account of the Borrower or any Subsidiary, in
a form reasonably acceptable to the Administrative Agent, such Issuing Lender
and the Borrower. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Lender relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. Each Existing
Letter of Credit listed on Schedule 2.02 shall be deemed to be a Letter of
Credit issued hereunder for purposes of this Agreement and the other Loan
Documents.
(ii) The parties hereto agree that the Existing Letters of Credit will
automatically, without any further action on the part of any Person, be deemed
to be Letters of Credit hereunder issued hereunder on the Closing Date for the
account of the Borrower. Without limiting the foregoing (i) each such Existing
Letter of Credit shall be included in the calculation of the LC Exposure, (ii)
all liabilities of the Borrower and the other Loan Parties with respect to such
Existing Letters of Credit shall constitute Obligations and (iii) each Revolving
Lender shall have reimbursement and participation obligations with respect to
such Existing Letters of Credit as provided in clauses (d) and (e) below.
(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall either provide
(i) telephonic notice promptly followed by written notice or (ii) hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Lender (which approval shall not
be unreasonably withheld, delayed or conditioned)) to the applicable Issuing
Lender and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying (1) the date of issuance, amendment, renewal
or extension (which shall be a Business Day), (2) the date on which such Letter
of Credit is to expire (which shall comply with paragraph (c) of this Section),
(3) the amount of such Letter of Credit, (4) the currency of such Letter of
Credit, (5) the name and address of the beneficiary thereof and (6) such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Lender, the Borrower also
shall submit a letter of credit application on such Issuing Lender's standard
form in connection with any request for a Letter of Credit; provided that, to
the extent such standard form (and/or any related reimbursement agreement) is
inconsistent with the Loan Documents, the Loan Documents shall control. A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (x) the LC Exposure shall not exceed
the LC Commitment and (y) the aggregate amount of the Unused Total Revolving
Commitment shall not be less than zero. No Issuing Lender (other than an
Affiliate of the Administrative Agent) shall permit any such issuance, renewal,
extension or amendment resulting in an increase in the amount of any Letter of
Credit to occur without first obtaining

50

--------------------------------------------------------------------------------




written confirmation from the Administrative Agent that it is then permitted
under this Agreement.
(c)Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the earliest Revolving Facility Maturity
Date with respect to the applicable Revolving Commitments (provided that, to the
extent that all of the participations in such Letter of Credit held by the
holders of such Revolving Commitments have been re-allocated or Cash
Collateralized pursuant to the terms of any Extension Amendment or Refinancing
Amendment, such Revolving Commitments shall be disregarded for purposes of this
clause (ii)).
(d)Participations. By the issuance of a Letter of Credit (or an amendment,
renewal or extension of a Letter of Credit, including any amendment increasing
the amount thereof), and without any further action on the part of the
applicable Issuing Lender or the Revolving Lenders, such Issuing Lender hereby
grants to each Revolving Lender, and each Revolving Lender hereby acquires from
such Issuing Lender, a participation in such Letter of Credit equal to such
Revolving Lender's Revolving Commitment Percentage of the Dollar Amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Lender, such Revolving Lender's Revolving Commitment Percentage of
the Dollar Amount of each LC Disbursement made by such Issuing Lender and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence of an Event of Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(e)Reimbursement. If an Issuing Lender shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to the Dollar Amount of such
LC Disbursement or (subject to the two immediately succeeding sentences), with
respect to any Letter of Credit denominated in an Alternative Currency, an
amount equal to the amount of such LC Disbursement in the applicable Alternative
Currency not later than the first Business Day following the date the Borrower
receives notice of such LC Disbursement; provided that, in the case of any LC
Disbursement made in Dollars, to the extent not reimbursed and, subject to the
satisfaction (or waiver) of the conditions to borrowing set forth herein,
including, without limitation, making a request in accordance with Section
2.03(a) that such payment shall be financed with an ABR Revolving Borrowing, as
the case may be, in an equivalent amount and, to the extent so financed, the
Borrower's obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing. If the Borrower's reimbursement of, or
obligation to reimburse, any amounts in any Alternative Currency would subject
the Administrative Agent, the applicable Issuing Lender or any Lender to any
stamp duty, ad

51

--------------------------------------------------------------------------------




valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Borrower shall pay the amount
of any such tax requested by the Administrative Agent, the relevant Issuing
Lender or Lender. If the Borrower fails to make such payment when due, then (i)
if such payment relates to an Alternative Currency Letter of Credit,
automatically and with no further action required, the Borrower's obligation to
reimburse the applicable LC Disbursement shall be permanently converted into an
obligation to reimburse the Dollar Amount of such LC Disbursement and (ii) the
Administrative Agent shall promptly notify the applicable Issuing Lender of the
applicable LC Disbursement and the Dollar Amount thereof.
If the Borrower fails to make any payment due under the preceding paragraph with
respect to a Letter of Credit when due (including by a Borrowing), the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement (as converted to Dollars, if applicable), the payment then due from
the Borrower in respect thereof and such Revolving Lender's Revolving Commitment
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Revolving Commitment Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.04 with respect to Revolving Loans made by such Revolving Lender (and
Section 2.04 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Lender the amounts so received by it from the Revolving Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this Section 2.02(e) with respect to any LC Disbursement,
the Administrative Agent shall distribute such payment to the applicable Issuing
Lender or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Lender, then to such Revolving Lenders
and such Issuing Lender as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the applicable Issuing
Lender for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall not constitute a Revolving Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.
(f)Obligations Absolute. The Borrower's obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section 2.02 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Lender under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.02, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower's
obligations hereunder. Neither the Administrative Agent, the Revolving Lenders,
nor the applicable Issuing Lender, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or

52

--------------------------------------------------------------------------------




other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Lender; provided that the foregoing shall not be construed to
excuse an Issuing Lender from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Lender's failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of the applicable Issuing Lender (as finally determined
by a court of competent jurisdiction), the applicable Issuing Lender shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)Disbursement Procedures. The applicable Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Lender shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the applicable
Issuing Lender has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the applicable Issuing Lender and the
Revolving Lenders with respect to any such LC Disbursement in accordance with
the terms herein.
(h)Interim Interest. If the applicable Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse (including by a
Borrowing) such LC Disbursement in full not later than the first Business Day
following the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.08 shall apply;
provided further that, in the case of an LC Disbursement made under a Letter of
Credit in an Alternative Currency, the amount of interest due with respect
thereto shall (i) in the case of any LC Disbursement that is reimbursed on the
Business Day immediately succeeding such LC Disbursement, (A) be payable in the
applicable Alternative Currency and (B) if not reimbursed on the date of such LC
Disbursement, bear interest at a rate equal to the rate reasonably determined by
the applicable Issuing Lender to be the cost to such Issuing Lender of funding
such LC Disbursement plus the Applicable Margin applicable to Eurodollar
Revolving Loans at such time and (ii) in the case of any LC Disbursement that is
reimbursed after the Business Day immediately succeeding such LC Disbursement
(A) be payable in Dollars, (B) accrue on the Dollar Amount of such LC
Disbursement and (C) bear interest as provided above. Interest accrued

53

--------------------------------------------------------------------------------




pursuant to this paragraph shall be for the account of the applicable Issuing
Lender, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to clause (e) of this Section 2.02 to reimburse the
applicable Issuing Lender shall be for the account of such Lender to the extent
of such payment.
(i)Replacement of the Issuing Lender. Any Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the Issuing
Lender. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.21. From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the Issuing Lender under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
(j)Replacement of Letters of Credit; Cash Collateralization. The Borrower shall
(i) upon or prior to the occurrence of the earlier of (A) the Revolving Facility
Maturity Date with respect to all Revolving Commitments and (B) the acceleration
of the Loans (if any) and the termination of the Commitments in accordance with
the terms hereof, (x) cause all Letters of Credit which expire after the earlier
to occur of (A) the Revolving Facility Maturity Date with respect to all
Revolving Commitments and (B) the acceleration of the Loans (if any) and the
termination of the Commitments in accordance with the terms hereof (the
“Outstanding Letters of Credit”) to be returned to the applicable Issuing Lender
undrawn and marked “cancelled” or (y) if the Borrower does not do so in whole or
in part either (A) provide one or more “back-to-back” letters of credit to each
applicable Issuing Lender with respect to any such Outstanding Letters of Credit
in a form reasonably satisfactory to each such Issuing Lender and the
Administrative Agent, issued by a bank reasonably satisfactory to each such
Issuing Lender and the Administrative Agent, and/or (B) deposit cash in the
Letter of Credit Account, as collateral security for the Borrower's
reimbursement obligations in connection with any such Outstanding Letters of
Credit, such cash (or any applicable portion thereof) to be promptly remitted to
the Borrower (provided no Event of Default or event which upon notice or lapse
of time or both would constitute an Event of Default has occurred or is
continuing) upon the expiration, cancellation or other termination or
satisfaction of the Borrower's reimbursement obligations with respect to such
Outstanding Letters of Credit, in whole or in part; in an aggregate principal
amount for all such “back-to-back” letters of credit and any such Cash
Collateralization equal to 103% of the then outstanding amount of all LC
Exposure (less the amount, if any, on deposit in the Letter of Credit Account
prior to taking any action pursuant to clauses (A) or (B) above), and (ii) if
required pursuant to Section 2.02(m), 2.12(c), 2.12(d), 2.26(d)(ii),
2.26(e)(ii), 2.26(f), 2.27(b) or 7.01 or pursuant to any Extension Amendment or
Refinancing Amendment, deposit in the Letter of Credit Account an amount
required pursuant to Section 2.02(m), 2.12(c), 2.12(d), 2.26(d)(ii),
2.26(e)(ii), 2.26(f), 2.27(b) or 7.01, or pursuant to any such Extension
Amendment or Refinancing Amendment, as applicable; provided that the portions of
such amount attributable to

54

--------------------------------------------------------------------------------




undrawn Alternative Currency Letters of Credit or LC Disbursements in an
Alternative Currency that the Borrower is not late in reimbursing shall be
deposited in the applicable Alternative Currencies in the actual amounts of such
undrawn Letters of Credit and LC Disbursements (any such deposit described in
the preceding clause (i) or clause (ii), “Cash Collateralization” (it being
understood that any LC Exposure shall only be deemed to be “Cash Collateralized”
to the extent a deposit as described above is made in an amount equal to 103% of
the amount of such LC Exposure)). The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over the
Letter of Credit Account. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent (in accordance with its usual and customary
practices for investments of this type) and at the Borrower's risk and
reasonable expense, such deposits shall not bear interest. Interest or profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Lender for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time. If
the Borrower is required to provide Cash Collateralization hereunder pursuant to
Section 2.02(m), 2.12(c), 2.12(d), 2.26(d)(ii), 2.26(e)(ii), 2.26(f) or 2.27(b),
or the terms of any Extension Amendment or Refinancing Amendment, such Cash
Collateralization (to the extent not applied as contemplated by the applicable
section) shall be returned to the Borrower within three (3) Business Days after
the applicable section (or Extension Amendment or Refinancing Amendment, as
applicable) no longer requires the provision of such Cash Collateralization.
(k)Issuing Lender Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Lender shall report in writing to the Administrative Agent
(i) on the first Business Day of each week, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding week,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Lender expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, the aggregate face amount of the Letters of Credit to be issued,
amended, renewed, or extended by it (and whether, subject to Section 2.02(b),
the face amount of any such Letter of Credit was changed thereby) and the
aggregate face amount of such Letters of Credit outstanding after giving effect
to such issuance, amendment, renewal or extension, (iii) on each Business Day on
which such Issuing Lender makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which a Borrower fails to reimburse an LC Disbursement required to be reimbursed
to such Issuing Lender on such day, the date of such failure, and the amount of
such LC Disbursement and (v) on any other Business Day, such other information
as the Administrative Agent shall reasonably request.
(l)Conversion. In the event that the Loans become immediately due and payable on
any date pursuant to Section 7.01, all amounts (i) that the Borrower is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited cash collateral pursuant to Section 2.02(j), if such cash
collateral is deposited in the applicable Alternative Currency to the extent so
deposited

55

--------------------------------------------------------------------------------




or applied), (ii) that the Revolving Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the applicable
Issuing Lender pursuant to Section 2.02(e) in respect of unreimbursed LC
Disbursements made under any Alternative Currency Letter of Credit and (iii) of
each Revolving Lender's participation in any Alternative Currency Letter of
Credit under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the Dollar Amount of such
amounts. On and after such conversion, all amounts accruing and owed to the
Administrative Agent, the applicable Issuing Lender or any Lender in respect of
the Obligations described in this paragraph shall accrue and be payable in
Dollars at the rates otherwise applicable hereunder.
(m)Provisions Related to Extended Revolving Commitments and Commitments in
Respect of Refinancing Revolving Facilities. If the maturity date in respect of
any tranche of Revolving Commitments occurs prior to the expiration of any
Letter of Credit with respect to which Lenders holding such Revolving
Commitments hold participation interests, then (i) if one or more other tranches
of Revolving Commitments in respect of which the maturity date shall not have
occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase participations therein and to make payments in
respect thereof pursuant to Section 2.02(d) or (e) and for any reallocations
required pursuant to Section 2.26(d)(i)) under (and ratably participated in by
Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), the Borrower shall cash collateralize any such
Letter of Credit in accordance with Section 2.02(j). For the avoidance of doubt,
commencing with the maturity date of any tranche of Revolving Commitments, the
sublimit for Letters of Credit under any tranche of Revolving Commitments that
has not so then matured shall be as agreed in the relevant Extension Amendment
or Refinancing Amendment, as applicable, with such Revolving Lenders (to the
extent such Extension Amendment or Refinancing Amendment so provides).
SECTION 2.03.        Requests for Borrowings.
(a)Revolving Loans. Unless otherwise agreed to by the Administrative Agent in
connection with making the initial Revolving Loans, to request a Borrowing of
Revolving Loans, the Borrower shall notify the Administrative Agent of such
request by telephone (i) in the case of a Eurodollar Borrowing, not later than
2:00 p.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing and (ii) in the case of an ABR Borrowing, not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.02(e) may be given not later than
12:00 noon, New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01(a):

56

--------------------------------------------------------------------------------




(i)the aggregate amount of the requested Borrowing (which shall comply with
Section 2.01(d));
(ii)the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and
(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month's duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03(a), the
Administrative Agent shall advise each Revolving Lender of the details thereof
and of the amount of such Revolving Lender's Loan to be made as part of the
requested Borrowing.
(b)Term Loans. To request the Term Loans on the Closing Date, the Borrower shall
notify the Administrative Agent of such request by telephone (i) in the case of
a Eurodollar Borrowing, not later than 2:00 p.m., New York City time, two (2)
Business Days before the Closing Date and (ii) in the case of an ABR Borrowing,
not later than 2:00 p.m., New York City time one (1) Business Day before the
Closing Date. Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section
2.01(b):
(i)the aggregate amount of the requested Borrowing (which shall comply with
Section 2.01(d));
(ii)the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and
(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month's duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03(b), the
Administrative Agent shall advise each Term Lender of the details thereof

57

--------------------------------------------------------------------------------




and of the amount of such Term Lender's Term Loan to be made as part of the
requested Borrowing.
SECTION 2.04.        Funding of Borrowings. (a) Each Revolving Lender shall make
each Revolving Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 3:00 p.m., New York City time,
or such earlier time as may be reasonably practicable, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. Upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.02(e) shall be remitted by the
Administrative Agent to the Issuing Lender.
(b)Each Term Lender shall make each Term Loan to be made by it hereunder on the
Closing Date by wire transfer of immediately available funds by 12:00 p.m., New
York City time, or such earlier time as may be reasonably practicable, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. Upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request.
(c)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, with respect to any ABR
Borrowing made on same-day notice, prior to 11:00 a.m., New York City time, on
the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraphs (a) and/or (b) of this Section 2.04 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith upon written demand such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate otherwise applicable to such Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender's Loan included in such Borrowing.
SECTION 2.05.        Interest Elections. (a) The Borrower may elect from time to
time to (i) convert ABR Loans to Eurodollar Loans, (ii) convert Eurodollar Loans
to ABR Loans, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto or (iii)
continue any Eurodollar Loan as such upon the expiration of the then current
Interest Period with respect thereto.

58

--------------------------------------------------------------------------------




(b)To make an Interest Election Request pursuant to this Section 2.05, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03(a) or
Section 2.03(b) if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Revolving Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month's duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, and upon the request of the Required Lenders,
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.06.        Limitation on Eurodollar Tranches. Notwithstanding anything
to the contrary in this Agreement, all borrowings, conversions and continuations
of Eurodollar Loans and all selections of Interest Periods shall be in such
amounts and be made

59

--------------------------------------------------------------------------------




pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (b) no more than twenty Eurodollar Tranches shall be outstanding at
any one time.
SECTION 2.07.        Interest on Loans.
(a)Subject to the provisions of Section 2.08, each ABR Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days or, when the Alternate Base Rate is based on the Prime Rate, a year with
365 days or 366 days in a leap year) at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.
(b)Subject to the provisions of Section 2.08, each Eurodollar Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the LIBO Rate for such Interest Period in effect for such Borrowing
plus the Applicable Margin.
(c)Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, on the Termination Date with respect to such
Loans or the related Commitments and thereafter on written demand and (with
respect to Eurodollar Loans) upon any repayment or prepayment thereof (on the
amount repaid or prepaid); provided that in the event of any conversion of any
Eurodollar Loan to an ABR Loan, accrued interest on such Loan shall be payable
on the effective date of such conversion.
SECTION 2.08.        Default Interest. If the Borrower or any Guarantor, as the
case may be, shall default in the payment of the principal of or interest on any
Loan or in the payment of any other amount becoming due hereunder (including,
without limitation, the reimbursement pursuant to Section 2.02(e) of any LC
Disbursements), whether at stated maturity, by acceleration or otherwise, the
Borrower or such Guarantor, as the case may be, shall on written demand of the
Administrative Agent from time to time pay interest, to the extent permitted by
law, on all overdue amounts up to (but not including) the date of actual payment
(after as well as before judgment) at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 360 days or, when the Alternate
Base Rate is applicable and is based on the Prime Rate, a year of 365 days or
366 days in a leap year) equal to (a) with respect to the principal amount of
any Loan, the rate then applicable for such Borrowings plus 2.0%, and (b) in the
case of all other amounts, the rate applicable for ABR Loans plus 2.0%.
SECTION 2.09.        Alternate Rate of Interest. In the event, and on each
occasion, that on the date that is two (2) Business Days prior to the
commencement of any Interest Period for a Eurodollar Loan, the Administrative
Agent shall have reasonably determined (which determination shall be conclusive
and binding upon the Borrower absent manifest error) that reasonable means do
not exist for ascertaining the applicable LIBO Rate, the Administrative Agent
shall, as soon as practicable thereafter, give written, facsimile or telegraphic
notice of such determination to the Borrower and the Lenders and, until the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Borrowing of Eurodollar

60

--------------------------------------------------------------------------------




Loans hereunder (including pursuant to a refinancing with Eurodollar Loans and
including any request to continue, or to convert to, Eurodollar Loans) shall be
deemed a request for a Borrowing of ABR Loans.
SECTION 2.10.        Amortization of Term Loans; Repayment of Loans; Evidence of
Debt.
(a)The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the ratable account of each Revolving Lender the then unpaid principal
amount of each Revolving Loan then outstanding on the Revolving Facility
Termination Date applicable to such Revolving Loan.
(b)The principal amount of the Term Loans borrowed on the Closing Date shall be
repaid in consecutive quarterly installments (each, an “Installment”) of 0.25%
of the original aggregate principal amount thereof, each on the last day of each
calendar quarter of each year commencing on September 30, 2011. Notwithstanding
the foregoing, (1) such Installments shall be reduced in connection with any
voluntary or mandatory prepayments of the Term Loans in accordance with Sections
2.12 and 2.13, as applicable; and (2) the Term Loans, together with all other
amounts owed hereunder with respect thereto, shall, in any event, be paid in
full no later than the Term Loan Termination Date.
(c)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(d)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender's share thereof. The Borrower shall
have the right, upon reasonable notice, to request information regarding the
accounts referred to in the preceding sentence.
(e)The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(f)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall promptly execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in a form furnished
by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.02) be
represented by one or more promissory notes in such form payable to the order of
the payee

61

--------------------------------------------------------------------------------




named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).
SECTION 2.11.        Optional Termination or Reduction of Revolving Commitments.
Upon at least one (1) Business Day prior written notice to the Administrative
Agent, the Borrower may at any time in whole permanently terminate, or from time
to time in part permanently reduce, the Unused Total Revolving Commitment;
provided that each such notice shall be revocable to the extent such termination
or reduction would have resulted from a refinancing of the Obligations, which
refinancing shall not be consummated or shall otherwise be delayed. Each such
reduction of the Unused Total Revolving Commitment shall be in the principal
amount not less than $5,000,000 and in an integral multiple of $1,000,000.
Simultaneously with each reduction or termination of the Revolving Commitment,
the Borrower shall pay to the Administrative Agent for the account of each
Revolving Lender the Commitment Fee accrued and unpaid on the amount of the
Revolving Commitment of such Revolving Lender so terminated or reduced through
the date thereof. Any reduction of the Total Revolving Commitment pursuant to
this Section 2.11 shall be applied to reduce the Revolving Commitment of each
Revolving Lender on a pro rata basis.
SECTION 2.12.        Mandatory Prepayment of Loans and Mandatory Commitment
Reductions; Commitment Termination.
(a)Within three (3) Business Days of the Borrower or any other Grantor receiving
any Net Cash Proceeds as a result of an Asset Sale or a Recovery Event in
respect of Collateral (including, without limitation, an Event of Loss
concerning an Airframe, Engine, Spare Engine or Spare Parts), the Borrower or
such other Grantor shall, if the Borrower shall not be in compliance with
Section 6.06(a) on the date such Net Cash Proceeds are received, deposit cash in
an amount (the “Net Cash Proceeds Amount”) equal to the amount of such received
Net Cash Proceeds (solely to the extent necessary to maintain compliance with
Section 6.06(a)) into an account that is maintained with the Administrative
Agent for such purpose and subject to an Account Control Agreement and
thereafter such Net Cash Proceeds Amount shall be applied (to the extent not
otherwise applied pursuant to the immediately succeeding proviso and solely to
the extent the Borrower is not in compliance with Section 6.06(a)) in accordance
with the requirements of Section 2.12(c); provided that (i) in the case of any
Net Cash Proceeds Amount in respect of any Event of Loss so deposited and
involving an Airframe, Engine or Spare Engine, the Borrower shall be permitted
to use such Net Cash Proceeds Amount to replace such Airframe, Engine or Spare
Engine, as the case may be, with a Replacement Airframe or Replacement Engine,
as the case may be, in accordance with the requirements of the Aircraft
Mortgage, with such Replacement Airframe or Replacement Engine to be subject to
the Lien of the Administrative Agent for the benefit of the Secured Parties
pursuant to the Aircraft Mortgage and otherwise satisfying the requirements of
the Aircraft Mortgage at the time of (or substantially simultaneously with) the
release of such Net Cash Proceeds Amount, (ii) in the case of any Net Cash
Proceeds Amount in respect of any Recovery Event (other than any such Net Cash
Proceeds Amount covered by clause (i) above) so deposited, the Borrower may use
such Net Cash Proceeds Amount to repair or replace the assets which are the
subject of such Recovery Event with comparable assets which shall be subject to
a first priority (subject to Specified Permitted Collateral Liens) Lien of the
Administrative Agent for the benefit of the Secured Parties, (iii) in the case
of any Net Cash Proceeds Amount in respect of any Asset Sale so

62

--------------------------------------------------------------------------------




deposited, the Borrower may use such Net Cash Proceeds Amount to replace the
assets which are the subject of such Asset Sale with comparable assets within
365 days after such deposit is made, (iv) all such Net Cash Proceeds Amounts
shall be subject to release as provided in Section 6.06(c) or, at the option of
the Borrower at any time, may be applied in accordance with the requirements of
Section 2.12(c), and (v) upon the occurrence of an Event of Default, the amount
of any such deposit may be applied by the Administrative Agent in accordance
with Section 2.12(c); provided that any release of any Net Cash Proceeds Amount
pursuant to clause (iii) of this Section shall be conditioned on the Borrower
being in compliance with Section 6.06(a) after giving effect thereto (it being
understood that the failure to be in compliance with Section 6.06(a) shall not
prevent the release of any Net Cash Proceeds Amount in connection with any
repair or replacement of assets permitted hereunder so long as no decrease in
either Collateral Coverage Ratio will result therefrom).
(b)The Borrower shall prepay the Term Loans and/or the Revolving Loans (without
any corresponding reduction in Revolving Commitments) in an amount necessary to
comply with Section 6.06, in each case as directed by the Borrower.
(c)Amounts required to be applied to the prepayment of Loans pursuant to Section
2.12(a) shall be applied to prepay (i) first, the outstanding Term Loans and
(ii) second, the outstanding Revolving Loans (and to provide Cash
Collateralization for the outstanding LC Exposure following the repayment of all
outstanding Revolving Loans). All such prepayments of Term Loans shall be
applied to the remaining scheduled Installments as directed by the Borrower, and
all such prepayments of Revolving Loans (and Cash Collateralization of the
outstanding LC Exposure) shall be accompanied by a corresponding permanent
reduction in the Revolving Commitments. To the extent that the amount required
to be applied to the prepayment of Revolving Loans (and to the Cash
Collateralization of the outstanding LC Exposure) exceeds the aggregate
principal amount of all outstanding Revolving Loans and all outstanding LC
Exposure, the Revolving Commitments shall be permanently reduced in the amount
of such excess. Any Cash Collateralization of outstanding LC Exposure shall be
consummated in accordance with Section 2.02(j). The application of any
prepayment pursuant to this Section 2.12 shall be made, first, to ABR Loans and,
second, to Eurodollar Loans. Term Loans prepaid pursuant to this Section 2.12
may not be reborrowed.
(d)If at any time the Total Revolving Extensions of Credit for any reason exceed
the Total Revolving Commitment at such time (taking into account any permanent
reductions of Revolving Commitments required pursuant to Section 2.12(c)), the
Borrower shall prepay Revolving Loans on a pro rata basis in an amount
sufficient to eliminate such excess. If, after giving effect to the prepayment
of all outstanding Revolving Loans, the Total Revolving Extensions of Credit
exceed the Total Revolving Commitment then in effect, the Borrower shall Cash
Collateralize outstanding Letters of Credit to the extent of such excess.
(e)Upon the Revolving Facility Termination Date applicable to any Revolving
Commitment, such Revolving Commitment shall be terminated in full and the
Borrower shall repay the applicable Revolving Loans in full and, except as the
Administrative Agent may otherwise agree in writing, if any Letter of Credit
remains outstanding, comply with Section 2.02(j) in accordance therewith.

63

--------------------------------------------------------------------------------




(f)All prepayments under this Section 2.12 shall be accompanied by accrued but
unpaid interest on the principal amount being prepaid to (but not including) the
date of prepayment, plus any Fees and any losses, costs and expenses, as more
fully described in Section 2.15 and 2.19 hereof.
SECTION 2.13.        Optional Prepayment of Loans.
(a)The Borrower shall have the right, at any time and from time to time subject
to clause (d) below, to prepay any Loans, in whole or in part, (i) with respect
to Eurodollar Loans, upon (A) telephonic notice followed promptly by written or
facsimile notice or (B) written or facsimile notice received by 1:00 p.m., New
York City time, three (3) Business Days prior to the proposed date of prepayment
and (ii) with respect to ABR Loans, upon written or facsimile notice received by
1:00 p.m., New York City time, one Business Day prior to the proposed date of
prepayment; provided that ABR Loans may be prepaid on the same day notice is
given if such notice is received by the Administrative Agent by 12:00 noon, New
York City time; provided further, however, that (A) each such partial prepayment
shall be in an amount not less than $5,000,000 and in integral multiples of
$1,000,000, (B) no prepayment of Eurodollar Loans shall be permitted pursuant to
this Section 2.13(a) other than on the last day of an Interest Period applicable
thereto unless such prepayment is accompanied by the payment of the amounts
described in Section 2.15, and (C) no partial prepayment of a Borrowing of
Eurodollar Loans shall result in the aggregate principal amount of the
Eurodollar Loans remaining outstanding pursuant to such Borrowing being less
than $10,000,000.
(b)Any prepayments under Section 2.13(a) shall be applied, at the Borrower's
option, to (i) repay the outstanding Revolving Loans of the Revolving Lenders
(without any reduction in the Total Revolving Commitment) and Cash Collateralize
the outstanding Letters of Credit in accordance with Section 2.02(j) until all
Revolving Loans shall have been paid in full (plus any accrued but unpaid
interest and fees thereon) and no Letters of Credit shall be outstanding, or, if
outstanding, then backed by such Cash Collateralization and/or (ii) prepay the
Term Loans of the Term Lenders. All such prepayments of Term Loans shall be
applied to the remaining scheduled Installments in the manner directed by the
Borrower. All prepayments under Section 2.13(a) shall be accompanied by accrued
but unpaid interest on the principal amount being prepaid to (but not including)
the date of prepayment, plus any Fees and any losses, costs and expenses, as
more fully described in Sections 2.15 and 2.19 hereof. Term Loans prepaid
pursuant to Section 2.13(a) may not be reborrowed.
(c)Each notice of prepayment shall specify the prepayment date, the principal
amount of the Loans to be prepaid and, in the case of Eurodollar Loans, the
Borrowing or Borrowings pursuant to which made, shall be irrevocable and shall
commit the Borrower to prepay such Loan by the amount and on the date stated
therein; provided that the Borrower may revoke any notice of prepayment under
this Section 2.13 if such prepayment would have resulted from a refinancing of
any or all of the Obligations hereunder, which refinancing shall not be
consummated or shall otherwise be delayed. The Administrative Agent shall,
promptly after receiving notice from the Borrower hereunder, notify each Lender
of the principal amount of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.

64

--------------------------------------------------------------------------------




(d)In the event that, prior to the first anniversary of the Closing Date, there
shall occur any Repricing Event, the Borrower shall pay to the Administrative
Agent, for the ratable account of each of the Term Lenders holding Term Loans
subject to such Repricing Event, (x) in the case of a Repricing Event of the
type described in clause (a) of the definition thereof, a prepayment premium of
1% of the aggregate principal amount of the Term Loans subject to such Repricing
Event and (y) in the case of a Repricing Event of the type described in clause
(b) of the definition thereof, an amount equal to 1% of the aggregate principal
amount of the Term Loans subject to such Repricing Event outstanding immediately
prior to the effectiveness thereof, in each case, unless such fee is waived by
the applicable Term Lender. Any Term Lender that is a non-consenting Lender in
respect of a Repricing Event may be replaced in accordance with Section 10.08(d)
to the extent permitted thereby; provided that any such Term Lender so replaced
shall be entitled to the prepayment premium set forth in clause (x) of the
preceding sentence with respect to its Term Loans so assigned unless such fee is
waived by such Term Lender.
SECTION 2.14.        Increased Costs. (a) If any Change in Law shall:
(i)Subject any Lender or Issuing Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Excluded Taxes, and (C) Other Connection Taxes on gross or net
income, profits or revenue (including value-added or similar Taxes)) on its
loans, loan principal, letters of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(ii)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement subject to Section
2.14(c)) or Issuing Lender; or
(iii)impose on any Lender or Issuing Lender or the London interbank market any
other condition (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Lender,
as the case may be, for such additional costs incurred or reduction suffered;
provided that any determination by a Lender or Issuing Lender of amounts owed
pursuant to clause (a)(i) above to such Lender or Issuing Lender as a result of
any such Taxes shall be made in good faith and in a manner generally consistent
with such Lender's or Issuing Lender's standard practice.
(b)If any Lender or Issuing Lender reasonably determines in good faith that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender's or Issuing Lender's capital or on
the capital of such Lender's or

65

--------------------------------------------------------------------------------




Issuing Lender's holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Lender, to a level below that
which such Lender or Issuing Lender or such Lender's or Issuing Lender's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's or Issuing Lender's policies and the policies of
such Lender's or Issuing Lender's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Lender, as the case may be, such additional amount or amounts, in each
case as documented by such Lender or Issuing Lender to the Borrower as will
compensate such Lender or Issuing Lender or such Lender's or Issuing Lender's
holding company for any such reduction suffered; it being understood that to the
extent duplicative of the provisions in Section 2.16, this Section 2.14(b) shall
not apply to Taxes.
(c)The Borrower shall pay to each Lender (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits, additional interest on the unpaid
principal amount of each Eurodollar Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error) and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurodollar Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days'
prior notice (with a copy to the Administrative Agent, and which notice shall
specify the Statutory Reserve Rate, if any, applicable to such Lender) of such
additional interest or cost from such Lender. If a Lender fails to give notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest or cost shall be due and payable fifteen (15) days from receipt of such
notice.
(d)A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a), (b) or (c) of this
Section 2.14 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Lender, as the
case may be, the amount shown as due on any such certificate within fifteen (15)
days after receipt thereof.
(e)Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender's or Issuing Lender's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section 2.14 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Lender, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or Issuing Lender's intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to

66

--------------------------------------------------------------------------------




include the period of retroactive effect thereof. The protection of this Section
2.14 shall be available to each Lender regardless of any possible contention as
to the invalidity or inapplicability of the law, rule, regulation, guideline or
other change or condition which shall have occurred or been imposed.
(f)Notwithstanding anything herein to the contrary, regulations, requests,
rules, guidelines or directives implemented after the Closing Date pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act shall be deemed to
be a Change in Law; provided however, that any determination by a Lender or
Issuing Lender of amounts owed pursuant to this Section 2.14 to such Lender or
Issuing Lender due to any such Change in Law shall be made in good faith in a
manner generally consistent with such Lender's or Issuing Lender's standard
practice.
SECTION 2.15.        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance of an Event of Default), (b) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (c) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18 or Section 10.08(d), then, in
any such event, at the request of such Lender, the Borrower shall compensate
such Lender for the loss, cost and expense attributable to such event. Such
loss, cost or expense to any Lender shall be deemed to include an amount
reasonably determined in good faith by such Lender or Issuing Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the applicable
rate of interest for such Loan (excluding, however the Applicable Margin
included therein, if any), for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.15 shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within fifteen (15) days after receipt thereof.
SECTION 2.16.        Taxes. (a) Any and all payments by or on account of any
Obligation of the Borrower or any Guarantor hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that any Indemnified Taxes or Other
Taxes are required to be withheld from any amounts payable to the Administrative
Agent, any Lender or any Issuing Lender, as determined in good faith by the
applicable Withholding Agent, then (i) the sum payable by the Borrower or
applicable Guarantor shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.16), the Administrative Agent, Lender, Issuing Lender or
any other recipient of such payments (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable Withholding Agent shall make such deductions and (iii) the

67

--------------------------------------------------------------------------------




applicable Withholding Agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)In addition, the Borrower or any Guarantor, as applicable, shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Lender, within thirty (30) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by or on behalf of the
Administrative Agent, such Lender or such Issuing Lender, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower or any Guarantor hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.16) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or Issuing
Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender or Issuing Lender, shall be conclusive absent manifest error.
(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment to the extent available, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)Each Lender shall indemnify the Administrative Agent for the full amount of
any Taxes imposed by any Governmental Authority that are attributable to such
Lender and that are payable or paid by the Administrative Agent, together with
all interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
(f)Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and as
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law or requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate;
provided that a Foreign Lender shall not be required to deliver any
documentation pursuant to this Section 2.16(f) that such Foreign Lender is not
legally able to deliver.
(g)(1) Without limiting the generality of the foregoing, in the event that the
Borrower is, for U.S. federal income tax purposes, a resident of the United
States of America, each Foreign Lender shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter when the
previously delivered certificates and/or forms expire, or upon request

68

--------------------------------------------------------------------------------




of the Borrower or the Administrative Agent) whichever of the following is
applicable: (i) two (2) duly executed originals of Internal Revenue Service Form
W-8BEN, claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party, (ii) two (2) duly executed originals of
Internal Revenue Service Form W-8ECI, (iii) two (2) duly executed originals of
Internal Revenue Service Form W-8IMY, together with applicable attachments, (iv)
in the case of a Foreign Lender claiming the benefits of exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code or (D) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected and (y) two (2) duly executed originals of the
Internal Revenue Service Form W-8BEN, or (v) any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding tax and reasonably requested by the Borrower or the
Administrative Agent to permit the Borrower to determine the withholding or
required deduction to be made. Any Lender that is a “United States Person” (as
such term is defined in Section 7701(a)(30) of the Code) shall deliver to the
Administrative Agent and Borrower, on or prior to the date on which such Lender
becomes a party to this Agreement (and from time to time thereafter when the
previously delivered certificates and/or forms expire, or upon request of the
Borrower or the Administrative Agent), two (2) copies of Internal Revenue
Service Form W-9 (or any successor form), properly completed and duly executed
by such Lender, certifying that such Lender is entitled to an exemption from
United States backup withholding tax. A Foreign Lender shall not be required to
deliver any form or statement pursuant to this Section 2.16(g) that such Foreign
Lender is not legally able to deliver.
(2) If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
(h)If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or a Guarantor or with respect to which the
Borrower or a Guarantor has paid additional amounts pursuant to this Section
2.16, it shall pay over such refund to the Borrower or such Guarantor (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower or such Guarantor under this Section 2.16 with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender incurred in obtaining such refund
(including Taxes imposed with respect to such refund) and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower or such Guarantor, upon the
request of

69

--------------------------------------------------------------------------------




the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower or such Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
SECTION 2.17.        Payments Generally; Pro Rata Treatment.
(a)The Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14 or 2.15, or otherwise)
prior to 1:00 p.m., New York City time, on the date when due, in immediately
available funds, without set‑off or counterclaim. Any amounts received after
such time on any date may, in the reasonable discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 383 Madison Avenue, New York, New York
10179, pursuant to wire instructions to be provided by the Administrative Agent,
except payments to be made directly to an Issuing Lender as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15 and 10.04 shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in the applicable currency.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied (i) first, towards payment of Fees and expenses then due under
Sections 2.19 and 10.04 payable to the Administrative Agent, (ii) second,
towards payment of Fees and expenses then due under Sections 2.20, 2.21 and
10.04 payable to the Agents, the Lenders and the Issuing Lenders and towards
payment of interest then due on account of the Revolving Loans, the Term Loans
and Letters of Credit, ratably among the parties entitled thereto in accordance
with the amounts of such Fees and expenses and interest then due to such parties
and (iii) third, towards payment of (A) principal of the Revolving Loans and
Term Loans and unreimbursed LC Disbursements then due hereunder, (B) any
Designated Banking Product Obligations then due, to the extent such Designated
Banking Product Obligations constitute “Obligations” hereunder, and (C) any
Designated Hedging Obligations then due, to the extent such Designated Hedging
Obligations constitute “Obligations” hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal, unreimbursed LC
Disbursements, Designated Banking Product Obligations constituting Obligations
and Designated Hedging Obligations constituting Obligations then due to such
parties.
(c)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the

70

--------------------------------------------------------------------------------




account of the Lenders or the Issuing Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Lender, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the applicable Issuing Lender, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Lender with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(d)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(d), 2.02(e), 2.04(a), 2.04(b), 8.04 or 10.04(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid.
SECTION 2.18.        Mitigation Obligations; Replacement of Lenders. (a) If the
Borrower is required to pay any additional amount to any Lender under Section
2.14 or to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.16, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder, to assign its rights and obligations hereunder to another of its
offices, branches or affiliates or to file any certificate or document
reasonably requested by the Borrower, if, in the judgment of such Lender, such
designation, assignment or filing (i) would eliminate or reduce amounts payable
pursuant to Section 2.14 or 2.16, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment. Nothing in this Section shall affect or postpone
any of the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.14 or 2.16.
(b)If, after the date hereof, any Lender requests compensation under Section
2.14 or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.16, or becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.02), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts due,
owing and payable to it hereunder at such time, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (ii) in the case of payments required to be
made pursuant to Section 2.16, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a

71

--------------------------------------------------------------------------------




result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
SECTION 2.19.        Certain Fees. The Borrower shall pay (a) to the Lenders
party thereto the fees set forth in that certain Amended and Restated Agents Fee
Letter dated as of April 4, 2011 among such Lenders and the Borrower at the
times set forth therein and (b) to the Administrative Agent the fees set forth
in that certain Administrative Agent Fee Letter dated as of March 18, 2011
between the Administrative Agent and the Borrower, in each case at the times set
forth therein.
SECTION 2.20.        Commitment Fee and Upfront Term Loan Fee.
(a)The Borrower shall pay to the Administrative Agent for the accounts of the
Revolving Lenders a commitment fee (the “Commitment Fee”) for the period
commencing on the Closing Date to the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments or the earlier date of
termination of the applicable Revolving Commitment, computed (on the basis of
the actual number of days elapsed over a year of 360 days) at the Commitment Fee
Rate on the average daily Unused Total Revolving Commitment. Such Commitment
Fee, to the extent then accrued, shall be payable (a) on the last Business Day
of each March, June, September and December, (b) on the Revolving Facility
Termination Date with respect to the applicable Revolving Commitments, and (c)
as provided in Section 2.11 hereof, upon any reduction or termination in whole
or in part of the Total Revolving Commitment.
(b)The Borrower shall pay on the Closing Date to each Term Lender as of such
date, as compensation for the funding of such Term Lender's Term Loans, an
upfront fee (the “Upfront Term Loan Fee”) in an amount equal to 1.5% of the
amount of such Term Lender's Term Loan Commitment, payable to such Term Lender
from the proceeds of its Term Loan as and when funded on the Closing Date. The
Upfront Term Loan Fees shall be in all respects fully earned, due and payable on
the Closing Date and non-refundable and non-creditable thereafter.
SECTION 2.21.        Letter of Credit Fees. The Borrower shall pay with respect
to each Letter of Credit (i) to the Administrative Agent for the account of the
Revolving Lenders a fee calculated (on the basis of the actual number of days
elapsed over a year of 360 days) at the per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans under the Revolving
Facility on the daily average LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements), to be shared ratably among the
Revolving Lenders and (ii) to each Issuing Lender (with respect to each Letter
of Credit issued by it), such Issuing Lender's customary fees for issuance,
amendments and processing referred to in Section 2.02. In addition, the Borrower
agrees to pay each Issuing Lender for its account a fronting fee of 0.125% per
annum in respect of each Letter of Credit issued by such Issuing Lender, for the
period from and including the date of issuance of such Letter of Credit to and
including the date of termination of such Letter of Credit. Accrued fees
described in this paragraph in respect of each Letter of Credit shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments.

72

--------------------------------------------------------------------------------




SECTION 2.22.        Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent or the Arrangers, as
applicable, as provided herein and in the fee letters described in Section 2.19.
Once paid, none of the Fees shall be refundable under any circumstances.
SECTION 2.23.        Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.01(b), the
Administrative Agent and each Lender (and their respective banking Affiliates)
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final but excluding deposits in the Escrow
Accounts, Payroll Accounts and other accounts, in each case, held in trust for
an identified beneficiary) at any time held and other indebtedness at any time
owing by the Administrative Agent and each such Lender (or any of such banking
Affiliates) to or for the credit or the account of the Borrower or any Guarantor
against any and all of any such overdue amounts owing under the Loan Documents,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under any Loan Document; provided that in the event that
any Defaulting Lender exercises any such right of setoff, (x) all amounts so set
off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.26(g) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Lenders and the Revolving Lenders and (y) the Defaulting Lender will
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender and the Administrative Agent agree
promptly to notify the Borrower and Guarantors after any such set-off and
application made by such Lender or the Administrative Agent (or any of such
banking Affiliates), as the case may be, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and the Administrative Agent under this Section 2.23 are in
addition to other rights and remedies which such Lender and the Administrative
Agent may have upon the occurrence and during the continuance of any Event of
Default.
SECTION 2.24.        Security Interest in Letter of Credit Account. The Borrower
and the Guarantors hereby pledge to the Administrative Agent, for its benefit
and for the benefit of the other Secured Parties, and hereby grant to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, a first priority security interest, senior to all other Liens, if any,
in all of the Borrower's and the Guarantors' right, title and interest in and to
the Letter of Credit Account, any direct investment of the funds contained
therein and any proceeds thereof. Cash held in the Letter of Credit Account
shall not be available for use by the Borrower, and shall be released to the
Borrower only as described in clause (i)(B) of Section 2.02(j).
SECTION 2.25.        Payment of Obligations. Subject to the provisions of
Section 7.01, upon the maturity (whether by acceleration or otherwise) of any of
the Obligations under this Agreement or any of the other Loan Documents of the
Borrower and the Guarantors, the Lenders shall be entitled to immediate payment
of such Obligations.

73

--------------------------------------------------------------------------------




SECTION 2.26.        Defaulting Lenders. (a) If at any time any Lender becomes a
Defaulting Lender, then the Borrower may, on ten (10) Business Days' prior
written notice to the Administrative Agent and such Lender, replace such Lender
by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.02(b) (with the assignment fee to be paid by the Borrower
in such instance and subject to any consents required by such Section) all of
its rights and obligations under this Agreement to one or more assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person.
(b)Any Lender being replaced pursuant to Section 2.26(a) shall (i) execute and
deliver an Assignment and Acceptance with respect to such Lender's outstanding
Commitments, Loans and participations in Letters of Credit, and (ii) deliver any
documentation evidencing such Loans to the Borrower or the Administrative Agent.
Pursuant to such Assignment and Acceptance, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender's
outstanding Commitments, Loans and participations in Letters of Credit, (B) all
obligations of the Borrower owing to the assigning Lender relating to the
Commitments, Loans and participations so assigned shall be paid in full by the
assignee Lender to such assigning Lender concurrently with such Assignment and
Acceptance (including, without limitation, any amounts owed under Section 2.15
due to such replacement occurring on a day other than the last day of an
Interest Period), and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate documentation
executed by the Borrower in connection with previous Borrowings, the assignee
Lender shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Commitments, Loans
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender; provided that an
assignment contemplated by this Section 2.26(b) shall become effective
notwithstanding the failure by the Lender being replaced to deliver the
Assignment and Acceptance contemplated by this Section 2.26(b), so long as the
other actions specified in this Section 2.26(b) shall have been taken.
(c)Anything herein to the contrary notwithstanding, if a Revolving Lender
becomes, and during the period it remains, a Defaulting Lender, during such
period, such Defaulting Lender shall not be entitled to any fees accruing during
such period pursuant to Section 2.20(a) and 2.21 (without prejudice to the
rights of the Non-Defaulting Lenders in respect of such fees), provided that (a)
to the extent that all or a portion of the LC Exposure of such Defaulting Lender
is reallocated to the Non-Defaulting Lenders pursuant to Section 2.26(d)(i),
such fees that would have accrued for the benefit of such Defaulting Lender
shall instead accrue for the benefit of and be payable to such Non-Defaulting
Lenders, pro rata in accordance with their respective Revolving Commitments, and
(b) to the extent that all or any portion of such LC Exposure cannot be so
reallocated and is not Cash Collateralized in accordance with Section
2.26(d)(ii), such fees shall instead accrue for the benefit of and be payable to
the Issuing Lenders as their interests appear (and the applicable pro rata
payment provisions under this Agreement shall automatically be deemed adjusted
to reflect the provisions of this Section).
(d)If any LC Exposure exists at the time a Revolving Lender becomes a Defaulting
Lender then:

74

--------------------------------------------------------------------------------




(i)the LC Exposure of such Defaulting Lender will, upon notice by the
Administrative Agent, and subject in any event to the limitation in the first
proviso below, automatically be reallocated (effective on the day such Lender
becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Commitments; provided that (A) the
Revolving Extensions of Credit of each such Non-Defaulting Lender may not in any
event exceed the Revolving Commitment of such Non-Defaulting Lender as in effect
at the time of such reallocation, (B) such reallocation will not constitute a
waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Lenders or any other Lender may have against such Defaulting Lender and
(C) neither such reallocation nor any payment by a Non-Defaulting Lender as a
result thereof will cause such Defaulting Lender to be a Non-Defaulting Lender;
and
(ii)to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender's LC Exposure cannot be so reallocated, whether by reason of
the first proviso in clause (i) above or otherwise, the Borrower will, not later
than three (3) Business Days after demand by the Administrative Agent, (A) Cash
Collateralize the obligations of the Borrower to the Issuing Lenders in respect
of such LC Exposure in an amount at least equal to the aggregate amount of the
unreallocated portion of such LC Exposure or (B) make other arrangements
satisfactory to the Administrative Agent and the Issuing Lenders in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender.
(e)In addition to the other conditions precedent set forth in this Agreement, if
any Revolving Lender becomes, and during the period it remains, a Defaulting
Lender, no Issuing Lender shall be required to issue any Letter of Credit or to
amend any outstanding Letter of Credit, unless:
(i)in the case of a Defaulting Lender, the LC Exposure of such Defaulting Lender
is reallocated, as to outstanding and future Letters of Credit, to the
Non-Defaulting Lenders as provided in Section 2.26(d)(i), and
(ii)to the extent full reallocation does not occur as provided in clause (i)
above, without limiting the provisions of Section 2.26(f), the Borrower Cash
Collateralizes the obligations of the Borrower in respect of such Letter of
Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit, or makes other arrangements satisfactory to the Administrative Agent and
such Issuing Lenders in their sole discretion to protect them against the risk
of non-payment by such Defaulting Lender, or
(iii)to the extent that neither reallocation nor Cash Collateralization occurs
pursuant to clauses (i) or (ii), then in the case of a proposed issuance of a
Letter of Credit, by an instrument or instruments in form and substance
satisfactory to the Administrative Agent, and to such Issuing Lender, as the
case may be, (A) the Borrower agrees that the face amount of such requested
Letter of Credit will be reduced by an amount equal to the portion thereof as to
which such Defaulting Lender would otherwise be liable, and (B)

75

--------------------------------------------------------------------------------




the Non-Defaulting Lenders confirm, in their discretion, that their obligations
in respect of such Letter of Credit shall be on a pro rata basis in accordance
with the Revolving Commitments of the Non-Defaulting Lenders, and that the
applicable pro rata payment provisions under this Agreement will be deemed
adjusted to reflect this provision (provided that nothing in this clause (iii)
will be deemed to increase the Revolving Commitments of any Lender, nor to
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, any Issuing Lender or any other Lender may have against such Defaulting
Lender, nor to cause such Defaulting Lender to be a Non-Defaulting Lender).
(f)If any Lender becomes, and during the period it remains, a Defaulting Lender
and if any Letter of Credit is at the time outstanding, the applicable Issuing
Lender may (except to the extent the Revolving Commitments of such Defaulting
Lender have been fully reallocated pursuant to Section 2.26(d)(i)), by notice to
the Borrower and such Defaulting Lender through the Administrative Agent,
require the Borrower to Cash Collateralize the obligations of the Borrower to
such Issuing Lender in respect of such Letter of Credit in an amount at least
equal to the aggregate amount of the obligations (contingent or otherwise) of
such Defaulting Lender in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent and such Issuing Lender in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender.
(g)Any amount paid by the Borrower or otherwise received by the Administrative
Agent for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but shall instead be
retained by the Administrative Agent in a segregated account until (subject to
Section 2.26(i)) the termination of the Revolving Commitments and payment in
full of all obligations of the Borrower hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: First to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent, second to the payment of any amounts owing by such Defaulting Lender to
the Issuing Lenders under this Agreement, third to the payment of the default
interest and then current interest due and payable to the Revolving Lenders
which are Non-Defaulting Lenders hereunder, ratably among them in accordance
with the amounts of such interest then due and payable to them, fourth to the
payment of fees then due and payable to the Non-Defaulting Lenders hereunder,
ratably among them in accordance with the amounts of such fees then due and
payable to them, fifth to pay principal and unreimbursed LC Disbursements then
due and payable to the Non-Defaulting Lenders hereunder ratably in accordance
with the amounts thereof then due and payable to them, sixth to the ratable
payment of other amounts then due and payable to the Non-Defaulting Lenders, and
seventh after the termination of the Revolving Commitments and payment in full
of all obligations of the Borrower hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.
(h)The Borrower may terminate the unused amount of the Commitment of any Lender
that is a Defaulting Lender upon not less than ten (10) Business Days' prior
notice to the Administrative Agent (which shall promptly notify the Revolving
Lenders thereof), and in such event the provisions of Section 2.26(g) will apply
to all amounts thereafter paid by the

76

--------------------------------------------------------------------------------




Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts), provided
that (i) no Event of Default shall have occurred and be continuing and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any Issuing Lender, or any Lender may have
against such Defaulting Lender.
(i)If the Borrower, the Administrative Agent and the Issuing Lenders agree in
writing that a Revolving Lender that is a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
Revolving Lenders, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any amounts then held in the segregated account referred to in
Section 2.26(g)), such Revolving Lender shall purchase at par such portions of
outstanding Revolving Loans of the other Revolving Lenders, and/or make such
other adjustments, as the Administrative Agent may determine to be necessary to
cause the Revolving Lenders to hold Revolving Loans on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Revolving
Lender shall cease to be a Defaulting Lender and will be a Non-Defaulting Lender
(and the LC Exposure of each Revolving Lender shall automatically be adjusted on
a prospective basis to reflect the foregoing); provided that no adjustments
shall be made retroactively with respect to fees accrued while such Revolving
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender shall constitute a waiver or release
of any claim of any party hereunder arising from such Revolving Lender's having
been a Defaulting Lender.
(j)Notwithstanding anything to the contrary herein, (x) any Lender that is an
Issuing Lender hereunder may not be replaced in its capacity as an Issuing
Lender at any time that it has a Letter of Credit outstanding hereunder unless
arrangements reasonably satisfactory to such Issuing Lender have been made with
respect to such outstanding Letters of Credit and (y) the Administrative Agent
may not be replaced hereunder except in accordance with the terms of Section
8.05.
SECTION 2.27.        Currency Equivalents.
(a)The Administrative Agent shall determine the Dollar Amount of (x) the LC
Exposure in respect of Letters of Credit denominated in an Alternative Currency
based on the Exchange Rate (i) as of the end of each fiscal quarter of the
Borrower and (ii) on or about the date of the related notice requesting the
issuance of such Letter of Credit and (y) any other amount to be converted into
Dollars in accordance with the provisions hereof at the time of such conversion.
(b)If after giving effect to any such determination of a Dollar Amount, the LC
Exposure exceeds 105% of the LC Commitment, the Borrower shall, within five (5)
Business Days of receipt of notice thereof from the Administrative Agent setting
forth such calculation in reasonable detail, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.02(j)(ii) in an
amount equal to such excess.
SECTION 2.28.        Extension of the Revolving Facility.

77

--------------------------------------------------------------------------------




(a)Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Revolving Commitments with a like maturity date,
on a pro rata basis (based on the aggregate Revolving Commitments with a like
maturity date) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender's Revolving Commitments and otherwise modify the terms
of such Revolving Commitments pursuant to the terms of the relevant Extension
Offer (including, without limitation, by increasing the interest rate or fees
payable in respect of such Revolving Commitments (and related outstandings))
(each, an “Extension”, and each group of Revolving Commitments, as so extended,
as well as the original Revolving Commitments not so extended, being a
“tranche”; any Extended Revolving Commitments shall constitute a separate
tranche of Revolving Commitments from the tranche of Revolving Commitments from
which they were converted), so long as the following terms are satisfied: (i) no
Event of Default or event which upon notice or lapse of time or both would
constitute an Event of Default shall have occurred and be continuing at the time
the offering document in respect of an Extension Offer is delivered to the
Lenders (the “Extension Offer Date”), (ii) except as to interest rates, fees and
final maturity (which shall be set forth in the relevant Extension Offer), the
Revolving Commitment of any Revolving Lender that agrees to an Extension with
respect to such Revolving Commitment extended pursuant to an Extension (an
“Extended Revolving Commitment”), and the related outstandings, shall be a
Revolving Commitment (or related outstandings, as the case may be) with the same
terms as the original Revolving Commitments (and related outstandings); provided
that (1) the borrowing and repayment (except for (A) payments of interest and
fees at different rates on Extended Revolving Commitments (and related
outstandings), (B) repayments required upon the maturity date of the
non-extending Revolving Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments) of Loans with respect to
Extended Revolving Commitments after the applicable Extension date shall be made
on a pro rata basis with all other Revolving Commitments, (2) the permanent
repayment of Revolving Loans with respect to, and termination of, Extended
Revolving Commitments after the applicable Extension date shall be made on a pro
rata basis with all other Revolving Commitments, except that the Borrower shall
be permitted to permanently repay and terminate commitments of any such tranche
on a better than a pro rata basis as compared to any other tranche with a later
maturity date than such tranche and (3) assignments and participations of
Extended Revolving Commitments and extended Revolving Loans shall be governed by
the same assignment and participation provisions applicable to Revolving
Commitments and Revolving Loans and (4) at no time shall there be Revolving
Commitments hereunder (including Extended Revolving Commitments and any original
Revolving Commitments) which have more than two different maturity dates, (iii)
if the aggregate principal amount of Revolving Commitments in respect of which
Revolving Lenders shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Revolving Commitments, as the case may
be, offered to be extended by the Borrower pursuant to such Extension Offer,
then the Revolving Loans of such Revolving Lenders shall be extended ratably up
to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Revolving Lenders
have accepted such Extension Offer, (iv) if the aggregate principal amount of
Revolving Commitments in respect of which Revolving Lenders shall have accepted
the relevant Extension Offer shall be less than the maximum aggregate

78

--------------------------------------------------------------------------------




principal amount of Revolving Commitments, as the case may be, offered to be
extended by the Borrower pursuant to such Extension Offer, then the Borrower may
require each Revolving Lender that does not accept such Extension Offer to
assign pursuant to Section 10.02 no later than forty-five (45) days after the
Extension Offer Date its pro rata share of the outstanding Revolving
Commitments, Revolving Loans and/or participations in Letters of Credit (as
applicable) offered to be extended pursuant to such Extension Offer to one or
more assignees which have agreed to such assignment and to extend the applicable
Revolving Facility Maturity Date; provided that (1) each Revolving Lender that
does not respond affirmatively within thirty (30) days of the Extension Offer
Date shall be deemed not to have accepted such Extension Offer, (2) each
assigning Revolving Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans and funded participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (3) the processing and recordation fee specified in Section
10.02(b) shall be paid by the Borrower or such assignee and (4) the assigning
Revolving Lender shall continue to be entitled to the rights under Section 10.04
for any period prior to the effectiveness of such assignment, (v) all
documentation in respect of such Extension shall be consistent with the
foregoing and (vi) any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower.
(b)With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.12 or Section 2.13 and (ii)
each Extension Offer shall specify the minimum amount of Revolving Commitments
to be tendered, which shall be a minimum amount approved by the Administrative
Agent (a “Minimum Extension Condition”). The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Revolving Commitments on such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Section 2.11, 2.12,
2.17 and 8.08) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section.
(c)The consent of the Administrative Agent shall be required to effectuate any
Extension, such consent not to be unreasonably withheld. No consent of any
Lender shall be required to effectuate any Extension, other than (A) the consent
of each Lender agreeing to such Extension with respect to one or more of its
Revolving Commitments (or a portion thereof) (or, in the case of an Extension
pursuant to clause (iv) of Section 2.28(a), the consent of the assignee agreeing
to the assignment of one or more Revolving Commitments, Revolving Loans and/or
participations in Letters of Credit) and (B) the consent of each Issuing Lender,
which consent shall not be unreasonably withheld or delayed. All Extended
Revolving Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Obligations
under this Agreement and the other Loan Documents. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents (each, an “Extension Amendment”) with the
Borrower as may be necessary in order to establish new tranches or sub-tranches
in respect of Revolving

79

--------------------------------------------------------------------------------




Commitments so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section. In addition,
if so provided in such Extension Amendment and with the consent of the Issuing
Lenders, participations in Letters of Credit expiring on or after the Revolving
Facility Maturity Date with respect to Revolving Commitments not so extended
shall be re-allocated from Lenders holding Revolving Commitments to Lenders
holding Extended Revolving Commitments in accordance with the terms of such
Extension Amendment; provided, however, that such participation interests shall,
upon receipt thereof by the relevant Lenders holding Revolving Commitments, be
deemed to be participation interests in respect of such Revolving Commitments
and the terms of such participation interests (including, without limitation,
the commission applicable thereto) shall be adjusted accordingly. Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Real Estate Mortgage that has a maturity date prior to
the then Latest Maturity Date so that such maturity date is extended to the then
Latest Maturity Date (or such later date as may be advised by local counsel to
the Administrative Agent).
(d)In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.
SECTION 3.
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to make Loans and issue and/or participate in
Letters of Credit hereunder, the Borrower and each of the Guarantors jointly and
severally represent and warrant as follows:
SECTION 3.01.        Organization and Authority. Each of the Borrower and the
Guarantors (a) is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) under the laws
of the jurisdiction of its organization and is duly qualified and in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect, (b) has the requisite corporate or limited liability
company power and authority to effect the Transactions, and (c) has all
requisite power and authority and the legal right to own or lease and operate
its properties, and if a Grantor, pledge or mortgage the Collateral, and conduct
its business as now or currently proposed to be conducted.
SECTION 3.02.        Air Carrier Status. The Borrower is an “air carrier” within
the meaning of Section 40102 of Title 49 and holds a certificate under Section
41102 of Title 49. The Borrower holds an air carrier operating certificate
issued pursuant to Chapter 447

80

--------------------------------------------------------------------------------




of Title 49. The Borrower is a “citizen of the United States” as defined in
Section 40102(a)(15) of Title 49 and as that statutory provision has been
interpreted by the DOT pursuant to its policies (a “United States Citizen”). The
Borrower possesses all necessary certificates, franchises, licenses, permits,
rights, designations, authorizations, exemptions, concessions, frequencies and
consents which relate to the operation of the routes flown by it and the conduct
of its business and operations as currently conducted except where failure to so
possess would not, in the aggregate, have a Material Adverse Effect.
SECTION 3.03.        Due Execution. The execution, delivery and performance by
each of the Borrower and the Guarantors of each of the Loan Documents to which
it is a party (a) are within the respective corporate or limited liability
company powers of each of the Borrower and the Guarantors, have been duly
authorized by all necessary corporate or limited liability company action,
including the consent of shareholders or members where required, and do not (i)
contravene the charter, by-laws or limited liability company agreement (or
equivalent documentation) of any of the Borrower or the Guarantors, (ii) violate
any applicable law (including, without limitation, the Securities Exchange Act
of 1934) or regulation (including, without limitation, Regulations T, U or X of
the Board), or any order or decree of any court or Governmental Authority, other
than violations by the Borrower or the Guarantors which would not reasonably be
expected to have a Material Adverse Effect, (iii) conflict with or result in a
breach of, constitute a default under, or create an adverse liability or rights
under, any material indenture, mortgage or deed of trust or any material lease,
agreement or other instrument binding on the Borrower or the Guarantors or any
of their properties, which, in the aggregate, would reasonably be expected to
have a Material Adverse Effect, or (iv) result in or require the creation or
imposition of any Lien upon any of the property of any of the Borrower or the
other Grantors other than the Liens granted pursuant to this Agreement or the
other Loan Documents; and (b) do not require the consent, authorization by or
approval of or notice to or filing or registration with any Governmental
Authority or any other Person, other than (i) the filing of financing statements
under the Uniform Commercial Code, (ii) the filings and consents contemplated by
the Collateral Documents, (iii) approvals, consents and exemptions that have
been obtained on or prior to the Closing Date and remain in full force and
effect, and (iv) consents, approvals and exemptions that the failure to obtain
in the aggregate would not be reasonably expected to result in a Material
Adverse Effect. Each Loan Document has been duly executed and delivered by each
of the Borrower and the Guarantors party thereto. This Agreement is, and each of
the other Loan Documents to which the Borrower or any of the Guarantors is or
will be a party, when delivered hereunder or thereunder, will be, a legal, valid
and binding obligation of the Borrower and each Guarantor party thereto,
enforceable against the Borrower and the Guarantors, as the case may be, in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.04.        Statements Made. No representation or warranty or
certification of the Borrower or any Guarantor contained in writing in this
Agreement, any other Loan Document or in any other document, report, public or
private confidential information memorandum, financial statement, certificate or
other written information furnished by or on behalf of the Borrower or any
Guarantor to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered

81

--------------------------------------------------------------------------------




hereunder or thereunder (as modified or supplemented by other information so
furnished, other than to the extent that any such statements constitute
projections, budgets, estimates or other forward looking statements or
information of a general economic or general industry nature), taken as a whole
and in light of the circumstances in which made, contains, when furnished, any
untrue statement of a material fact or omits to state a material fact necessary
to make such statements not materially misleading; and, to the extent that any
such information constitutes projections, budgets, estimates or other forward
looking statements (including, without limitation, the Business Plan), such
projections, budgets, estimates or other forward looking statements were
prepared in good faith on the basis of assumptions believed by the Borrower or
such Guarantor to be reasonable at the time such projections, budgets, estimates
or other forward looking statements were furnished (it being understood that
projections, budgets, estimates or other forward looking statements by their
nature are inherently uncertain, that no assurances can be given that
projections, budgets, estimates or other forward looking statements will be
realized, and that actual results in fact may differ materially from any
projections, budgets, estimates or other forward looking statements provided to
the Administrative Agent or the Lenders).
SECTION 3.05.        Financial Statements; Material Adverse Change.
(a)The Borrower has furnished (or has been deemed to have furnished, in
accordance with Section 4.01(o)) to the Administrative Agent on behalf of the
Lenders with copies of the audited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
reported on by Ernst & Young LLP and certified by the Borrower's chief financial
officer. Such financial statements present fairly, in all material respects, in
accordance with GAAP, the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries on a consolidated basis as of such
date and for such period; such balance sheets and the notes thereto disclose all
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof required to be disclosed by GAAP and such financial statements
were prepared in a manner consistent with GAAP in all material respects.
(b)Since December 31, 2010, there has been no Material Adverse Change.
SECTION 3.06.        Ownership. As of the Closing Date, other than as set forth
on Schedule 3.06, (a) each of the Persons listed on Schedule 3.06 is a
wholly-owned, direct or indirect Subsidiary of the Borrower, and (b) the
Borrower owns no other Subsidiaries, whether directly or indirectly.
SECTION 3.07.        Liens. There are no Liens of any nature whatsoever on any
Collateral (including, without limitation, Additional Collateral) other than
Permitted Collateral Liens.
SECTION 3.08.        Use of Proceeds. The proceeds of the Loans and Letters of
Credit shall be used to repay amounts outstanding under the Exit Facilities and
the December 2009 Citi Facility and for working capital and other general
corporate purposes of the Borrower and its Subsidiaries (including the repayment
of Indebtedness and the payment of fees and transaction costs as contemplated
hereby and as referred to in Section 2.19 and 2.20).
SECTION 3.09.        Litigation and Compliance with Laws.

82

--------------------------------------------------------------------------------




(a)There are no actions, suits, proceedings or investigations pending or, to the
knowledge of the Borrower or the Guarantors, threatened against or affecting the
Borrower or the Guarantors or any of their respective properties (including any
properties or assets that constitute Collateral under the terms of the Loan
Documents (including, without limitation, Additional Collateral)), before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (i) that are likely to have a Material
Adverse Effect or (ii) that purport to, or could reasonably be expected to,
affect the legality, validity, binding effect or enforceability of the Loan
Documents or, in any material respect, the rights and remedies of the
Administrative Agent or the Lenders thereunder or in connection with the
Transactions.
(b)Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, (i) the
Borrower and each Guarantor is currently in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities and Airport Authorities (with respect to
environmental matters), in respect of the conduct of its business and ownership
of its property (including compliance with all applicable Environmental Laws
governing its business and the requirements of any Environmental Permits with
respect to the operations of the Borrower or any of the Guarantors), and (ii)
none of the Borrower or the Guarantors has (x) become subject to any
Environmental Liability, or (y) received written or, to the knowledge of the
Borrower or the Guarantors, verbal notice of any pending or, to the knowledge of
the Borrower or the Guarantors, threatened claim with respect to any
Environmental Liability, and there is no reasonable basis for any Environmental
Liability.
SECTION 3.10.        Primary FAA Slot Utilization.
(a)As of the Closing Date, Schedule 3.10 identifies all of the Primary FAA Slots
(other than Specified Primary FAA Slots) held by the Borrower and the other
Grantors constituting Collateral, and the Appraised Value of all such Primary
FAA Slots (if any) is reflected in the Initial Appraisal Report delivered to the
Administrative Agent and the Lenders prior to the Closing Date.
(b)Except for matters which could not reasonably be expected to have a Material
Adverse Effect or a Collateral Material Adverse Effect, the Borrower and the
other Grantors, as applicable, are utilizing, or causing to be utilized, their
respective Primary FAA Slots (except Primary FAA Slots which are reasonably
determined by the Borrower (in the case of Primary FAA Slots that are FAA Slots,
on the basis of the most recent Appraisal Report) to be of de minimis value) in
a manner consistent in all material respects with applicable rules, regulations,
laws and contracts in order to preserve both their respective right to hold and
operate the Primary FAA Slots, taking into account any waivers or other relief
granted to the Borrower or any Guarantor by the FAA, other applicable U.S.
Governmental Authorities or U.S. Airport Authorities. Neither the Borrower nor
any Guarantor has received any written notice from the FAA, other applicable
U.S. Governmental Authorities or U.S. Airport Authorities, or is otherwise aware
of any other event or circumstance, that would be reasonably likely to impair in
any material respect its respective right to hold and operate any Primary FAA
Slot, except for any such impairment that, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
a Collateral Material Adverse Effect.

83

--------------------------------------------------------------------------------




SECTION 3.11.        Primary Foreign Slot Utilization.
(a)As of the Closing Date, Schedule 3.11 identifies all of the Primary Foreign
Slots held by the Borrower and the other Grantors constituting Collateral, and
the Appraised Value of all such Primary Foreign Slots (if any) is reflected in
the Initial Appraisal Report delivered to the Administrative Agent and the
Lenders prior to the Closing Date.
(b)Except for matters which could not reasonably be expected to have a Material
Adverse Effect or a Collateral Material Adverse Effect, the Borrower and the
other Grantors, as applicable, are utilizing, or causing to be utilized, their
respective Primary Foreign Slots (except Primary Foreign Slots which are
reasonably determined by the Borrower to be of de minimis value) in a manner
consistent in all material respects with applicable rules, regulations, foreign
laws and contracts in order to preserve both their respective right to hold and
operate the Primary Foreign Slots, taking into account any waivers of other
relief granted to the Borrower or any Guarantor by Foreign Aviation Authorities.
Neither the Borrower nor any Guarantor has received any written notice from any
applicable Foreign Aviation Authorities, or is otherwise aware of any other
event or circumstance, that would be reasonably likely to impair in any material
respect its respective right to hold and operate any such Primary Foreign Slot,
except for any such impairment that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect or a Collateral
Material Adverse Effect.
SECTION 3.12.        Primary Routes.
(a)As of the Closing Date, Schedule 3.12 identifies all of the Primary Routes
held by the Borrower and the other Grantors constituting Collateral, and the
Appraised Value of all such Primary Routes (if any) is reflected in the Initial
Appraisal Report delivered to the Administrative Agent and the Lenders prior to
the Closing Date.
(b)The Borrower and the other Grantors, as applicable, hold the requisite
authority to operate each of its respective Primary Routes pursuant to Title 49,
applicable foreign law, and the applicable rules and regulations of the FAA, DOT
and any applicable Foreign Aviation Authorities, and have, at all times after
being awarded each such Primary Route, complied in all material respects with
all of the terms, conditions and limitations of each such certificate or order
issued by the DOT and the applicable Foreign Aviation Authorities regarding such
Primary Route and with all applicable provisions of Title 49, applicable foreign
law, and the applicable rules and regulations of the FAA, DOT and any Foreign
Aviation Authorities regarding such Primary Route. There exists no failure of
the Borrower or any applicable Guarantor to comply with such terms, conditions
or limitations that gives the FAA, DOT or any applicable Foreign Aviation
Authorities the right to terminate, cancel, suspend, withdraw or modify in any
materially adverse respect the rights of the Borrower and the other Grantors, as
applicable, in any such Primary Route, except to the extent that such failure
could not reasonably be expected to have a Material Adverse Effect or a
Collateral Material Adverse Effect.
SECTION 3.13.        Margin Regulations; Investment Company Act.
(a)Neither the Borrower nor any Guarantor is engaged, nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin

84

--------------------------------------------------------------------------------




stock (within the meaning of Regulation U issued by the Board, “Margin Stock”),
or extending credit for the purpose of purchasing or carrying Margin Stock, and
no proceeds of any Loans or proceeds from any Letter of Credit will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock in violation of Regulation U.
(b)Neither the Borrower nor any Guarantor is, or after the making of the Loans
will be, or is required to be, registered as an “investment company” under the
Investment Company Act of 1940, as amended. Neither the making of any Loan, nor
the issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
such Act or any rule, regulation or order of the SEC thereunder.
SECTION 3.14.        ERISA. Except as set forth on Schedule 3.14, no Termination
Event has occurred since the Borrower emerged from Chapter 11 bankruptcy
proceedings or is reasonably expected to occur that could reasonably be expected
to have a Material Adverse Effect. Except to the extent the same could not
reasonably be expected to have a Material Adverse Effect and except as otherwise
disclosed in the Borrower's most recent Form 10-K (including the notes to the
financial statements contained therein), the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification No. 715: Compensation-Retirement Benefits)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Accounting Standards Codification
No. 715: Compensation-Retirement Benefits) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans. As of the most recent
valuation date for each Multiemployer Plan, the potential liability of the
Borrower and its ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, does not result in an amount which could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.15.        Properties.
(a)The Borrower and the Guarantors have good, and with respect to Real Property
Assets, marketable, title to each of the properties and assets reflected on the
financial statements referred to in Section 3.05 hereof, including, without
limitation, all properties and assets that are intended to constitute Collateral
under the terms of the Loan Documents (including, without limitation, applicable
Additional Collateral) (other than such properties or assets disposed of in the
ordinary course of business since the date of such financial statements or as
permitted hereunder). As of the Closing Date, Schedule 3.15(a) is a true and
complete description of (i) the real property owned by the Borrower or any other
Grantor that is intended to constitute Collateral and (ii) the entity that owns
such real property.
(b)As of the Closing Date, neither the Borrower nor any Guarantor has received
any written notice of a pending or contemplated condemnation proceeding
affecting any Mortgaged Real Property having a fair market value in excess of
$5,000,000.

85

--------------------------------------------------------------------------------




SECTION 3.16.        Perfected Security Interests. The Collateral Documents,
taken as a whole, are effective to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable security
interest in all of the Collateral, subject as to enforceability to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. At
such time as (a) financing statements in appropriate form are filed in the
appropriate offices (and the appropriate fees are paid), and (b) the Aircraft
Mortgage (including, without limitation, any Mortgage Supplement) is filed for
recordation with the FAA (and the appropriate fees are paid) and registrations
with respect to the International Interests in the Mortgaged Collateral
constituted by the Aircraft Mortgage are duly made in the International
Registry, (c) the Real Estate Mortgages are filed in the appropriate recording
office (and the appropriate taxes and fees are paid) and (d) the execution of
the Account Control Agreements, the Administrative Agent, for the benefit of the
Secured Parties, shall have a first priority (subject only to Specified
Permitted Collateral Liens) perfected security interest and/or mortgage (or
comparable Lien) in all of the Collateral to the extent that the Liens on such
Collateral may be perfected upon the filings or recordations or upon the taking
of the actions described in clauses (a) through (d) above, subject in each case
only to Permitted Collateral Liens (and, in the case of the Mortgaged Real
Property, the Liens specified in the title insurance policy insuring applicable
Real Estate Mortgage), and such security interest is entitled to the benefits,
rights and protections afforded under the Collateral Documents (subject to the
qualification set forth in the first sentence of this Section 3.16).
SECTION 3.17.        Payment of Taxes . Each of the Borrower and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid when due all Taxes
required to have been paid by it, except and solely to the extent that, in each
case (a) such Taxes are being contested in good faith by appropriate proceedings
and the Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves therefor in accordance with GAAP or (b)  the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.18.        Section 1110 . The Aircraft listed on Schedule 3.18
represent each of the Aircraft constituting Mortgaged Collateral as of the
Closing Date that were first placed in service on or prior to October 22, 1994.
SECTION 4.
CONDITIONS OF LENDING
SECTION 4.01.        Conditions Precedent to Initial Loans and Initial Letters
of Credit. The obligation of the Lenders to make the initial Loans and of the
Issuing Lenders to issue the initial Letters of Credit, whichever may occur
first, is subject to the satisfaction (or waiver by the Lenders in accordance
with Section 10.08 and by the Administrative Agent) of the following conditions
precedent:
(a)Supporting Documents. The Administrative Agent shall have received with
respect to each of the Borrower and the Guarantors:

86

--------------------------------------------------------------------------------




(i)a copy of such entity's certificate of incorporation or formation, as
amended, certified as of a recent date by the Secretary of State of the state of
its incorporation or formation;
(ii)a certificate of the Secretary of State of the state of such entity's
incorporation or formation, dated as of a recent date, as to the good standing
of that entity (to the extent available in the applicable jurisdiction) and as
to the charter documents on file in the office of such Secretary of State;
(iii)a certificate of the Secretary or an Assistant Secretary of such entity
dated the date of the initial Loans or the initial Letters of Credit hereunder,
whichever first occurs, and certifying (A) that attached thereto is a true and
complete copy of the by-laws or limited liability company or other operating
agreement (as the case may be) of that entity as in effect on the date of such
certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors, board of managers or members of
that entity authorizing the Borrowings and Letter of Credit issuances hereunder
(to the extent applicable), the execution, delivery and performance in
accordance with their respective terms of this Agreement, the other Loan
Documents and any other documents required or contemplated hereunder or
thereunder, and the granting of the security interest in the Letter of Credit
Account and other Liens contemplated hereby or the other Loan Documents, (C)
that the certificate of incorporation or formation of that entity has not been
amended since the date of the last amendment thereto indicated on the
certificate of the Secretary of State furnished pursuant to clause (i) above,
and (D) as to the incumbency and specimen signature of each officer of that
entity executing this Agreement and the Loan Documents or any other document
delivered by it in connection herewith or therewith (such certificate to contain
a certification by another officer of that entity as to the incumbency and
signature of the officer signing the certificate referred to in this clause
(iii)); and
(iv)an Officer's Certificate from the Borrower certifying (A) as to the truth in
all material respects of the representations and warranties contained in the
Loan Documents as though made on and as of the date of the initial Loans or
initial Letters of Credit, whichever first occurs, both before and after giving
effect to such Loans or Letters of Credit and to the application of proceeds
therefrom, except to the extent that any such representation or warranty relates
to a specified date, in which case such representation or warranty shall be or
was true and correct in all material respects as of such date (provided that any
representation or warranty that is qualified by materiality, “Material Adverse
Change” or “Material Adverse Effect” shall be true and correct in all respects
as of the applicable date, before and after giving effect to such Loans or
Letters of Credit and to the application of proceeds therefrom), (B) as to the
absence of any event occurring and continuing, or resulting from the initial
extensions of credit on the Closing Date, that constitutes an Event of Default
or event which, with giving of notice or passage of time or both, would be an
Event of Default and (C) as to other matters agreed between the Administrative
Agent and the Borrower.
(b)Credit Agreement. Each party hereto shall have duly executed and delivered to
the Administrative Agent this Agreement.

87

--------------------------------------------------------------------------------




(c)Security Agreement. Each of the Borrower, DAL Global Services, LLC, Epsilon
Trading, LLC and Regional Elite Airline Services, LLC shall have duly executed
and delivered to the Administrative Agent a security agreement in substantially
the form of Exhibit B (as the same may be amended, restated, modified,
supplemented, extended or amended and restated from time to time, the “Security
Agreement”), together with, all documents, certificates, forms and filing fees
that the Administrative Agent may deem necessary to perfect and protect the
Liens and security interests created under the Security Agreement, including,
without limitation, financing statements in form and substance reasonably
acceptable to the Administrative Agent, as may be required to grant, continue
and maintain an enforceable security interest in the Collateral (subject to the
terms hereof and of the other Loan Documents) in accordance with the Uniform
Commercial Code as enacted in all relevant jurisdictions.
(d)SGR Security Agreement. Each of the Borrower and Comair shall have duly
executed and delivered to the Administrative Agent a slot, gate and route
security and pledge agreement, in substantially the form of Exhibit C (the “SGR
Security Agreement”), together with (i) in respect of each of the Primary Slots
that are FAA Slots, undated slot transfer documents, executed in blank to be
held in escrow by the Administrative Agent and (ii) all financing statements in
form and substance reasonably acceptable to the Administrative Agent, as may be
required to grant, continue and maintain an enforceable security interest in the
applicable Collateral (subject to the terms hereof and of the other Loan
Documents) in accordance with the Uniform Commercial Code as enacted in all
relevant jurisdictions.
(e)Aircraft Mortgage. Each of the Borrower and Comair shall have duly executed
and delivered to the Administrative Agent an aircraft mortgage, in substantially
the form of Exhibit D (the “Aircraft Mortgage”), and a Mortgage Supplement with
respect to the Mortgaged Collateral in substantially the form annexed to the
Aircraft Mortgage, together with (i) evidence of the filing for recordation with
the FAA of the Aircraft Mortgage and the Mortgage Supplement (together with any
other necessary documents, instruments, affidavits or certificates) as the
Administrative Agent may deem reasonably necessary to perfect and protect the
Liens created thereby, including, without limitation, recordings and filings
with the FAA, and all filings and recording fees and taxes in respect thereof
shall have been duly paid, (ii) copies of the Entry Point Filing Forms, and
(iii) evidence that all other action that the Administrative Agent may deem
reasonably necessary to perfect and protect the Liens and security interests
created under the Aircraft Mortgage and the Mortgage Supplement has been taken.
The parties hereto acknowledge and agree that any Lien described in this
Agreement on the Mortgaged Collateral is a Lien in favor of the Administrative
Agent for the ratable benefit of the Secured Parties.
(f)Real Estate Mortgages. The Borrower or the applicable Guarantor (as the case
may be) shall have duly executed and delivered to the Administrative Agent the
Real Estate Mortgages with respect to the Real Property Assets set forth in
Schedule 3.15(a), together with (i) evidence that such Real Estate Mortgages
shall be recorded in all places to the extent that the Administrative Agent may
deem reasonably necessary to perfect and protect the Liens created thereby,
including, without limitation, recordings and filings with the appropriate
agencies, and all filings and recording fees and mortgage recordation taxes in
respect thereof shall have been duly paid (or arrangements for such recording
and payment satisfactory to the Administrative Agent shall have been made) and
(ii) evidence that all other action that the Administrative Agent

88

--------------------------------------------------------------------------------




may deem reasonably necessary to perfect and protect the Liens and security
interests created under such Real Estate Mortgages has been taken (or
arrangements satisfactory to the Administrative Agent shall have been made).
(g)Appraisals. The Administrative Agent shall have received the Initial
Appraisal Reports and such Initial Appraisal Reports, together with the
certificate and any other information delivered pursuant to Section 4.01(r),
shall demonstrate that, at the time the Lenders make the initial Loans or the
Issuing Lender issues the initial Letters of Credit, whichever may occur first,
and after giving effect thereto, the Borrower and the Guarantors shall be in
compliance on a pro forma basis with Section 6.06.
(h)Opinions of Counsel. The Administrative Agent, and the Lenders shall have
received:
(i)a written opinion of Leslie P. Klemperer, Vice President and Deputy General
Counsel for the Borrower, in a form reasonably satisfactory to the
Administrative Agent and the Lenders;
(ii)a written opinion of Davis Polk & Wardwell LLP, special New York counsel to
the Borrower and the Guarantors, dated the date of the initial Loans or the
issuance of the initial Letters of Credit, whichever first occurs, in a form
reasonably satisfactory to the Administrative Agent and the Lenders;
(iii)a written opinion of each of Kilpatrick Townsend & Stockton LLP, special
Georgia counsel to the Borrower and the Guarantors, dated the date of the
initial Loans or the issuance of the initial Letters of Credit, whichever first
occurs, and in a form reasonably satisfactory to the Administrative Agent and
the Lenders;
(iv)a written opinion of Keating Muething & Klekamp PLL, special Kentucky and
Ohio counsel to the Borrower and the Guarantors, dated the date of the initial
Loans or the issuance of the initial Letters of Credit, whichever first occurs,
in a form reasonably satisfactory to the Administrative Agent and the Lenders;
(v)a written opinion of Dorsey & Whitney LLP, special Minnesota counsel to the
Borrower and the Guarantors, in a form reasonably satisfactory to the
Administrative Agent and the Lenders; and
(vi)a written opinion of Daugherty, Fowler, Peregrin, Haught & Jenson, special
FAA counsel, in a form reasonably satisfactory to the Administrative Agent and
the Lenders.
(i)Payment of Fees and Expenses. The Borrower shall have paid to the
Administrative Agent and the Lenders the then unpaid balance of all accrued and
unpaid Fees due, owing and payable under and pursuant to this Agreement, as
referred to in Section 2.19 and Section 2.20(b), and all reasonable and
documented out-of-pocket expenses of the Administrative Agent (including
reasonable attorneys' fees of Simpson Thacher & Bartlett LLP and special
counsel) for which invoices have been presented at least one Business Day prior
to

89

--------------------------------------------------------------------------------




the Closing Date, or the Borrower shall have authorized that such Fees and
expenses be deducted from the proceeds of the initial fundings under the
Facilities.
(j)Lien Searches; International Registry Searches. The Administrative Agent
shall have received UCC searches conducted in the jurisdictions in which the
Borrower and the other Grantors are incorporated or such other jurisdictions as
the Administrative Agent may reasonably require and Lien searches conducted in
the recording office of the FAA and, with respect to the applicable Mortgaged
Collateral, “priority search certificates” (as defined in the Regulations and
Procedures for the International Registry), all as may be reasonably
satisfactory to the Administrative Agent (dated as of a date reasonably
satisfactory to the Administrative Agent), reflecting the absence of Liens and
encumbrances on the assets of the Borrower and the other Grantors constituting
Collateral, other than Permitted Collateral Liens and the absence of
registrations on the International Registry with respect to the applicable
Mortgaged Collateral other than the registrations contemplated herein, and (in
the case of the searches conducted at the recording office of the FAA)
indicating that the Borrower (or the applicable Grantor) is the registered owner
of each of the aircraft which is intended to be covered by the Aircraft
Mortgage.
(k)Repayment of Existing Indebtedness and Termination of Existing Liens. Upon
the making of the initial Loans or the issuance of the initial Letters of Credit
(and after giving effect to the application of the proceeds thereof), all
obligations under the Exit Facilities and the December 2009 Citi Facility shall
have been paid in full (other than contingent indemnification obligations for
which no claim has been made and that survive termination of the commitments and
repayment of the loans thereunder) and all commitments to extend credit
thereunder shall have been terminated, and the liens securing the loans and
other obligations thereunder shall have been terminated and released, in each
case in a manner reasonably satisfactory to the Administrative Agent and the
Administrative Agent shall have received reasonably satisfactory payoff letters
with respect thereto. All other Liens on the assets of the Borrower and the
other Grantors constituting Collateral (other than Permitted Collateral Liens),
including, without limitation, Liens securing (x) obligations under existing
credit facilities of the Borrower and its Subsidiaries, (y) any other
indebtedness for borrowed money of the Borrower and its Subsidiaries, or (z) any
hedging, cash management, letter of credit and credit card processing/program
obligations of the Borrower and its Subsidiaries (including all such obligations
of the Borrower and its Subsidiaries owing to Citibank, N.A. and its
Affiliates), shall have been terminated and released, in each case in a manner
reasonably satisfactory to the Administrative Agent and the Administrative Agent
shall have received satisfactory payoff letters with respect thereto.
(l)Insurance. (i) The Administrative Agent shall have received certificates of
insurance with respect to insurance maintained by the Borrower or any Guarantor,
as the case may be, in respect of any Collateral, which certificates evidence
compliance by the Borrower and the Guarantors with the insurance requirements
set forth in the Collateral Documents as of the Closing Date and contain
signatures of duly authorized representatives of the Borrower's and the
Guarantors' independent aircraft insurance brokers as may be reasonably
acceptable to the Administrative Agent.

90

--------------------------------------------------------------------------------




(ii) The Administrative Agent shall have been named as loss payee and/or
additional insured, as applicable, with respect to the Collateral on such
policies of insurance of the Borrower and the Guarantors as the Administrative
Agent may have reasonably requested (or as otherwise specified in the Collateral
Documents).
(m)Title/Survey: Flood Hazards. The Administrative Agent shall have received (i)
title insurance policies with respect to each Mortgaged Real Property on the
Closing Date from First American Title Insurance Company or another nationally
recognized title insurance company reasonably acceptable to the Administrative
Agent and in form and substance reasonably satisfactory to the Administrative
Agent, (ii) existing real property surveys with respect to each Mortgaged Real
Property on the Closing Date sufficient for the title company to remove the
standard survey exception and issue the following endorsements and affirmative
coverage (to the extent available in the applicable jurisdictions):
comprehensive, access, contiguity, land same as survey, address/location, and
(iii) (A) a policy of flood insurance that (1) covers any parcel of improved
real property that is encumbered on the Closing Date by any Real Estate Mortgage
and that is located in a “special flood hazard area” and (2) is written in an
amount reasonably satisfactory to the Administrative Agent, (B) a “life of loan”
standard flood hazard determination with respect to each parcel of real property
encumbered on the Closing Date by a Real Estate Mortgage and (C) if any parcel
of improved real property that is encumbered on the Closing Date by any Real
Estate Mortgage is located in a “special flood hazard area”, confirmation that
the Borrower or the applicable Grantor has received the notice requested
pursuant to Section 208.25(i) of Regulation H of the Board.
(n)Consents. All material governmental and third party consents and approvals
necessary in connection with the financing contemplated hereby shall have been
obtained, in form and substance reasonably satisfactory to the Administrative
Agent, and be in full force and effect.
(o)Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Borrower and its Subsidiaries for the
three most recent fiscal years ended prior to the Closing Date, (ii) unaudited
interim consolidated financial statements of the Borrower and its Subsidiaries
for each quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to clause (i) of this Section 4.01(o) and sixty
(60) days or more prior to the Closing Date, and (iii) the Business Plan.
Documents required to be delivered pursuant to clauses (i) and (ii) hereof which
are made available via EDGAR, or any successor system of the SEC, in the
Borrower's Annual Report on Form 10-K or Quarterly Report on Form 10-Q, shall be
deemed delivered to the Lenders on the date such documents are made so
available; provided that, upon request, the Borrower shall deliver paper copies
of such documents to the Administrative Agent.
(p)Representations and Warranties. All representations and warranties of the
Borrower and the Guarantors contained in this Agreement and the other Loan
Documents executed and delivered on the Closing Date shall be true and correct
in all material respects on and as of the Closing Date, before and after giving
effect to the Closing Date Transactions, as though made on and as of such date
(except to the extent any such representation or warranty by its terms is made
as of a different specified date, in which event such representation or warranty
shall be true and correct in all material respects as of such specified date);
provided that any

91

--------------------------------------------------------------------------------




representation or warranty that is qualified by materiality, “Material Adverse
Change” or “Material Adverse Effect” shall be true and correct in all respects,
as though made on and as of the applicable date, before and after giving effect
to the Closing Date Transactions.
(q)No Event of Default. Before and after giving effect to the Closing Date
Transactions, no Event of Default or event which, with the giving of notice or
passage of time or both, would be an Event of Default shall have occurred and be
continuing on the Closing Date.
(r)Eligible Accounts Receivable Certificate. The Borrower shall have delivered
an Officer's Certificate, substantially in the form of Exhibit G, setting forth
the amount of the Eligible Accounts Receivable as of the last day of the month
most recently ended at least thirty (30) days prior to the Closing Date,
together with all supporting documents with respect to such Eligible Accounts
Receivable as the Administrative Agent may reasonably request.
(s)No Material Adverse Effect. Since December 31, 2010, no Material Adverse
Effect shall have occurred.
(t)Patriot Act. The Lenders shall have received at least five (5) days prior to
the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, that such Lenders
shall have requested prior to such date.
The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender's
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.
SECTION 4.02.        Conditions Precedent to Each Loan and Each Letter of
Credit. The obligation of the Lenders to make each Loan and of the Issuing
Lenders to issue each Letter of Credit, including the initial Loans and the
initial Letters of Credit, is subject to the satisfaction (or waiver in
accordance with Section 10.08) of the following conditions precedent:
(a)Notice. The Administrative Agent shall have received a Borrowing Request
pursuant to Section 2.03 with respect to such borrowing or issuance, as the case
may be.
(b)Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents (other than, with respect to
Loans made or Letters of Credit issued after the Closing Date, the
representations and warranties set forth in Sections 3.05(b) and 3.09(a)) shall
be true and correct in all material respects on and as of the date of each
Borrowing or the issuance of each Letter of Credit hereunder (both before and
after giving effect thereto and, in the case of each Borrowing, the application
of proceeds therefrom) with the same effect as if made on and as of such date
except to the extent such representations and warranties expressly relate to an
earlier date and in such case, such representations and warranties shall be true
and correct in all material respects as of such date; provided that any
representation or warranty that is qualified by materiality, “Material Adverse
Change” or “Material Adverse Effect” shall be true and correct in all respects,
as though made on and as of the applicable date, before and after giving effect
to such Borrowing or the issuance of such Letter of Credit hereunder.

92

--------------------------------------------------------------------------------




(c)No Default. On the date of each Borrowing or the issuance of each Letter of
Credit hereunder, no Event of Default or event which, with the giving of notice
or lapse of time or both, would constitute an Event of Default shall have
occurred and be continuing nor shall any such event occur by reason of the
making of the requested Borrowing or the issuance of the requested Letter of
Credit and, in the case of each Borrowing, the application of proceeds thereof.
The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in this Section 4.02 have
been satisfied at that time.
SECTION 5.
AFFIRMATIVE COVENANTS
From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to Section
2.02(j)), or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder (other than contingent indemnification
obligations not due and payable), the Borrower and each of the Guarantors agree
to:
SECTION 5.01.        Financial Statements, Reports, etc. Deliver to the
Administrative Agent on behalf of the Lenders:
(a)Within ninety (90) days after the end of each fiscal year, the Borrower's
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of the
Borrower to be audited for the Borrower by Ernst & Young LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) and to be certified by a Responsible Officer of the
Borrower to the effect that such consolidated financial statements fairly
present in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP. Documents required to be delivered pursuant to this clause
(a) which are made available via EDGAR, or any successor system of the SEC, in
the Borrower's Annual Report on Form 10-K, shall be deemed delivered to the
Lenders on the date such documents are made so available; provided that, upon
request, the Borrower shall deliver paper copies of such documents to the
Administrative Agent;
(b)Within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year, the Borrower's consolidated balance sheets and
related statements of income and cash flows, showing the financial condition of
the Borrower and its Subsidiaries on a consolidated basis as of the close of
such fiscal quarter and the results of their operations during such fiscal
quarter and the then elapsed portion of the fiscal year, each certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition and

93

--------------------------------------------------------------------------------




results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes. Documents required to be delivered pursuant to this
clause (b) which are made available via EDGAR, or any successor system of the
SEC, in the Borrower's Quarterly Report on Form 10-Q, shall be deemed delivered
to the Lenders on the date such documents are made so available; provided that,
upon request, the Borrower shall deliver paper copies of such documents to the
Administrative Agent;
(c)(i) concurrently with any delivery of financial statements under (a) and (b)
above, a certificate of a Responsible Officer of the Borrower (A) certifying
that no Event of Default or event which upon notice or lapse of time or both
would constitute an Event of Default has occurred, or, if such an Event of
Default or event has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, (B)
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the provisions of Sections
6.04, 6.05 and 6.06 and (C) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.05 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; and (ii) concurrently with any delivery of financial
statements under clause (a) above, a certificate (which certificate may be
limited to accounting matters and disclaim responsibility for legal
interpretations) of the accountants auditing the consolidated financial
statements delivered under clause (a) above certifying that, in the course of
the regular audit of the business of the Borrower and its Subsidiaries, such
accountants have obtained no knowledge that an Event of Default pursuant to
Section 7.01(c) due to any failure to comply with Section 6.04 or 6.05 has
occurred and is continuing or if, in the opinion of such accountants, such an
Event of Default has occurred and is continuing, specifying the nature thereof
and all relevant facts with respect thereto;
(d)promptly after the same become publicly available, copies of all registration
statements and all periodic and other reports, proxy statements and other
materials filed by it with the SEC, or any governmental authority succeeding to
any of or all the functions of said commission, or with any national securities
exchange, as the case may be (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8). Documents required to be
delivered pursuant to this clause (d) which are made available via EDGAR, or any
successor system of the SEC, shall be deemed delivered when made so available;
provided that, upon request, the Borrower shall deliver paper copies of such
documents to the Administrative Agent;
(e)within ninety (90) days from the last Business Day of the immediately
preceding fiscal year, a detailed consolidated budget for the following 12-month
period (including projected statements of operations and cash flow for such
period);
(f)as soon as available and in any event within fifteen (15) Business Days after
the Borrower or any of its ERISA Affiliates knows or has reason to know that any
Termination Event has occurred, a statement of a Responsible Officer of the
Borrower describing the full details of such Termination Event and the action,
if any, which the Borrower or such

94

--------------------------------------------------------------------------------




ERISA Affiliate is required or proposes to take with respect thereto, together
with any notices required or proposed to be given to or filed with or by the
Borrower, the ERISA Affiliate, the PBGC, a Plan participant or the Plan
administrator with respect thereto, in each case if the result of such
Termination Event could reasonably be expected to be material to the Borrower
and its ERISA Affiliates;
(g)promptly and in any event within fifteen (15) Business Days after receipt
thereof by the Borrower or any of its ERISA Affiliates from the PBGC copies of
each notice received by the Borrower or any such ERISA Affiliate of the PBGC's
intention to terminate any Single Employer Plan of the Borrower or such ERISA
Affiliate or to have a trustee appointed to administer any such Plan, in each
case if the result of such termination could reasonably be expected to be
material to the Borrower and its ERISA Affiliates;
(h)if requested by the Administrative Agent or any Lender through the
Administrative Agent, copies of each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) with respect to each Plan of the Borrower or
any of its ERISA Affiliates, within thirty (30) days after the later of the date
of such request or the date of the filing of such Schedule with the Internal
Revenue Service;
(i)within fifteen (15) Business Days after notice is given or required to be
given to the PBGC under Section 303(k)(4)(A) of ERISA of the failure of the
Borrower or any of its ERISA Affiliates to make timely payments to a Plan, a
copy of any such notice filed and a statement of a Responsible Officer of the
Borrower setting forth (i) sufficient information necessary to determine the
amount of the lien under Section 303(k)(3) of ERISA, (ii) the reason for the
failure to make the required payments and (iii) the action, if any, which the
Borrower or any of its ERISA Affiliates proposed to take with respect thereto,
in each case if the amount of such lien could reasonably be expected to be
material to the Borrower and its ERISA Affiliates;
(j)promptly and in any event within fifteen (15) Business Days after receipt
thereof by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor, a copy of each notice received by the Borrower or any ERISA Affiliate
concerning (i) the imposition of Withdrawal Liability by a Multiemployer Plan,
(ii) the determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, (iii) the termination of
a Multiemployer Plan within the meaning of Title IV of ERISA or (iv) the amount
of liability incurred, or which may be incurred, by the Borrower or any ERISA
Affiliate in connection with any event described in clause (i), (ii) or (iii)
above, in each case if the amount of liability incurred or which may be incurred
in connection with such event could reasonably be expected to be material to the
Borrower and its ERISA Affiliates;
(k)promptly after a Responsible Officer obtains knowledge of (i) the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Subsidiary that
could reasonably be expected to result in a Material Adverse Effect; or (ii) the
receipt of any environmental audits and reports, whether prepared by personnel
of the Borrower or any Guarantor or by independent consultants, which relate to
an Environmental Liability which could be expected to have a Material Adverse
Effect, notification thereof (together with, in the case of clause (ii) above,
copies of such audits and reports), each such notice to be accompanied by a
statement of a Responsible Officer of the

95

--------------------------------------------------------------------------------




Borrower setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto;
(l)promptly, from time to time, such other information regarding the Collateral
and the operations, business affairs and financial condition of the Borrower or
any Guarantor, in each case as the Administrative Agent, at the request of any
Lender, may reasonably request;
(m)within twenty (20) Business Days following the end of each calendar quarter,
a certificate of a Responsible Officer of the Borrower or, if applicable, any
other Grantor (or the Borrower on behalf of such other Grantor), (x) stating
that at all times since the last certificate delivered under this Section
5.01(m) (or, in the case of the first certificate to be delivered after the
Closing Date, at all times since the Closing Date) the Borrower or such other
Grantor has utilized the Primary Routes and Primary Slots in a manner consistent
in all material respects with applicable regulations, rules, law, foreign law
and contracts in order to preserve their respective rights in and to use each of
the Primary Routes and Primary Slots (subject to Dispositions permitted by this
Agreement and the SGR Security Agreement and except for Primary FAA Slots which
are reasonably determined by the Borrower (in the case of Primary FAA Slots that
are FAA Slots, on the basis of the most recent Appraisal Report) to be of de
minimis value), which certificate shall be substantially in the form of Exhibit
H and (y) setting forth (A) any permanent disposition or transfer by the
Borrower or such other Grantor of (i) any Primary FAA Slot that is an FAA Slot,
(ii) any Primary Foreign Slot that is set forth on Schedule III to the SGR
Security Agreement or (iii) any Primary Route and (B) additional airports
associated with Primary Routes allocated to or assigned by the Borrower or such
other Grantor since the date of the last certificate delivered pursuant to this
Section 5.01(m) (or, with respect to the first such certificate so delivered,
since the Closing Date);
(n)at any time that Eligible Accounts Receivable shall be included as Eligible
Collateral, promptly and in any event within thirty (30) days after the end of
each month while Eligible Accounts Receivable are part of Eligible Collateral,
an Officer's Certificate from the Borrower, substantially in the form of Exhibit
G, setting forth the amount of Eligible Accounts Receivable as of such date,
together with all supporting documents with respect to Eligible Accounts
Receivable as the Administrative Agent may reasonably request;
(o)promptly after a Responsible Officer obtains knowledge thereof, notice of any
Collateral Event;
(p)promptly after a Responsible Officer obtains knowledge thereof, notice of any
Event of Loss;
(q)promptly after a Responsible Officer obtains knowledge of any Visa/MasterCard
Dollar Trigger Event, notification thereof (accompanied by a statement of a
Responsible Officer of the Borrower setting forth the details of such
Visa/MasterCard Dollar Trigger Event); and
(r)concurrently with any delivery of financial statements under clause (b) above
in respect of the first fiscal quarter of each fiscal year of the Borrower
(commencing with

96

--------------------------------------------------------------------------------




the fiscal quarter ending March 31, 2012), an updated calculation of each
Collateral Coverage Ratio, substantially in the form of Exhibit I, reflecting
the most recent Appraisals (or, in the case of Eligible Accounts Receivable, the
most recent Officer's Certificate delivered pursuant to Section 5.01(n))
delivered to the Administrative Agent in respect of the Collateral pursuant to
the terms hereof.
Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
delivered pursuant to this Section 5.01 may also be delivered by electronic
communication pursuant to procedures approved by the Administrative Agent
pursuant to Section 10.01 hereto. Information required to be delivered pursuant
to this Section 5.01 (to the extent not made available as set forth above) shall
be deemed to have been delivered to the Administrative Agent on the date on
which the Borrower provides written notice to the Administrative Agent that such
information has been posted on the Borrower's website on the Internet at
http://www.delta.com (to the extent such information has been posted or is
available as described in such notice). Information required to be delivered
pursuant to this Section 5.01 shall be in a format which is suitable for
transmission.
Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by the Borrower as “PUBLIC”,
(ii) such notice or communication consists of copies of the Borrower's public
filings with the SEC or (iii) such notice or communication has been posted on
the Borrower's website on the Internet at http://www.delta.com.
SECTION 5.02.        Existence. Preserve and maintain in full force and effect
all governmental rights, privileges, qualifications, permits, licenses and
franchises necessary in the normal conduct of its business except (a) if such
failure to preserve the same could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect, and (b) as otherwise permitted in connection
with (i) sales of assets permitted by Section 6.09 or (ii) mergers, liquidations
and dissolutions permitted by Section 6.02.
SECTION 5.03.        Insurance.
(a)In addition to the requirements of Section 5.03(b), or as set forth in each
Real Estate Mortgage, (i) keep its properties (other than the Mortgaged
Collateral, as to which only the insurance provisions of the Aircraft Mortgage
shall be applicable) insured at all times, against such risks, including fire
and other risks insured against by extended coverage, and on such term and
conditions, as is prudent and customary with U.S. based companies of the same or
similar size in the same or similar businesses; (ii) maintain in full force and
effect general liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by the Borrower or any Guarantor,
as the case may be, in such amounts and with such deductibles as are customary
with companies of the same or similar size in the same or similar businesses and
in the same geographic area; and (iii) maintain such other insurance or self
insurance as may be required by law.

97

--------------------------------------------------------------------------------




(b)Maintain business interruption insurance in amounts that are reasonably
satisfactory to the Administrative Agent and as is customary in the United
States domestic airline industry for major United States air carriers having
both substantial domestic and international operations.
(c)All such insurance referred to in Section 5.03(a) with respect to the
Collateral (other than the Mortgaged Collateral as to which only the provisions
of the Aircraft Mortgage shall be applicable) shall (i) contain a Lender's Loss
Payable Endorsement in favor of the Administrative Agent, on behalf of the
Secured Parties, in all loss or damage insurance policies with respect to
Collateral, (ii) provide that no cancellation thereof shall be effective until
at least thirty (30) days after written notice thereof to the Administrative
Agent, on behalf of the Secured Parties, permitting the Administrative Agent to
cure any default with respect to applicable outstanding premiums, (iii) name the
Administrative Agent, for the benefit of the Secured Parties, as loss payees for
physical damage insurance with respect to property which constitutes Collateral
(other than the Mortgaged Collateral as to which only the provisions of the
Aircraft Mortgage shall be applicable) and as additional insureds for liability
insurance, (iv) provide that once the Administrative Agent has given notice of
the occurrence of an Event of Default, no loss in respect of Collateral in
excess of $25,000,000 shall be adjusted or otherwise settled without the prior
written consent of the Administrative Agent, and (v) state that none of the
Administrative Agent, any of the Lenders, nor any other Secured Party shall be
responsible for premiums, commissions, club calls, assessments or advances.
(d)No less frequently than annually, but in any event prior to expiration of any
insurance policy with respect to Collateral maintained in connection herewith or
in connection with any Collateral Document, furnish to the Administrative Agent
certificates of insurance with respect to such insurance maintained by the
Borrower or any Guarantor, as the case may be, which certificates evidence
compliance by the Borrower and the Guarantors with the insurance requirements
set forth herein and in any of the Collateral Documents and contain signatures
of duly authorized representatives of AON Risk Services South, Inc., Marsh USA
or such other insurance broker as may be reasonably acceptable to the
Administrative Agent, at all times prior to policy termination, cessation or
cancellation.
(e)Make available at the Borrower's headquarters, upon the reasonable request of
the Administrative Agent and upon reasonable prior notice, all insurance
policies in respect of Collateral maintained by the Borrower and the Guarantors
for the review of the Administrative Agent and any agents or representatives
thereof.
SECTION 5.04.        Maintenance of Properties. Except to the extent otherwise
permitted hereunder, in its reasonable business judgment, keep and maintain, and
cause each of its Subsidiaries to keep and maintain, all property material to
the conduct of its business in good working order and condition (ordinary wear
and tear and damage by casualty and condemnation excepted), except where the
failure to keep such property in good working order and condition would not have
a Material Adverse Effect.
SECTION 5.05.        Obligations and Taxes. Pay all its material obligations
promptly and in accordance with their terms, and pay and discharge promptly all
taxes, assessments, governmental charges, levies or claims imposed upon it or
upon its income or

98

--------------------------------------------------------------------------------




profits or in respect of its property, before the same shall become more than
ninety (90) days delinquent, except in each case where the failure to do so
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; provided, however, that the Borrower and each Guarantor
shall not be required to pay and discharge or to cause to be paid and discharged
any such obligation, tax, assessment, charge, levy or claim so long as (i) the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and (ii) the Borrower and the Guarantors shall have set aside on
their books adequate reserves therefor in accordance with GAAP.
SECTION 5.06.        Notice of Event of Default, etc. Promptly upon a
Responsible Officer's knowledge thereof give to the Administrative Agent notice
in writing of any Event of Default or the occurrence of any event or
circumstance which with the passage of time or giving of notice or both would
constitute an Event of Default.
SECTION 5.07.        Access to Books and Records.
(a)Maintain or cause to be maintained at all times true and complete books and
records in all material respects in a manner consistent with GAAP in all
material respects of the financial operations of the Borrower and the Guarantors
and provide the Administrative Agent and its respective representatives and
advisors reasonable access to all such books and records (subject to
requirements under any confidentiality agreements, if applicable), as well as
any appraisals of the Collateral, during regular business hours, in order that
the Administrative Agent may upon reasonable prior notice and with reasonable
frequency, but in any event, so long as no Event of Default has occurred and is
continuing, no more than one time per year, examine and make abstracts from such
books, accounts, records, appraisals and other papers, and permit the
Administrative Agent and its respective representatives and advisors to confer
with the officers of the Borrower and the Guarantors and representatives
(provided that the Borrower shall be given the right to participate in such
discussions with such representatives) of the Borrower and the Guarantors, all
for the purpose of verifying the accuracy of the various reports delivered by
the Borrower or the Guarantors to the Administrative Agent or the Lenders
pursuant to this Agreement or for otherwise ascertaining compliance with this
Agreement; and at any reasonable time and from time to time during regular
business hours, upon reasonable notice to the Borrower, permit the
Administrative Agent and any agents or representatives (including, without
limitation, appraisers) thereof to visit the properties of the Borrower and the
Guarantors and to conduct examinations of and to monitor the Collateral (other
than the Mortgaged Collateral, as to which the provisions of Section 2.04 of the
Aircraft Mortgage shall apply) held by the Administrative Agent, in each case at
the expense of the Borrower (provided that the Borrower shall not be required to
pay the expenses of more than one such visit a year unless an Event of Default
has occurred and is continuing).
(b)Grant access to and the right to inspect all final reports, final audits (and
draft reports and audits where no final reports or audits are available) and
other similar internal information of the Borrower relating to the Mortgaged
Real Property with respect to environmental matters upon reasonable notice, and
obtain any third party verification of matters relating to the Release or
alleged Release of Hazardous Materials at the Mortgaged Real Property and
compliance with Environmental Laws and legally binding requirements of Airport
Authorities with respect to environmental matters (for matters that would impact
the value of the

99

--------------------------------------------------------------------------------




Mortgaged Real Property) reasonably requested by the Administrative Agent at any
time and from time to time.
SECTION 5.08.        Compliance with Laws.
(a)Comply, and cause each of its Subsidiaries to comply, with all applicable
laws, rules, regulations and orders of any Airport Authority (with respect to
environmental matters) or Governmental Authority applicable to it or its
property (including Environmental Laws), except where such noncompliance,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
(b)To the extent the following are required by Environmental Laws, any
Governmental Authority or any requirements of an Airport Authority relating to
environmental matters, conduct, and cause each of its Subsidiaries to conduct,
any and all investigations, studies, sampling and testing and take, and cause
each of its Subsidiaries to take, any and all necessary remedial action in
connection with the presence, storage, use, disposal, transportation or Release
of any Hazardous Materials for which the Borrower or the Guarantors or their
respective Subsidiaries is, or could be, liable. The foregoing shall not apply
if, and only to the extent that (i) the Borrower's or the Guarantors' or their
respective Subsidiaries' liability for such presence, storage, use, disposal,
transportation or Release of any Hazardous Materials is being contested in good
faith and by appropriate proceedings diligently conducted by such Persons, (ii)
such remedial action is taken by other Persons responsible for such remedial
action through an indemnification of the Borrower or the Guarantors or any
Subsidiary thereof or (iii) such non‑compliance would not in any case or in the
aggregate reasonably be expected to have a Material Adverse Effect. In the event
that the Borrower or the Guarantors or any of their respective Subsidiaries
undertakes any such investigation, study, sampling, testing or remedial action
with respect to any Hazardous Materials, the Borrower or such Guarantors will,
and will cause any such Subsidiary to, conduct and complete such action in
compliance in all material respects with all applicable legally binding
Environmental Laws and all applicable requirements of Airport Authorities
relating to environmental matters.
(c)If an Event of Default has occurred and is continuing or upon a reasonable
belief that the Borrower has breached any representation, warranty or covenant
hereunder with regard to environmental matters, at the reasonable request of the
Administrative Agent from time to time, the Borrower will provide to the
Administrative Agent within sixty (60) days after such request, or such longer
time period as is reasonably necessary to secure any required governmental or
third party authorizations for soil or groundwater investigations or other
invasive samplings, at the expense of the Borrower, an environmental site
assessment report for any Mortgaged Real Property of the Borrower or the
Guarantors described in such request, prepared by an environmental consulting
firm reasonably acceptable to the Administrative Agent, reasonable in scope
based upon the circumstances of the request, indicating, where relevant under
the circumstances of the request, the presence or absence of Hazardous Materials
and the estimated cost of any compliance, removal or remedial action in
connection with any Hazardous Materials on such properties; without limiting the
generality of the foregoing, if the Administrative Agent reasonably determines
at any time that a material risk exists that any such report will not be
provided in the time referred to above, the Administrative Agent reasonably may
retain an environmental consulting firm to prepare such report at the expense of
the

100

--------------------------------------------------------------------------------




Borrower, and the Borrower and the Guarantors hereby grant, at the time of such
request to the Administrative Agent, such firm and any agents or representatives
thereof a right, subject to the rights of tenants, to enter into their
respective properties to undertake such an assessment.
SECTION 5.09.        Appraisal Reports and Field Audits. Cooperate with the
Appraisers or Field Auditor, as the case may be, such that the Administrative
Agent shall receive one or more Appraisal Reports or Field Audits, as the case
may be, establishing the Appraised Value of the Collateral, in each case at the
expense of the Borrower, (a) in the case of the Appraisal Reports, no later than
thirty (30) days prior to each anniversary of the Closing Date, (b) on the date
upon which any additional property or asset that constitutes Appraised
Collateral (including, without limitation, applicable Additional Collateral) is
pledged as Collateral to the Administrative Agent to secure the Obligations, the
Refinancing Debt or the Junior Secured Debt, but only with respect to such
additional property or asset, (c) promptly at the request of the Administrative
Agent upon the occurrence and during the continuation of an Event of Default,
(d) on the date that any Appraisal Report or Field Audit shall otherwise be
delivered to the holders of any Refinancing Debt or Junior Secured Debt or any
agent or trustee with respect to the foregoing, (e) in the case of Field Audits
of accounts receivable, promptly at the request of the Administrative Agent
(which are not contemplated to occur more than once per year, but in any event,
so long as no Event of Default has occurred and is continuing, no more than once
per year) and (f) upon a Change in Law with respect to any assets which
constitute Collateral, which change could reasonably be expected to result in
the Borrower's and Guarantors' failure to maintain either Collateral Coverage
Ratio pursuant to Section 6.06, but only with respect to such assets. In
addition to the requirements set forth in this Section 5.09, if at any time the
Administrative Agent in its reasonable good faith business judgment believes
that a Collateral Event has occurred, it may request the delivery of an updated
Appraisal Report with respect to the affected Collateral, and the Borrower and
the Guarantors shall cooperate with the Appraiser to ensure that the
Administrative Agent receives the same. The Borrower may from time to time cause
to be delivered subsequent Appraisal Reports if it believes that any affected
item of Collateral has a higher Appraised Value than that reflected in the most
recent Appraisal Report delivered.
SECTION 5.10.        FAA and DOT Matters; Citizenship. In the case of the
Borrower, (a) maintain at all times its status as an “air carrier” within the
meaning of Section 40102(a)(2) of Title 49, and hold a certificate under Section
41102(a)(1) of Title 49; (b) at all times hereunder be a United States Citizen;
and (c) maintain at all times its status at the FAA as an air carrier and hold
an air carrier operating certificate and other operating authorizations issued
by the FAA pursuant to 14 C.F.R. Parts 119 and 121 as currently in effect or as
may be amended or recodified from time to time. In the case of the Borrower and
any applicable Guarantor, except as specifically permitted herein or in the SGR
Security Agreement, possess and maintain all necessary certificates, exemptions,
franchises, licenses, permits, designations, rights, concessions, Gate
Interests, authorizations, frequencies and consents which are material to the
operation of the Primary FAA Slots, the Primary Routes and the Primary Foreign
Slots utilized by it and the conduct of its business and operations as currently
conducted except where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect or a
Collateral Material Adverse Effect.
SECTION 5.11.        Primary FAA Slot Utilization



101

--------------------------------------------------------------------------------




Subject to Dispositions permitted by this Agreement and the SGR Security
Agreement, utilize (or arrange for utilization by exchanging Primary FAA Slots
with other air carriers) the Primary FAA Slots (except Primary FAA Slots which
are reasonably determined by the Borrower (in the case of Primary FAA Slots that
are FAA Slots, on the basis of the most recent Appraisal Report) to be of de
minimis value), in a manner consistent in all material respects with applicable
regulations, rules, laws and contracts in order to preserve its right to hold
and operate the Primary FAA Slots, taking into account any waivers or other
relief granted to the Borrower or any Guarantor by the FAA, any applicable
Foreign Aviation Authority, any other applicable Governmental Authority or any
Airport Authority.
SECTION 5.12.        Primary Foreign Slot Utilization
Subject to Dispositions permitted by this Agreement and the SGR Security
Agreement, utilize (or arrange for utilization by exchanging Primary Foreign
Slots with other air carriers) the Primary Foreign Slots (except Primary Foreign
Slots which are reasonably determined by the Borrower to be of de minimis value)
in a manner consistent in all material respects with applicable regulations,
rules, foreign law and contracts in order to preserve its right to hold and
operate the Primary Foreign Slots, taking into account any waivers or other
relief granted to the Borrower by any applicable Foreign Aviation Authorities.
SECTION 5.13.        Primary Route Utilization
(a)Subject to Dispositions permitted by this Agreement and the SGR Security
Agreement, utilize the Primary Routes in a manner consistent in all material
respects with Title 49, rules and regulations promulgated thereunder, and
applicable foreign law, and the applicable rules and regulations of the FAA, DOT
and any applicable Foreign Aviation Authorities, including, without limitation,
any operating authorizations, certificates, bilateral authorizations and
bilateral agreements with any applicable Foreign Aviation Authorities and
contracts with respect to such Primary Routes.
(b)Subject to Section 5.13(c), maintain access to Supporting Route Facilities
sufficient to ensure its ability to retain its rights in and to the Primary
Routes, taking into account any waivers or other relief granted to the Borrower
or any other applicable Grantor by the FAA, any other applicable Governmental
Authority, any Airport Authority or any applicable Foreign Aviation Authorities.
(c)Notwithstanding the foregoing, it is understood and agreed that the Borrower
and the other applicable Grantors may cease using their rights in and/or use of
any such Supporting Route Facilities in the event that the preservation of such
rights in and/or use of such Supporting Route Facilities is no longer
advantageous to the Borrower and the other applicable Grantors in connection
with the conduct of their respective operations utilizing the Primary Routes.
SECTION 5.14.        Additional Guarantors; Grantors; Collateral.
(a)If (i) any additional Domestic Subsidiary is formed or acquired after the
Closing Date (other than an Immaterial Subsidiary or an Excluded Subsidiary),
(ii) any Immaterial Subsidiary (other than an Excluded Subsidiary) ceases to be
an Immaterial Subsidiary

102

--------------------------------------------------------------------------------




but continues to be a Domestic Subsidiary, (iii) any Excluded Subsidiary (other
than an Immaterial Subsidiary) that is a Domestic Subsidiary ceases to be an
Excluded Subsidiary but continues to be a Domestic Subsidiary or (iv) any
Subsidiary that is not a Guarantor directly or indirectly guarantees, pledges
any property or assets to secure, or otherwise becomes obligated under any
Refinancing Debt or Junior Secured Debt, the Borrower will promptly, and in any
event within twenty (20) Business Days after such Subsidiary is formed or
acquired, ceases to be an Immaterial Subsidiary or an Excluded Subsidiary or
becomes obligated under any Refinancing Debt or Junior Secured Debt, as the case
may be, in each case at the Borrower's own expense, (A) cause such Subsidiary to
become a party to the Guarantee contained in Section 9 hereof (to the extent
such Subsidiary is not already a party thereto) by executing an Instrument of
Assumption and Joinder substantially in the form attached hereto as Exhibit E.
(b)If the Borrower or any Subsidiary desires or is required pursuant to the
terms of this Agreement (including pursuant to Section 6.06) to add Additional
Collateral after the Closing Date, the Borrower or such Subsidiary shall, in
each case at the Borrower's own expense, (A) cause any such Subsidiary to become
a party to the Guarantee contained in Section 9 hereof (to the extent such
Subsidiary is not already a party thereto) and each applicable Collateral
Document and all other agreements, instruments or documents that create or
purport to create and perfect a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties applicable to such Additional Collateral, by
executing and delivering to the Administrative Agent an Instrument of Assumption
and Joinder substantially in the form attached hereto as Exhibit E and/or
joinders to all applicable Collateral Documents or pursuant to new Collateral
Documents, as the case may be, in form and substance reasonably satisfactory to
the Administrative Agent, (B) promptly execute and deliver to the Administrative
Agent such documents and take such actions to create, grant, establish, preserve
and perfect first-priority (subject to Specified Permitted Collateral Liens)
Liens (including to obtain any release or termination of Liens not permitted
under Section 6.01 and the filing of Uniform Commercial Code financing
statements) in favor of the Administrative Agent for the benefit of the Secured
Parties on such assets of the Borrower or such Subsidiary, as applicable, to
secure the Obligations to the extent required under the applicable Collateral
Documents or requested by the Administrative Agent, and to ensure that such
Collateral shall be subject to no other Liens other than Permitted Collateral
Liens and (C) if requested by the Administrative Agent, deliver to the
Administrative Agent, for the benefit of the Secured Parties, a written opinion
of counsel (which counsel shall be reasonably satisfactory to the Administrative
Agent) to the Borrower or such Subsidiary, as applicable, with respect to the
matters described in clauses (A) and (B) hereof, in each case in form and
substance reasonably satisfactory to the Administrative Agent. In addition, with
respect to any such Additional Collateral consisting of Real Property Assets,
the Borrower or the applicable Subsidiary shall, in each case at the Borrower's
expense, comply with the requirements of Sections 4.01(f) and 4.01(m) with
respect to such Real Property Assets and (x) deliver to the Administrative
Agent, for the benefit of the Secured Parties, a written opinion of counsel
(which counsel shall be reasonably satisfactory to the Administrative Agent) to
the Borrower or such Subsidiary, as applicable, with respect to the
enforceability of the applicable Real Estate Mortgage and such other matters as
reasonably requested by the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent and (y) deliver to
the Administrative Agent an Appraisal Report with respect to such Real Property
Assets which Appraisal Report shall (i) have been conducted by professionals
reasonably satisfactory to the Administrative Agent, (ii) have been conducted in
accordance with

103

--------------------------------------------------------------------------------




customary industry practice and (iii) otherwise be reasonably satisfactory to
the Administrative Agent.
SECTION 5.15.        Further Assurances. Execute any and all further documents
and instruments, and take all further actions, that may be required or advisable
under applicable law, the Cape Town Treaty or by the FAA, or that the
Administrative Agent may reasonably request, in order to create, grant,
establish, preserve, protect and perfect the validity, perfection and priority
of the Liens and security interests created or intended to be created by the
Collateral Documents, to the extent required under this Agreement or the
Collateral Documents, including, without limitation, amending, amending and
restating, supplementing, assigning or otherwise modifying, renewing or
replacing the Aircraft Mortgage or other agreements, instruments or documents
relating thereto, in each case as may be reasonably requested by the
Administrative Agent, in order to (i) create interests as contemplated and
permitted hereunder or under the Aircraft Mortgage (including, but not limited
to, International Interests, Assignments, Prospective International Interests,
Prospective Assignments, Sales, Prospective Sales, Assignments of Associated
Rights and Subordinations) that may be registered and/or assigned under the Cape
Town Treaty, (ii) create, grant, establish, preserve, protect and perfect the
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties to the fullest extent possible under the Cape Town Treaty, including,
where necessary, the subordination of other rights or interests and (iii)
realize the benefit of the remedial provisions that are contemplated by the Cape
Town Treaty, subject to the provisions of Section 4.02 of the Aircraft Mortgage.
Without limiting the generality of the foregoing or any other provisions of the
Loan Documents, the Borrower hereby (a) agrees to exclude the application of
Article XVI(1)(a) of the Aircraft Protocol (it being understood that such
exclusion shall not derogate from any other rights of the Borrower under or
pursuant to the Aircraft Mortgage) and (b) consents, pursuant to Article XV of
the Aircraft Protocol, to any Assignment of Associated Rights within the scope
of Article 33(1) of the Cape Town Convention which is permitted or required by
the applicable Loan Documents and further agrees that the provisions of the
preceding paragraph shall apply, in particular, with respect to Articles 31(4)
and 36(1) of the Cape Town Convention to the extent applicable to any such
Assignment of Associated Rights.
SECTION 5.16.        Post Closing Items.
(a)Within thirty (30) days of the Closing Date (or such later date as the
Administrative Agent may, in its reasonable discretion, consent to in writing),
(i) the Borrower and each applicable Guarantor shall have delivered evidence of
the registrations in the International Registry of International Interests in
the Airframes, Engines and Spare Engines constituted by the Aircraft Mortgage
and (ii) the Administrative Agent and the Lenders shall have received a written
opinion of Daugherty, Fowler, Peregrin, Haught & Jenson, special FAA counsel, in
form and substance reasonably satisfactory to the Administrative Agent.
(b)Cooperate as reasonably requested with the Field Auditor to enable it to
conduct a Field Audit on or prior to the date that is ninety (90) days following
the Closing Date, in accordance with customary industry practice, establishing
the value of the Eligible Accounts

104

--------------------------------------------------------------------------------




Receivable (it being understood that such cooperation is intended to facilitate
the completion of such Field Audit and the delivery of the results thereof to
the Administrative Agent).
SECTION 6.
NEGATIVE COVENANTS
From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to Section
2.02(j)) or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder (other than contingent indemnification
obligations not due and payable), the Borrower and each of the Guarantors will
not:
SECTION 6.01.        Liens on Collateral. Incur, create, assume or suffer to
exist any Lien on Collateral (including, without limitation, Additional
Collateral), in each case now owned or hereafter acquired by the Borrower or any
of the Guarantors, other than:
(a) (i) Liens on the Collateral in favor of the Administrative Agent securing
the Obligations and (ii) Liens on the Letter of Credit Account in favor of the
Administrative Agent in accordance with the terms hereof;
(b)licenses, leases and subleases of (A) Mortgaged Collateral and Collateral (as
defined in the SGR Security Agreement) granted to others but only to the extent
permitted by the Aircraft Mortgage with respect to Mortgaged Collateral and to
the extent permitted by the SGR Security Agreement with respect to Collateral as
defined therein and (B) other Collateral to the extent such license, lease or
sublease does not interfere in any material respect with the business of the
Borrower and the Guarantors, taken as a whole; provided that, the rights of the
licensee, lessee or sublessee shall be subordinated to the rights (including
remedies) of the Administrative Agent under the applicable Collateral Document
on terms reasonably satisfactory to the Administrative Agent;
(c)in the case of any Gate Interests, any interest or title of a licensor,
sublicensor, lessor, sublessor or airport operator under any lease, license or
use agreement;
(d)Liens which arise under Article 2 of the UCC;
(e)Liens for taxes, assessments or governmental charges or claims that (i) are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; provided that any reserve or other appropriate provision
as is required in conformity with GAAP has been made therefor or (ii) are not
yet delinquent;
(f)Liens imposed by law, including carriers', warehousemen's, landlord's and
mechanics' Liens (which, in the case of Mortgaged Real Property are Permitted
Title Exceptions), in each case, incurred in the ordinary course of business;
(g)leases, subleases, use agreements and swap agreements constituting “Permitted
Dispositions” pursuant to clause (a), (d), (f)(iv) or (f)(v) of such definition;

105

--------------------------------------------------------------------------------




(h)leases, subleases, licenses, use agreements, usufructs, easements (including,
without limitation, reciprocal easement agreements and utility agreements),
rights-of-way, covenants, reservations, encroachments, subdivision plats,
development agreements, land use restrictions or encumbrances on Real Property
Assets, which, in the case of Mortgaged Real Property, (i) do not interfere
materially with the ordinary conduct of the business of the Borrower or any
Guarantor, as the case may be, (ii) do not materially detract from the value of
the property to which they attach or materially impair the use thereof to the
Borrower or any Guarantor, as the case may be and (iii) do not materially
adversely affect the marketability of the applicable property;
(i)Liens arising by operation of law in connection with judgments, attachments
or awards which do not constitute an Event of Default hereunder;
(j)Liens in favor of credit card processors securing obligations in connection
with credit card processing services incurred in the ordinary course of business
and consistent with past practices;
(k)Liens on the proceeds of insurance policies to secure the Borrower's payment
of such insurance premiums financed by Indebtedness permitted pursuant to
Section 6.03(d);
(l)Liens imposed by applicable law on the assets of the Borrower or any
Guarantor located at an airport for the benefit of any nation or government or
national or governmental authority of any nation, state, province or other
political subdivision thereof, and any agency, department, regulator, airport
authority, air navigation authority or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government in respect of the regulation of commercial aviation or the
registration, airworthiness or operation of civil aircraft and having
jurisdiction over the Borrower or such Guarantor including, without limitation,
the FAA or DOT;
(m)salvage or similar rights of insurers under the insurances required to be
maintained pursuant to Section 2.03(b) of the Aircraft Mortgage;
(n)Liens (x) in favor of depositary banks arising as a matter of law encumbering
deposits (including the right of setoff) and that are within the general
parameters customary in the banking industry and (y) securing Indebtedness
permitted by Section 6.03(g);
(o)any other Lien with respect to which a Guarantor (or any Permitted Lessee (as
defined in the Aircraft Mortgage)) shall have provided a bond or other security
to the Administrative Agent in an amount under terms and issued by a Person
reasonably satisfactory to the Administrative Agent;
(p)for the avoidance of any doubt, any International Interest or Prospective
International Interest permitted pursuant to Section 2.05(e) of the Aircraft
Mortgage;
(q)any extension, modification, renewal or replacement of the Liens described in
clauses (b) through (p) above, provided that such extension, modification,
renewal

106

--------------------------------------------------------------------------------




or replacement does not increase the principal amount of Indebtedness associated
therewith and provided further that the Lien does not extend to any additional
Collateral;
(r)Liens on the Collateral securing Refinancing Debt issued or incurred outside
of this Agreement; provided that such Liens shall (x) rank pari passu with the
Liens in favor of the Administrative Agent securing the Obligations and (y) be
subject to an intercreditor agreement reasonably acceptable to the
Administrative Agent;
(s)Liens on the Collateral securing Junior Secured Debt; provided that such
Liens shall (x) rank junior to the Liens in favor of the Administrative Agent
securing the Obligations and (y) be subject to an intercreditor agreement
reasonably acceptable to the Administrative Agent;
(t)with respect to each Mortgaged Real Property, the Permitted Title Exceptions;
(u)Liens on the Mortgaged Collateral permitted under the Aircraft Mortgage; and
(v)Liens securing obligations that do not exceed $50,000,000 at any one time
outstanding.
SECTION 6.02.        Merger, etc. Merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except (a) that any Subsidiary
(so long as such Subsidiary is not the Borrower) may merge into the Borrower or
any other Guarantor in a transaction in which the Borrower or (in any such
transaction not involving the Borrower) any Guarantor is the surviving
corporation, provided that (i) immediately after giving effect thereto no Event
of Default or event with which upon notice or the passage of time or both would
constitute an Event of Default shall have occurred and be continuing and (ii)
any such merger involving a Person whose Equity Interests are not 100% owned by
the Borrower directly or indirectly immediately prior to such merger shall not
be permitted unless also permitted by Section 6.09; (b) that any Subsidiary (so
long as such Subsidiary is not the Borrower) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders, provided that an Event of Default does not result from such liquidation
or dissolution; (c) any Person (other than the Borrower) may merge into the
Borrower or (in any such transaction not involving the Borrower) any Guarantor
pursuant to a Permitted Acquisition in which the Borrower or such Guarantor is
the surviving corporation and (d) asset sales permitted hereunder.
SECTION 6.03.        Indebtedness. Contract, create, incur, assume or suffer to
exist any Indebtedness, except for:
(a)Indebtedness under the Loan Documents;

107

--------------------------------------------------------------------------------




(b)Indebtedness incurred prior to the Closing Date or with respect to which an
option exists (including existing Capitalized Leases) as set forth on Schedule
6.03;
(c)intercompany Indebtedness between the Borrower and the Guarantors;
(d)Indebtedness of the Borrower or any Guarantor owed to one or more Persons in
connection with the financing of certain insurance premiums;
(e)Indebtedness owed to any Lender (or any of its banking Affiliates) or any
other Person in respect of fuel hedges and other derivatives contracts, in each
case to the extent that such agreement or contract is entered into for bona fide
hedging purposes and, in the case of such other derivatives contracts, in the
ordinary course of business;
(f)Indebtedness owed to any Lender or any of its banking Affiliates or any other
Person in respect of (i) foreign exchange contracts, currency swap agreements,
currency future or option contracts and other similar agreements designed to
hedge against fluctuations in foreign exchange rates and currency values and
(ii) interest rate swap, cap or collar agreements, interest rate future or
option contracts and other similar agreements designed to hedge against
fluctuations in interest rates, in each case to the extent that such agreement
or contract is entered into in the ordinary course of business for bona fide
hedging or risk management purposes;
(g)Indebtedness owed to any Lender or any of its banking Affiliates or any other
Person in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management services or in connection with any
automated clearing house transfers of funds;
(h)Indebtedness of any of the Borrower and the Guarantors consisting of
take-or-pay obligations contained in supply agreements entered into in the
ordinary course of business of the Borrower and the Guarantors;
(i)Indebtedness of any of the Borrower and the Guarantors arising in the
ordinary course of business of the relevant party and owing to any financial
institutions providing netting services permitted to be incurred and outstanding
pursuant to this Agreement so long as such Indebtedness does not remain
outstanding for more than three (3) Business Days from the date of its
incurrence;
(j)Indebtedness of any of the Borrower and the Guarantors to credit card
processors in connection with credit card processing services incurred in the
ordinary course of business of the Borrower and the Guarantors;
(k)(i) Indebtedness incurred to finance the acquisition of aircraft, engines,
spare parts or other assets; provided that no such Indebtedness may be incurred
more than twelve (12) months after such acquisition if, after giving effect to
such Indebtedness, an Event of Default shall have occurred and be continuing
under Section 6.06; and (ii) other Indebtedness secured by aircraft, engines,
spare parts or other assets that are not subject to Liens described in Section
6.01(a) (including without limitation as a result of any release of such Liens
pursuant to Section 6.06(c));

108

--------------------------------------------------------------------------------




(l)Indebtedness of the Borrower and the Guarantor in an aggregate amount not to
exceed $1,000,000,000, provided that such Indebtedness shall have a final
maturity not earlier than six months after the Latest Maturity Date and shall be
on terms reasonably satisfactory to the Administrative Agent;
(m)Indebtedness consisting of promissory notes issued to current or former
directors, consultants, managers, officers and employees or their spouses or
estates to purchase or redeem capital stock of the Borrower issued to such
director, consultant, manager, officer or employee in an aggregate amount not to
exceed $5,000,000 annually;
(n)Indebtedness to the extent permitted by an Investment permitted by Section
6.07(s);
(o)Indebtedness of a Person or acquired assets that is the subject of a
Permitted Acquisition which Indebtedness was in existence at the time of such
Permitted Acquisition and not incurred in contemplation thereof;
(p)intercompany Indebtedness owed by the Borrower or any Guarantor to another
Subsidiary, which is not a Guarantor, in an amount not to exceed $75,000,000 in
the aggregate at any one time outstanding;
(q)any Indebtedness extending, renewing, replacing or refinancing (collectively,
“Refinancing”) all or any portion of any Indebtedness permitted under paragraph
(b), (k), (l), (o) or (v), provided that (1) the aggregate principal amount of
any such Refinancing shall not exceed the aggregate principal amount of such
Indebtedness being extended, renewed, replaced or refinanced (plus any unpaid,
accrued interest, fees or premiums in connection with such Indebtedness being
extended, renewed, replaced or refinanced and any reasonable costs associated
with such Refinancing), (2) any such Refinancing of Indebtedness permitted under
clause (l) which is subordinated to the Obligations shall remain subordinated on
substantially the same basis, and (3) the weighted average life to maturity of
such Indebtedness, in the case of clause (l), shall not be shortened, provided
further that any such Refinancing of Indebtedness permitted under clause (b) or
(k)(i) may exceed the amount being Refinanced so long as the Lien securing such
Refinancing does not extend to any property or asset of the Borrower or any
Guarantor which was not subject to the Lien securing the Indebtedness being
Refinanced;
(r)other unsecured Indebtedness incurred subsequent to the Closing Date;
(s)Indebtedness in respect of Redeemable Stock;
(t)Indebtedness in respect of deferred rent;
(u)Indebtedness in respect of deferred taxes;
(v)Indebtedness secured by purchase money security interests and Capitalized
Leases (including in the form of sale-leaseback, synthetic lease or similar
transactions) to the extent such Indebtedness was incurred in connection with
ARB Indebtedness; provided that the amount of such Indebtedness does not exceed
100% of the purchase price or

109

--------------------------------------------------------------------------------




construction cost (including any capitalized interest and issuance fees and
expenses) of the subject asset;
(w)in the event that the transactions underlying the Jet Fuel Inventory Supply
Agreement are re-characterized as Indebtedness owed by the Borrower, such
Indebtedness;
(x)reimbursement obligations in respect of standby or documentary letters of
credit or bankers acceptances that are secured by Liens not prohibited by
Section 6.01;
(y)surety and appeal bonds secured by Liens not prohibited by Section 6.01;
(z)Indebtedness not to exceed $50,000,000 at any one time outstanding for
Indebtedness of the Borrower or any Guarantor incurred subsequent to the Closing
Date that will be secured;
(aa)Refinancing Debt issued or incurred outside of this Agreement; and
(bb)(A) Indebtedness of the Borrower and the Guarantors secured by a Lien on the
Collateral that is junior to the Liens securing the Obligations, provided that
(i) after giving pro forma effect to the incurrence of such Indebtedness and the
application of the net proceeds therefrom, the Total Collateral Coverage Ratio
shall be no less than 1.00:1.00 at the time of such incurrence, (ii) such
Indebtedness shall not mature prior to the Latest Maturity Date, (iii) such
Indebtedness shall not have a shorter weighted average life than the Term Loans
(or any other term loans incurred under this agreement) (iv) the other terms and
conditions of such Indebtedness (excluding maturity and amortization) shall be
customary market terms for Indebtedness of such type and (v) there shall be no
direct or contingent obligors with respect to such Indebtedness other than the
Loan Parties and (B) any refinancing, refunding, renewal or extension of any
such Indebtedness or of any Indebtedness previously incurred under this clause
(B), provided that (1) the principal amount of any such Indebtedness shall not
be increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension, (2) the direct and contingent
obligors with respect to such Indebtedness are not changed, (3) such
Indebtedness shall have a weighted average life to maturity that is greater than
or equal to that of the Indebtedness being so refinanced, refunded, renewed or
extended, (4) the terms and conditions of such Indebtedness shall not be
materially less favorable to the obligors thereon or to Lenders than the
Indebtedness being so refinanced, refunded, renewed or extended (provided that,
notwithstanding the foregoing in this subclause (4), (x) the interest rate or
other pricing terms of such Indebtedness may be increased, (y) if such
Indebtedness is incurred pursuant to a bank credit facility or similar
agreement, such Indebtedness may contain any covenant or event of default that
is no more restrictive on (or less favorable to) the Borrower and the Guarantors
than the comparable covenant or event of default included in this Agreement, and
(z) if such Indebtedness is incurred in the bond market, such Indebtedness may
contain terms and conditions that are customary (in the good faith judgment of
the Borrower) for financings of such type at the time of incurrence).
SECTION 6.04.        Fixed Charge Coverage. Permit the Fixed Charge Coverage
Ratio as of the last day of each fiscal quarter ending in the months below to be
less than the corresponding ratio opposite such month:

110

--------------------------------------------------------------------------------




Fiscal quarter ending
Ratio
June 2011 and thereafter for each fiscal quarter ending through the Latest
Maturity Date
1.20:1.00



SECTION 6.05.        Liquidity. (a) Permit the aggregate amount of Liquidity to
be less than $2,000,000,000 at any time following the Closing Date and shall not
(b) permit the aggregate amount of all unrestricted cash and Permitted
Investments of the Borrower and its Subsidiaries (excluding, for the avoidance
of doubt, any cash or Permitted Investments held in accounts subject to Account
Control Agreements) to be less than $1,000,000,000 at any time following the
Closing Date.
SECTION 6.06.        Coverage Ratio.
(a)Permit at any time either (i) the ratio (the “First Lien Collateral Coverage
Ratio”) of (a) the Appraised Value of the Eligible Collateral to (b) the sum,
without duplication, of (w) the Total Revolving Extensions of Credit then
outstanding (other than LC Exposure that has been Cash Collateralized in
accordance with Section 2.02(j)), plus (x) the aggregate principal amount of all
Term Loans outstanding, plus (y) the aggregate outstanding principal amount of
the Refinancing Debt, plus (z) the aggregate amount of all Designated Hedging
Obligations that constitute “Obligations” then outstanding (such sum, the “Total
Obligations”) to be less than 1.67 to 1.00 or (ii) the ratio (the “First Lien
Non-Route Collateral Coverage Ratio”) of (a) the Appraised Value of the Eligible
Collateral (other than the Primary Routes) to (b) the Total Obligations to be
less than 0.75 to 1.00, provided, that if, (A) upon (1) delivery of an Appraisal
Report or a Field Audit (as applicable) pursuant to Section 5.09 or otherwise
pursuant to this Agreement, or (2) the establishment of reserves pursuant to
clause (B) of the definition of “Appraised Value” contained herein and (B)
solely with respect to determining compliance with this Section as a result
thereof, it is determined that the Borrower shall not be in compliance with this
Section 6.06(a), the Borrower shall, within forty-five (45) days of the date of
such Appraisal Report, Field Audit or establishment of reserves (as applicable),
(I) designate Additional Collateral as additional Eligible Collateral in
accordance with clause (c) of the definition of Eligible Collateral in Section
1.01 and comply with Section 5.14 in accordance therewith or (II) prepay the
Loans in accordance with Section 2.12(b) in an amount sufficient to enable the
Borrower to comply with this Section 6.06; provided further that the preceding
proviso shall be disregarded for purposes of Section 4.02(c).
(b)Notwithstanding anything to the contrary contained herein, if the Borrower
shall fail at any time to be in compliance with this Section 6.06 solely as a
result of an Event of Loss (as defined in the Aircraft Mortgage) or other
Recovery Event, in each case, covered by insurance (pursuant to which the
Administrative Agent is named as loss payee and with respect to which payments
are to be delivered directly to the Administrative Agent) for which the insurer
thereof has been notified of the relevant claim and has not challenged such
coverage, any calculation made pursuant to this Section 6.06 shall deem the
Borrower to have received Net Cash Proceeds (and to have taken all steps
necessary to designate, and to have designated, such Net Cash Proceeds as Cure
Collateral) in an amount equal to the expected

111

--------------------------------------------------------------------------------




coverage amount (as determined by the Borrower in good faith and updated from
time to time to reflect any agreements reached with the applicable insurer and
net of any amounts required to be paid out of such proceeds and secured by a
Lien until the earliest of (i) the date any such Net Cash Proceeds are actually
received by the Administrative Agent, (ii) the date that is 270 days after such
Event of Loss or Recovery Event and (iii) the date on which any such insurer
denies such claim; provided that, prior to giving effect to this clause (b), the
Appraised Value of the Eligible Collateral shall be no less than 150% of the
Total Obligations. It is understood and agreed that if the Administrative Agent
should receive any Net Cash Proceeds directly from the insurer in respect of an
Event of Loss or a Recovery Event and at the time of such receipt, (A) no Event
of Default shall have occurred and be continuing and the Borrower is in
compliance with Section 6.06(a) (without giving effect to the receipt of such
Net Cash Proceeds), the Administrative Agent shall promptly cause such proceeds
to be paid to the Borrower or the applicable Guarantor and (B) an Event of
Default shall have occurred and be continuing or the Borrower fails to be in
compliance with this Section 6.06(a) (without giving effect to the receipt of
such Net Cash Proceeds), the Administrative Agent shall promptly cause such
proceeds to be deposited into the account of the Borrower or the applicable
Guarantor maintained for such purpose with the Administrative Agent that is
subject to an Account Control Agreement and such proceeds shall be applied or
released from such account in accordance with Section 2.12(a).
(c)At the Borrower's request, the Lien on any asset (or, in the case of any
Mortgaged Real Property, any portion thereof) or type or category of asset
(including after-acquired assets of that type or category) will be promptly
released, provided, in each case, that the following conditions are satisfied or
waived: (A) no Event of Default or event which upon notice or lapse of time or
both would constitute an Event of Default shall have occurred and be continuing,
(B) either (x) after giving effect to such release, the remaining Eligible
Collateral shall continue to satisfy this Section 6.06, (y) the Borrower shall
prepay the Loans in an amount required to comply with this Section 6.06, or (z)
the Borrower shall deliver to the Administrative Agent Additional Collateral in
an amount required to comply with this Section 6.06, and (C) the Borrower shall
deliver an Officer's Certificate demonstrating compliance with this Section 6.06
following such release; provided further that, in the case of any release of a
portion of any Mortgaged Real Property, (1) the Administrative Agent shall have
received an updated Appraisal Report covering the remaining Real Property Assets
subject to the applicable Real Estate Mortgage (but only to the extent such
remaining Real Property Assets shall not have been separately appraised in the
most recent Appraisal Report delivered to the Administrative Agent pursuant to
the terms of this Agreement) and (2) for purposes of this clause (c), to the
extent any such updated Appraisal Report shall be required to be delivered
pursuant to clause (1), the Appraised Value set forth therein shall be used in
determining compliance with this Section 6.06. In connection herewith, the
Administrative Agent agrees to promptly provide any documents or releases
reasonably requested by the Borrower to evidence such release.
SECTION 6.07.        Restricted Payments and Investments. (i) Declare or pay,
directly or indirectly, or otherwise make any Restricted Payment or set apart
any sum for the aforesaid purposes or (ii) purchase or make any Investments,
except:
(a)Permitted Acquisitions;

112

--------------------------------------------------------------------------------




(b)any Investment to the extent made in exchange for the issuance of Equity
Interests (other than Redeemable Stock) of the Borrower;
(c)any Investment made (x) in any “air carrier” (as defined in Section 40102 of
Title 49) that is a member of the SkyTeam Alliance or with which the Borrower or
any Subsidiary which is an “air carrier” (as defined in Section 40102 of Title
49) has a code-sharing arrangement or (y) in JFK IAT LLC;
(d)dividends or other distributions or transfers to the Borrower or another
Guarantor;
(e)dividends or other distributions by any Guarantor to any other holder of its
equity on a pro rata basis;
(f)dividends in the form of capital stock or increases in the aggregate
liquidation value of any preferred stock;
(g)repurchases of Equity Interests deemed to occur upon (i) the exercise of
stock options if the Equity Interests represent a portion of the exercise price
thereof or (ii) the withholding of a portion of Equity Interests issued to (A)
employees under the Plan of Reorganization and (B) employees and other
participants under an equity compensation program of the Borrower or its
Subsidiaries, in each case to cover withholding tax obligations of such persons
in respect of such issuance;
(h)dividends on or repurchases of Equity Interests or Investments made with the
proceeds from the issuance of additional Equity Interests or subordinated
Indebtedness permitted hereunder, provided that no Event of Default shall have
occurred and be continuing at the time of payment of such dividend;
(i)Restricted Payments made pursuant to stock option plans, other benefit plans
or other arrangements for management or employees of the Borrower and its
Subsidiaries in a maximum aggregate amount not to exceed $10,000,000 in any
twelve-month period;
(j)Restricted Payments to allow the cash payment in lieu of the issuance of
fractional shares upon (i) the exercise of options or warrants or (ii) the
conversion or exchange of Equity Interests of any such Person;
(k)ownership by the Borrower and the Guarantors of the capital stock of each of
the Subsidiaries subject in each case to Section 6.02;
(l)Permitted Investments;
(m)advances and loans among the Borrower and the Guarantors;
(n)Investments in the Escrow Accounts or made with the funds in such Escrow
Accounts pursuant to arrangements governing such Escrow Accounts;

113

--------------------------------------------------------------------------------




(o)Investments in connection with (i) foreign exchange contracts, currency swap
agreements, currency future or option contracts and other similar agreements
designed to hedge against fluctuations in foreign interest rates and currency
values, (ii) interest rate swap, cap or collar agreements and interest rate
future or option contracts and other similar agreements designed to hedge
against fluctuations in interest rates, and (iii) fuel hedges and other
derivatives contracts, in each case to the extent that such agreement or
contract is entered into for bona fide hedging or risk management purposes and
(other than in the case of fuel hedges) in the ordinary course of business;
(p)Investments received (x) in settlement of amounts due to any of the Borrower
and the Guarantors effected in the ordinary course of business (including as a
result of dispositions permitted by this Agreement) or (y) in connection with
the bankruptcy or the reorganization of any customers or suppliers;
(q)Investments in an amount not to exceed $150,000,000 in the aggregate at any
one time outstanding in connection with Investments in travel or airline related
businesses made in connection with marketing and promotion agreements, alliance
agreements, distribution agreements, agreements with respect to fuel
consortiums, agreements relating to flight training, agreements relating to
insurance arrangements, agreements relating to parts management systems and
other similar agreements;
(r)advances to officers, directors and employees of the Borrower and the
Guarantors in an aggregate not to exceed $10,000,000 in the aggregate at any
time outstanding for all such advances
(s)Investments held or invested in by any of the Borrower and the Guarantors in
the form of foreign cash equivalents in the ordinary course of business;
(t)advances to officers, directors and employees of the Borrower and the
Guarantors in connection with relocation expenses or signing bonuses for newly
hired officers, directors or employees of the Borrower and the Guarantors;
(u)Investments in the form of lease, utility and other similar deposits or any
other deposits permitted hereunder in the ordinary course of business;
(v)pledges and deposits by the Borrower and the Guarantors not otherwise
prohibited under Sections 6.01 or 6.03;
(w)(i) Investments and guarantees by the Borrower and the Guarantors not
otherwise prohibited under Sections 6.01 or 6.03, (ii) Guarantees in the
ordinary course of business of obligations that do not constitute Indebtedness
of (A) the Borrower or any of its Subsidiaries or (B) any regional air carrier
that is a member of the Delta Connection program owed to airport operators in
connection with its activities under the Delta Connection program and (iii)
advances to airport operators of landing fees and other customary airport
charges on behalf of carriers for which the Borrower or any of its Subsidiaries
provides ground handling services;

114

--------------------------------------------------------------------------------




(x)loans or Investments by the Borrower or any Guarantor that could otherwise be
made as a distribution permitted under this Section 6.07; provided that for
purposes of this Section 6.07 such loan or Investment shall be treated as a
distribution thereunder;
(y)Investments held by the Borrower or any Guarantor to the extent such
Investments reflect an increase in the value of Investments;
(z)Investments in Subsidiaries which are not Guarantors in an aggregate amount
not to exceed $75,000,000 in the aggregate at any one time outstanding, so long
as such Investments shall not include the transfer of Collateral (including,
without limitation, Additional Collateral) to such Subsidiaries;
(aa)Investments in Restricted Captive Insurance Company Subsidiaries, to the
extent reasonably necessary to support the working capital insurance obligations
of the Borrower and the Guarantors;
(bb)any Investments acquired in connection with Permitted Acquisitions;
(cc)capitalization or forgiveness of any Indebtedness owed to the Borrower by
any Guarantor or owed to any Guarantor by the Borrower or any other Guarantor;
(dd)cancellation, forgiveness, set-off, or acceptance of prepayments by the
Borrower or any Guarantor with respect to debt, other obligations and/or equity
securities in the ordinary course of business and to the extent not otherwise
prohibited by the terms of this Agreement;
(ee)the Borrower and the Guarantors may hold Investments comprised of notes
payable, or stock or other securities issued by Account Debtors to the Borrower
or such Guarantor, as the case may be, pursuant to negotiated agreements with
respect to settlement of such Account Debtor's Accounts in the ordinary course
of business, consistent with past practices;
(ff) the Borrower may make any Investment in any Guarantor, any Guarantor may
make any Investment in the Borrower and any Guarantor may make any Investment in
any other Guarantor (including Investments made in any Domestic Subsidiary if,
promptly after such Investment, such Person becomes a Guarantor);
(gg)the Borrower may make Investments in the form of advances under a revolving
loan facility in an aggregate principal amount not to exceed $50,000,000
outstanding at any time, to the Borrower's Plans or any similar benefit plans of
the Borrower or any Guarantor (together, the “Benefits Plans”) for the payment
of ordinary operating expenses of the Benefits Plans (including the payment of
benefits in accordance with the terms of the Benefits Plans and periodic
premiums under insurance or annuity contracts) or for the purposes incidental to
the ordinary operation of the Benefits Plans;
(hh)Investments resulting from any sale or other Disposition of assets otherwise
permitted by Section 6.09;

115

--------------------------------------------------------------------------------




(ii) so long as (I) no Default or Event of Default has occurred and is
continuing and (II) the Borrower would, at the time of such Restricted Payment
or Investment and after giving pro forma effect thereto as if such Restricted
Payment or Investment had been made at the beginning of the applicable
four-quarter period, be in compliance with Section 6.04, Restricted Payments and
Investments made pursuant to this clause (ii) in an aggregate amount not to
exceed 50% of the Consolidated Net Income (less 100% of such Consolidated Net
Income which is a deficit) of the Borrower for the period (taken as one
accounting period) from the beginning of the fiscal quarter ending September 30,
2011 to the end of the Borrower's most recently ended fiscal quarter for which
financial statements are available at the time of such Restricted Payment or
Investment; provided that the amount of Restricted Payments and Investments made
pursuant to clause (jj) below shall reduce the maximum amount of Restricted
Payments and Investments permitted pursuant to this clause (ii);
(jj)so long as no Default or Event of Default has occurred and is continuing,
Restricted Payments and Investments in an aggregate amount not to exceed
$200,000,000; and
(kk)other Investments in any Person, having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (kk) that are at the time outstanding, not to
exceed 3.0% of the total consolidated tangible assets of the Borrower and its
Subsidiaries at the time of such Investment; provided that, to the extent any
such Investment is made with Collateral (including Additional Collateral), (x)
no Default or Event of Default shall have occurred and be continuing and (y) the
Borrower would, at the time of such Investment and after giving pro forma effect
thereto, be in compliance with Section 6.06.
For purposes of this Section 6.07, the amount of any investment or loan shall be
the initial amount of such investment less all returns of principal, capital,
dividends and other cash returns thereof (including from the sale thereof) and
less all liabilities expressly assumed by another person in connection with the
sale of such investment.
SECTION 6.08.        Transactions with Affiliates. Sell or transfer any property
or assets to, or otherwise engage in any other material transactions with, any
of its Affiliates (other than the Borrower and its Subsidiaries), other than (a)
on overall terms and conditions not less favorable to the Borrower or such
Guarantor than could be obtained on an arm's-length basis from unrelated third
parties; (b) fees and compensation paid to, and indemnities provided on behalf
of, officers, directors or employees of the Borrower or any Guarantor as
reasonably determined by the board of directors or senior management, as the
case may be, of the Borrower or any Guarantor; (c) any dividends, other
distributions or payments permitted by Section 6.07; (d) the existence of, and
the performance by a Guarantor or the Borrower of its obligations under the
terms of, any limited liability company, limited partnership or other
organization document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and set forth on Schedule 6.08, and similar agreements that
it may enter into thereafter; (e) the provision of any legal, accounting or
administrative services to the Borrower or any of its Subsidiaries in the
ordinary course of business in accordance with past practices; and (f)
transactions with Affiliates set forth on Schedule 6.08.
        

116

--------------------------------------------------------------------------------




SECTION 6.09.        Disposition of Collateral. Sell or otherwise Dispose of any
Collateral (including, without limitation, by way of any Sale of Grantor, but
excluding any Permitted Disposition), except that such sale or other Disposition
shall be permitted provided that upon consummation of any such sale or other
Disposition (i) no Event of Default shall have occurred and be continuing and
(ii) the Borrower is in compliance, after giving effect to the grace periods
referred to in Section 6.06 and after giving effect to such sale or other
Disposition (including any deposit of any Net Cash Proceeds received upon
consummation thereof in an account subject to an Account Control Agreement and
any concurrent pledge of Additional Collateral), with Section 6.06 hereof;
provided that nothing contained in this Section 6.09 is intended to excuse
performance by the Borrower or any Guarantor of any requirement of any
Collateral Document that would be applicable to a Disposition permitted
hereunder.
SECTION 6.10.        Nature of Business. Enter into any business that is
materially different from those conducted by the Borrower and the Guarantors on
the Closing Date, except for any business reasonably related or ancillary to the
businesses conducted by the Borrower and the Guarantors on the Closing Date.
SECTION 6.11.        Fiscal Year. Change the last day of its fiscal year from
December 31.
SECTION 7.
EVENTS OF DEFAULT
SECTION 7.01.        Events of Default. In the case of the happening of any of
the following events and the continuance thereof beyond the applicable grace
period if any (each, an “Event of Default”):
(a)any representation or warranty made by the Borrower or any Guarantor in this
Agreement, in any other Loan Document, or in any written document required to be
delivered in connection herewith or therewith shall prove to have been false or
misleading in any material respect when made or delivered; or
(b)default shall be made in the payment of any (i) Fees or interest on the Loans
and such default shall continue unremedied for more than five (5) Business Days,
(ii) other amounts payable hereunder when due (other than amounts set forth in
clauses (i) and (iii) hereof), and such default shall continue unremedied for
more than ten (10) Business Days, or (iii) principal of the Loans or
reimbursement obligations or cash collateralization in respect of Letters of
Credit, when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise; or
(c)default shall be made by the Borrower or any Guarantor in the due observance
or performance of any covenant, condition or agreement contained in Section 6
hereof (subject to the Borrower's right to cure non-compliance with the covenant
contained in Section 6.06 as described therein) or Section 5.16 hereof; or
(d)default shall be made by the Borrower or any Guarantor in the due observance
or performance of any other covenant, condition or agreement to be observed or

117

--------------------------------------------------------------------------------




performed pursuant to the terms of this Agreement or any of the other Loan
Documents and such default shall continue unremedied for more than thirty (30)
days from the earlier of (i) a Responsible Officer having knowledge of such
default and (ii) written notice to the Borrower from the Administrative Agent of
such default; or
(e)other than with respect to any Specified Jet Fuel Action, any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (after giving effect to any
applicable grace periods) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity, provided that, the
foregoing shall not apply to Indebtedness that becomes due as a result of (i)
the sale, transfer or other Disposition (including as a result of a casualty or
condemnation event) of any property or assets pursuant to the terms of such
Indebtedness to the extent that (A) such sale, transfer or other Disposition
does not give rise to a default thereunder and (B) the payment of such
Indebtedness is made in accordance with the terms of such Indebtedness with the
proceeds of such sale, transfer or other Disposition, (ii) in the case of any
ARB Indebtedness, a change in law causing a determination of taxability-related
call in respect of such ARB Indebtedness, (iii) in the case of obligations in
respect of a Hedging Agreement, any event or condition other than (x) the
termination of such Hedging Agreement by the counterparty or (y) the termination
of such Hedging Agreement by its terms arising out of or relating to a breach or
failure to comply by the Borrower or the applicable Guarantor or (iv) a
requirement to make any payment or payments in respect of any such Material
Indebtedness, solely to the extent necessary to remain in compliance with a
borrowing base or other asset-based coverage ratio, in the case of each of
clauses (ii) through (iv) above, unless any such Indebtedness or any related
interest, fees or premium shall not be paid when due (after giving effect to any
applicable grace periods or waivers or amendments); or
(f)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Guarantor (other than any Immaterial Subsidiary) or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Guarantor (other than
any Immaterial Subsidiary) for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered; or
(g)the Borrower or any Guarantor (other than any Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (f) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Guarantor (other than any Immaterial Subsidiary) or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general

118

--------------------------------------------------------------------------------




assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing; or
(h)the Borrower or any Guarantor (other than any Immaterial Subsidiary) admits
in writing its inability to pay its debts; or
(i)a Change of Control shall occur; or
(j)any material provision of any Loan Document shall, for any reason, cease to
be valid and binding on the Borrower or any of the Guarantors, or the Borrower
or any of the Guarantors shall so assert in any pleading filed in any court, or
any material portion of any Lien on the Collateral intended to be created by the
Loan Documents shall cease to be or shall not be a valid and perfected Lien
having the priorities contemplated hereby or thereby; or
(k)any final judgment in excess of $75,000,000 (exclusive of any Specified Jet
Fuel Action and any judgment or order the amounts of which are fully covered by
insurance less any applicable deductible and as to which the insurer has been
notified of such judgment and has not denied coverage) shall be rendered against
the Borrower or any of the Guarantors and the enforcement thereof shall not have
been stayed, vacated, satisfied, discharged or bonded pending appeal within
sixty (60) consecutive days; or
(l)any Termination Event that could reasonably be expected to result in a
Material Adverse Effect shall have occurred; or
(m)all or substantially all of the Borrower's flights and operations are
suspended for more than five (5) consecutive days (other than as a result of an
FAA suspension due to force majeure or any other extraordinary event similarly
affecting major United States air carriers having both substantial domestic and
international operations);
then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower, take
one or more of the following actions, at the same or different times: (i)
terminate forthwith the Commitments; (ii) declare the Loans or any portion
thereof then outstanding to be forthwith due and payable, whereupon the
principal of the Loans and other Obligations (other than Designated Hedging
Obligations) together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower and the Guarantors, anything contained herein
or in any other Loan Document to the contrary notwithstanding; (iii) require the
Borrower and the Guarantors promptly upon written demand to deposit in the
Letter of Credit Account Cash Collateralization for the LC Exposure (and to the
extent the Borrower and the Guarantors shall fail to furnish such funds as
demanded by the Administrative Agent, the Administrative Agent shall be
authorized to debit the accounts of the Borrower and the Guarantors maintained
with the Administrative Agent in such amounts); (iv) set-off amounts in the
Letter of Credit Account or any other accounts (other than Escrow Accounts,
Payroll Accounts or other accounts held in trust for an identified beneficiary)
maintained with the Administrative Agent (or any of its affiliates) and apply
such

119

--------------------------------------------------------------------------------




amounts to the obligations of the Borrower and the Guarantors hereunder and in
the other Loan Documents; and (v) exercise any and all remedies under the Loan
Documents and under applicable law available to the Administrative Agent and the
Lenders. In case of any event with respect to the Borrower described in clause
(f) or (g) of this Section 7.01, the actions and events described in (i), (ii)
and (iii) above shall be required or taken automatically, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Any payment received as a result of the exercise of remedies
hereunder shall be applied in accordance with Section 2.17(b).
SECTION 8.
THE AGENTS
SECTION 8.01.        Administration by Agents. (a) Each of the Lenders and each
Issuing Lender hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
(b)Each of the Lenders and each Issuing Lender hereby authorizes the
Administrative Agent, in its sole discretion:
(i)in connection with the sale or other disposition of any asset that is part of
the Collateral of the Borrower or any Guarantor, as the case may be, to the
extent permitted by the terms of this Agreement, to release a Lien granted to
the Administrative Agent, for the benefit of the Secured Parties, on such asset;
(ii)to determine that the cost to the Borrower or any Guarantor, as the case may
be, is disproportionate to the benefit to be realized by the Secured Parties by
perfecting a Lien in a given asset or group of assets included in the Collateral
and that the Borrower or such Guarantor, as the case may be, should not be
required to perfect such Lien in favor of the Administrative Agent, for the
benefit of the Secured Parties;
(iii)to enter into the other Loan Documents on terms acceptable to the
Administrative Agent and to perform its respective obligations thereunder;
(iv)to execute any documents or instruments necessary to release any Guarantor
from the guarantees provided herein pursuant to Section 9.05;
(v)    to enter into intercreditor and/or subordination agreements in accordance
with Section 6.01 on terms reasonably acceptable to the Administrative Agent and
to perform its obligations thereunder and to take such action and to exercise
the powers, rights and remedies granted to it thereunder and with respect
thereto; and
(vi)     to enter into any other agreements reasonably satisfactory to the
Administrative Agent granting Liens to the Administrative Agent, for the benefit
of the Secured Parties, on any assets of the Borrower or any Guarantor to secure
the Obligations.



120

--------------------------------------------------------------------------------




SECTION 8.02.        Rights of Administrative Agent. Any institution serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Administrative Agent, and such bank and its respective Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not an Administrative Agent hereunder.
SECTION 8.03.        Liability of Agents.
(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that each such agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08) and (iii) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the institution
serving as an Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08) or in the absence of its own gross negligence, bad
faith or willful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Event of Default unless and until written notice thereof
is given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for, or have any duty to ascertain
or inquire into, (A) any statement, warranty or representation made in or in
connection with this Agreement, (B) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (C) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (D) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(E) the satisfaction of any condition set forth in Section 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent, and (iv) the Administrative Agent will
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable law, including for the avoidance of doubt, any
action that may be in violation of the automatic stay under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect.
(b)The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to

121

--------------------------------------------------------------------------------




it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
(c)The Administrative Agent may perform any and all of its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by it.
The Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through its Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
SECTION 8.04.        Reimbursement and Indemnification. Each Lender agrees (a)
to reimburse on demand the Administrative Agent for such Lender's Aggregate
Exposure Percentage of any expenses and fees incurred for the benefit of the
Lenders under this Agreement and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the operations or enforcement thereof, not reimbursed by the
Borrower or the Guarantors and (b) to indemnify and hold harmless the
Administrative Agent and any of its Related Parties, on demand, in the amount
equal to such Lender's Aggregate Exposure Percentage, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against it or any of them in any way
relating to or arising out of this Agreement or any of the Loan Documents or any
action taken or omitted by it or any of them under this Agreement or any of the
Loan Documents to the extent not reimbursed by the Borrower or the Guarantors
(except such as shall result from its gross negligence or willful misconduct).
SECTION 8.05.        Successor Agents. Subject to the appointment and acceptance
of a successor agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Lenders and the
Borrower. Upon any such resignation by the Administrative Agent, the Required
Lenders shall have the right, with the consent (provided no Event of Default or
event which upon notice or lapse of time or both would constitute an Event of
Default has occurred or is continuing) of the Borrower (such consent not to be
unreasonably withheld or delayed), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, in
consultation with the Borrower, on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent which shall be a bank
institution with an office in New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative

122

--------------------------------------------------------------------------------




Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent's resignation hereunder, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as an Administrative Agent.
SECTION 8.06.        Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
SECTION 8.07.        Advances and Payments.
(a)On the date of each Loan, the Administrative Agent shall be authorized (but
not obligated) to advance, for the account of each of the Lenders, the amount of
the Loan to be made by it in accordance with its Revolving Commitment or Term
Loan Commitment, as applicable, hereunder. Should the Administrative Agent do
so, each of the Lenders agrees forthwith to reimburse the Administrative Agent
in immediately available funds for the amount so advanced on its behalf by the
Administrative Agent, together with interest at the Federal Funds Effective Rate
if not so reimbursed on the date due from and including such date but not
including the date of reimbursement.
(b)Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.18, 2.19, 8.04 and 10.04), the application of which is
not otherwise provided for in this Agreement, shall be applied in accordance
with Section 2.17(b). All amounts to be paid to a Lender by the Administrative
Agent shall be credited to that Lender, after collection by the Administrative
Agent, in immediately available funds either by wire transfer or deposit in that
Lender's correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.
SECTION 8.08.        Sharing of Setoffs. Each Lender agrees that, except to the
extent this Agreement expressly provides for payments to be allocated to a
particular Lender or to the Lenders under a particular Facility, if it shall,
through the exercise either by it or any of its banking Affiliates of a right of
banker's lien, setoff or counterclaim against the Borrower or a Guarantor,
including, but not limited to, a secured claim under Section 506 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim and received by such Lender (or any of its banking Affiliates)
under any applicable bankruptcy, insolvency or other similar law, or otherwise,
obtain payment in respect of its Loans or LC Exposure as a result of which the
unpaid portion of its Loans or LC Exposure is proportionately less than the
unpaid portion of the Loans or LC Exposure of any other Lender (a) it shall
promptly purchase at par (and shall be deemed to have thereupon purchased) from
such other Lender a participation in the

123

--------------------------------------------------------------------------------




Loans or LC Exposure of such other Lender, so that the aggregate unpaid
principal amount of each Lender's Loans and LC Exposure and its participation in
Loans and LC Exposure of the other Lenders shall be in the same proportion to
the aggregate unpaid principal amount of all Loans then outstanding and LC
Exposure as the principal amount of its Loans and LC Exposure prior to the
obtaining of such payment was to the principal amount of all Loans outstanding
and LC Exposure prior to the obtaining of such payment and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
the Lenders share such payment pro-rata, provided that if any such non-pro-rata
payment is thereafter recovered or otherwise set aside, such purchase of
participations shall be rescinded (without interest). The Borrower expressly
consents to the foregoing arrangements and agrees, to the fullest extent
permitted by law, that any Lender holding (or deemed to be holding) a
participation in a Loan or LC Exposure acquired pursuant to this Section or any
of its banking Affiliates may exercise any and all rights of banker's lien,
setoff or counterclaim with respect to any and all moneys owing by the Borrower
to such Lender as fully as if such Lender was the original obligee thereon, in
the amount of such participation.
SECTION 8.09.        Other Agents. No Agent (other than the Administrative
Agent) shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, no such Agent shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any such Agent in deciding to enter into this
Agreement or in taking or not taking action hereunder. Each such Agent shall be
entitled to the benefit of the exculpation and indemnification provided in this
Section 8 to the same extent as the Administrative Agent.
SECTION 8.10.        Withholding Taxes. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any withholding tax applicable to such payment. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason, or the Administrative Agent has
paid over to the Internal Revenue Service applicable withholding tax relating to
a payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any expenses incurred.
SECTION 8.11.        Appointment by Secured Parties. Each Secured Party that is
not a party to this Agreement shall be deemed to have appointed the
Administrative Agent as its agent under the Loan Documents in accordance with
the terms of this Section 8 and to have acknowledged that the provisions of this
Section 8 apply to such Secured Party mutatis mutandis as though it were a party
hereto (and any acceptance by such Secured Party of the benefits of this
Agreement or any other Loan Document shall be deemed an acknowledgment of the
foregoing).
SECTION 9.
GUARANTY

124

--------------------------------------------------------------------------------




SECTION 9.01.        Guaranty.
(a)Each of the Guarantors unconditionally and irrevocably guarantees the due and
punctual payment by the Borrower of the Obligations (including interest accruing
on and after the filing of any petition in bankruptcy or of reorganization of
the obligor whether or not post filing interest is allowed in such proceeding)
(collectively, the “Guaranteed Obligations” and the obligations of each
Guarantor in respect thereof, its “Guaranty Obligations”). Each of the
Guarantors further agrees that, to the extent permitted by applicable law, the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and it will remain bound upon this guaranty
notwithstanding any extension or renewal of any of the Obligations. The
Obligations of the Guarantors shall be joint and several. Each of the Guarantors
further agrees that its guaranty hereunder is a primary obligation of such
Guarantor and not merely a contract of surety.
(b)To the extent permitted by applicable law, each of the Guarantors waives
presentation to, demand for payment from and protest to the Borrower or any
other Guarantor, and also waives notice of protest for nonpayment. The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent or a
Lender to assert any claim or demand or to enforce any right or remedy against
the Borrower or any other Guarantor under the provisions of this Agreement or
any other Loan Document or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of any
of the Loan Documents; (iv) the release, exchange, waiver or foreclosure of any
security held by the Administrative Agent for the Obligations or any of them;
(v) the failure of the Administrative Agent or a Lender to exercise any right or
remedy against any other Guarantor; or (vi) the release or substitution of any
Collateral or any other Guarantor.
(c)To the extent permitted by applicable law, each of the Guarantors further
agrees that this guaranty constitutes a guaranty of payment when due and not
just of collection, and waives any right to require that any resort be had by
the Administrative Agent or a Lender to any security held for payment of the
Obligations or to any balance of any deposit, account or credit on the books of
the Administrative Agent or a Lender in favor of the Borrower or any other
Guarantor, or to any other Person.
(d)To the extent permitted by applicable law, each of the Guarantors hereby
waives any defense that it might have based on a failure to remain informed of
the financial condition of the Borrower and of any other Guarantor and any
circumstances affecting the ability of the Borrower to perform under this
Agreement.
(e)To the extent permitted by applicable law, each Guarantor's guaranty shall
not be affected by the genuineness, validity, regularity or enforceability of
the Obligations or any other instrument evidencing any Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor or by any other circumstance relating to the Obligations which might
otherwise constitute a defense to this guaranty (other than payment in full in
cash of the Obligations in accordance with the terms of this Agreement (other
than those that constitute unasserted contingent indemnification obligations)).
Neither the Administrative

125

--------------------------------------------------------------------------------




Agent nor any of the Lenders makes any representation or warranty in respect to
any such circumstances or shall have any duty or responsibility whatsoever to
any Guarantor in respect of the management and maintenance of the Obligations.
Upon the occurrence of the Obligations becoming due and payable (by acceleration
or otherwise), the Lenders shall be entitled to immediate payment of such
Obligations by the Guarantors upon written demand by the Administrative Agent.
SECTION 9.02.        No Impairment of Guaranty. To the extent permitted by
applicable law, the obligations of the Guarantors hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including, without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations. To the extent permitted by
applicable law, without limiting the generality of the foregoing, the
obligations of the Guarantors hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or a Lender to
assert any claim or demand or to enforce any remedy under this Agreement or any
other agreement, by any waiver or modification of any provision hereof or
thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or by any other act or thing or omission or
delay to do any other act or thing which may or might in any manner or to any
extent vary the risk of the Guarantors or would otherwise operate as a discharge
of the Guarantors as a matter of law.
SECTION 9.03.        Continuation and Reinstatement, etc.
Each Guarantor further agrees that its guaranty hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, the Issuing Lenders, any Lender or any other Secured
Party upon the bankruptcy or reorganization of the Borrower or a Guarantor, or
otherwise.
SECTION 9.04.        Subrogation. Upon payment by any Guarantor of any sums to
the Administrative Agent or a Lender hereunder, all rights of such Guarantor
against the Borrower arising as a result thereof by way of right of subrogation
or otherwise, shall in all respects be subordinate and junior in right of
payment to the prior payment in full of all the Obligations (including interest
accruing on and after the filing of any petition in bankruptcy or of
reorganization of an obligor whether or not post filing interest is allowed in
such proceeding). If any amount shall be paid to such Guarantor for the account
of the Borrower relating to the Obligations, such amount shall be held in trust
for the benefit of the Administrative Agent and the Lenders and shall forthwith
be paid to the Administrative Agent and the Lenders to be credited and applied
to the Obligations, whether matured or unmatured.
SECTION 9.05.        Discharge of Guaranty.
(a)If all of the Equity Interests of any Guarantor hereunder shall be sold or
otherwise Disposed of (including by merger or consolidation) to a Person that is
not the Borrower or a Subsidiary thereof in a transaction permitted under this
Agreement, such

126

--------------------------------------------------------------------------------




guarantee of such Guarantor provided herein shall automatically be discharged
and released without any further action by any Person effective as of the time
of such sale or Disposition.
(b)In addition, upon the request of the Borrower, the guarantee of any Guarantor
that is an Immaterial Subsidiary shall be promptly released; provided that (i)
no Event of Default shall have occurred and be continuing or shall result
therefrom and (ii) the Borrower shall have delivered a certificate of a
Responsible Officer certifying that such Subsidiary is an Immaterial Subsidiary;
provided further that a Subsidiary that is considered not to be an Immaterial
Subsidiary solely pursuant to clause (1) of the proviso of the definition
thereof shall, solely for purposes of this clause (b), be considered an
Immaterial Subsidiary so long as any applicable guarantee, pledge or other
obligation of such Subsidiary with respect to any Refinancing Debt or Junior
Secured Debt shall be irrevocably released and discharged substantially
simultaneously with the release of such guarantee hereunder.
(c)The Administrative Agent shall use commercially reasonable efforts to execute
and deliver, at the Borrower's expense, such documents as the Borrower or any
such Guarantor may reasonably request to evidence the release of the guarantee
of such Guarantor provided herein.
SECTION 10.
MISCELLANEOUS
SECTION 10.01.        Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
or under any other Loan Document shall be in writing (including by facsimile or
electronic mail (other than to the Borrower, unless agreed) pursuant to
procedures approved by the Administrative Agent), and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
(i)if to the Borrower or any Guarantor, to it at Delta Air Lines, Inc., 1030
Delta Boulevard, Atlanta, GA 30354, Attention of: (x) Treasurer, Dept. 856,
Telecopier No.: (404) 715-4862, Telephone No.: (404) 714-1724 and (y) General
Counsel, Dept. 971, Telecopier No.: (404) 715-2233, Telephone No.: (404)
715-2611;
(ii)if to JPMCB as Administrative Agent, to it at JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002,
Attention of: Jide Williams (Telecopy No.: 713-750-2938), with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York 10179,
Attention of: Matthew Massie (Telecopy No.: 212-270-5100);
(iii)if to an Issuing Lender, to it at the address most recently specified by it
in notice delivered by it to the Administrative Agent and the Borrower, with a
copy to the Administrative Agent as provided in clause (ii) above; and

127

--------------------------------------------------------------------------------




(iv)if to any other Lender, to it at its address (or telecopy number) set forth
in Annex A hereto or, if subsequently delivered, an administrative questionnaire
in a form as the Administrative Agent may require.
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
reasonable discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 10.02.        Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Lender that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 10.02. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (d) of this
Section 10.02) and, to the extent expressly contemplated hereby, the Related
Parties of the Administrative Agent, the Issuing Lenders and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
(A)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of Term Loans if the assignee is a
Lender, an Affiliate of a Lender or an Approved Fund;
(B)the Borrower; provided that no consent of the Borrower shall be required for
an assignment (I) if an Event of Default has occurred and is continuing or (II)
if the assignee is a Lender, an Affiliate of a Lender or an Approved Fund
(except if a Revolving Commitment or Revolving Loan is being assigned to a Term
Lender, an

128

--------------------------------------------------------------------------------




Affiliate of a Term Lender or an Approved Fund with respect to a Term Lender, in
each case to the extent such proposed assignee is not at the time a Revolving
Lender, an Affiliate of a Revolving Lender or an Approved Fund with respect to a
Revolving Lender); provided further, that the Borrower will be deemed to have
consented to any assignment of Term Loans unless it shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received written notice thereof; and
(C)each Issuing Lender; provided that no consent of any Issuing Lender shall be
required for an assignment of all or any portion of a Term Loan.
(ii)Assignments shall be subject to the following additional conditions:
(A)any assignment of any portion of the Total Revolving Commitment, Revolving
Loans, LC Exposure and Term Loans shall be made to an Eligible Assignee;
(B)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender's Revolving Commitment or Loans, the amount of such Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 (with
respect to Term Loans) or $5,000,000 (with respect to Revolving Commitments or
Revolving Loans), and after giving effect to such assignment, the portion of the
Loan or Commitment held by the assigning Lender of the same tranche as the
assigned portion of the Loan or Commitment shall not be less than $1,000,000
(with respect to Term Loans) or $5,000,000 (with respect to Revolving
Commitments or Revolving Loans), in each case unless the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing; provided further that any such assignment shall be in increments of
$500,000 in excess of the minimum amount described above;
(C)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of one Type of Commitments or Loans;
(D)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent;
(E)the assignee, if it was not a Lender immediately prior to such assignment,
shall deliver to the Administrative Agent an administrative questionnaire in a
form as the Administrative Agent may require; and
(F)notwithstanding anything to the contrary herein, any assignment of any Term
Loans to the Borrower shall be subject to the requirements of Section 10.02(g).

129

--------------------------------------------------------------------------------




For the purposes of this Section 10.02(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 10.02, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Revolving Lender and/or a Term Lender, as the
case may be, under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.14, 2.16 and
10.04). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.02 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.
(iv)The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amount (and stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Guarantors, the Administrative Agent, the Issuing Lenders and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Lenders and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(v)Notwithstanding anything to the contrary contained herein, no assignment may
be made hereunder to any Defaulting Lender or any of its subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (v).
(vi)In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Borrower, Administrative Agent, the Issuing Lender and
each other Revolving Lender hereunder (and interest accrued thereon), and

130

--------------------------------------------------------------------------------




(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Aggregate Exposure
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder becomes effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest will be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
(c)Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, the assignee's completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.02(d) or (e), 2.04(a), 2.04(b), 8.04 or 10.04(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Acceptance and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(d)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans); provided that (A) such Lender's obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Lenders and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.08(a) that
affects such Participant. Subject to paragraph (d)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.08 as though it were a Lender, provided such Participant
agrees to be subject to the requirements of Section 8.08 as though it were a
Lender. Each Lender that sells a participation, acting solely for this purpose
as an agent of the Borrower, shall maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant's interest in any Commitments, Loans, Letters of Credit or its
other obligations under this

131

--------------------------------------------------------------------------------




Agreement or any Loan Document) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, the Borrower, a Guarantor and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.16 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower's prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless such Participant agrees,
for the benefit of the Borrower, to comply with Sections 2.16(f), 2.16(g) and
2.16(h) as though it were a Lender.
(e)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 10.02 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(f)Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of the Guarantors furnished to such Lender by or
on behalf of the Borrower or any of the Guarantors; provided that prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant are advised of and agree to be bound by either the provisions of
Section 10.03 or other provisions at least as restrictive as Section 10.03.
(g)Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign all or a portion of its Term Loans to the Borrower in
accordance with Section 10.02(b); provided that
(i)    the assigning Lender and the Borrower purchasing such Lender's Term
Loans, as applicable, shall execute and deliver to the Administrative Agent an
Assignment and Acceptance;
(ii)    such assignment shall be made pursuant to a Dutch Auction open to all
Lenders of the applicable Class on a pro rata basis;
(iii)    any Loans assigned to the Borrower shall be automatically and
permanently cancelled upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder;

132

--------------------------------------------------------------------------------




(iv)    no such assignment may be funded with the proceeds of any Revolving
Loans;
(v)     no Event of Default or event which upon notice or lapse of time or both
would constitute an Event of Default has occurred or is continuing;
(vi)    any non-cash gain in respect of “cancellation of indebtedness” resulting
from the cancellation of any Term Loans purchased by the Borrower shall not
increase EBITDAR;
(vii)    at the time of such assignment the Borrower shall affirm to the
assigning Lenders the No Undisclosed MNPI Representation with respect to its
directors and officers (and shall affirm that such No Undisclosed MNPI
Representation had been true and correct at the commencement of such Dutch
Auction);
(viii)    the assignment to the Borrower and cancellation of Term Loans in
connection with a Dutch Auction shall not constitute a mandatory or voluntary
payment for purposes of Section 2.12 or 2.13, and shall not be subject to
Section 8.08, but the aggregate outstanding principal amount of the Term Loans
shall be deemed reduced by the full par value of the aggregate principal amount
of the Term Loans purchased pursuant to this Section 10.02(g) and each principal
repayment installment with respect to the Term Loans shall be reduced pro rata
by the aggregate principal amount of Term Loans purchased.
SECTION 10.03.        Confidentiality. Each Lender agrees to keep any
information delivered or made available by the Borrower or any of the Guarantors
to it confidential, in accordance with its customary procedures, from anyone
other than persons employed or retained by such Lender who are or are expected
to become engaged in evaluating, approving, structuring or administering the
Loans, and who are advised by such Lender of the confidential nature of such
information; provided that nothing herein shall prevent any Lender from
disclosing such information (a) to any of its Affiliates and their respective
agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) or to any
other Lender, (b) upon the order of any court or administrative agency, (c) upon
the request or demand of any regulatory agency or authority, (d) which has been
publicly disclosed other than as a result of a disclosure by the Administrative
Agent or any Lender which is not permitted by this Agreement, (e) in connection
with any litigation to which the Administrative Agent, any Lender, or their
respective Affiliates may be a party to the extent reasonably required, (f) to
the extent reasonably required in connection with the exercise of any remedy
hereunder, (g) to such Lender's legal counsel and independent auditors, and (h)
to any actual or proposed participant or assignee of all or part of its rights
hereunder or to any direct or indirect contractual counterparty (or the
professional advisors thereto) to any swap or derivative transaction relating to
the Borrower and its obligations, in each case, subject to the proviso in
Section 10.02(f) (with any reference to any assignee or participant set forth in
such proviso being deemed to include a reference to such contractual
counterparty for purposes of this Section 10.03(h). If any Lender is in any
manner requested or required to disclose any of the information delivered or
made available to it by the Borrower or any of the Guarantors under clauses (b)
or (e) of this Section, such Lender will, to the extent permitted by law,
provide the Borrower

133

--------------------------------------------------------------------------------




with prompt notice, to the extent reasonable, so that the Borrower may seek, at
its sole expense, a protective order or other appropriate remedy or may waive
compliance with this Section.
SECTION 10.04.        Expenses; Indemnity; Damage Waiver. (a) (i) The Borrower
shall pay or reimburse: (A) all reasonable fees and reasonable out-of-pocket
expenses of the Administrative Agent and the Arrangers (including the reasonable
fees, disbursements and other charges of Simpson Thacher & Bartlett LLP
(“Simpson Thacher”), special counsel to the Administrative Agent, and any other
regulatory or local counsel retained by Simpson Thacher or the Administrative
Agent) associated with the syndication of the credit facilities provided for
herein, and the preparation, execution, delivery and administration of the Loan
Documents and (in the case of the Administrative Agent) any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated); and (B) all
fees and out-of-pocket expenses of the Administrative Agent (including the
reasonable fees, disbursements and other charges of Simpson Thacher, special
counsel to the Administrative Agent, and any other counsel retained by Simpson
Thacher or the Administrative Agent) and the Lenders in connection with the
enforcement of the Loan Documents.
(ii)The Borrower shall pay or reimburse (A) all reasonable fees and reasonable
expenses of the Administrative Agent and its internal and third-party auditors,
the Appraisers and consultants incurred in connection with the Administrative
Agent's (a) periodic field examinations and appraisals and (b) other monitoring
of assets as allowed hereunder and (B) all reasonable fees and reasonable
expenses of the Issuing Lenders in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand or any payment
thereunder.
(iii)All payments or reimbursements pursuant to the foregoing clauses (a)(i) and
(ii) shall be paid within thirty (30) days of written demand together with
back-up documentation supporting such reimbursement request.
(b)The Borrower shall indemnify each Agent, the Issuing Lenders and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way or asserted against the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall

134

--------------------------------------------------------------------------------




not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee. This Section
10.04(b) shall not apply with respect to Taxes other than Taxes that represent
losses or damages arising from any non-Tax claim.
(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or an Issuing Lender under paragraph (a) or
(b) of this Section 10.04, each Lender severally agrees to pay to the
Administrative Agent or the applicable Issuing Lender, as the case may be, such
portion of the unpaid amount equal to such Lender's Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the
applicable Issuing Lender in its capacity as such.
(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
SECTION 10.05.        Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall, to the extent permitted by law, be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(c)Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 10.05. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

135

--------------------------------------------------------------------------------




(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 10.06.        No Waiver. No failure on the part of the Administrative
Agent or any of the Lenders to exercise, and no delay in exercising, any right,
power or remedy hereunder or any of the other Loan Documents shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. All remedies hereunder are cumulative and
are not exclusive of any other remedies provided by law.
SECTION 10.07.        Extension of Maturity. Should any payment of principal of
or interest or any other amount due hereunder become due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.
SECTION 10.08.        Amendments, etc.
(a)No modification, amendment or waiver of any provision of this Agreement or
any Collateral Document (other than the Account Control Agreements), and no
consent to any departure by the Borrower or any Guarantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders (or signed by the Administrative Agent with the consent of the
Required Lenders), and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given; provided, however,
that no such modification or amendment shall without the prior written consent
of:
(i)each Lender directly and adversely affected thereby (A) increase the
Commitment of any Lender or extend the termination date of the Commitment of any
Lender (it being understood that a waiver of an Event of Default shall not
constitute an increase in or extension of the termination date of the Commitment
of a Lender), or (B) reduce the principal amount of any Loan, any reimbursement
obligation in respect of any Letter of Credit, or the rate of interest payable
thereon (provided that only the consent of the Required Lenders shall be
necessary for a waiver of default interest referred to in Section 2.08), or
extend any date for the payment of interest or Fees hereunder or reduce any Fees
payable hereunder or extend the final maturity of the Borrower's obligations
hereunder or (C) amend, modify or waive any provision of Section 2.17(b);
(ii)all of the Lenders (A) amend or modify any provision of this Agreement which
provides for the unanimous consent or approval of the Lenders, (B) amend this
Section 10.08 that has the effect of changing the number or percentage of
Lenders that must approve any modification, amendment, waiver or consent or
modify the percentage of the Lenders required in the definition of Required
Lenders or (C) release all or substantially all of the Liens granted to the
Administrative Agent hereunder or under any other Loan Document (except to the
extent contemplated by Section 6.06(c) on the date hereof), or release all or
substantially all of the Guarantors;

136

--------------------------------------------------------------------------------




(iii)the Required Revolving Lenders in addition to the Required Lenders to
change the definition of the term “Required Revolving Lenders” or the percentage
of Lenders which shall be required for Revolving Lenders to take any action
hereunder;
(iv)the Required Term Lenders in addition to the Required Lenders, change the
definition of the term “Required Term Lenders” or the percentage of Lenders
which shall be required for Term Lenders to take any action hereunder; and
(v)(x) the Required Revolving Lenders, to eliminate Section 6.04, Section 6.05
or Section 6.06 with respect to the Revolving Facility and (y) the Required Term
Lenders, to eliminate Section 6.04, Section 6.05 or Section 6.06 with respect to
the Term Loan Facility;
provided further, that (x) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
one Class of Lenders (but not of any other Class of Lenders) may be effected by
an agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this section if such Class of Lenders were the
only Class of Lenders hereunder at the time (provided that no such waiver,
amendment or modification shall, without the consent of the Required Revolving
Lenders (1) increase the “effective yield” (taking into account interest rate
margin and benchmark floors, recurring fees and all upfront or similar fees or
original issue discount) applicable to the Term Loans, (2) shorten the weighted
average life to maturity with respect to the Term Loans or (3) result in an
earlier final maturity date with respect to the Term Loans) and (y) any
Collateral Document may be amended, supplemented or otherwise modified with the
consent of the applicable Grantor and the Administrative Agent (i) to add assets
(or categories of assets) to the Collateral covered by such Collateral Document,
as contemplated by clause (c) of the definition of Additional Collateral set
forth in Section 1.01 hereof or (ii) to remove any asset or type or category of
asset (including after-acquired assets of that type or category) from the
Collateral covered by such Collateral Document to the extent the release thereof
is permitted by Section 6.06(c).
(b)No such amendment or modification shall adversely affect the rights and
obligations of the Administrative Agent or any Issuing Lender hereunder without
its prior written consent.
(c)No notice to or demand on the Borrower or any Guarantor shall entitle the
Borrower or any Guarantor to any other or further notice or demand in the same,
similar or other circumstances. Each assignee under Section 10.02(b) shall be
bound by any amendment, modification, waiver, or consent authorized as provided
herein, and any consent by a Lender shall bind any Person subsequently acquiring
an interest on the Loans held by such Lender. No amendment to this Agreement
shall be effective against the Borrower or any Guarantor unless signed by the
Borrower or such Guarantor, as the case may be.
(d)Notwithstanding anything to the contrary contained in Section 10.08(a),
(i) in the event that the Borrower requests that this Agreement be modified or
amended in a

137

--------------------------------------------------------------------------------




manner which would require the unanimous consent of all of the Lenders or the
consent of all Lenders directly and adversely affected thereby (including as
contemplated in Section 2.13(d)) and, in each case, such modification or
amendment is agreed to by the Required Lenders, then the Borrower may replace
any non-consenting Lender in accordance with Section 10.02; provided that such
amendment or modification can be effected as a result of the assignment
contemplated by such Section (together with all other such assignments required
by the Borrower to be made pursuant to this clause (i)); (ii) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender (it being understood
that the Commitment and the outstanding Loans or other extensions of credit held
or deemed held by any Defaulting Lender shall be excluded for a vote of the
Lenders hereunder requiring any consent of the Lenders) and (iii) if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days after written notice thereof to the Lenders.
(e)In addition, notwithstanding anything to the contrary contained in Section
10.08(a), this Agreement and, as appropriate, the other Loan Documents, may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower (x) to permit the refinancing, replacement or
modification of all outstanding Term Loans of any tranche (“Refinanced Term
Loans”) with a replacement term loan tranche (“Replacement Term Loans”)
hereunder and (y) to include appropriately the Lenders holding such credit
facilities in any determination of Required Lenders or Required Term Lenders, as
applicable; provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (b) the Applicable Margins for such Replacement Term Loans shall not
be higher than the Applicable Margins for such Refinanced Term Loans, (c) the
weighted average life to maturity of such Replacement Term Loans shall not be
shorter than the weighted average life to maturity of such Refinanced Term Loans
at the time of such refinancing (except to the extent of nominal amortization
for periods where amortization has been eliminated as a result of prepayment of
the applicable Term Loans) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the Latest Maturity Date in
effect immediately prior to such refinancing.
(f)In addition, notwithstanding anything to the contrary contained in Section
10.08(a), with the written consent of the Administrative Agent (not to be
unreasonably withheld), the Borrower and the lenders providing the relevant
Refinancing Facility, this Agreement and, as appropriate, the other Loan
Documents, may be amended as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, (x) to permit the creation
hereunder of any such Refinancing Facility and the incurrence of the related
Refinancing Debt (any such amendment, a “Refinancing Amendment”) and (y) to
include appropriately the

138

--------------------------------------------------------------------------------




Lenders holding such credit facilities in any determination of the Required
Lenders, Required Revolving Lenders and/or Required Term Lenders, as applicable.
The effectiveness of (and, in the case of any Refinancing Term Facility, the
borrowing under) any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.02 (it
being understood that all references to the making or borrowing of Loans or the
issuance of Letters of Credit or similar language in such Section 4.02 shall be
deemed to refer to the effective date of such Refinancing Amendment) and such
other conditions as the parties thereto shall agree.
(g)In addition, notwithstanding anything to the contrary contained in Section
10.08(a), this Agreement and, as appropriate, the other Loan Documents, may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the Revolving Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders, Required Revolving Lenders and/or Required Term Lenders, as applicable.
(h)In addition, notwithstanding anything to the contrary contained in Section
7.01 or Section 10.08(a), following the consummation of any Extension pursuant
to Section 2.28, no modification, amendment or waiver (including, for the
avoidance of doubt, any forbearance agreement entered into with respect to this
Agreement) shall limit the right of any non-extending Revolving Lender (each, a
“Non-Extending Lender”) to enforce its right to receive payment of amounts due
and owing to such Non-Extending Lender on the Revolving Maturity Date applicable
to the Revolving Commitments of such Non-Extending Lenders without the prior
written consent of Non-Extending Lenders that would constitute Required Lenders
if the Non-Extending Lenders were the only Lenders hereunder at the time.
(i)It is understood that the amendment provisions of this Section 10.08 shall
not apply to extensions of the Revolving Facility Maturity Date or the maturity
date of any tranche of Revolving Commitments, in each case, made in accordance
with Section 2.28.
SECTION 10.09.        Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.10.        Headings. Section headings used herein are for convenience
only and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
SECTION 10.11.        Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by

139

--------------------------------------------------------------------------------




the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Lender or any
Lender may have had notice or knowledge of any Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 10.04 and Section 8 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments, or the termination of this
Agreement or any provision hereof.
SECTION 10.12.        Execution in Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic .pdf copy shall be effective as delivery of a manually
executed counterpart of this Agreement.
SECTION 10.13.        USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower and each Guarantor
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Borrower and each Guarantor, which
information includes the name and address of the Borrower and each Guarantor and
other information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the Patriot Act.
SECTION 10.14.        Registrations with International Registry. Each of the
parties hereto (i) consents to the registrations with the International Registry
of the International Interest constituted by the Aircraft Mortgage, and (ii)
covenants and agrees that it will take all such action reasonably requested by
Borrower or Administrative Agent in order to make any registrations with the
International Registry, including without limitation establishing a valid and
existing account with the International Registry and appointing an Administrator
and/or a Professional User reasonably acceptable to the Administrative Agent to
make registrations with respect to the Collateral and providing consents to any
registration as may be contemplated by the Loan Documents.
SECTION 10.15.        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL

140

--------------------------------------------------------------------------------




PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.16.        No Fiduciary Duty. Each Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower, its
stockholders and/or its affiliates. The Borrower agrees that nothing in the Loan
Documents or otherwise related to the Transactions will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its stockholders or its
affiliates, on the other hand. The parties hereto acknowledge and agree that (i)
the transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm's-length commercial
transactions between the Lenders, on the one hand, and the Borrower and its
Subsidiaries, on the other hand, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Borrower, its stockholders or its affiliates on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of the Borrower, its management, stockholders, affiliates,
creditors or any other Person. The Borrower acknowledges and agrees that the
Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transaction or the process leading thereto.
SECTION 10.17.        Certain Collateral Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its sole discretion at
the request of the Borrower, (i) to subordinate the Lien on any Mortgaged Real
Property granted to or held by the Administrative Agent under any Real Property
Mortgage to the holder of any Lien on such property that is permitted by Section
6.01, (ii) to agree to recognize and not disturb a tenant in possession under
any lease or similar agreement permitted by Section 6.01, or (iii) to consent to
or join in any subdivision, development agreement or plat of land subject to a
Real Estate Mortgage.
SECTION 10.18.        Intercreditor Agreements. Notwithstanding anything to the
contrary contained in this Agreement, if at any time the Administrative Agent
shall enter into

141

--------------------------------------------------------------------------------




any intercreditor agreement pursuant to and as permitted by the terms of this
Agreement (any such intercreditor agreement, an “Intercreditor Agreement”) and
such Intercreditor Agreement shall remain outstanding, the rights granted to the
Secured Parties hereunder and under the other Loan Documents, the lien and
security interest granted to the Administrative Agent pursuant to this Agreement
or any other Loan Document and the exercise of any right or remedy by the
Administrative Agent hereunder or under any other Loan Document shall be subject
to the terms and conditions of such Intercreditor Agreement. In the event of any
conflict between the terms of this Agreement, any other Loan Document and such
Intercreditor Agreement, the terms of such Intercreditor Agreement shall govern
and control with respect to any right or remedy, and no right, power or remedy
granted to the Administrative Agent hereunder or under any other Loan Document
shall be exercised by the Administrative Agent, and no direction shall be given
by the Administrative Agent, in contravention of such Intercreditor Agreement.

142

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
BORROWER:


DELTA AIR LINES, INC., a Delaware corporation




By:    /s/ Paul A. Jacobson                
Name: Paul A. Jacobson                
Title:     Senior Vice President - Finance &             Treasurer        






GUARANTORS:




COMAIR, INC., an Ohio corporation




By:    /s/ Paul A. Jacobson                
Name: Paul A. Jacobson                
Title:     Vice President & Treasurer




COMAIR HOLDINGS, LLC, a Delaware limited liability company




By:    /s/ Paul A. Jacobson                
Name: Paul A. Jacobson                
Title:     Vice President & Treasurer




COMAIR SERVICES, INC., a Kentucky corporation




By:    /s/ Courtney K. Boyd                
Name: Courtney K. Boyd                
Title:     Assistant Treasurer                



--------------------------------------------------------------------------------




DAL GLOBAL SERVICES, LLC, a Delaware limited liability company




By:    /s/ Courtney K. Boyd                
Name: Courtney K. Boyd                
Title:     Assistant Treasurer    




DAL MOSCOW, INC., a Delaware corporation




By:    /s/ Paul A. Jacobson                
Name: Paul A. Jacobson                
Title:     Treasurer




DELTA PRIVATE JETS, INC., a Kentucky corporation




By:    /s/ Courtney K. Boyd                
Name: Courtney K. Boyd                
Title:     Assistant Treasurer    




EPSILON TRADING, LLC, a Delaware limited liability company




By:    /s/ Kenneth W. Morge II            
Name: Kenneth W. Morge II            
Title:     President    








MLT INC., a Minnesota corporation




By:    /s/ Paul A. Jacobson                
Name: Paul A. Jacobson                
Title:     Vice President & Treasurer





Signature Page - Credit Agreement

--------------------------------------------------------------------------------




NORTHWEST AEROSPACE TRAINING CORPORATION, a Delaware corporation




By:    /s/ Paul A. Jacobson                
Name: Paul A. Jacobson                
Title:     Vice President & Treasurer




NORTHWEST AIRLINES, LLC a Delaware limited liability company




By:    /s/ Paul A. Jacobson                
Name: Paul A. Jacobson                
Title:     Senior Vice President & Treasurer




REGIONAL ELITE AIRLINE SERVICES, LLC, a Delaware limited liability company




By:    /s/ Paul A. Jacobson                
Name: Paul A. Jacobson                
Title:     Vice President & Treasurer




SEGRAVE AVIATION, INC., a Minnesota corporation




By:    /s/ Paul A. Jacobson                
Name: Paul A. Jacobson                
Title:     Vice President & Treasurer







Signature Page - Credit Agreement

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender




By:    /s/ Matthew H. Massie            
Name: Matthew H. Massie                
Title:     Managing Director

Signature Page - Credit Agreement

--------------------------------------------------------------------------------




BARCLAYS BANK PLC




By:    /s/ Craig J. Malloy                 
Name: Craig J. Malloy                
Title:     Director

Signature Page - Credit Agreement

--------------------------------------------------------------------------------




CITIGROUP GLOBAL MARKETS INC, as a
Bookrunner and as a Lender




By:    /s/ James J. McCarthy                 
Name: James J. McCarthy                
Title:     Managing Director &
Vice President

Signature Page - Credit Agreement

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH as a Bookrunner and as a Lender




By:    /s/ Karl Studer                
Name: Karl Studer                
Title:     Director




By:    /s/ Claudia Siffert                
Name: Claudia Siffert                
Title:     Assistant Vice President



Signature Page - Credit Agreement

--------------------------------------------------------------------------------




DEUTSCHE BANK SECURITIES INC. as a
Bookrunner




By:    /s/ Edwin Roland                
Name: Edwin Roland            
Title:     Managing Director




By:    /s/ Frank Fazio                
Name: Frank Fazio                
Title:     Managing Director






DEUTSCHE BANK AG NEW YORK BRANCH as a Lender




By:    /s/ Marguerite Sutton                
Name: Marguerite Sutton            
Title:     Director




By:    /s/ Carin Keegan               
Name: Carin Keegan                
Title:     Director

Signature Page - Credit Agreement

--------------------------------------------------------------------------------




GOLDMAN SACHS LENDING PARTNERS
LLC as an Arranger, a Bookrunner, Co-
Syndication Agent and as a Lender




By:    /s/ Sridharan Kannan                
Name: Sridharan Kannan            
Title:     Authorized Signatory





Signature Page - Credit Agreement

--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING,
INC. as a Bookrunner and as a Lender




By:    /s/ Sherrrese Clark                
Name: Sherrese Clark            
Title:     Vice President







Signature Page - Credit Agreement

--------------------------------------------------------------------------------




UBS SECURITIES LLC as an Arranger, a
Bookrunner and as Co-Syndication Agent




By:    /s/ Mary E. Evans                
Name: Mary E. Evans            
Title:     Attorney-In-Fact




By:    /s/ April Varner-Nanton                
Name: April Varner-Nanton            
Title:     Director






UBS LOAN FINANCE LLC as a Lendert




By:    /s/ Mary E. Evans                
Name: Mary E. Evans            
Title:     Associate Director




By:    /s/ April Varner-Nanton                
Name: April Varner-Nanton            
Title:     Director



Signature Page - Credit Agreement

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION as a Lender




By:    /s/ Mark R. Olmon              
Name: Mark R. Olmon            
Title:     Senior Vice President





Signature Page - Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL
ASSOCIATION as a Lender




By:    /s/ Sanat Amladi                
Name: Sanat Amladi            
Title:     Authorized Signatory





Signature Page - Credit Agreement

--------------------------------------------------------------------------------






ANNEX A
to Credit and Guaranty Agreement




LENDERS AND COMMITMENTS




Revolving Lender
Revolving Commitment
JPMorgan Chase Bank, N.A.
$125,000,000
Bank of America, N.A.
$125,000,000
Barclays Bank PLC
$125,000,000
Citigroup Global Markets Inc. (on behalf of Citi)
$125,000,000
Credit Suisse AG, Cayman Islands Branch
$125,000,000
Deutsche Bank AG New York Branch
$125,000,000
Goldman Sachs Lending Partners LLC
$125,000,000
Morgan Stanley Senior Funding, Inc.
$125,000,000
UBS Loan Finance LLC
$125,000,000
U.S. Bank National Association
$50,000,000
Wells Fargo Bank, National Association
$50,000,000
TOTAL:
$1,225,000,000







Term Lender
Term Loan Commitment
JPMorgan Chase Bank, N.A.
$1,375,000,000
TOTAL:
$1,375,000,000








--------------------------------------------------------------------------------




EXHIBIT A-1
to the Credit Agreement


 
 
 
 
 

[ABOVE SPACE FOR RECORDING OFFICE USE ONLY]


After recording, please return to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Christopher Garcia


STATE OF GEORGIA
COUNTY OF FULTON






DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT


FROM


DELTA AIR LINES, INC.,
Grantor,


TO


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
Grantee,




DATED: As of April __, 2011


        
        

--------------------------------------------------------------------------------




Table of Contents


1.    Definitions    
2.    Payment of the Obligations    
3.    Representations and Warranties    
4.    Further Assurances; Payments    
5.    Insurance    
6.    Compliance    
7.    Actions by Grantee to Protect the Deed Collateral; Etc    
8.    Remedies; Etc    
9.    Expenses    
10.    Right of Possession    
11.    Application of Proceeds    
12.    Withdrawal or Discontinuance of Proceedings    
13.    Waiver of Statutory Rights    
14.    Effect of Judgment    
15.    Remedies Cumulative    
16.    Notices    
17.    Time of Essence    
18.    Deed in Trust    
19.    Amendments; Etc    
20.    Successors and Assigns    
21.    Severability    
22.    Merger    
23.    Future Advances    
24.    Conflict    
25.    Last Dollar    
26.    Release    
27.    Security Agreement under Uniform Commercial Code    
28.    Grantee's Fees and Expenses; Indemnification.    
29.    Additional Provisions    
30.    Compliance with Applicable Law    
        



--------------------------------------------------------------------------------




DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT


THIS DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT
(this “Deed”), dated as of April __, 2011, by DELTA AIR LINES, INC., a Delaware
corporation, having an address at 1030 Delta Boulevard, Atlanta, Georgia 30354
(the “Grantor”) to JPMORGAN CHASE BANK, N.A., a national banking association,
having an address at c/o JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, as Administrative Agent
(together with its successors and assigns, in such capacity, the “Grantee”) for
the financial institutions party to the Credit Agreement (as hereinafter
defined) from time to time (collectively, the “Lenders”, and individually a
“Lender”) and the other secured parties referred to herein.
W I T N E S S E T H :
WHEREAS, Grantor, the direct and indirect domestic subsidiaries of Grantor
(other than Excluded Subsidiaries and, at the option of Grantor, Immaterial
Subsidiaries) (the “Guarantors”), each of the Lenders from time to time party to
the Credit Agreement, Grantee, as the Administrative Agent for the Lenders,
Goldman Sachs Lending Partners LLC (“GS”) and UBS Securities LLC (“UBS”), as
Co-Syndication Agents, J.P. Morgan Securities LLC, GS, UBS, Barclays Capital and
Merrill Lynch, Pierce Fenner & Smith Incorporated, as joint lead arrangers and
the Bookrunners therein, have entered into a certain Credit and Guaranty
Agreement, dated as of even date herewith (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have agreed to make certain
loans and other extensions of credit to Grantor; and
WHEREAS, pursuant to the guaranty set forth in Section 9 of the Credit
Agreement, the Guarantors have agreed to guarantee the performance and payment
in full of the Obligations (as defined in the Credit Agreement); and
WHEREAS, pursuant to the Security Agreement, dated as of even date herewith (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) by and among
Grantor, the Guarantors party thereto and Grantee, Grantor has granted a
security interest to Grantee for the ratable benefit of the Secured Parties in
the Collateral (as defined in the Security Agreement); and
WHEREAS, it is a condition to the making of the Loans and the issuance of the
Letters of Credit that Grantor shall have granted a security interest in, pledge
of and lien on, the Deed Collateral (as defined hereinafter) as security for the
Obligations; and
WHEREAS, Grantor is executing this Deed on the real property assets of Grantor,
in favor of Grantee for the benefit of the Secured Parties as security for the
Obligations; and
WHEREAS, the maximum principal amount of the Obligations, created pursuant to
the Credit Agreement, and which may be evidenced from time to time by one or
more



--------------------------------------------------------------------------------

2

promissory notes, and that is secured hereby is $2,600,000,000.00 with a
scheduled maturity date of April __ 2017 for the obligations latest to mature,
the foregoing being subject to any extensions as provided for in the Credit
Agreement.
NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt whereof is hereby acknowledged, and in order to
secure the Obligations, GRANTOR HEREBY IRREVOCABLY GRANTS, BARGAINS, SELLS,
CONVEYS, TRANSFERS, PLEDGES, SETS OVER AND ASSIGNS, AND GRANTS A SECURITY TITLE
AND A SECURITY INTEREST, TO AND IN FAVOR OF GRANTEE, ITS SUCCESSORS AND ASSIGNS,
with power of sale (for the benefit of Secured Parties), in all of Grantor's
right, title, interest and security interest in, to and under any and all of the
following described property (collectively, the “Deed Collateral”):
(a)    The lands and premises described in Schedule A hereto, together with all
and singular the tenements, hereditaments, easements, rights of way and
appurtenances now or hereafter thereunto belonging or now or hereafter in
anywise appertaining and also all estate, right, title and interest of Grantor
in and to the same and in and to the streets, ways, sidewalks, alleys and areas
now or hereafter adjacent thereto or now or hereafter used in connection
therewith (collectively, the “Land”);
(b)    All structures, buildings, facilities and other improvements now or
hereafter erected on the Land (collectively, the “Improvements”);
(c)    All estate, right, title and interest now owned or hereafter acquired by
Grantor in and to all fixtures, fittings, building or construction materials,
appliances, apparatus, equipment, goods, machinery, furnishings, furniture and
other tangible personal property and any and all replacements thereof and
additions thereto, now or hereafter affixed or attached to the Land and/or the
Improvements and constituting fixtures under Article 9 of the Uniform Commercial
Code as adopted by the State of Georgia, as amended and/or supplemented from
time to time; provided, however, that fixtures shall not include (or shall have
excluded therefrom), any and all trade fixtures of Grantor, including computer
hardware, mainframes, software, servers, telecommunications or network
facilities (collectively, the “Personal Property”);
(d)    Any and all reversions and remainders of the Land and/or the Improvements
and all estate, right, title and interest now owned or hereafter acquired by
Grantor both at law and in equity in and to any and all present and future
leases (under which Grantor is landlord), subleases (under which Grantor is
sublandlord), occupancy agreements and similar arrangements as same may be
amended, modified, extended or renewed in connection with the Land, the
Improvements and/or the Personal Property and all rents, revenues, issues,
income, deposits of cash, securities and profits payable thereunder and claims
against guarantors under any thereof or otherwise in connection with the Land,
the Improvements and/or the Personal Property (collectively, the “Space
Leases”);
(e)    All estate, light, title and interest now owned or hereafter acquired by
Grantor in and to all proceeds of the insurance required to be maintained under
Section 5 herein and all awards heretofore or hereafter made with respect to the
Land, the Improvements and/or the Personal Property as the result of the
exercise of the power of eminent domain, including, without limitation, any
awards for changes of the grades of streets and/or as the result of any other
damage to the Land, the Improvements

--------------------------------------------------------------------------------

3

and/or the Personal Property for which compensation shall be given by any
governmental authority (a “Taking”), all of which are hereby assigned to Grantee
who is hereby authorized to collect and receive the proceeds thereof and to give
proper receipts and acquittances therefor, and to apply the same in accordance
with the Loan Documents;
(f)    Any and all now owned or hereafter acquired air rights, development
rights, zoning rights and other similar rights or interests which benefit or are
appurtenant to the Land and/or the Improvements and any and all proceeds arising
therefrom;
(g)    Any and all now owned or hereafter acquired water, mineral, gas, oil,
timber and other similar right, or interests which relate to the Land and/or the
Improvements and any and all proceeds arising therefrom; and
(h)    Any and all proceeds of any of the foregoing;
EXCLUDING, HOWEVER, from the grant of the lien, security title and security
interest as provided herein, all property, equipment, goods, interests, accounts
or assets of Grantor described in Section 2.03 of the Security Agreement,
including without limitation, Excluded Property (as defined in the Security
Agreement).


TO HAVE AND TO HOLD the Deed Collateral unto Grantee forever, subject only to
the Permitted Collateral Liens, the Liens set forth as exceptions in Schedule B
to the mortgagee's insurance policy delivered to Grantee contemporaneously
herewith by First American Title Insurance Company (collectively, the “Permitted
Title Exceptions”) and to satisfaction and release as provided in Section 26
herein.
If and when the Obligations Payment Date (as defined in the Security Agreement)
shall have occurred, then this Deed and the estate, right and interest of
Grantee in and to the Deed Collateral shall be cancelled and reconveyed to
Grantor pursuant to the terms of Section 26 herein, and shall thereafter be of
no further force and effect.
This conveyance is intended to and shall constitute and be construed as a deed
passing the title to the Deed Collateral to Grantee and is made under those
provisions of the existing laws of the State of Georgia relating to conveyances
and deeds to secure debt, and not as a mortgage pursuant to O.C.G.A. § 44-14-60
et seq. and establishes a perpetual security interest in the Deed Collateral
pursuant to O.C.G.A § 44-14-80 and is given to secure the Obligations. This Deed
shall also constitute a security agreement under the Code (as defined herein) as
to all that part of the Deed Collateral that constitutes personal property.
AND Grantor hereby covenants with Grantee as follows:
1.    Definitions. In this Deed, all words and terms not defined herein
(including above) shall have the respective meanings and be construed herein as
provided in the Credit Agreement. Any reference to a provision of the Credit
Agreement shall be deemed to incorporate that provision as a part hereof in the
same manner and with the same effect as if the

--------------------------------------------------------------------------------

4

same were fully set forth herein unless otherwise expressly stated. References
to this “Deed” shall mean this instrument and any and all renewals,
modifications, amendments, supplements, extensions, consolidations,
substitutions, spreaders and replacements of this instrument. The term “Default
Rate” shall mean the rate of interest applicable in the event of Grantor's
default in the payment of the principal of or interest on any Loan or in the
payment of any other amount becoming due under the Credit Agreement, in
accordance with Section 2.08 of the Credit Agreement. The term “Obligations”
shall include, without limitation, (x) “Obligations” (as defined in the Credit
Agreement), and (y) any judgment(s) or final decree(s) rendered to collect any
money obligations of Grantor to Grantee and/or the Secured Parties and/or to
enforce the performance or collection of all rights, remedies, obligations,
covenants, agreements, conditions, indemnities, representations, warranties, and
other liabilities of Grantor under this Deed or any or all of the other Loan
Documents. All references to the term "Obligations" in this Deed are to that
term as first defined in this Section unless expressly stated herein to the
contrary. The term “Obligations Payment Date” shall have the definition as set
forth in the Security Agreement. Subject to the compliance with O.C.G.A. Section
44-14-161, the obtaining of any judgment by Grantee and/or the Lenders (other
than a judgment foreclosing this Deed) and any levy of any execution under any
such judgment upon the Deed Collateral shall not affect in any manner or to any
extent the lien, security title and security interest of this Deed upon the Deed
Collateral or any part thereof, or any liens, powers, rights and remedies of
Grantee and/or the Lenders hereunder, but such title, interests, liens, powers,
rights and remedies shall continue unimpaired as before until the judgment or
levy is satisfied. Furthermore, Grantor acknowledges and agrees that the
Obligations are secured by the Deed Collateral and various other collateral at
the time of execution of this Deed. Grantor specifically acknowledges and agrees
that the Deed Collateral, in and of itself, if foreclosed or realized upon,
would not be sufficient to satisfy the outstanding amount of the Obligations.
Accordingly, Grantor acknowledges that it is in Grantor's contemplation that the
other collateral pledged to secure the Obligations may be pursued by Grantee in
separate proceedings, to the fullest extent permitted by applicable law, in the
various states and counties where such collateral may be located and
additionally that Grantor will remain liable for any deficiency judgment for any
portion of the aggregate principal amount of the Obligations remaining unpaid.
Specifically, and without limitation of the foregoing, it is agreed that it is
the intent of the parties hereto that in the event of a foreclosure of this
Deed, that, to the fullest extent permitted by applicable law, the Obligations
shall not be deemed merged into any foreclosure or exercise of the power of
sale, but shall rather remain outstanding to the fullest extent permitted by
applicable law.
2.    Payment of the Obligations. Grantor shall abide by and comply with each
and every covenant and agreement set forth in the Loan Documents.
3.    Representations and Warranties. Grantor hereby represents and warrants
that Grantor is lawfully seized and possessed of a good and marketable fee
simple estate in and to the Land and the Improvements, subject to no Liens,
except for Permitted Collateral Liens, including, without limitation, the
Permitted Title Exceptions. Grantor shall forever warrant and defend the title
to the Deed Collateral against the claims and demands of all Persons whomsoever
except those having rights under the Permitted Collateral Liens, including,
without limitation, the Permitted Title Exceptions.



--------------------------------------------------------------------------------

5

4.    Further Assurances; Payments. b) Grantor shall execute, acknowledge and
deliver, from time to time within 10 days of demand therefor, such further
instruments as Grantee may reasonably require to accomplish the purposes of this
Deed (collectively, the “Further Instruments”).
(b) Grantor, after the date that this Deed is recorded and until the Obligations
are fully satisfied, within 10 days after demand therefor, shall execute and
deliver to Grantee each Further Instrument to be filed, registered and/or
recorded, or refiled, reregistered and/or rerecorded (if recordable) as may be
required by any present or future laws in order to (i) publish notice of and/or
(ii) perfect the lien and estate of this Deed in and to the Deed Collateral.
Grantor shall promptly pay to Grantee all required costs and expenses
(including, without limitation, filing, registration and recording taxes, fees,
charges, duties, stamps and imposts) related to such filing, registration and/or
recording.
(c) Grantor shall pay (i) all filing, registration and recording and intangibles
taxes, fees and charges, all re-filing, re-registration and re-recording taxes,
fees and charges required by applicable law and all other reasonable costs and
expenses actually incurred by Grantee in connection with (1) the execution,
delivery, acknowledgment and/or recordation of this Deed and each Further
Instrument and/or (2) the transactions contemplated hereby (including, without
limitation, title insurance premiums, title examination charges and reasonable
legal, consulting, engineering, appraisal, survey and inspection fees, expenses
and disbursements actually incurred by Grantee) and (ii) all federal, state,
county and municipal stamps, taxes, duties, imposts, assessments and charges in
connection with the execution, delivery, acknowledgement and/or recordation of
this Deed and each Further Instrument.
5.    Insurance. Grantor shall cause the Improvements and the Personal Property
to be kept insured (a) as required by and in accordance with Section 5.03 of the
Credit Agreement, and (b) if the Land or any portion thereof is located in an
area identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968, as amended, or
otherwise, against flood risks. All such insurance shall be in such amounts as
required by Section 5.03 of the Credit Agreement. Grantor shall promptly notify
Grantee of any loss in connection with the Improvements and/or the Personal
Property.
6.    Compliance. Grantor shall comply with (a) all requirements of the
insurance policies required to be maintained pursuant to this Deed and (b) all
present and future Liens (including, without limitation, the Permitted Title
Exceptions) affecting the Deed Collateral, except where such noncompliance,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
7.    Actions by Grantee to Protect the Deed Collateral; Etc. If Grantor shall
fail to (a) effect the insurance required under Section 5 herein, (b) make any
other payment required under this Deed or (c) comply with any other term or
covenant of this Deed, which with notice or lapse of time would constitute an
Event of Default, upon reasonable prior written notice to Grantor, Grantee may
effect, pay or cure the same, as the case may be. All sums, including, without
limitation, reasonable attorneys' fees and disbursements, so incurred by Grantee
or incurred by Grantee (i) to sustain the lien or estate of this Deed or its

--------------------------------------------------------------------------------

6

priority, (ii) to protect or enforce any of Grantee's rights under this Deed or
the other Collateral Documents or (iii) to recover or collect the Obligations,
shall be a lien on the Deed Collateral, shall be deemed secured by this Deed and
shall be paid to Grantee by Grantor within 10 days after demand therefor
(together with interest thereon at the Default Rate from the date the same was
incurred to the date of the full payment thereof). In any action and/or
proceeding to foreclose this Deed and/or to recover and/or collect the
Obligations (or any portion thereof), the provisions of law respecting the
recovery of costs, disbursements and/or allowances shall prevail unaffected by
this covenant.
8.    Remedies; Etc. (a) If an Event of Default shall have occurred and be
continuing, Grantee may, to the extent permitted by law, personally or, to the
extent permitted by law, by agents, with or without entry, if Grantee shall deem
it advisable:
(i)    proceed to protect and enforce its rights under any of the Loan Documents
by suit for specific performance of any covenant herein contained or contained
in any of the other Loan Documents, or in aid of the execution of any power
herein granted or granted in any of the other Loan Documents, or for the
foreclosure of this Deed and the sale of the Deed Collateral (or any portion
thereof) under the judgment or decree of a court of competent jurisdiction, or
for the enforcement of any other right as Grantee shall deem most effectual for
such purpose; or
(ii)    sell and dispose of the Deed Collateral (or any part thereof) at one or
more public sale or sales, at the usual place for conducting sales at the
courthouse in the county where the Deed Collateral or any part thereof may be
located in order to pay the Obligations, to the highest bidder for cash, first
advertising the time, terms and place of such sale by publishing a notice
thereof once a week for four consecutive weeks immediately preceding the date of
sale (without regard to the actual number of days) in a newspaper in which
sheriff's advertisements are published in said county, all other notice being
hereby waived by Grantor; and Grantee may thereupon execute and deliver to the
purchaser at said sale a sufficient conveyance of the Deed Collateral in fee
simple, which conveyance may contain recitals as to the happening of the default
upon which the execution of the power of sale, herein granted, depends, and said
recitals shall be presumptive evidence that all preliminary acts prerequisite to
said sale and deed were in all things duly complied with; and Grantor hereby
constitutes and appoints Grantee or its assigns agent and attorney-in-fact to
make such recitals, sale and conveyance, and all of the acts of such
attorney-in-fact are hereby ratified, and Grantor agrees that such recitals
shall be binding and conclusive upon Grantor and that the conveyance to be made
by Grantee, or its assigns (and in the event of a deed in lieu of foreclosure,
then as to such conveyance) shall, to the extent permitted by law, be effectual
to bar all right, title and interest, equity of redemption, including all
statutory redemption, homestead, dower, curtesy and all other exemptions of
Grantor, or its successors in interest, in and to said Deed Collateral; and
Grantor agrees that in case of a sale, as herein provided, Grantor or any person
in possession under Grantor shall then become and be tenants holding over, and
shall forthwith deliver possession to the purchaser at such sale, or be
summarily dispossessed in accordance with the provisions of law applicable to
tenants holding over; the power and agency hereby granted are coupled with an
interest and are irrevocable by death or otherwise, and are in addition to any
and all other remedies which Grantee may have at law or in equity. Any portion
of the Deed Collateral sold pursuant to this Deed may, to the extent permitted
by applicable law, be sold in one parcel as an

--------------------------------------------------------------------------------

7

entirety, or in such parcels and in such manner or order as Grantee in its sole
discretion, may elect, to the maximum extent permitted by the laws of the State
of Georgia. One or more exercises of the powers herein granted shall not
extinguish or exhaust the power unless the Obligations are paid in full or the
Deed Collateral is sold. Grantee, or its designee, may bid for and acquire the
Deed Collateral or any part thereof at any sale made under or by virtue of this
Deed and, in lieu of paying cash therefor, may make settlement for the purchase
price by crediting against the purchase price the unpaid amounts due and owing
in respect of any Obligations after deducting from the sales price the
reasonable expenses of the sale actually incurred by Grantee and the reasonable
costs of the action or proceedings actually incurred by Grantee and any other
sums that Grantee is authorized to deduct under this Deed or applicable law.
Grantee, and its agents and representatives, shall have the right to enter upon
all or any portion of the Land or the Improvements to exercise any remedy
specified in any Loan Document.
(b)    Upon, or at any time after the occurrence and during the continuance of
an Event of Default, whether or not Grantee has instituted an action in
foreclosure, Grantee may petition any court of competent jurisdiction for the
appointment of a receiver for the Deed Collateral, and Grantor hereby
irrevocably and unconditionally waives any right to contest the appointment of
such receiver and consents thereto. Such appointment may be made either before
or after a foreclosure sale, without notice, without regard to the solvency or
insolvency of Grantor at the time of application for such receiver and without
regard to the then value of the Deed Collateral, and whether or not the same is
occupied as a homestead, and without bond being required of the applicant.
Grantee hereunder or any agent of Grantee may be appointed as such receiver.
Such receiver shall have all powers and duties prescribed by applicable law,
including, without limitation, the powers to: (i) collect the rents of the Deed
Collateral during the pendency of any foreclosure suit as well as during any
other times when Grantor or its devisees, legatees, heirs, executors,
administrators, legal representatives, successors, or assigns, except for the
intervention of such receiver, would be entitled to collect such rents; (ii) to
extend or modify any then existing Space Leases and to make new Space Leases,
which extensions, modifications and new Space Leases may provide for terms to
expire, or for options to lessees to extend or renew terms to expire, beyond the
maturity date of any Obligations and beyond the date of issuance of a deed or
deeds to a purchaser or purchasers at a foreclosure sale, it being understood
and agreed that any such Space Leases, and the options or other such provisions
to be contained therein, shall be binding upon Grantor and all persons whose
interests in the Deed Collateral are subject to the lien hereof and upon the
purchaser or purchasers at any foreclosure sale, notwithstanding any discharge
or satisfaction of the Obligations, satisfaction of any foreclosure decree or
deficiency judgment, or issuance of any bill of sale or deed to any purchaser;
(iii) to exercise all other powers which may be necessary or are usual in such
cases for the protection, possession, control, management and operation of the
Deed Collateral during the whole of such period; and (iv) as may otherwise be
granted by the court or under applicable law. Except as otherwise specified in
the Credit Agreement, the receiver shall, upon receipt of authority from the
court and upon application to the court from Grantee, apply the net income in
his or her hands in payment in whole or in part to: (1) the Obligations secured
hereby or by any judgment or decree foreclosing this Deed, or any imposition or
lien which may be or become superior to the lien hereof or of such judgment or
decree, provided such application is made prior to foreclosure sale; (2) all
rents due or which may become due under the superior lease if this is a

--------------------------------------------------------------------------------

8

leasehold mortgage; and (3) the deficiency judgment, in case of a foreclosure
sale and deficiency judgment. Notwithstanding the appointment of any receiver or
other custodian, Grantee shall be entitled to the continued possession and
control of any cash, deposits or instruments at the time held or payable or
deliverable under the terms of this Deed to Grantee and shall apply such
proceeds in the manner described in the immediately preceding sentence.
(c)    In any sale under any provision of this Deed or pursuant to any judgment
or decree of court, the Deed Collateral, to the extent permitted by law, may be
sold in one or more parcels, or as an entirety, and in such order as Grantee may
elect, without regard to the right of Grantor or any Person claiming under
Grantor to the marshalling of assets. The purchaser at such sale shall take
title to the property so sold free and discharged of the estate of Grantor
therein, the purchaser being hereby discharged from all liability to see to the
application of the purchase money; provided, however that if Grantee is the
purchaser at such sale, Grantee shall not be so discharged but instead shall
apply the purchase money in accordance with this Deed and the Credit Agreement.
Any Person, including, without limitation, Grantee, may purchase at any such
sale.
9.    Expenses. In any foreclosure or partial foreclosure of the lien, security
title and security interest of this Deed, there shall be allowed and included,
as additional indebtedness, all reasonable expenses actually paid or incurred by
or on behalf of Grantee in the protection of the Deed Collateral and the
exercise of Grantee's rights and remedies hereunder. Such expenses shall
include, without limitation: reasonable attorney's fees actually incurred (and
not as a percentage of indebtedness pursuant to O.C.G.A. Section 13-1-11),
appraiser's fees, outlays for documentary and expert evidence, stenographer's
charges, publication costs, survey costs, and costs of procuring all abstracts
of title, title searches and examinations, title insurance policies, and any
similar data and assurances with respect to title to the Deed Collateral as
Grantee may reasonably deem necessary either to prosecute or prepare for such
foreclosure or to evidence to bidders at any sale pursuant to such decree the
true condition of the title to or value of the Deed Collateral. All such
expenses shall be due and payable by Grantor upon demand with interest thereon
at the Default Rate.
10.    Right of Possession. To the fullest extent permitted by applicable law,
following the occurrence of an Event of Default and during the continuance
thereof, Grantor shall, immediately upon Grantee's demand, surrender to Grantee,
and Grantee shall be entitled to take actual possession of the Deed Collateral
or any part thereof, personally or by its agent or attorneys. To the extent
permitted by applicable law, Grantee may enter upon and take and maintain
possession or may apply to the court in which a foreclosure is pending to be
placed in possession of all or any part of the Deed Collateral, together with
all documents, books, records, papers, and accounts of Grantor or the then owner
of the Deed Collateral relating thereto, and exclude Grantor, such owner, and
any agents and servants from the Deed Collateral. As attorney-in-fact or agent
of Grantor or such owner, or in its own name Grantee may hold, operate, manage,
and control all or any part of the Deed Collateral, either personally or by its
agents. Grantee shall have full power to use such measures, legal or equitable,
as it may deem proper or necessary to enforce the payment or security of the
rents, issues, deposits, profits, and avails of the Deed Collateral, including
actions for recovery of rent, actions in forcible detainer, and actions in
distress for rent, all without notice to Grantor.

--------------------------------------------------------------------------------

9

11.    Application of Proceeds. Grantor agrees that Grantee shall apply any
proceeds from the disposition of any of the Deed Collateral following an Event
of Default first, to pay the costs incurred in the exercise of any remedies
under this Deed, and second, in accordance with Section 2.17(b) of the Credit
Agreement.
12.    Withdrawal or Discontinuance of Proceedings. In case Grantee shall have
proceeded to enforce any right, power or remedy under this Deed by foreclosure,
entry or otherwise or in the event Grantee shall have commenced advertising the
intended exercise of the right of foreclosure provided hereunder, and such
proceeding or advertisement shall have been withdrawn, discontinued or abandoned
for any reason, or shall have been determined adversely to Grantee, then in
every such case (i) Grantor and Grantee shall be restored to their former
positions and rights, (ii) all rights, powers and remedies of Grantee shall
continue as if no such proceeding had been taken, (iii) each and every Default
declared or occurring prior or subsequent to such withdrawal, discontinuance or
abandonment shall and shall be deemed to be a continuing Default, and (iv) this
Deed, the Obligations and all other indebtedness secured by this Deed, or any
other instrument concerned therewith, shall not be and shall not be deemed to
have been reinstated or otherwise affected by such withdrawal, discontinuance or
abandonment, and Grantor hereby expressly waives the benefit of any statute or
rule of law now provided (including, without limitation, Official Code of
Georgia Section 44-14-85), or which may hereafter be provided, which would
produce a result contrary to or in conflict with the above.
13.    Waiver of Statutory Rights. GRANTOR SHALL NOT APPLY FOR OR AVAIL ITSELF
OF ANY APPRAISEMENT, VALUATION, REDEMPTION, STAY, EXTENSION, OR EXEMPTION LAWS,
OR ANY SO-CALLED “MORATORIUM LAWS,” NOW EXISTING OR HEREAFTER ENACTED, IN ORDER
TO PREVENT OR HINDER THE ENFORCEMENT OR FORECLOSURE OF THIS DEED, AND GRANTOR
HEREBY WAIVES THE BENEFIT OF SUCH LAWS. GRANTOR, FOR ITSELF AND ALL WHO MAY
CLAIM THROUGH OR UNDER IT, WAIVES ANY AND ALL RIGHTS TO HAVE THE PROPERTY AND
ESTATES COMPRISING THE DEED COLLATERAL MARSHALED UPON ANY FORECLOSURE OF THE
LIEN, SECURITY TITLE AND SECURITY INTEREST OF THIS DEED, AND AGREES THAT THE
DEED COLLATERAL MAY BE SOLD IN ITS ENTIRETY OR IN SUCH PARTS AS GRANTEE MAY
ELECT. GRANTOR FURTHER WAIVES ANY AND ALL RIGHTS OF REDEMPTION FROM FORECLOSURE,
IF ANY, FOR ITSELF AND ON BEHALF OF: (I) ANY TRUST ESTATE OF WHICH THE DEED
COLLATERAL IS A PART; (II) ALL BENEFICIALLY INTERESTED PERSONS; (III) EACH AND
EVERY PERSON ACQUIRING ANY INTEREST IN OR TITLE TO THE DEED COLLATERAL
SUBSEQUENT TO THE DATE OF THIS DEED; AND (IV) ALL OTHER PERSONS TO THE EXTENT
PERMITTED BY THE PROVISIONS OF LAWS OF THE STATE IN WHICH THE DEED COLLATERAL IS
LOCATED. GRANTOR EXPRESSLY ACKNOWLEDGES THE RIGHT OF GRANTEE TO ACCELERATE THE
INDEBTEDNESS SECURED HEREBY AS PROVIDED HEREIN AND IN THE CREDIT AGREEMENT AND
THE POWER OF ATTORNEY GIVEN HEREIN TO GRANTEE TO SELL THE DEED COLLATERAL BY
NON-JUDICIAL FORECLOSURE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT WITHOUT ANY
JUDICIAL HEARING AND WITHOUT ANY NOTICE

--------------------------------------------------------------------------------

10

OTHER THAN SUCH NOTICE AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE
PROVISIONS OF THIS DEED OR THE OTHER LOAN DOCUMENTS.
14.    Effect of Judgment. The obtaining of any judgment by Grantee and any levy
of any execution under any judgment upon the Deed Collateral shall not affect in
any manner or to any extent the lien, security title and security interest
created by this Deed in or upon the Deed Collateral or any part thereof, or any
liens, powers, rights and remedies of Grantee hereunder, but such liens, powers,
rights and remedies shall continue unimpaired as before until the judgment or
levy is satisfied.
15.    Remedies Cumulative. Each of the remedies provided herein are cumulative
and not exclusive of any remedies provided by (a) law or (b) any of the other
Loan Documents.
16.    Notices. All notices, demands, consents, statements, requests, approvals
and other communications hereunder (collectively, “Notices”) shall be in
writing. Notices and other communications provided for herein shall be in the
manner and at the addresses set forth in, and otherwise in accordance with,
Section 10.01 of the Credit Agreement.
17.    Time of Essence. Time is of the essence in this Deed.
18.    Deed in Trust. If title to the Deed Collateral or any part thereof is now
or hereafter becomes vested in a trustee, any prohibition or restriction against
the creation of any lien on the Deed Collateral shall be construed as a similar
prohibition or restriction against the creation of any lien on or security
interest in the beneficial interest of such trust.
19.    Amendments; Etc. This Deed cannot be terminated, cancelled, modified,
amended, supplemented, waived or discharged except by an instrument in writing,
duly acknowledged in form for recording signed by Grantor and Grantee.
20.    Successors and Assigns. The provisions of this Deed shall run with the
Land and shall bind Grantor, its successors and assigns, and all subsequent
encumbrances, tenants and subtenants of the Deed Collateral (or any portion
thereof), and shall inure to the benefit of Grantee, its successors and assigns.
21.    Severability. If any provision of this Deed or the application thereof to
any Person or circumstance shall, to any extent, be illegal, invalid and/or
unenforceable, the remainder of this Deed or the application of such provision
to Persons or circumstances other than those as to which it is illegal, invalid
and/or unenforceable, as the case may be, shall not be affected, and each
provision of this Deed shall be legal, valid and enforceable to the extent
permitted by law. The illegality, invalidity and/or unenforceability of any
provision of this Deed in any jurisdiction shall not affect the legality,
validity and/or enforceability thereof in any other jurisdiction.
22.    Merger. This Deed, the Credit Agreement and the other Loan Documents
constitute the entire understanding between Grantor and Grantee with respect to
the transactions contemplated by this Deed, and any and all other agreements,
understandings and

--------------------------------------------------------------------------------

11

statements (oral or written) between Grantor and Grantee in connection therewith
are merged into this Deed, the Credit Agreement and the other Loan Documents.
23.    Future Advances. This Deed shall secure the payment of all loans, monies,
credit and other Obligations, whether the entire amount shall have been advanced
at the date hereof or at a later date, or having been advanced, shall have been
repaid in part and further advances made at a later date, and whether or not
related to the original advances, together with the specified interest thereon
all in accordance with the terms of the Credit Agreement or any of the other
Loan Documents. It is understood that at any time before the cancellation and
release of this Deed, the terms of the Credit Agreement or any of the other Loan
Documents, including the terms of repayment, may from time to time be modified
or amended in writing by the parties thereto to include or provide for
additional or future advances and this Deed shall secure all such additional or
future advances. This Deed secures repayment of, among other things: (1)
revolving credit advances which may be extended under the Credit Agreement, and
(2) various advances made by the Lenders, or any Lender, as a result of draws
from time to time under various Letters of Credit to be issued under the terms
of the Credit Agreement for the account of Grantor whether such obligations are
repayable immediately or are treated as revolving credit advances. The priority
of the lien of this Deed securing all advances referred to in this Section shall
be the same as the priority of the lien of this Deed securing Obligations
outstanding on the date hereof.
24.    Conflict. In the event of express and direct contradiction between any of
the provisions of the Credit Agreement and any of the provisions contained
herein, the provisions in the Credit Agreement shall control.
25.    Last Dollar. The Obligations secured by this Deed shall be reduced only
by the last and final sums that Grantor repays with respect to the Loans and
shall not be reduced by any intervening repayments of the Loans by Grantor,
except as may otherwise be permitted herein. Such intervening payments shall
instead be deemed to reduce only such portions of the Obligations as are not
secured by this Deed. As of the date of recording of this Deed, the outstanding
principal balance of the Loans exceeds the amount of the maximum principal
amount secured by this Deed, so that the maximum principal amount secured by
this Deed represents only a portion of the Obligations actually outstanding.
26.    Release. (a) This Deed shall terminate when the Obligations Payment Date
shall have occurred. Upon termination of this Deed, Grantee shall promptly
execute, acknowledge and deliver to Grantor (i) an instrument, in proper form
for recording, without warranty, reconveying to Grantor the Property and (ii)
any other termination statements or instruments which Grantor shall reasonably
request to evidence such termination. Upon such recording, this Deed and the
estate, right and interest of Grantee in and to the Property shall be cancelled
and thereafter be of no further force and effect.
(b)    Notwithstanding anything to the contrary herein, at any time and from
time to time at the request of Grantor, prior to the occurrence of the
Obligations Payment Date in connection with any sale or transfer of such Deed
Collateral permitted under the Loan Documents or upon the effectiveness of any
written consent by Grantee or the requisite Lenders

--------------------------------------------------------------------------------

12

as provided under the Credit Agreement, to the release of the lien and security
interest granted hereby in any or all of the Deed Collateral, the estate, right
and interest of Grantee in and to the Deed Collateral shall be automatically
cancelled and reconveyed to Grantor and Grantee shall execute, acknowledge and
deliver to Grantor (i) an instrument, in proper form for recording, without
warranty, reconveying to Grantor such portion of the Deed Collateral and (ii)
any other termination statements or instruments which Grantor shall reasonably
request to evidence such termination. Upon such recording, the estate, right and
interest of Grantee in and to such portion of the Deed Collateral shall be
cancelled and thereafter be of no further force and effect.
27.    Security Agreement under Uniform Commercial Code. It is the intention of
the parties hereto that this Deed shall constitute a “security agreement” within
the meaning of the Uniform Commercial Code of the State of Georgia, or if the
perfection or nonperfection or priority of a Lien in any Deed Collateral is
governed by the Uniform Commercial Code in effect in another jurisdiction, such
other Uniform Commercial Code (the “Code”) with respect to any part of the Deed
Collateral which may or might now or hereafter be deemed to be Personal
Property. All of Grantor's right, title and interest in the Personal Property is
hereby assigned to Grantee to secure the payment of the Obligations. If an Event
of Default shall occur and be continuing, then in addition to having any other
right or remedy available at law or in equity, Grantee shall have the remedies
of a secured party under the Code, including without limitation the right to
take immediate and exclusive possession of the Personal Property or any part
thereof. The remedies of Grantee hereunder are cumulative and the exercise of
any one or more of the remedies provided for herein or under the Code shall not
be construed as a waiver of any of the other remedies of Grantee, including
having the Personal Property deemed part of the realty upon any foreclosure so
long as any part of the Obligations remains unsatisfied. Grantor hereby
authorizes Grantee to cause to be recorded in the County where the Land is
located, as well as the applicable offices of the applicable jurisdiction, such
financing statements and fixture filings as shall be necessary in order to
perfect and preserve the priority of Grantee's lien upon the Personal Property.
28.    Grantee's Fees and Expenses; Indemnification. (a) Without duplication of
any fees or expenses provided for under the Credit Agreement and the other Loan
Documents, Grantor agrees to pay to Grantee within 30 days of written demand
(including back-up documentation supporting such reimbursement request) the
amount of any and all reasonable out-of-pocket expenses, disbursements and other
reasonable charges of its counsel (including, without limitation, local and
special counsel) and of any experts, agents or appraisers, which Grantee may
incur in connection with (i) the administration of this Deed, (ii) the custody
or preservation of, or the sale of, collection from or other realization upon
any of the Deed Collateral, (iii) the exercise, enforcement or protection of any
of the rights of Grantee hereunder, or (iv) the failure of Grantor to perform or
observe any of the provisions hereof.
(b)    Without duplication of any indemnification obligations provided for under
the Credit Agreement and the other Loan Documents, Grantor agrees to indemnify
Grantee and the other Secured Parties and their Indemnitees against, and hold
each of them harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable fees and disbursements and other
reasonable charges of counsel, incurred by or asserted against any of them
arising out of, in any way connected with, or as a result of, the execution,
delivery, or performance of this Deed or any claim, litigation, investigation or
proceeding relating hereto or

--------------------------------------------------------------------------------

13

to the Deed Collateral, whether or not the Secured Parties or any of their
Indemnitees is a party thereto; provided that such indemnity shall not, as to
Grantee, the other Secured Parties or any such Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of Grantee, the other Secured Parties or such Indemnitee.
(c)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby. The provisions of this Section 28 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations or the
occurrence of the Obligations Payment Date or the invalidity or unenforceability
of any term or provision of this Deed. All amounts due under this Section 28
shall be payable within 30 days of written demand (including back-up
documentation supporting such reimbursement request) to Grantor given in
accordance with Section 16 hereof.
29.    Additional Provisions. Notwithstanding anything contained herein to the
contrary:
(a)    Where any provision of this Deed is inconsistent with any provision of
Georgia law regulating the creation or enforcement of a lien, security title, or
security interest in real or personal property including, but not by way of
limitation, the Code, as amended, modified and/or replaced from time to time,
the provisions of Georgia law shall take precedence over the provisions of this
Deed, but shall not invalidate or render unenforceable any other provisions of
this Deed that can be construed in a manner consistent with Georgia law. The
words “lien of this Deed” or words of similar import shall mean the lien,
security title and security interest created and conveyed by this Deed.
(b)    To the extent the laws of the State of Georgia limit (i) the availability
of the exercise of any of the remedies set forth in this Deed, including without
limitation the remedies involving a power of sale on the part of Grantee and/or
the Lenders and the right of Grantee and the Lenders to exercise self-help in
connection with the enforcement of the terms of this Deed, or (ii) the
enforcement of waivers and indemnities made by Grantor, such remedies, waivers,
or indemnities shall be exercisable or enforceable, any provisions in this Deed
to the contrary notwithstanding, if, and to the extent, permitted by the laws in
force at the time of the exercise of such remedies or the enforcement of such
waivers or indemnities without regard to the enforceability of such remedies,
waivers or indemnities at the time of the execution and delivery of this Deed.
(c)    Nothing in this Deed shall be deemed to be a waiver by Grantor of the
time limitations on issuance of process set out in the Official Code of Georgia
or the Rules and Regulations of the State of Georgia.
(d)    To the fullest extent permitted by applicable law, the lien, security
interest and security title of this Deed with respect to any future advances,
modifications, extensions, and renewals referred to herein and made from time to
time shall have the same priority to which this Deed otherwise would be entitled
as of the date this Deed is executed and recorded without

--------------------------------------------------------------------------------

14

regard to the fact that any such future advance, modification, extension, or
renewal may occur after the Deed is executed.
(e)    Even though the lien, security title and security interest of this Deed
shall be released from the Deed Collateral subject to Article I, any of the
terms and provisions of this Deed that are expressly intended to survive, shall
nevertheless survive the release or satisfaction of this Deed whether
voluntarily granted by Grantee or the Lenders, as a result of a judicial or
non-judicial foreclosure of this Deed or in the event a deed in lieu of
foreclosure is granted by Grantor to Grantee and/or the Lenders.
(f)    Any receiver appointed under this Deed shall have all of the usual powers
and duties of receivers pursuant to Georgia common and statutory law, including,
but not limited to, Official Code of Georgia Sections 9-8-1 through 9-8-14, as
amended, modified and/or replaced from time to time.
(g)    It is the intent of the parties to secure payment of the Obligations. The
total amount of the Obligations may decrease or increase from time to time. It
is expressly agreed that the Obligations may from time to time be reduced to a
zero balance without such repayment operating to extinguish or release the lien,
security title and security interest created by this Deed. This Deed shall
remain in full force and effect as to any subsequent future advances made after
the zero balance without loss of any priority until the Obligations are paid in
full and satisfied and all agreements between Grantor and Grantee for further
advances have been terminated and this Deed released of record.
30.    Compliance with Applicable Law. Anything elsewhere herein contained to
the contrary notwithstanding,
(a)    Non-Residential Status of Secured Deed Collateral. Grantor represents and
warrants to Grantee and the other Secured Parties that none of the Deed
Collateral is to be used as a dwelling place by Grantor at the time this Deed is
entered into and, accordingly, the notice requirement of O.C.G.A. §§44-14-162.2
and 44-14-162.3 shall not be applicable to any exercise of the power of sale
contained in this Deed.
(b)    Commercial Transaction. The interest of Grantee hereunder and the
obligations of Grantor for the Obligations arise from the “commercial
transaction” within the meaning of O.C.G.A. § 44-14-260(1). Accordingly,
pursuant to O.C.G.A. § 44-14-263, Grantor waives any and all rights which
Grantor may have to notice prior to seizure by Grantee of any interest in
personal property of Grantor which constitutes part of the Deed Collateral,
whether such seizure is by writ of possession or otherwise, and also waives the
requirement for any bond in connection with any writ of immediate possession
sought by Grantee.
(c)    All agreements between Grantor and Grantee are expressly limited so that
in no event whatsoever shall the amount paid or agreed to be paid to Grantee
exceed the highest lawful rate of interest permissible under the laws of the
State of Georgia. If, from any circumstances whatsoever, fulfillment of any
provision hereof or in the Loan Documents at the time performance of such
provision shall be due, shall involve the payment of interest exceeding the
highest rate of interest permitted by law which a court of competent
jurisdiction may deem

--------------------------------------------------------------------------------

15

applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the highest lawful rate of interest permissible under the laws of the
State of Georgia; and if for any reason whatsoever Grantee shall ever receive as
interest an amount which would be deemed unlawful such interest shall be applied
to the payment of the last maturing installment or installments of the
Obligations (whether or not then due and payable) and not to the payment of
interest.
(SIGNATURE PAGE FOLLOWS)

--------------------------------------------------------------------------------

16

IN WITNESS WHEREOF, the undersigned, by its duly elected officers and pursuant
to proper authority of its board of directors has duly executed, sealed,
acknowledged and delivered this instrument under seal as of the date indicated,
which instrument is intended to be effective as of said date.        


Signed, sealed and delivered in the presence of:


         
Unofficial Witness


                                  
Notary Public


My Commission Expires:
                                  
[NOTARIAL SEAL]





--------------------------------------------------------------------------------

GRANTOR:


DELTA AIR LINES, INC., a
Delaware corporation


By:                         
Name:
Title:


[AFFIX CORPORATE SEAL]

--------------------------------------------------------------------------------













SCHEDULE A
LEGAL DESCRIPTION
[Legal Description Omitted]





--------------------------------------------------------------------------------

Exbibit A-2
to the Credit Agreement




 
 
 
 
 

[ABOVE SPACE FOR RECORDING OFFICE USE ONLY]


This instrument was drafted (in
consultation with local counsel) by,
and, after recording, please return to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Mardi Merjian


STATE OF MINNESOTA
COUNTY OF DAKOTA


MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
FROM
DELTA AIR LINES, INC.,
Mortgagor,
TO
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
Mortgagee,
DATED: As of April __, 2011




NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, ENFORCEMENT OF THIS MORTGAGE IS
LIMITED TO A DEBT AMOUNT OF $32,200,000 UNDER CHAPTER 287 OF MINNESOTA STATUTES,
PLUS AMOUNTS THAT ARE EXEMPT FROM OR NOT SUBJECT TO MORTGAGE REGISTRY TAX OR
WHICH ARE OBLIGATIONS OR INDEBTEDNESS UPON WHICH MORTGAGE REGISTRY TAX HAS BEEN
PAID.





--------------------------------------------------------------------------------

Table of Contents
 
 
Page


1


Definitions
4


2


Payment of the Obligations
5


3


Representations and Warranties
5


4


Further Assurances; Payments
5


5


Insurance
6


6


Compliance
6


7


Actions by Mortgagee to Protect the Mortgaged Property; Etc
6


8


Remedies; Etc
6


9


Expenses
8


10


Right of Possession
9


11


Application of Proceeds
9


12


Withdrawal or Discontinuance of Proceedings
9


13


Waiver of Statutory Rights
9


14


Effect of Judgment
10


15


Remedies Cumulative
10


16


Notices
10


17


Time of Essence
10


18


Deed in Trust
10


19


Amendments; Etc
10


20


Successors and Assigns
10


21


Severability
11


22


Merger
11


23


Future Advances
11


24


Conflict
12


25


Last Dollar
12


26


Release
12


27


Security Agreement under Uniform Commercial Code; Fixture Filing
13


28


Mortgagee's Fees and Expenses; Indemnification.
14


29


Additional Provisions
15


30


Compliance with Applicable Law
16


31


Subdivision and Zoning..
17






--------------------------------------------------------------------------------

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (this “Mortgage”), dated as of April __, 2011, by DELTA AIR LINES, INC.,
a Delaware corporation, having an address at 1030 Delta Boulevard, Atlanta,
Georgia 30354 (the “Mortgagor”) to JPMORGAN CHASE BANK, N.A., a national banking
association, having an address at c/o JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, as Administrative
Agent (together with its successors and assigns, in such capacity, the
“Mortgagee”) for the financial institutions party to the Credit Agreement (as
hereinafter defined) from time to time (collectively, the “Lenders”, and each
individually a “Lender”) and the other secured parties referred to herein.
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, ENFORCEMENT OF THIS MORTGAGE IS
LIMITED TO A DEBT AMOUNT OF $32,200,000 UNDER CHAPTER 287 OF MINNESOTA STATUTES,
PLUS AMOUNTS THAT ARE EXEMPT FROM OR NOT SUBJECT TO MORTGAGE REGISTRY TAX OR
WHICH ARE OBLIGATIONS OR INDEBTEDNESS UPON WHICH MORTGAGE REGISTRY TAX HAS BEEN
PAID.
W I T N E S S E T H :
WHEREAS, Mortgagor, the direct and indirect domestic subsidiaries of Mortgagor
(other than Excluded Subsidiaries and, at the option of Mortgagor, Immaterial
Subsidiaries) (the “Guarantors”), each of the Lenders from time to time party to
the Credit Agreement, among Mortgagee, as the Administrative Agent for the
Lenders, Goldman Sachs Lending Partners LLC (“GS”) and UBS Securities LLC
(“UBS”), as Co-Syndication Agents, J.P. Morgan Securities LLC, GS, UBS, Barclays
Capital and Merrill Lynch, Pierce Fenner & Smith Incorporated, as joint lead
arrangers and the Bookrunners therein, have entered into a certain Credit and
Guaranty Agreement, dated as of even date herewith (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have agreed to make
certain loans and other extensions of credit to Mortgagor; and
WHEREAS, pursuant to the guaranty set forth in Section 9 of the Credit
Agreement, the Guarantors have agreed to guarantee the performance and payment
in full of the Obligations (as defined in the Credit Agreement); and
WHEREAS, pursuant to the Security Agreement, dated as of even date herewith (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) by and among
Mortgagor, the Guarantors party thereto and Mortgagee, Mortgagor has granted a
security interest to Mortgagee for the ratable benefit of the Secured Parties in
the Collateral (as defined in the Security Agreement); and

--------------------------------------------------------------------------------

WHEREAS, it is a condition to the making of the Loans and the issuance of the
Letters of Credit that Mortgagor shall have granted a security interest in,
pledge of and lien on, the Mortgaged Property (as defined hereinafter) as
security for the Obligations; and
WHEREAS, Mortgagor is executing this Mortgage on the real property assets of
Mortgagor, in favor of Mortgagee for the benefit of the Secured Parties as
security for the Obligations; and
WHEREAS, the maximum principal amount of the Obligations, created pursuant to
the Credit Agreement, and which may be evidenced from time to time by one or
more promissory notes, is $2,600,000,000.00 with a scheduled maturity date of
April __, 2017 for the obligations latest to mature, the foregoing being subject
to any extensions as provided for in the Credit Agreement.
NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt whereof is hereby acknowledged, and in order to
secure the Obligations, MORTGAGOR HEREBY IRREVOCABLY GRANTS, BARGAINS, SELLS,
CONVEYS, TRANSFERS, MORTGAGES, PLEDGES, SETS OVER, ASSIGNS AND WARRANTS, AND
GRANTS A SECURITY INTEREST, TO AND IN FAVOR OF MORTGAGEE, ITS SUCCESSORS AND
ASSIGNS, with power of sale (for the benefit of Secured Parties), in all of
Mortgagor's right, title, interest and security interest in, to and under any
and all of the following described property (collectively, the “Mortgaged
Property”):
(a)    The lands and premises described in Schedule A hereto, together with all
and singular the tenements, hereditaments, easements, rights of way and
appurtenances now or hereafter thereunto belonging or now or hereafter in
anywise appertaining and also all estate, right, title and interest of Mortgagor
in and to the same and in and to the streets, ways, sidewalks, alleys and areas
now or hereafter adjacent thereto or now or hereafter used in connection
therewith (collectively, the “Land”);
(b)    All structures, buildings, facilities and other improvements now or
hereafter erected on the Land (collectively, the “Improvements”);
(c)    All estate, right, title and interest now owned or hereafter acquired by
Mortgagor in and to all fixtures, fittings, building or construction materials,
appliances, apparatus, equipment, goods, machinery, furnishings, furniture and
other tangible personal property and any and all replacements thereof and
additions thereto, now or hereafter affixed or attached to the Land and/or the
Improvements and constituting fixtures under Article 9 of the Uniform Commercial
Code as adopted by the State of Minnesota, as amended and/or supplemented from
time to time (the “Code”); provided, however, that fixtures shall not include
(or shall have excluded therefrom), any and all trade fixtures of Mortgagor,
including computer hardware, mainframes, software, servers, telecommunications
or network facilities (collectively, the “Personal Property”);
(d)    Any and all reversions and remainders of the Land and/or the Improvements
and all estate, right, title and interest now owned or hereafter acquired by
Mortgagor both at law and in equity in and to any and all present and future
leases (under which Mortgagor is landlord), subleases (under

--------------------------------------------------------------------------------

which Mortgagor is sublandlord), occupancy agreements and similar arrangements
as same may be amended, modified, extended or renewed in connection with the
Land, the Improvements and/or the Personal Property and all rents, revenues,
issues, income, deposits of cash, securities and profits payable thereunder and
claims against guarantors under any thereof or otherwise in connection with the
Land, the Improvements and/or the Personal Property (collectively, the “Space
Leases”);
(e)    All estate, right, title and interest now owned or hereafter acquired by
Mortgagor in and to all proceeds of the insurance required to be maintained
under Section 5 herein and all awards heretofore or hereafter made with respect
to the Land, the Improvements and/or the Personal Property as the result of the
exercise of the power of eminent domain, including, without limitation, any
awards for changes of the grades of streets and/or as the result of any other
damage to the Land, the Improvements and/or the Personal Property for which
compensation shall be given by any governmental authority (a “Taking”), all of
which are hereby assigned to Mortgagee who is hereby authorized to collect and
receive the proceeds thereof and to give proper receipts and acquittances
therefor, and to apply the same in accordance with the Loan Documents;
(f)    Any and all now owned or hereafter acquired air rights, development
rights, zoning rights and other similar rights or interests which benefit or are
appurtenant to the Land and/or the Improvements and any and all proceeds arising
therefrom;
(g)    Any and all now owned or hereafter acquired water, mineral, gas, oil,
timber and other similar right, or interests which relate to the Land and/or the
Improvements and any and all proceeds arising therefrom; and
(h)    Any and all proceeds of any of the foregoing.
EXCLUDING, HOWEVER, from the grant of the lien and security interest as provided
herein, all property, equipment, goods, interests, accounts or assets of
Mortgagor described in Section 2.03 of the Security Agreement, including without
limitation, Excluded Property (as defined in the Security Agreement).
TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee forever, subject only
to the Permitted Collateral Liens, the Liens set forth as exceptions in Schedule
B to the mortgagee's title insurance policy delivered to Mortgagee
contemporaneously herewith by First American Title Insurance Company
(collectively, the “Permitted Title Exceptions”) and to satisfaction and release
as provided in Section 26 herein.
If and when the Obligations Payment Date (as defined in the Security Agreement)
shall have occurred, then this Mortgage and the estate, right and interest of
Mortgagee in and to the Mortgaged Property shall be released from the lien and
security interest created hereby pursuant to the terms of Section 26 herein, and
shall thereafter be of no further force and effect.

--------------------------------------------------------------------------------

This Mortgage establishes a perpetual security interest in the Mortgaged
Property and shall also constitute a security agreement under the Code (as
defined herein) as to all that part of the Mortgaged Property that constitutes
personal property.
AND Mortgagor hereby covenants with Mortgagee as follows:
1    Definitions. In this Mortgage, all words and terms not defined herein shall
have the respective meanings and be construed herein as provided in the Credit
Agreement. Any reference to a provision of the Credit Agreement shall be deemed
to incorporate that provision as a part hereof in the same manner and with the
same effect as if the same were fully set forth herein unless otherwise
expressly stated. References to this “Mortgage” shall mean this instrument and
any and all renewals, modifications, amendments, supplements, extensions,
consolidations, substitutions, spreaders and replacements of this instrument.
The term “Default Rate” shall mean the rate of interest applicable in the event
of Mortgagor's default in the payment of the principal of or interest on any
Loan or in the payment of any other amount becoming due under the Credit
Agreement, in accordance with Section 2.08 of the Credit Agreement. The term
“Obligations” shall include, without limitation, (x) “Obligations” (as defined
in the Credit Agreement), and (y) any judgment(s) or final decree(s) rendered to
collect any money obligations of Mortgagor to Mortgagee and/or the Secured
Parties and/or to enforce the performance or collection of all rights, remedies,
obligations, covenants, agreements, conditions, indemnities, representations,
warranties, and other liabilities of Mortgagor under this Mortgage or any or all
of the other Loan Documents. All references to the term "Obligations" in this
Mortgage are to that term as first defined in this Section unless expressly
stated herein to the contrary. The term “Obligations Payment Date” shall have
the definition as set forth in the Security Agreement. The obtaining of any
judgment by Mortgagee and/or the Lenders (other than a judgment foreclosing this
Mortgage) and any levy of any execution under any such judgment upon the
Mortgaged Property shall not affect in any manner or to any extent the lien and
security interest of this Mortgage upon the Mortgaged Property or any part
thereof, or any liens, powers, rights and remedies of Mortgagee and/or the
Lenders hereunder, but such interests, liens, powers, rights and remedies shall
continue unimpaired as before until the judgment or levy is satisfied.
Furthermore, Mortgagor acknowledges and agrees that the Obligations are secured
by the Mortgaged Property and various other collateral at the time of execution
of this Mortgage. Mortgagor specifically acknowledges and agrees that the
Mortgaged Property, in and of itself, if foreclosed or realized upon, would not
be sufficient to satisfy the outstanding amount of the Obligations. Accordingly,
Mortgagor acknowledges that it is in Mortgagor's contemplation that the other
collateral pledged to secure the Obligations may be pursued by Mortgagee in
separate proceedings, to the fullest extent permitted by applicable law, in the
various states and counties where such collateral may be located and
additionally that Mortgagor will remain liable for any deficiency judgment for
any portion of the aggregate principal amount of the Obligations remaining
unpaid. Specifically, and without limitation of the foregoing, it is agreed that
it is the intent of the parties hereto that in the event of a foreclosure of
this Mortgage, that, to the fullest extent permitted by applicable law, the
Obligations shall not be deemed merged into any foreclosure or exercise of the
power of sale, but shall rather remain outstanding to the fullest extent
permitted by applicable law.
2.    Payment of the Obligations. Mortgagor shall abide by and comply with each
and every covenant and agreement set forth in the Loan Documents.

--------------------------------------------------------------------------------

3.    Representations and Warranties. Mortgagor hereby represents and warrants
that Mortgagor is lawfully seized and possessed of a good and marketable fee
simple estate in and to the Land and the Improvements, subject to no Liens,
except for Permitted Collateral Liens, including, without limitation, the
Permitted Title Exceptions. Mortgagor shall forever warrant and defend the title
to the Mortgaged Property against the claims and demands of all Persons
whomsoever except those having rights under the Permitted Collateral Liens,
including, without limitation, the Permitted Title Exceptions.
4.    Further Assurances; Payments. (a) Mortgagor shall execute, acknowledge and
deliver, from time to time within 10 days of demand therefor, such further
instruments as Mortgagee may reasonably require to accomplish the purposes of
this Mortgage (collectively, the “Further Instruments”).
(b) Mortgagor, after the date that this Mortgage is recorded and until the
Obligations are fully satisfied, within 10 days after demand therefor, shall
execute and deliver to Mortgagee each Further Instrument to be filed, registered
and/or recorded, or refiled, reregistered and/or rerecorded (if recordable) as
may be required by any present or future laws in order to (i) publish notice of
and/or (ii) perfect the lien of this Mortgage in and to the Mortgaged Property.
Mortgagor shall promptly pay to Mortgagee all required costs and expenses
(including, without limitation, mortgage registry taxes, filing, registration
and recording taxes, fees, charges, duties, stamps and imposts) related to such
filing, registration and/or recording.
(c) Mortgagor shall pay (i) all mortgage registry taxes, filing, registration
and recording taxes, fees and charges, all re-filing, re-registration and
re-recording taxes, fees and charges required by applicable law and all other
reasonable costs and expenses actually incurred by Mortgagee in connection with
(1) the execution, delivery, acknowledgment and/or recordation of this Mortgage
and each Further Instrument and/or (2) the transactions contemplated hereby
(including, without limitation, title insurance premiums, title examination
charges and reasonable legal, consulting, engineering, appraisal, survey and
inspection fees, expenses and disbursements actually incurred by Mortgagee) and
(ii) all federal, state, county and municipal stamps, mortgage registry and
other taxes, duties, imposts, assessments and charges in connection with the
execution, delivery, acknowledgement and/or recordation of this Mortgage and
each Further Instrument.
5.    Insurance. Mortgagor shall cause the Improvements and the Personal
Property to be kept insured (a) as required by and in accordance with Section
5.03 of the Credit Agreement, and (b) if the Land or any portion thereof is
located in an area identified by the Secretary of Housing and Urban Development
as an area having special flood hazards and in which flood insurance has been
made available under the National Flood Insurance Act of 1968, as amended, or
otherwise, against flood risks. All such insurance shall be in such amounts as
required by Section 5.03 of the Credit Agreement. Mortgagor shall promptly
notify Mortgagee of any loss in connection with the Improvements and/or the
Personal Property.
6.    Compliance. Mortgagor shall comply with (a) all requirements of the
insurance policies required to be maintained pursuant to this Mortgage and (b)
all present and future Liens (including, without limitation, the Permitted Title
Exceptions) affecting the

--------------------------------------------------------------------------------

Mortgaged Property, except where such noncompliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
7.    Actions by Mortgagee to Protect the Mortgaged Property; Etc. If Mortgagor
shall fail to (a) effect the insurance required under Section 5 herein, (b) make
any other payment required under this Mortgage or (c) comply with any other term
or covenant of this Mortgage, which with notice or lapse of time would
constitute an Event of Default, upon reasonable prior written notice to
Mortgagor, Mortgagee may effect, pay or cure the same, as the case may be. All
sums, including, without limitation, reasonable attorneys' fees and
disbursements, so incurred by Mortgagee or incurred by Mortgagee (i) to sustain
the lien or estate of this Mortgage or its priority, (ii) to protect or enforce
any of Mortgagee's rights under this Mortgage or any other Collateral Document
or (iii) to recover or collect the Obligations, shall be a lien on the Mortgaged
Property, shall be deemed secured by this Mortgage and shall be paid to
Mortgagee by Mortgagor within 10 days after demand therefor (together with
interest thereon at the Default Rate from the date the same was incurred to the
date of the full payment thereof). In any action and/or proceeding to foreclose
this Mortgage and/or to recover and/or collect the Obligations (or any portion
thereof), the provisions of law respecting the recovery of costs, disbursements
and/or allowances shall prevail unaffected by this covenant.
8.    Remedies; Etc. (a) If an Event of Default shall have occurred and be
continuing, Mortgagee may, to the extent permitted by law, personally or, to the
extent permitted by law, by agents, with or without entry, if Mortgagee shall
deem it advisable:
(i)    proceed to protect and enforce its rights under any of the Loan Documents
by suit for specific performance of any covenant herein contained or contained
in any of the other Loan Documents, or in aid of the execution of any power
herein granted or granted in any of the other Loan Documents, or for the
foreclosure of this Mortgage and the sale of the Mortgaged Property (or any
portion thereof) under the judgment or decree of a court of competent
jurisdiction, or for the enforcement of any other right as Mortgagee shall deem
most effectual for such purpose; or
(ii)    sell and dispose of the Mortgaged Property (or any part thereof) at one
or more public sale or sales, in accordance with the then applicable laws of the
State of Minnesota, at the usual place for conducting sales at the courthouse in
the county where the Mortgaged Property or any part thereof may be located in
order to pay the Obligations, to the highest bidder, first giving notice of and
advertising the time, terms and place of such sale in accordance with the then
applicable laws of the State of Minnesota, all other notice being hereby waived
by Mortgagor; and the purchaser at said sale or sales shall be entitled to
receive a sheriff's certificate of sale from the sheriff which conducts the sale
or sales, which shall, to the extent permitted by law, be effectual to bar all
right, title and interest, including all statutory, homestead, dower, curtesy
and all other exemptions of Mortgagor, or its successors in interest, in and to
said Mortgaged Property (except for the statutory right of redemption). Any
portion of the Mortgaged Property sold pursuant to this Mortgage may, to the
extent permitted by applicable law, be sold in one parcel as an entirety, or in
such parcels and in such manner or order as Mortgagee in its sole discretion,
may elect, to the maximum extent permitted by the laws of the State of
Minnesota. One or more exercises of the powers herein granted shall not

--------------------------------------------------------------------------------

extinguish or exhaust said powers unless the Obligations are paid in full or the
Mortgaged Property is all sold. Mortgagee, or its designee, may bid for and
acquire the Mortgaged Property or any part thereof at any sale made under or by
virtue of this Mortgage and, in lieu of paying cash therefor, may make
settlement for the purchase price by crediting against the purchase price the
unpaid amounts due and owing in respect of any Obligations.
Mortgagee, and its agents and representatives, shall have the right to enter
upon all or any portion of the Land or the Improvements to exercise any remedy
specified in any Loan Document.
(b)    Upon, or at any time after the occurrence and during the continuance of
an Event of Default, whether or not Mortgagee has instituted an action in
foreclosure, Mortgagee may petition any court of competent jurisdiction for the
appointment of a receiver for the Mortgaged Property, and Mortgagor hereby
irrevocably and unconditionally waives any right to contest the appointment of
such receiver and consents thereto. Such appointment may be made either before
or after a foreclosure sale, without notice, without regard to the solvency or
insolvency of Mortgagor at the time of application for such receiver and without
regard to the then value of the Mortgaged Property, and whether or not the same
is occupied as a homestead, and without bond being required of the applicant.
Mortgagee hereunder or any agent of Mortgagee may be appointed as such receiver.
Such receiver shall have all powers and duties prescribed by applicable law,
including, without limitation, the powers to: (i) collect the rents of the
Mortgaged Property during the pendency of any foreclosure suit or proceeding and
during any applicable statutory redemption period, as well as during any other
times when Mortgagor or its devisees, legatees, heirs, executors,
administrators, legal representatives, successors, or assigns, except for the
intervention of such receiver, would be entitled to collect such rents; (ii) to
extend or modify any then existing Space Leases and to make new Space Leases,
which extensions, modifications and new Space Leases may provide for terms to
expire, or for options to lessees to extend or renew terms to expire, beyond the
maturity date of any Obligations and beyond the date of issuance of a sheriff's
certificate or certificates of sale to a purchaser or purchasers at a
foreclosure sale, it being understood and agreed that any such Space Leases, and
the options or other such provisions to be contained therein, shall be binding
upon Mortgagor and all persons whose interests in the Mortgaged Property are
subject to the lien hereof and upon the purchaser or purchasers at any
foreclosure sale, notwithstanding any discharge or satisfaction of the
Obligations, satisfaction of any foreclosure or deficiency judgment, or issuance
of any bill of sale or sheriff's certificate of sale to any purchaser; (iii) to
exercise all other powers which may be necessary or are usual in such cases for
the protection, possession, control, management and operation of the Mortgaged
Property during the whole of such period; and (iv) as may otherwise be granted
by the court or under applicable law. The receiver shall, upon receipt of
authority from the court and upon application to the court from Mortgagee, apply
the net income in his or her hands first as required by Minn. Stat. § 576.01,
Subd. 2, and then, except as otherwise specified in the Credit Agreement, in
whole or in part to: (1) the Obligations secured hereby or by any judgment or
decree foreclosing this Mortgage, or any imposition or lien which may be or
become superior to the lien hereof or of such judgment or decree, provided such
application is made prior to foreclosure sale; (2) all rents due or which may
become due under the superior lease if this is a leasehold mortgage; and (3) the
deficiency judgment, in case of a foreclosure sale and deficiency judgment.
Notwithstanding the appointment of any receiver or

--------------------------------------------------------------------------------

other custodian, Mortgagee shall be entitled to the continued possession and
control of any cash, deposits or instruments at the time held or payable or
deliverable under the terms of this Mortgage to Mortgagee and shall apply such
proceeds in the manner described in the immediately preceding sentence.
(c)    In any sale under any provision of this Mortgage or pursuant to any
judgment or decree of court, the Mortgaged Property, to the extent permitted by
law, may be sold in one or more parcels, or as an entirety, and in such order as
Mortgagee may elect, without regard to the right of Mortgagor or any Person
claiming under Mortgagor to the marshalling of assets. The purchaser at such
sale shall take title to the property so sold free and discharged of the estate
of Mortgagor therein (other than statutory rights of redemption), the purchaser
being hereby discharged from all liability to see to the application of the
purchase money; provided, however that if Mortgagee is the purchaser at such
sale, Mortgagee shall not be so discharged but instead shall apply the purchase
money in accordance with this Mortgage and the Credit Agreement. Any Person,
including, without limitation, Mortgagee, may purchase at any such sale.
9.    Expenses. To the fullest extent permitted by applicable law, in any
foreclosure or partial foreclosure of the lien and security interest of this
Mortgage, there shall be allowed and included, as additional indebtedness, all
reasonable expenses actually paid or incurred by or on behalf of Mortgagee in
the protection of the Mortgaged Property and the exercise of Mortgagee's rights
and remedies hereunder. Such expenses shall include, without limitation:
reasonable attorney's fees actually incurred, appraiser's fees, outlays for
documentary and expert evidence, stenographer's charges, publication costs,
survey costs, and costs of procuring all abstracts of title, title searches and
examinations, title insurance policies, and any similar data and assurances with
respect to title to the Mortgaged Property as Mortgagee may reasonably deem
necessary either to prosecute or prepare for such foreclosure or to evidence to
bidders at any sale pursuant to such decree the true condition of the title to
or value of the Mortgaged Property. All such expenses shall be due and payable
by Mortgagor upon demand with interest thereon at the Default Rate and, to the
fullest extent permitted by applicable law, may be added to the amount required
to redeem the Mortgaged Property after a foreclosure sale.
10.    Right of Possession. To the fullest extent permitted by applicable law,
following the occurrence of an Event of Default and during the continuance
thereof, Mortgagor shall, immediately upon Mortgagee's demand, surrender to
Mortgagee, and Mortgagee shall be entitled to take actual possession of the
Mortgaged Property or any part thereof, personally or by its agent or attorneys.
To the extent permitted by applicable law, Mortgagee may enter upon and take and
maintain possession or may apply to the court in which a foreclosure is pending
to be placed in possession of all or any part of the Mortgaged Property,
together with all documents, books, records, papers, and accounts of Mortgagor
or the then owner of the Mortgaged Property relating thereto, and exclude
Mortgagor, such owner, and any agents and servants from the Mortgaged Property.
As attorney-in-fact or agent of Mortgagor or such owner, or in its own name
Mortgagee may hold, operate, manage, and control all or any part of the
Mortgaged Property, either personally or by its agents. Mortgagee shall have
full power to use such measures, legal or equitable, as it may deem proper or
necessary to enforce the payment or security of the rents, issues, deposits,
profits, and avails of the Mortgaged Property, including

--------------------------------------------------------------------------------

actions for recovery of rent, actions in forcible detainer, and actions in
distress for rent, all without notice to Mortgagor.
11.    Application of Proceeds. Mortgagor agrees that Mortgagee shall apply any
proceeds from the disposition of any of the Mortgaged Property following an
Event of Default first, to pay the costs incurred in the exercise of any
remedies under this Mortgage, and second, in accordance with Section 2.17(b) of
the Credit Agreement.
12.    Withdrawal or Discontinuance of Proceedings. In case Mortgagee shall have
proceeded to enforce any right, power or remedy under this Mortgage by
foreclosure, entry or otherwise or in the event Mortgagee shall have commenced
advertising the intended exercise of the right of foreclosure provided
hereunder, and such proceeding or advertisement shall have been withdrawn,
discontinued or abandoned for any reason, or shall have been determined
adversely to Mortgagee, then in every such case (i) Mortgagor and Mortgagee
shall be restored to their former positions and rights, (ii) all rights, powers
and remedies of Mortgagee shall continue as if no such proceeding had been
taken, (iii) each and every Default declared or occurring prior or subsequent to
such withdrawal, discontinuance or abandonment shall and shall be deemed to be a
continuing Default, and (iv) this Mortgage, the Obligations and all other
indebtedness secured by this Mortgage, or any other instrument concerned
therewith, shall not be and shall not be deemed to have been reinstated or
otherwise affected by such withdrawal, discontinuance or abandonment, and
Mortgagor hereby expressly waives the benefit of any statute or rule of law now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the above.
13.    Waiver of Statutory Rights. MORTGAGOR SHALL NOT APPLY FOR OR AVAIL ITSELF
OF ANY APPRAISEMENT, VALUATION, STAY, EXTENSION, OR EXEMPTION LAWS, OR ANY
SO-CALLED “MORATORIUM LAWS,” NOW EXISTING OR HEREAFTER ENACTED, IN ORDER TO
PREVENT OR HINDER THE ENFORCEMENT OR FORECLOSURE OF THIS MORTGAGE, AND MORTGAGOR
HEREBY WAIVES THE BENEFIT OF SUCH LAWS. MORTGAGOR, FOR ITSELF AND ALL WHO MAY
CLAIM THROUGH OR UNDER IT, WAIVES ANY AND ALL RIGHTS TO HAVE THE PROPERTY AND
ESTATES COMPRISING THE COLLATERAL MARSHALED UPON ANY FORECLOSURE OF THE LIEN AND
SECURITY INTEREST OF THIS MORTGAGE, AND AGREES THAT THE COLLATERAL MAY BE SOLD
IN ITS ENTIRETY OR IN SUCH PARTS AS MORTGAGEE MAY ELECT. MORTGAGOR EXPRESSLY
ACKNOWLEDGES THE RIGHT OF MORTGAGEE TO ACCELERATE THE INDEBTEDNESS SECURED
HEREBY AS PROVIDED HEREIN AND IN THE CREDIT AGREEMENT AND THE POWER GIVEN HEREIN
TO MORTGAGEE TO SELL THE COLLATERAL BY NON-JUDICIAL FORECLOSURE UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY
NOTICE OTHER THAN SUCH NOTICE AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE
PROVISIONS OF THIS MORTGAGE OR THE OTHER LOAN DOCUMENTS OR THE LAWS OF THE STATE
OF MINNESOTA.
14.    Effect of Judgment. The obtaining of any judgment by Mortgagee and any
levy of any execution under any judgment upon the Mortgaged Property shall not
affect in

--------------------------------------------------------------------------------

any manner or to any extent the lien and security interest created by this
Mortgage in or upon the Mortgaged Property or any part thereof, or any liens,
powers, rights and remedies of Mortgagee hereunder, but such liens, powers,
rights and remedies shall continue unimpaired as before until the judgment or
levy is satisfied.
15.    Remedies Cumulative. Each of the remedies provided herein are cumulative
and not exclusive of any remedies provided by (a) law or (b) any of the other
Loan Documents.
16.    Notices. All notices, demands, consents, statements, requests, approvals
and other communications hereunder (collectively, “Notices”) shall be in
writing. Notices and other communications provided for herein shall be in the
manner and at the addresses set forth in, and otherwise in accordance with,
Section 10.01 of the Credit Agreement, unless otherwise required by applicable
law.
17.    Time of Essence. Time is of the essence in this Mortgage.
18.    Deed in Trust. If title to the Mortgaged Property or any part thereof is
now or hereafter becomes vested in a trustee, any prohibition or restriction
against the creation of any lien on the Mortgaged Property shall be construed as
a similar prohibition or restriction against the creation of any lien on or
security interest in the beneficial interest of such trust.
19.    Amendments; Etc. This Mortgage cannot be terminated, cancelled, modified,
amended, supplemented, waived or discharged except by an instrument in writing,
duly acknowledged in form for recording signed by Mortgagor and Mortgagee.
20.    Successors and Assigns. The provisions of this Mortgage shall run with
the Land and shall bind Mortgagor, its successors and assigns, and all
subsequent encumbrances, tenants and subtenants of the Mortgaged Property (or
any portion thereof), and shall inure to the benefit of Mortgagee, its
successors and assigns.
21.    Severability. If any provision of this Mortgage or the application
thereof to any Person or circumstance shall, to any extent, be illegal, invalid
and/or unenforceable, the remainder of this Mortgage or the application of such
provision to Persons or circumstances other than those as to which it is
illegal, invalid and/or unenforceable, as the case may be, shall not be
affected, and each provision of this Mortgage shall be legal, valid and
enforceable to the extent permitted by law. The illegality, invalidity and/or
unenforceability of any provision of this Mortgage in any jurisdiction shall not
affect the legality, validity and/or enforceability thereof in any other
jurisdiction.
22.    Merger. This Mortgage, the Credit Agreement and the other Loan Documents
constitute the entire understanding between Mortgagor and Mortgagee with respect
to the transactions contemplated by this Mortgage, and any and all other
agreements, understandings and statements (oral or written) between Mortgagor
and Mortgagee in connection therewith are merged into this Mortgage, the Credit
Agreement and the other Loan Documents.
23.    Future Advances.    (a)    To the extent permitted by applicable law,
this Mortgage shall secure the payment of all loans, monies, credit and other
Obligations,

--------------------------------------------------------------------------------

whether the entire amount shall have been advanced at the date hereof or at a
later date, or having been advanced, shall have been repaid in part and further
advances made at a later date, and whether or not related to the original
advances, together with the specified interest thereon all in accordance with
the terms of the Credit Agreement or any of the other Loan Documents. It is
understood that at any time before the cancellation and release and/or
satisfaction of this Mortgage, the terms of the Credit Agreement or any of the
other Loan Documents, including the terms of repayment, may from time to time be
modified or amended in writing by the parties thereto to include or provide for
additional or future advances and, to the extent permitted by applicable law,
this Mortgage shall secure all such additional or future advances. This Mortgage
secures repayment of, among other things: (1) revolving line of credit advances
which may be extended under the Credit Agreement, and (2) various advances made
by the Lenders, or any Lender, as a result of draws from time to time under
various Letters of Credit to be issued under the terms of the Credit Agreement
for the account of Mortgagor whether such obligations are repayable immediately
or are treated as revolving line of credit advances. To the extent permitted by
applicable law, the priority of the lien of this Mortgage securing all advances
referred to in this Section shall be the same as the priority of the lien of
this Mortgage securing Obligations outstanding on the date hereof.
(b)    The maximum principal indebtedness secured by this Mortgage is equal to
Thirty Two Million Two Hundred Thousand Dollars ($32,200,000) (the “Maximum
Principal Amount”), which, for the purposes of Minn. Stat. § 287.05, subd. 3,
and § 507.325, includes a revolving line of credit under which advances,
payments and readvances may be made from time to time, in accordance with the
Credit Agreement. The maximum amount of said line of credit which may be secured
by this Mortgage at any one time is the Maximum Principal Amount. Mortgagor
hereby agrees that, if the outstanding, unpaid balance of the revolving line of
credit under the Credit Agreement is ever reduced to zero, novation shall not be
deemed to have occurred, and the lien and security interest hereof shall be
deemed to remain in full force and effect to secure any future advances made
under said revolving line of credit .
(c)    To the extent that this Mortgage secures future advances, the amounts of
some such future advances cannot currently be determined. The acceptance by
Mortgagee of this Mortgage constitutes an acknowledgment by Mortgagee that
Mortgagee is aware of the provisions of Minn. Stat. § 287.05, subd. 5, and
intends to comply with the requirements contained therein with respect to any
such future advances which are to be secured hereby. Mortgagor agrees to pay any
additional mortgage registry tax required to effectuate such compliance.
(d)    The maximum principal amount of indebtedness secured by this Mortgage at
any one time, excluding any amounts constituting an “indeterminate amount” under
Minn. Stat. § 287.05, subd. 5, and excluding any amounts upon which mortgage
registry tax is not required to be paid pursuant to Minn. Stat. § 287.05, subd.
4, is equal to Thirty Two Million Two Hundred Thousand Dollars ($32,200,000).
(e)    The representations contained in (c) and (d) above are made for the
benefit of county recording officials in determining the amount of the mortgage
registry tax payable as a prerequisite to the recording of this Mortgage.
Mortgagor hereby acknowledges that such

--------------------------------------------------------------------------------

representations do not constitute or imply an agreement by Mortgagee to make any
future advances to Mortgagor.
24.    Conflict. In the event of express and direct contradiction between any of
the provisions of the Credit Agreement and any of the provisions contained
herein, the provisions in the Credit Agreement shall control.
25.    Last Dollar. The Obligations secured by this Mortgage shall be reduced
only by the last and final sums that Mortgagor repays with respect to the Loans
and shall not be reduced by any intervening repayments of the Loans by
Mortgagor, except as may otherwise be permitted herein. Such intervening
payments shall instead be deemed to reduce only such portions of the Obligations
as are not secured by this Mortgage. As of the date of recording of this
Mortgage, the outstanding principal balance of the Loans exceeds the amount of
the maximum principal amount secured by this Mortgage, so that the maximum
principal amount secured by this Mortgage represents only a portion of the
Obligations actually outstanding.
26.    Release. (a) This Mortgage shall terminate when the Obligations Payment
Date shall have occurred. Upon termination of this Mortgage, Mortgagee shall
promptly execute, acknowledge and deliver to Mortgagor (i) an instrument, in
proper form for recording, satisfying or releasing the lien of this Mortgage and
(ii) any other termination statements or instruments which Mortgagor shall
reasonably request to evidence such termination. Upon recording thereof, this
Mortgage and the estate, right and interest of Mortgagee in and to the Mortgaged
Property shall be cancelled and thereafter be of no further force and effect.
(b)    Notwithstanding anything to the contrary herein, at any time and from
time to time at the request of Mortgagor, prior to the occurrence of the
Obligations Payment Date in connection with any sale or transfer of such
Mortgaged Property permitted under the Loan Documents or upon the effectiveness
of any written consent by Mortgagee or the requisite Lenders as provided under
the Credit Agreement, to the release of the lien and security interest granted
hereby in any or all of the Mortgaged Property, the estate, right and interest
of Mortgagee in and to the Mortgaged Property shall be automatically cancelled
and released and Mortgagee shall execute, acknowledge and deliver to Mortgagor
(i) an instrument, in proper form for recording, satisfying or releasing the
lien of this Mortgage and (ii) any other termination statements or instruments
which Mortgagor shall reasonably request to evidence such termination. Upon such
recording, the lien, the estate, right and interest of Mortgagee on, in and to
such portion of the Mortgaged Property shall be cancelled and thereafter be of
no further force and effect.
27.    Security Agreement under Uniform Commercial Code; Fixture Filing. (a) It
is the intention of the parties hereto that this Mortgage shall constitute a
“security agreement” within the meaning of the Code, or if the perfection or
nonperfection or priority of a Lien in any Mortgaged Property is governed by the
Uniform Commercial Code in effect in another jurisdiction, such other Uniform
Commercial Code with respect to any part of the Mortgaged Property which may or
might now or hereafter be deemed to be Personal Property. All of Mortgagor's
right, title and interest in the Personal Property is hereby assigned to
Mortgagee, and Mortgagor hereby grants to Mortgagee a security interest therein,
to secure the payment of

--------------------------------------------------------------------------------

the Obligations. If an Event of Default shall occur and be continuing, then in
addition to having any other right or remedy available at law or in equity,
Mortgagee shall have the remedies of a secured party under the Code, including
without limitation the right to take immediate and exclusive possession of the
Personal Property or any part thereof. The remedies of Mortgagee hereunder are
cumulative and the exercise of any one or more of the remedies provided for
herein or under the Code shall not be construed as a waiver of any of the other
remedies of Mortgagee, including having the Personal Property deemed part of the
realty upon any foreclosure so long as any part of the Obligations remains
unsatisfied. Mortgagor hereby authorizes Mortgagee to cause to be recorded in
the County where the Land is located, as well as the applicable offices of the
applicable jurisdiction, such financing statements and fixture filings as shall
be necessary in order to perfect and preserve the priority of Mortgagee's
security interest in the Personal Property, without execution thereof by
Mortgagor.
(b)    This Mortgage is a fixture filing:


(i)    Name and address        Delta Air Lines, Inc.
of Debtor:            1030 Delta Boulevard
Atlanta, Georgia 30354


(ii)    Type of Organization:        corporation


(iii)    Jurisdiction of Organization:    Delaware


(iv)    Organizational ID No.:    0654427


(v)    Name and Address of        JPMorgan Chase Bank, N.A.
Secured Party:        1111 Fannin, 10th Floor
Houston, Texas 77002


(vi)    Description of the types
(or items) of property
covered by this Financing
Statement:            See pages 2, 3 and 4 hereof


(vii)    Legal Description of the
Land to which the
collateral is attached or
upon which it is or will
be fixtures:            See Schedule A hereto.


Some of the above-described collateral is or is to become fixtures upon the
Land, which is owned, in fee, by Mortgagor, and this Financing Statement is to
be filed in the public real estate records. The above-stated address of Secured
Party is the address from which information concerning the security interest may
be obtained.
28.    Mortgagee's Fees and Expenses; Indemnification. (a) Without duplication
of any fees or expenses provided for under the Credit Agreement and the other
Loan

--------------------------------------------------------------------------------

Documents, Mortgagor agrees to pay to Mortgagee within 30 days of written demand
(including back-up documentation supporting such reimbursement request) the
amount of any and all reasonable out-of-pocket expenses, disbursements and other
reasonable charges of its counsel (including, without limitation, local and
special counsel) and of any experts, agents or appraisers, which Mortgagee may
incur in connection with (i) the administration of this Mortgage, (ii) the
custody or preservation of, or the sale of, collection from or other realization
upon any of the Mortgaged Property, (iii) the exercise, enforcement or
protection of any of the rights of Mortgagee hereunder, or (iv) the failure of
Mortgagor to perform or observe any of the provisions hereof.
(b)    Without duplication of any indemnification obligations provided for under
the Credit Agreement and the other Loan Documents, Mortgagor agrees to indemnify
Mortgagee and the other Secured Parties and their Indemnitees against, and hold
each of them harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable fees and disbursements and other
reasonable charges of counsel, incurred by or asserted against any of them
arising out of, in any way connected with, or as a result of, the execution,
delivery or performance of this Mortgage or any claim, litigation, investigation
or proceeding relating hereto or to the Mortgaged Property, whether or not the
Secured Parties or any of their Indemnitees is a party thereto; provided that
such indemnity shall not, as to Mortgagee, the other Secured Parties or any such
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of Mortgagee, the other Secured
Parties or such Indemnitee.
(c)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby. The provisions of this Section 28 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations or the
occurrence of the Obligations Payment Date or the invalidity or unenforceability
of any term or provision of this Mortgage. All amounts due under this Section 28
shall be payable within 30 days of written demand (including back-up
documentation supporting such reimbursement request) to Mortgagor given in
accordance with Section 16 hereof.
29    Additional Provisions. Notwithstanding anything contained herein to the
contrary:
(a)    Where any provision of this Mortgage is inconsistent with any provision
of Minnesota law regulating the creation or enforcement of a lien or security
interest in real or personal property including, but not by way of limitation,
the Code, as amended, modified and/or replaced from time to time, the provisions
of Minnesota law shall take precedence over the provisions of this Mortgage, but
shall not invalidate or render unenforceable any other provisions of this
Mortgage that can be construed in a manner consistent with Minnesota law. The
words “lien of this Mortgage” or words of similar import shall mean the lien and
security interest created and conveyed by this Mortgage.
(b)    To the extent the laws of the State of Minnesota limit (i) the
availability of the exercise of any of the remedies set forth in this Mortgage,
including without limitation the

--------------------------------------------------------------------------------

remedies involving a power of sale on the part of Mortgagee and/or the Lenders
and the right of Mortgagee and the Lenders to exercise self-help in connection
with the enforcement of the terms of this Mortgage, or (ii) the enforcement of
waivers and indemnities made by Mortgagor, such remedies, waivers, or
indemnities shall be exercisable or enforceable, any provisions in this Mortgage
to the contrary notwithstanding, if, and to the extent, permitted by the laws in
force at the time of the exercise of such remedies or the enforcement of such
waivers or indemnities without regard to the enforceability of such remedies,
waivers or indemnities at the time of the execution and delivery of this
Mortgage.
(c)    Nothing in this Mortgage shall be deemed to be a waiver by Mortgagor of
the time limitations on issuance of process set out in the laws or regulations
of the State of Minnesota.
(d)    To the fullest extent permitted by applicable law, the lien and security
interest of this Mortgage with respect to any future advances, modifications,
extensions, and renewals referred to herein and made from time to time shall
have the same priority to which this Mortgage otherwise would be entitled as of
the date this Mortgage is executed and recorded without regard to the fact that
any such future advance, modification, extension, or renewal may occur after the
Mortgage is executed.
(e)    Even though the lien and security interest of this Mortgage shall be
released from the Mortgaged Property subject to Article I, any of the terms and
provisions of this Mortgage that are expressly intended to survive, shall
nevertheless survive the release or satisfaction of this Mortgage whether
voluntarily granted by Mortgagee or the Lenders, as a result of a judicial or
non-judicial foreclosure of this Mortgagee or in the event a deed in lieu of
foreclosure is granted by Mortgagor to Mortgagee and/or the Lenders.
(f)    Any receiver appointed under this Mortgage shall have all of the usual
powers and duties of receivers pursuant to Minnesota common and statutory law,
including, but not limited to, Minn. Stat. § 576.01, as amended, modified and/or
replaced from time to time.
(g)    It is the intent of the parties to secure payment of the Obligations. The
total amount of the Obligations may decrease or increase from time to time. It
is expressly agreed that the Obligations may from time to time be reduced to a
zero balance without such repayment operating to extinguish or release the lien
and security interest created by this Mortgage. This Mortgage shall remain in
full force and effect as to any subsequent future advances made after the zero
balance without loss of any priority until the Obligations are paid in full and
satisfied and all agreements between Mortgagor and Mortgagee for further
advances have been terminated and this Mortgage released of record.
30.    Compliance with Applicable Law. Anything elsewhere herein contained to
the contrary notwithstanding,
(a)    Non-Agricultural Use. Mortgagor represents and warrants to Mortgagee
that, as of the date of this Mortgage, the Mortgaged Property is not in
agricultural use as defined in Minn. Stat. § 40A.02, subd. 3 and § 583.22, subd.
2, and is not used for agricultural purposes.

--------------------------------------------------------------------------------

(b)    Power to Foreclose. Mortgagor hereby grants and confers upon Mortgagee
the fullest rights and remedies available for foreclosure of this Mortgage by
action or by advertisement pursuant to Minn. Stat. Chapters 580, 581 and 582, as
said statutes may be amended from time to time, and pursuant to other applicable
Minnesota laws and statutes, as amended, governing and authorizing mortgage
foreclosures by action and by advertisement; and the remedies granted Mortgagee
in this Mortgage shall include, without limitation, the power of sale required
to permit, at Mortgagee's option, lawful foreclosure of this Mortgage by
advertisement in accordance with the statutes then made and provided. Nothing
contained herein which may be construed as contrary to said statutes shall
invalidate any other provision hereof.
(c)    Other Statutory Remedies. Mortgagee's rights and remedies hereunder upon
the occurrence of an Event of Default shall include, without limitation, the
fullest range and benefit of the rights and remedies made available to a
mortgagee pursuant to Minn. Stat. § 576.01 and Minn. Stat. § 559.17, as said
statutes may be amended from time to time. Nothing contained herein which may be
construed as contrary to said statutes shall invalidate any other provision
hereof. In the event that Mortgagee elects to exercise its remedies under said
statutes, or any of said remedies, the terms and provisions of said statutes, as
amended, governing the exercise of said remedies shall govern, control and take
precedence over any contrary terms contained in this Mortgage. All rents,
revenues, issues and profits included in the Mortgaged Property and collected by
Mortgagee pursuant hereto shall be applied as required by Minn. Stat. § 576.01,
subd. 2. The exercise by Mortgagee of the statutory remedies referenced in this
paragraph shall not constitute Lender a “mortgagee-in-possession” under
Minnesota law, or give rise to any liability which might otherwise attach to
Mortgagee as a mortgagee-in-possession.
(d)    Interest Limitation. All agreements between Mortgagor and Mortgagee are
expressly limited so that in no event whatsoever shall the amount paid or agreed
to be paid to Mortgagee exceed the highest lawful rate of interest, if any,
permissible under the laws of the State of Minnesota. If, from any circumstances
whatsoever, fulfillment of any provision hereof or in the Loan Documents at the
time performance of such provision shall be due, shall involve the payment of
interest exceeding the highest rate of interest permitted by law which a court
of competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligation to be fulfilled shall be reduced to the highest lawful rate of
interest permissible under the laws of the State of Minnesota; and if for any
reason whatsoever Mortgagee shall ever receive as interest an amount which would
be deemed unlawful such interest shall be applied to the payment of the last
maturing installment or installments of the Obligations (whether or not then due
and payable) and not to the payment of interest.
31.    Subdivision and Zoning. In connection with a potential sale of a portion
of the Land and the Improvements in 2010, Mortgagor (a) obtained approval from
the City of Eagan, Minnesota (the “City”) of a resubdivision of the Land in the
form of a new subdivision plat thereof entitled “LONE OAK 3RD ADDITION,” as
shown on Exhibit A to the Development Agreement (as defined hereafter) (the “New
Plat”); (b) obtained preliminary approval by the City of an unexecuted and
undated draft of a Development Contract by and between the City and NWA Real
Estate Holding Company LLC relating to the Land and the New Plat (the
“Development Agreement”); and (c) began negotiation of an amended or replacement
Planned Development Agreement with the City relating to the zoning status of the

--------------------------------------------------------------------------------

Land (the “New PDA”). Said potential sale was not consummated, and Mortgagor is
evaluating whether it would be more advantageous in negotiating any future sale
of the Improvements, Land, or any portion of the Land to (i) now record the New
Plat, sign the Development Agreement and finalize the New PDA, or (ii) wait
until a buyer has been identified and its specific plans for the Land or portion
thereof are ascertained and then (A) record the New Plat, sign the Development
Agreement and finalize the New PDA, (B) revise the New Plat and the Development
Agreement and finalize the New PDA, (C) have the City approve a different
subdivision plat and/or amendments to or a substitute for the Development
Agreement and finalize the New PDA, or (D) allow the buyer to itself pursue any
resubdivision or rezoning which it may require, as seems most appropriate to
accommodate the buyer's objectives with respect to the Land or portion thereof
at the time. By acceptance of this Mortgage, Mortgagee acknowledges that it has
received a copy of each of the New Plat and the Development Agreement and has
approved the same, and agrees that, if requested to do so in writing by
Mortgagor, it will within a reasonable period of time and in writing, if
appropriate, (1) join in and/or consent to the New Plat and the Development
Agreement, as appropriate, if Mortgagor elects to sign and record the New Plat
and to finalize and sign the Development Agreement; (2) subject to Mortgagee's
approval of the New PDA, consent to and/or join in the New PDA; (3) subject to
Mortgagee's approval of the revisions to the New Plat and Development Agreement,
consent to and/or join in any such revisions to the New Plat and to the
Development Agreement proposed by Mortgagor and approved by the City; (4)
subject to Mortgagee's approval of any different subdivision plat and/or
amendment of or substitute for the Development Agreement, consent to and/or join
in such different subdivision plat and/or such amendment of or substitute for
the Development Agreement; and/or (5) assist and cooperate with Mortgagor as
reasonably requested by Mortgagor to achieve any of the foregoing. Mortgagee's
approval of and cooperation with Mortgagor with respect to the foregoing, in
each case, shall not be unreasonably withheld, conditioned or delayed; provided,
however, that Mortgagee's consent and cooperation are expressly conditioned upon
(I) no personal liability shall accrue to Mortgagee for any covenants or
obligations contained in any documents consented to or joined in by Mortgagee;
and (II) Mortgagor shall reimburse Mortgagee for all reasonable out-of-pocket
costs and expenses (including reasonable attorneys' fees) incurred by Mortgagee
in connection with any such consent and/or joinder requested by Mortgagor.
Notwithstanding the foregoing, in the event of a sale of the Improvements, Land,
or any portion of the Land that results in the remaining Mortgaged Property
after such sale not being accurately described within the Initial Appraisal
Report, within thirty (30) days after such sale, Mortgagor shall deliver to
Mortgagee an Appraisal Report for such remaining Mortgaged Property that is
secured by this Mortgage.
(SIGNATURE PAGE FOLLOWS)
        







--------------------------------------------------------------------------------

S-1
IN WITNESS WHEREOF, the undersigned, by its duly elected officer and pursuant to
proper authority of its board of directors has duly executed, acknowledged and
delivered this instrument as of the date indicated, which instrument is intended
to be effective as of said date.


MORTGAGOR:
DELTA AIR LINES, INC., a Delaware corporation


By:                             
Name:                         
Title:                         


STATE OF _____________    )
) SS.
COUNTY OF ___________    )


The foregoing instrument was acknowledged before me this ____ day of
______________, 2011, by ________________, the ______________ of DELTA AIR
LINES, INC., a corporation organized under the laws of the State of Delaware, on
behalf of said corporation.


______________________________________
Notary Public
My Commission Expires: _________________
[SEAL]





--------------------------------------------------------------------------------



SCHEDULE A
LEGAL DESCRIPTION
[Legal Description Omitted]

--------------------------------------------------------------------------------

Exhibit B





SECURITY AGREEMENT
SECURITY AGREEMENT, dated as of April 20, 2011 (as this agreement may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), by and among DELTA AIR LINES, INC., a Delaware
corporation (the “Borrower”), the direct and indirect domestic subsidiaries of
the Borrower signatory hereto (together with the Borrower, the “Grantors”), and
JPMORGAN CHASE BANK, N.A., acting as administrative agent (together with its
permitted successors in such capacity, the “Administrative Agent”) on behalf of
the Secured Parties (as defined in the Credit Agreement referred to below).
R E C I T A L S
WHEREAS, in connection with the execution and delivery of this Agreement, the
Grantors are entering into a Credit and Guaranty Agreement, dated as of the date
hereof (as such agreement may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the other Grantors party thereto, the other Guarantors party
thereto, the Administrative Agent, the Lenders party thereto and the other
agents and arrangers party thereto; and
WHEREAS, pursuant to the guaranty set forth in Section 9 of the Credit
Agreement, the Guarantors have agreed to guarantee the payment in full of all
the Borrower Obligations (as defined below); and
WHEREAS, it is a condition to the making of Loans and the issuance of Letters of
Credit (each as defined in the Credit Agreement) that the Grantors shall have
granted a security interest in and lien on the Collateral as security for the
Obligations; and
WHEREAS, the parties hereto desire to more fully set forth their respective
rights in connection with such security interest and lien;
NOW, THEREFORE, to secure the prompt and complete payment when due of the
Obligations for the benefit of the Administrative Agent on behalf of the Secured
Parties, for good and valuable consideration, the receipt of which is hereby
acknowledged, each of the Grantors and the Administrative Agent, on behalf of
the Secured Parties (and each of their respective successors or permitted
assigns), hereby agree as follows:
ARTICLE I


DEFINITIONS
SECTION 1.01 Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:

--------------------------------------------------------------------------------

Exhibit B



“Account Debtor” shall mean any Person who is or may become obligated to any
Applicable Grantor under, with respect to, or on account of an Account.
“Accounts” shall mean all of any Applicable Grantor's “accounts” as such term is
defined in Article 9 of the UCC.
“Additional Flight Simulator Equipment” shall mean all of any Applicable
Grantor's cabin trainers and simulator spare parts, in each case, located in
Atlanta, Georgia and associated with the Flight Simulators constituting
Collateral.
“Additional Grantor” shall have the meaning given to that term in Section 7.05
of this Agreement.
“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., as administrative
agent on behalf of the Secured Parties.
“Applicable Grantor” shall mean (a) with respect to Accounts, each of the
Borrower, DAL Global Services, LLC, Regional Elite Airline Services, LLC,
Epsilon Trading, LLC, each Additional Grantor that is designated an “Account
Grantor” on the Joinder pursuant to which it becomes a party hereto and each
Grantor that elects to be added as an “Account Grantor” pursuant to a
Supplement, (b) with respect to Ground Support Equipment, each of the Borrower,
Regional Elite Airline Services, LLC, each Additional Grantor that is designated
a “Ground Support Equipment Grantor” on the Joinder pursuant to which it becomes
a party hereto and each Grantor that elects to be added as a “Ground Support
Equipment Grantor” pursuant to a Supplement, (c) with respect to Tooling, each
of the Borrower, each Additional Grantor that is designated a “Tooling Grantor”
on the Joinder pursuant to which it becomes a party hereto and each Grantor that
elects to be added as a “Tooling Grantor” pursuant to a Supplement, (d) with
respect to Flight Simulators, each of the Borrower, each Additional Grantor that
is designated a “Flight Simulator Grantor” on the Joinder pursuant to which it
becomes a party hereto and each Grantor that elects to be added as a “Flight
Simulator Grantor” pursuant to a Supplement and (e) with respect to Additional
Flight Simulator Equipment, each of the Borrower and each Additional Grantor
that is designated an “Additional FSE Grantor” on the Joinder pursuant to which
it becomes a party hereto and each Grantor that elects to be added as an
“Additional FSE Grantor” pursuant to a Supplement.
“Borrower” shall have the meaning given to that term in the first paragraph of
this Agreement.
“Borrower Obligations” shall mean the “Obligations” as such term is defined in
the Credit Agreement.
“Cargo Receivables Accounts” shall mean any right to payment from any Person
arising from the shipment of freight or cargo.
“Collateral” shall mean, subject to Section 2.03 of this Agreement, (i) all of
any Applicable Grantor's right, title and interest in and to all of the
following: (a) Accounts, (b) Ground Support Equipment, (c) Tooling, (d) Flight
Simulators from time to time reflected on Schedule I hereto (as the same may be
amended or supplemented from time to time in accordance

--------------------------------------------------------------------------------

Exhibit B



with the terms hereof and of the other Loan Documents) and (e) Additional Flight
Simulator Equipment and (ii) all of any Grantor's right, title and interest in
and to all of the following: (a) the deposit accounts from time to time
reflected on Schedule I hereto (as the same may be amended or supplemented from
time to time in accordance with the terms hereof and of the other Loan
Documents) and cash and currency maintained in any such deposit account, (b)
Supporting Obligations, solely to the extent related to Accounts constituting
Collateral of an Applicable Grantor at any time, (c) all books, records, ledger
cards and other similar property at any time evidencing or used in any material
manner in connection with, the Collateral, (d) all repair, maintenance and
inventory records, logs, tags, manuals and all other documents and materials
similar thereto (including, without limitation, any such records (whether on
paper or in an electronic format), logs, manuals, documents and materials that
are computer print-outs) at any time maintained, created or used by the Grantors
with respect to any of the items expressly described as “Collateral” under this
Agreement, (e) all causes of action, claims and Warranty Rights now or hereafter
held by such Grantor in respect of any of the items expressly described as
“Collateral” under this Agreement and (f) to the extent not otherwise included,
all Proceeds of the foregoing, in each case whether now owned or hereafter
acquired and wherever the same may be located; provided, however, that in no
event shall “Collateral” include any Excluded Property.
“Credit Agreement” shall have the meaning given to that term in the first
paragraph of the recitals to this Agreement.
“Deposit Account” shall mean a “deposit account” as such term is defined in
Article 9 of the UCC.
“Equipment” shall mean all of any Grantor's “equipment” as such term is defined
in the UCC.
“Excluded Cargo Receivables Accounts” shall mean any Cargo Receivables Accounts,
solely to the extent such Accounts are either (i) subject to a Lien in favor of
any Person other than the Administrative Agent or any collateral agent or
similar agent in respect of any Refinancing Debt or Junior Secured Debt or (ii)
subject to (and sold or to be sold pursuant to) any receivables securitization
program of the applicable Grantor.
“Excluded Property” shall have the meaning set forth in Section 2.03.
“Excluded Skymiles Receivables Accounts” shall mean any Skymiles Receivables
Accounts, solely to the extent such Accounts are either (i) subject to a Lien in
favor of any Person other than the Administrative Agent or any collateral agent
or similar agent in respect of any Refinancing Debt or Junior Secured Debt or
(ii) subject to (and sold or to be sold pursuant to) any receivables
securitization program of the applicable Grantor.
“Flight Simulators” shall mean all of any Applicable Grantor's “Flight
Simulators” (as defined in the Credit Agreement).
“General Intangibles” shall mean all of any Grantor's “general intangibles” as
such term is defined in Article 9 of the UCC.

--------------------------------------------------------------------------------

Exhibit B



“Grantors” shall have the meaning given to that term in the first paragraph of
this Agreement.
“Ground Support Equipment” shall mean all of any Applicable Grantor's “Ground
Support Equipment” (as defined in the Credit Agreement).
“Guarantor Obligations” shall mean, for each Guarantor, the “Guaranty
Obligations” (as such term is defined in the Credit Agreement) of such
Guarantor.
“Indemnitee” shall mean, with respect to any Person, such Person's Affiliates
and the respective directors, officers, employees, agents and advisors of such
Person and such Affiliates.
“Intellectual Property” shall mean all intellectual property of any Grantor of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, patents, copyrights, licenses, trademarks, trade secrets,
correspondence, confidential or proprietary technical and business information,
know-how, show-how or other data or information, all Software and databases and
all embodiments or fixations thereof and related documentation, and all other
computer materials, created or owned by any Grantor, registrations and
franchises, and all additions and improvements.
“Joinder” shall have the meaning given to that term in Section 7.05 of this
Agreement.
“Lenders” shall have the meaning given to that term in the first paragraph of
the recitals to this Agreement.
“Obligations” shall mean (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each other Grantor, its Guarantor
Obligations.
“Obligations Payment Date” shall mean the date on which (a) the Obligations
(other than contingent obligations not due and payable) have been paid in full
in cash (or cash collateralized or defeased in accordance with the terms of the
Loan Documents), (b) all Commitments have been terminated, and (c) there are no
outstanding Letters of Credit or similar instruments issued and outstanding
(other than such as have been cash collateralized or defeased in accordance with
the terms of the Loan Documents).
“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit A hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Borrower
and each other Grantor party thereto (or, with respect to any other Grantor, by
a Responsible Officer of the Borrower on behalf of such Grantor).
“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC.
“Security Interest” shall have the meaning given to that term in Section 2.01.
“Skymiles Receivables Accounts” shall mean any right to payment arising pursuant
to any purchase agreement governing any purchase of SkyMiles by a participating
non-airline obligor.

--------------------------------------------------------------------------------

Exhibit B



“Software” shall mean any computer program and any supporting information
provided in connection with any transaction relating to any such program.
“Supplement” shall mean a supplement to this Agreement substantially in the form
of Exhibit B hereto, completed and supplemented with the schedules and
attachments contemplated thereby, and duly executed by a Responsible Officer of
the Borrower or any other Grantor, as applicable.
“Supporting Obligations” shall mean all “supporting obligations” as such term is
defined in Article 9 of the UCC.
“Tooling” shall mean all of any Applicable Grantor's “Tooling” (as defined in
the Credit Agreement).
“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time.
“Warranty Rights” shall mean, as to any items expressly described as
“Collateral” under this Agreement, any continuing rights of a Grantor in respect
of any warranty, indemnity or agreement, express or implied, as to title,
materials, workmanship, design or patent infringement or related matters with
respect to such Collateral.
SECTION 1.02. Other Terms. Unless the context otherwise requires, terms used in
this Agreement (whether capitalized or not), other than those set forth in
Section 1.01 hereof or elsewhere in this Agreement, shall have the meanings
given to them in the UCC. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The terms
“knowledge” or “aware” or words of similar import shall mean, when used in
reference to any Grantor, the actual knowledge of any Responsible Officer.
Capitalized terms not defined herein shall have the meanings given to those
terms in the Credit Agreement.
ARTICLE II
SECURITY INTERESTS
SECTION 2.01. Grants of Security Interests. As security for the payment or
performance, as the case may be, in full of its Obligations, each Grantor hereby
grants to the Administrative Agent, its successors and permitted assigns, for
the benefit of the Secured Parties, a security interest in, all of such
Grantor's right, title and interest in, to and under its Collateral
(collectively, the “Security Interest”). Without limiting any of the foregoing,
the Administrative Agent is hereby authorized to file one or more financing
statements (including fixture filings) and continuation statements for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in the Collateral, without the signature of any Grantors, and
naming any Grantor or the Grantors as debtors and the Administrative Agent as
secured party.
SECTION 2.02. No Assumption of Liability. The Security Interest is granted as
security only and shall not subject the Administrative Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.

--------------------------------------------------------------------------------

Exhibit B



SECTION 2.03. Excluded Property. The security interest granted under Section
2.01 shall not attach to (a) the Grantors' right, title or interest in or to any
property or rights in and to which the Administrative Agent has been granted a
perfected security interest pursuant to either (i) the Aircraft Mortgage or (ii)
the SGR Security Agreement, (b) any rights or property acquired under or in
connection with a lease, contract, healthcare insurance receivable, property
rights agreement or license, so long as the grant of a security interest in such
rights or property shall (i) constitute or result in the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) require the consent of a third party or constitute or result in
a breach or termination pursuant to the terms of, or a default under, any lease,
contract, healthcare insurance receivable, property rights agreement or license
(other than to the extent that any restriction on such assignment would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law or principles of equity), provided that the proceeds
therefrom shall not be excluded from the definition of Collateral to the extent
that the assignment of such proceeds is not prohibited, (c) any Ground Support
Equipment or Tooling subject to a Lien granted on or prior to the date such
Ground Support Equipment or Tooling would otherwise constitute Collateral
hereunder (or any refinancing or replacement of such Lien on the same asset), in
each case, securing Indebtedness permitted pursuant to Section 6.03(k)(i) of the
Credit Agreement, (d) Excluded Skymiles Receivables Accounts or Excluded Cargo
Receivables Accounts, (e) any Ground Support Equipment or Tooling financed by or
acquired with the proceeds of ARB Indebtedness to the extent that, on the date
such Ground Support Equipment or Tooling would otherwise constitute Collateral
hereunder, the granting of a security interest in such Ground Support Equipment
or Tooling would constitute a breach or violation of a valid and effective
restriction in favor of a third party or give rise to any valid and effective
indemnification obligations or any valid and effective right to terminate or
commence the exercise of remedies under such restrictions, (f) any assets or
property (x) acquired in connection with acquisitions permitted by the Credit
Agreement that are subject to Liens at the time of such acquisition or (y)
subject to Liens existing on such assets or properties of any Person that
becomes a Grantor after the date hereof prior to the time such Person becomes a
Grantor (or to Liens that are replacements, extensions, or renewals of such
Liens on the same asset), in the case of each of the foregoing sub-clauses (x)
and (y), only for so long as such assets or property remain subject to such
Liens and (g) Escrow Accounts (all of the foregoing, collectively, the “Excluded
Property”).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Grantors jointly and severally represent and warrant to the Administrative
Agent and the Secured Parties that:
SECTION 3.01. Organization. Except as otherwise changed in accordance with the
terms herein, each Grantor's exact legal name is that which is indicated on the
signature pages hereof. Except as otherwise changed in accordance with the terms
herein, each Grantor is organized under the laws of the jurisdiction listed on
Schedule II hereto. Except as otherwise changed in accordance with the terms
herein, Schedule II hereto further accurately sets forth

--------------------------------------------------------------------------------

Exhibit B



each Grantor's organizational identification number (or accurately states that
it has none) and federal taxpayer identification number.
SECTION 3.02. Title and Authority. Each Grantor has good title to the Collateral
with respect to which it has purported to grant the Security Interest hereunder
and has the requisite corporate or limited liability company power and authority
to grant to the Administrative Agent the Security Interest in such Collateral
pursuant hereto and to execute, deliver and perform its obligations in
accordance with the terms of this Agreement.
SECTION 3.03. Filings. The Perfection Certificate has been duly prepared,
completed and executed and the information set forth therein as of the date
hereof is correct and complete in all material respects. Upon the filing of UCC
financing statements naming each Grantor as “debtor” and the Administrative
Agent as “secured party” and containing a description of the Collateral in its
jurisdiction of incorporation or organization as specified in the Perfection
Certificate and payment of the required fees, the Security Interest will
constitute a valid and perfected security interest (subject to Liens permitted
under the Loan Documents) in favor of the Administrative Agent (for the benefit
of the Secured Parties) in all of the Collateral to the extent a security
interest can be perfected by filing under the UCC as in effect in the applicable
jurisdiction from time to time, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is, or will be, necessary
in any such jurisdiction, except as provided under applicable law with respect
to the filing of continuation statements.
SECTION 3.04. Validity of Security Interest. The Security Interest granted by
each Grantor constitutes a legal, valid, binding and enforceable security
interest in all the Collateral of such Grantor securing the payment of its
Obligations (except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditor rights generally or by general principles of equity, whether considered
in a proceeding in equity or at law).
SECTION 3.05. Absence of Other Liens. There are no Liens of any nature
whatsoever on the Collateral other than Permitted Collateral Liens. Except for
filings in respect of Liens which have been satisfied and filings in respect of
Liens that are permitted under Section 6.01 of the Credit Agreement or
dispositions permitted by Section 6.09 of the Credit Agreement, no Grantor has
filed or consented to the filing of (a) any financing statement or analogous
document under the UCC or any other applicable laws covering its Collateral or
(b) any assignment in which such Grantor assigns any of its Collateral or any
security agreement or similar instrument covering any of its Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect.
ARTICLE IV
COVENANTS
SECTION 4.01. Change of Name; Location of Collateral; Records; Place of
Business.

--------------------------------------------------------------------------------

Exhibit B



(a)Each Grantor shall provide the Administrative Agent with at least ten (10)
days prior written notice of any change (i) in its name, (ii) in its
jurisdiction of organization, (iii) in the location of its chief executive
office or (iv) in its federal taxpayer identification number. Upon any change
referred to in the preceding sentence, the Administrative Agent is authorized to
make all filings under the UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have
valid, legal and perfected security interests (subject to Liens permitted by the
Loan Documents) in all the Collateral.
(b)Each Grantor agrees to maintain, at its own cost and expense, such materially
complete and accurate records with respect to the Collateral owned by it as are
consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Grantor is engaged.
SECTION 4.02. Protection of Security. Each Grantor shall, at its own cost and
expense, take commercially reasonable actions necessary or appropriate to defend
title to its Collateral against all Persons and to defend the Security Interest
of the Administrative Agent in such Collateral against any Lien other than a
Permitted Collateral Lien and the priority thereof against any Lien other than a
Specified Permitted Collateral Lien or a Lien securing any Refinancing Debt.
SECTION 4.03. Maintenance of Collateral and Compliance with Laws.
(a)    Except as otherwise expressly permitted by this Agreement or the other
Loan Documents, each Grantor, in its reasonable business judgment, agrees to
keep and maintain all Collateral material to the conduct of its business in good
working order and condition, ordinary wear and tear and damage by casualty and
condemnation excepted, and to make or cause to be made all appropriate repairs,
renewals and replacements thereof (to the extent such Collateral is not surplus,
uneconomical or obsolete), consistent with past practice of such Grantor and as
soon as commercially reasonable after the occurrence of any loss or damage
thereto, which are necessary or reasonably desirable, except where the failure
to keep such Collateral in good working order and condition would not have a
Material Adverse Effect or Collateral Material Adverse Effect.
(b)    Each Grantor shall comply in all material respects with all federal,
state and local laws, rules, regulations and decrees applicable to its
Collateral (except where noncompliance, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect or a
Collateral Material Adverse Effect), provided that a Grantor may contest the
validity or applicability thereof in good faith by proper proceedings so long as
such contest will not have a Material Adverse Effect or Collateral Material
Adverse Effect.
(c)    Until the Obligations Payment Date has occurred, at any time when an
Event of Default has occurred and is continuing: (i) each Grantor will perform
any and all reasonable actions requested in writing by the Administrative Agent
to enforce the Administrative Agent's security interest in its Equipment
constituting Collateral and all of the Administrative Agent's rights hereunder
and (ii) upon the request of the Administrative Agent, if any Equipment
constituting Collateral valued in excess of $25,000,000 is in the possession or
control of any of the Grantors' agents, contractors or processors or any other
third party (other

--------------------------------------------------------------------------------

Exhibit B



than Equipment in transit or in connection with a temporary relocation of such
Equipment for a limited time such that the perfection of the security interests
in such Equipment is not adversely affected thereby), each such Grantor will
notify the Administrative Agent thereof and will notify such agents, contractors
or processors or third party of the Administrative Agent's security interest
therein and use its commercially reasonable efforts to obtain their
acknowledgment thereof and, upon written request, instruct them to hold all such
Equipment constituting Collateral for the Administrative Agent and such
Grantor's account, as their interests may appear, and subject to the
Administrative Agent's instructions.
(d)    Except as otherwise provided in this subsection (d), each Applicable
Grantor shall continue to collect in accordance with its customary practice, at
its own expense, all amounts due or to become due to such Grantor under its
Accounts and, prior to the request of the Administrative Agent upon the
occurrence and continuance of an Event of Default, such Grantor shall have the
right to adjust, settle or compromise the amount or payment of any Account, or
release wholly or partly any Account Debtor or obligor thereof, or allow any
credit or discount thereon, all in accordance with its customary practices. In
connection with such collections, the Grantors may, upon the occurrence and
during the continuation of an Event of Default, take (and at the direction of
the Administrative Agent shall take) such action as the Grantors or the
Administrative Agent may reasonably deem necessary or advisable to enforce
collection of the Accounts; provided, that upon written notice by the
Administrative Agent to any Applicable Grantor, following the occurrence and
during the continuation of an Event of Default, of its intention so to do, the
Administrative Agent shall have the right to notify the Account Debtors or
obligors under any Accounts included in the Collateral of the assignment of such
Accounts to the Administrative Agent and to direct such Account Debtors or
obligors to make payment of all amounts due or to become due to such Applicable
Grantor thereunder directly to the Administrative Agent and, upon such
notification and at the expense of such Grantor, to enforce collection of any
such Accounts, and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done until such Event of Default is cured or waived. After receipt by such
Applicable Grantor of the notice referred to in the proviso to the preceding
sentence, and unless and until such notice is rescinded by the Administrative
Agent by written notice to such Applicable Grantor (provided, that the
Administrative Agent agrees to promptly rescind such notice upon the cure or
waiver of such Event of Default), (i) all amounts and proceeds (including
instruments) received by such Applicable Grantor in respect of such Accounts
shall be received in trust for the benefit of the Administrative Agent
hereunder, shall be segregated from other funds of such Applicable Grantor and
shall be promptly paid over to the Administrative Agent in the same form as so
received (with any necessary endorsement) to be held as cash collateral and
either (A) promptly released to such Applicable Grantors if such Event of
Default shall have been cured or waived or (B) if such Event of Default shall be
continuing, applied as provided in Section 6.02 hereof, and (ii) the Applicable
Grantors shall not adjust, settle or compromise the amount or payment of any
such Account, or release wholly or partly any account debtor or obligor thereof,
or allow any credit or discount thereon.
SECTION 4.04. Additional Deliveries and Further Assurances.

--------------------------------------------------------------------------------

Exhibit B



(a)    Prior to or contemporaneously with the execution of this Agreement, the
Grantors shall cause to be delivered to the Administrative Agent the Perfection
Certificate, duly completed and executed.
(b)    Each Grantor agrees, at its own expense, to the extent otherwise
contemplated by the provisions hereof, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Administrative Agent may from time to time reasonably
request to further assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby; provided that (x) in no event shall
any Grantor be required to take any action in any foreign jurisdiction to the
extent such action is not required in order to perfect such Security Interest
under U.S. law as a matter of U.S. law and (y) in no event shall any Grantor be
required pursuant to this Section 4.04(b) to enter into any Account Control
Agreement (except, for the avoidance of doubt, with respect to the deposit
accounts from time to time set forth on Schedule I hereto). Each Grantor agrees
that it will use reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct in all material respects with respect to such Collateral within 30 days
after the date it has been notified by the Administrative Agent of the specific
identification of such Collateral.
(c)    The Borrower agrees that it will deliver to the Administrative Agent an
updated Perfection Certificate which shall be true and correct in all material
respects with respect to each Additional Grantor which becomes a party hereto
pursuant to Section 7.05 of this Agreement concurrently with the delivery of any
Joinder pursuant to Section 7.05 of this Agreement (it being understood that any
Perfection Certificate delivered pursuant to this clause (c) shall include only
the pertinent information for the Additional Grantor being joined as a party
hereto pursuant to such Joinder).
(d)    In the event that the Borrower or any other Grantor wishes to cause to
become Collateral additional properties or assets of a type otherwise subject to
this Agreement to become Collateral, it shall execute and deliver a Supplement
with respect to such properties or assets. Upon the execution and delivery of
any such Supplement and the taking of any other action required by Section
5.14(b) of the Credit Agreement with respect thereto, the properties or assets
subject thereto shall constitute Collateral for all purposes under this
Agreement.
SECTION 4.05. Verification. The Administrative Agent and such Persons as the
Administrative Agent may reasonably designate shall have the right, at the
Grantors' own cost and expense, following the occurrence and during the
continuance of an Event of Default, to contact Account Debtors with respect to
any Accounts included in the Collateral for the purpose of verifying such
Accounts.
SECTION 4.06. Continuing Obligations of the Grantors. Each Grantor shall remain
liable to observe and perform all the conditions and obligations to be observed
and performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof.
SECTION 4.07. Use and Disposition of Collateral. None of the Grantors shall make
or permit to be made any assignment, pledge or hypothecation of the Collateral
or shall grant any

--------------------------------------------------------------------------------

Exhibit B



other Lien in respect of the Collateral, except as expressly permitted by the
Loan Documents. None of the Grantors shall make or permit to be made any
transfer of the Collateral owned by it, except to the extent permitted by the
terms of the Credit Agreement.
SECTION 4.08. Insurance. Each of the Grantors will keep its insurable properties
insured as required by the terms of the Credit Agreement. In the event that any
Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required by the Loan Documents in respect of Collateral or
to pay any premium in whole or part relating thereto, the Administrative Agent
may, without waiving or releasing any obligation or liability of the Grantors
hereunder or any Event of Default, in its sole discretion with prior notice to
the applicable Grantor, obtain and maintain such policies of insurance and pay
such premium and take any other actions with respect thereto as the
Administrative Agent deems advisable. All sums disbursed by the Administrative
Agent in connection with this Section 4.08, including reasonable attorneys'
fees, court costs, reasonable out-of-pocket expenses and other charges relating
thereto shall be payable, within 30 days of written demand, by the Grantors to
the Administrative Agent and shall be additional Obligations secured hereby.
ARTICLE V
POWER OF ATTORNEY
Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor's true and lawful agent and attorney-in-fact (which
appointment shall be irrevocable and coupled with an interest subject to the
terms of this Agreement), and in such capacity the Administrative Agent shall
have the right, with power of substitution for each Grantor and in each
Grantor's name or otherwise, for the use and benefit of the Administrative Agent
and the other Secured Parties, upon the occurrence and during the continuance of
an Event of Default, to take any action and to execute any instrument the
Administrative Agent may reasonably deem advisable to accomplish the purposes of
this Agreement, including, without limitation, (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral or any part thereof; (b)
to demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts included in the Collateral to any Account Debtor; (e)
to commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction, or to take any other action which
the Administrative Agent may reasonably deem necessary to collect or otherwise
realize on all or any of the Collateral or to enforce any rights in respect of
any Collateral; (f) to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to all or any of the Collateral; (g) to
notify, or to require any Grantor to notify, Account Debtors in respect of
Accounts included in the Collateral to make payment directly to the
Administrative Agent; (h) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
subject to applicable law; (i) to obtain and adjust insurance required pursuant
to Section 4.08; and (j) to do all other acts and things reasonably necessary to
carry out the purposes of this Agreement, as fully and completely as though the
Administrative Agent were the absolute owner of the Collateral for all purposes;
provided, however, that nothing

--------------------------------------------------------------------------------

Exhibit B



herein contained shall be construed as requiring or obligating the
Administrative Agent or any other Secured Party to make any commitment or to
make any inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent or any other Secured Party, or to present or file any claim
or notice, or to take any action with respect to the Collateral or any part
thereof or the monies due or to become due in respect thereof or any property
covered thereby, and no action taken or omitted to be taken by the
Administrative Agent or any other Secured Party with respect to the Collateral
or any part thereof shall give rise to any defense, counterclaim or offset in
favor of any Grantor or to any claim or action against the Administrative Agent
or any other Secured Party except to the extent arising from the bad faith,
gross negligence or willful misconduct of such Person. The provisions of this
Article shall in no event relieve any Grantor of any of its obligations
hereunder or under any other Loan Document with respect to the Collateral or any
part thereof or impose any obligation on the Administrative Agent or any Secured
Party to proceed in any particular manner with respect to the Collateral or any
part thereof, or in any way limit the exercise by the Administrative Agent or
any other Secured Party of any other or further right which they may have on the
date of this Agreement or hereafter, whether hereunder, under any other Loan
Document, by law or otherwise.
ARTICLE VI
REMEDIES
SECTION 6.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right to take any or all of the following actions at the same or different
times: (a) require each Grantor to, and each Grantor hereby agrees that it will
at its expense and upon written request of the Administrative Agent forthwith,
assemble all or part of its Collateral as directed by the Administrative Agent
and make it available to the Administrative Agent at a place to be designated by
the Administrative Agent which is reasonably convenient to both parties; (b)
without assuming any obligations or liability thereunder, enforce (it being
understood that the Administrative Agent shall have the exclusive right to so
enforce) all rights and remedies of the Grantors against any licensee or
sublicensee in, to and under any license agreements with respect to the
Collateral, and take or refrain from taking any action under any thereof, and
each of the Grantors hereby releases the Administrative Agent from, and agrees
to hold the Administrative Agent free and harmless from and against any claims
arising out of, any action taken or omitted to be taken with respect to any such
license agreement except claims involving gross negligence, willful misconduct
or bad faith of the Administrative Agent as determined by a court of competent
jurisdiction; and (c) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Collateral and,
without liability for trespass, to enter any premises owned by a Grantor or any
Subsidiary of any Grantor where the Collateral may be located for the purpose of
taking possession of or removing the Collateral and, generally, to exercise any
and all rights afforded to a secured party under the UCC or other applicable
law.
Without limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of its
Collateral, at public or private sale or at any broker's board, on any
securities exchange or in the over-the-counter market, for cash, upon credit or
for future delivery as the Administrative Agent shall deem appropriate. The

--------------------------------------------------------------------------------

Exhibit B



Administrative Agent shall be authorized at any such sale to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Administrative Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the fullest extent permitted by law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.
Each Grantor agrees that, to the extent notice of any such sale shall be
required by law, at least ten (10) business days' notice to the applicable
Grantor of the Administrative Agent's intention to make any sale of Collateral
shall constitute reasonable notification. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker's board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Administrative Agent may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Administrative Agent may, in its sole and absolute discretion,
determine. The Administrative Agent shall not be obligated to make any sale of
any Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Administrative
Agent may, without notice or publication (except that each Grantor shall receive
any notice required pursuant to the first sentence of this paragraph), adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by law, private) sale
made pursuant to this Section, any Lender may bid for or purchase, free from any
right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the fullest extent
permitted by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any Obligation then due and payable to
such Lender from any Grantor as a credit against the purchase price, and such
Lender may, upon compliance with the terms of sale, hold, retain and dispose of
such property without further accountability to any Grantor therefor. For
purposes hereof a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Administrative Agent shall be
free to carry out such sale pursuant to such agreement and no Grantor shall be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such an agreement, all Events of Default shall have been remedied and the
Obligations Payment Date shall have occurred. As an alternative to exercising
the power of sale herein conferred upon it, the Administrative Agent may proceed
by a suit or suits at law or in equity to foreclose on this Agreement and to
sell the Collateral or any portion thereof pursuant to

--------------------------------------------------------------------------------

Exhibit B



a judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.
SECTION 6.02. Application of Proceeds. Upon an Event of Default, each Grantor
further agrees that the Administrative Agent may apply any proceeds from the
disposition of any of its Collateral in accordance with Section 2.17(b) of the
Credit Agreement. Each Grantor shall remain liable for any deficiency if the
proceeds of any such disposition are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any Secured Party to collect such deficiency.
SECTION 6.03. Grant of License to Use Intellectual Property. Solely to the
extent necessary to enable the Administrative Agent to exercise rights and
remedies with respect to the Collateral under this Article during the
continuation of an Event of Default (and to the extent the Administrative Agent
shall otherwise be lawfully entitled to exercise such rights and remedies), each
Grantor hereby grants to the Administrative Agent an irrevocable, non-exclusive
license (exercisable without payment of royalty or other compensation to the
Grantors) to use any of the Intellectual Property now owned or hereafter
acquired by any Grantor, subject to applicable law, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof.
ARTICLE VII
MISCELLANEOUS
SECTION 7.01. Notices. If any notification of intended disposition of any of the
Collateral or of any other act by the Administrative Agent is required by law
and a specific time period is not stated therein or herein, such notification
given at least ten (10) days before such disposition or act shall be deemed
reasonably and properly given. Notices and other communications provided for
herein shall be in the manner and at the addresses set forth in, and otherwise
in accordance with, Section 10.01 of the Credit Agreement.
SECTION 7.02. Security Interests Absolute. All rights of the Administrative
Agent hereunder, the Security Interest and all obligations of the Grantors
hereunder shall, to the fullest extent permitted by applicable law, be absolute
and unconditional irrespective of (a) any lack of validity or enforceability of
any Loan Document, any agreement with respect to any of the Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Obligations, or any other amendment to or waiver of or any consent to any
departure from any Loan Document, or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other Collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement (other
than that the Obligations Payment Date shall have occurred).

--------------------------------------------------------------------------------

Exhibit B



SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by any Grantor herein and in any certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Administrative
Agent and shall continue in full force and effect until this Agreement shall
terminate.
SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Grantor when a counterpart hereof executed on behalf of such
Grantor shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon such Grantor and the Administrative Agent and
their respective successors and permitted assigns, and shall inure to the
benefit of such Grantor, the Administrative Agent and the other Secured Parties
and their respective successors and permitted assigns, except that, except as
otherwise permitted in the Credit Agreement, no Grantor shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in its Collateral (and any such assignment or transfer shall be void). This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, restated, amended and restated, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.
SECTION 7.05. Additional Grantors. Each Grantor acknowledges that, pursuant to
Section 5.14 of the Credit Agreement, the Borrower may elect to cause additional
Subsidiaries to become a party hereto as an additional Grantor (each such
Person, an “Additional Grantor”) by executing an Instrument of Assumption and
Joinder (a “Joinder”) substantially in the form of Exhibit E to the Credit
Agreement. Upon delivery of any such Joinder to the Administrative Agent, notice
of which is hereby waived by the Grantors, each such Additional Grantor shall be
deemed a Grantor hereunder and shall be as fully a party hereto as if such
Additional Grantor were an original signatory hereto. Each Grantor expressly
agrees that its obligations arising hereunder shall not be discharged,
diminished or otherwise affected (a) by the addition or release of any other
Grantor hereunder, (b) any failure by the Borrower or any other Grantor to cause
any Subsidiary of the Borrower to become an Additional Grantor or a Grantor
hereunder or (c) by reason of the Administrative Agent's or any of the other
Secured Parties' actions in effecting, or failure to effect, any such Joinder,
or in releasing any Grantor hereunder, in each case without the necessity of
giving notice to or obtaining the consent of any other Grantor. This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.
SECTION 7.06. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
SECTION 7.07. Administrative Agent's Fees and Expenses; Indemnification.
(a)    Without duplication of any fees or expenses provided for under the Credit
Agreement and the other Loan Documents, each Grantor jointly and severally
agrees to pay to

--------------------------------------------------------------------------------

Exhibit B



the Administrative Agent within 30 days of written demand (including back-up
documentation supporting such reimbursement request) the amount of any and all
reasonable out-of-pocket expenses, disbursements and other reasonable charges of
its counsel (including, without limitation, local and special counsel) and of
any experts, agents or appraisers, which the Administrative Agent may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from or other realization upon any
of the Collateral, (iii) the exercise, enforcement or protection of any of the
rights of the Administrative Agent hereunder, or (iv) the failure of any Grantor
to perform or observe any of the provisions hereof.
(b)    Without duplication of any indemnification obligations provided for under
the Credit Agreement and the other Loan Documents, each Grantor jointly and
severally agrees to indemnify the Administrative Agent and the other Secured
Parties and their Indemnitees against, and hold each of them harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable fees and disbursements and other reasonable charges of counsel,
incurred by or asserted against any of them arising out of, in any way connected
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating hereto
or to the Collateral, whether or not the Secured Parties or any of their
Indemnitees is a party thereto; provided that such indemnity shall not, as to
the Administrative Agent, the other Secured Parties or any such Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the bad faith, gross negligence
or willful misconduct of the Administrative Agent, such Secured Party or such
Indemnitee, as applicable.
(c)    Except as otherwise provided in Section 7.15, any such amounts payable as
provided hereunder shall be additional Obligations secured hereby. The
provisions of this Section 7.07 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of any of the Loans, the expiration or termination of the Letters
of Credit and the Commitments, the termination of this Agreement or the
invalidity or unenforceability of any term or provision of this Agreement. All
amounts due under this Section 7.07 shall be payable within 30 days of written
demand (including back-up documentation supporting such reimbursement request)
to the Grantor given in accordance with Section 7.01 hereof.
SECTION 7.08. Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York without
reference to conflict of laws principles.
SECTION 7.09. Waivers; Amendment.
(a)    No failure or delay of the Administrative Agent in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent hereunder are cumulative and are not
exclusive of any rights or remedies that it would otherwise have. No waiver of
any provisions of

--------------------------------------------------------------------------------

Exhibit B



this Agreement or any other Loan Documents or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No notice to or demand on any Grantor in any case shall entitle such
Grantor or any other Grantor to any other or further notice or demand in similar
or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing complying
(other than in the case of any Supplement or Joinder hereto) with Section 10.08
of the Credit Agreement.
SECTION 7.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.
SECTION 7.11. Independent Effectiveness; Severability. In the event any one or
more of the provisions contained in this Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).
SECTION 7.12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one instrument, and shall become effective
as provided in Section 7.04 hereof. Delivery of an executed signature page to
this Agreement by telecopy or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart hereof.
SECTION 7.13. Headings. Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.
SECTION 7.14. Jurisdiction; Consent to Service of Process. EACH PARTY HERETO
HEREBY IRREVOCABLY SUBMITS ITSELF TO THE EXCLUSIVE JURISDICTION OF THE STATE
COURTS OF THE STATE OF NEW YORK IN NEW YORK COUNTY AND TO THE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON
THIS SECURITY AGREEMENT OR THE SUBJECT MATTER HEREOF BROUGHT BY THE BORROWER,

--------------------------------------------------------------------------------

Exhibit B



ANY OTHER GRANTOR, ANY SECURED PARTY OR ANY OF THEIR SUCCESSORS OR PERMITTED
ASSIGNS. EACH PARTY HERETO, TO THE EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE,
IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT SUBJECT
PERSONALLY TO THE JURISDICTION OF THE ABOVE‑NAMED COURTS, THAT ITS PROPERTY IS
EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER OR THAT THIS SECURITY AGREEMENT OR THE SUBJECT
MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT. EACH PARTY HEREBY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES TO SECTION
7.01 HEREOF.
SECTION 7.15. Termination.
(a)    This Agreement and the Security Interest shall terminate when the
Obligations Payment Date shall have occurred. Upon termination of this Agreement
or the Security Interest in any Collateral, the Administrative Agent shall
promptly execute and deliver to the Grantors, at the Grantors' expense, all
appropriate UCC termination statements and similar documents which the Grantors
shall reasonably request to evidence such termination. Any execution and
delivery of termination statements or documents pursuant to this Section 7.15
shall be without recourse to or warranty by the Administrative Agent.
(b)    Upon (i) any sale or other transfer by any Grantor of any Collateral that
is permitted under the Credit Agreement to any person that is not a Grantor,
(ii) the permitted release of the security interest granted hereby in any
Collateral pursuant to Section 6.06(c) of the Credit Agreement (and in
accordance with the requirements set forth in such Section 6.06(c)) or (iii) the
effectiveness of any written consent by the Administrative Agent or the
requisite Lenders as provided under the Credit Agreement, to the release of the
security interest granted hereby in any or all of the Collateral, the security
in such Collateral (and (except in the case of clause (i) above to the extent
the Borrower is not in pro forma compliance with Section 6.06(a) of the Credit
Agreement after giving effect to such sale or transfer) the Proceeds thereof)
shall be automatically released.
(c)    In the event that the Security Interest granted hereunder in all of the
Collateral of any Grantor shall have been released as permitted by and in
accordance with the terms of this Agreement and the Credit Agreement, upon the
request of the Borrower, such Grantor shall be released as a Grantor hereunder.
(d)    In connection with any release of any Collateral of a Grantor or of any
Grantor pursuant to Section 7.15(b) or Section 7.15(c), respectively, the
Administrative Agent will execute and deliver to such Grantor, at such Grantor's
sole expense, all documents that such Grantor shall reasonably request to
evidence such release. Any execution and delivery of termination statements or
documents pursuant to this Section 7.15(d) shall be without recourse to or
warranty by the Administrative Agent and the Administrative Agent shall have no
liability whatsoever to any Secured Party as a result of any release of
Collateral by it as permitted by this Section 7.15.

--------------------------------------------------------------------------------

Exhibit B



SECTION 7.16. Intercreditor Agreement. Notwithstanding anything to the contrary
contained in this Agreement, if at any time the Administrative Agent shall enter
into any Intercreditor Agreement and such Intercreditor Agreement shall remain
outstanding, the rights granted to the Secured Parties hereunder, the lien and
security interest granted to the Administrative Agent pursuant to this Agreement
and the exercise of any right or remedy by the Administrative Agent hereunder
shall be subject to the terms and conditions of such Intercreditor Agreement. In
the event of any conflict between the terms of this Agreement and such
Intercreditor Agreement, the terms of such Intercreditor Agreement shall govern
and control with respect to any such right or remedy, and no such right, power
or remedy granted to the Administrative Agent hereunder shall be exercised by
the Administrative Agent, and no direction shall be given by the Administrative
Agent, in contravention of such Intercreditor Agreement.


[Remainder of page intentionally left blank]


    

        




    

--------------------------------------------------------------------------------

Exhibit B



IN WITNESS WHEREOF, each of the Grantors has caused this Agreement to be duly
executed by its officer thereunto duly authorized as of the date and year first
above written.




DELTA AIR LINES, INC.
By:
 
 
Name:
Title:

DAL GLOBAL SERVICES, LLC
By:
 
 
Name:
Title:

EPSILON TRADING, LLC


By:
 
 
Name:
Title:

REGIONAL ELITE AIRLINES SERVICES, LLC
By:
 
 
Name:
Title:








--------------------------------------------------------------------------------

Exhibit B



Accepted and Agreed to:
JPMORGAN CHASE BANK, N.A. as Administrative Agent
By:
 
 
Name:
Title:

        

--------------------------------------------------------------------------------

Exhibit B



EXHIBIT A TO
SECURITY AGREEMENT


DELTA AIR LINES, INC.


Perfection Certificate




Reference is made to that certain Credit and Guaranty Agreement, dated as of
April 20, 2011 (as such agreement may be amended, restated, amended and
restated, supplemented, extended or otherwise modified from time to time, the
“Credit Agreement”), among Delta Air Lines, Inc. (the “Borrower”), the direct
and indirect domestic subsidiaries of the Borrower signatory thereto (together
with the Borrower, the “Guarantors”), JPMorgan Chase Bank, N.A., as
administrative agent (together with its permitted successors in such capacity,
the “Administrative Agent”) for the several banks and other financial
institutions and entities party thereto (the “Lenders”), the Lenders and the
other agents and arrangers party thereto. Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Security Agreement,
dated as of April 20, 2011, among the Borrower, the Guarantors from time to time
party thereto (together with the Borrower, collectively, the “Grantors”) and the
Administrative Agent. I, solely in my capacity as _________ of the Borrower, do
hereby certify on behalf of the Borrower and each of the Grantors that as of the
date hereof:


1.
Names.

a)
The exact corporate name of each Grantor, as such name appears in its respective
certificate of incorporation or certificate of formation, as applicable, and the
jurisdiction in which it was organized, are as follows:



b)
Set forth below is each other corporate name each Grantor has had in the past
five years, together with the date of the relevant change:



c)
Except as set forth in Schedule 1 hereto, no Grantor has changed its identity or
corporate structure in any way within the past five years. Changes in identity
or corporate structure include mergers, consolidations and acquisitions, as well
as any change in the form, nature or jurisdiction of corporate organization. If
any such change has occurred, include in Schedule 1 the information required by
Section 1 and 2 of this certificate for each acquiree or constituent party to a
merger or consolidation.






--------------------------------------------------------------------------------

Exhibit B





d)
The following is a list of all names (including trade names or similar
appellations) used by each Grantor or its divisions or other business units in
connection with the conduct of its business or the ownership of its properties
at any time during the past five years:



e)
Set forth below is the Federal Taxpayer Identification Number and Organization
Identification Number of each Grantor:



f)
Each Grantor is a [limited liability company/corporation] as set forth below.



2.
Current Locations.

a)
The current mailing address of the chief executive office of each Grantor is
______________________.



3.
Real Estate Mortgage Filings. Attached hereto as Schedule 2 is a schedule
setting forth, with respect to each Mortgaged Real Property (as defined in the
Credit Agreement), (a) the exact corporate name of the Person that owns such
property as such name appears in its certificate of incorporation or other
organization document, if applicable, and (b) if different from the name
identified pursuant to clause (a), the exact name of the current record owner of
such property reflected in the records of the filing office in which a Real
Estate Mortgage (as defined in the Credit Agreement) with respect to such
property must be filed or recorded in order for the Administrative Agent to
obtain a perfected security interest therein.



4.
Schedule of Filings. To the extent any of the Collateral is comprised of
fixtures, Schedule 3 attached hereto sets forth each filing office in which a
UCC filing has been made to perfect a security interest in such Collateral.



5.
Deposit Accounts. Attached hereto as Schedule 4 is a true and correct list of
the Deposit Accounts constituting Collateral maintained by each Grantor,
including the name and address of the depositary institution, the type of
account, and the account number.

--------------------------------------------------------------------------------

Exhibit B



6.
Aircraft Mortgage Filings. Attached hereto as Schedule 5 is a schedule setting
forth, with respect to each item of Mortgaged Collateral (as defined in the
Credit Agreement), (a) the exact corporate name of the Person that owns such
property as such name appears in its certificate of incorporation or other
organization document, if applicable, and (b) if different from the name
identified pursuant to clause (a), the exact name of the current record owner of
such property reflected in the records of any filing office in which an Aircraft
Mortgage and Mortgage Supplement (each as defined in the Credit Agreement) with
respect to such property must be filed or recorded in order for the
Administrative Agent to obtain a perfected security interest therein.



7.
Slots, Gates and Routes. Schedules 3.10, 3.11 and 3.12 of the Credit Agreement
and Schedules I, II and III to the SGR Security Agreement, in each case
incorporated herein by reference, set forth all of each Grantor's Primary FAA
Slots other than the Specified Primary FAA Slots, Primary Foreign Slots and
Primary Routes.




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Perfection
Certificate on this [ ] day of April, 2011.




DELTA AIR LINES, INC.
By:
 
 
Name:
Title:

DAL GLOBAL SERVICES, LLC
By:
 
 
Name:
Title:

EPSILON TRADING, LLC


By:
 
 
Name:
Title:

REGIONAL ELITE AIRLINES SERVICES, LLC
By:
 
 
Name:
Title:






--------------------------------------------------------------------------------

SCHEDULE 1 TO
SECURITY AGREEMENT




A. Flight Simulators owned by Delta Air Lines, Inc.


B. Cash and currency accounts of Delta Air Lines, Inc.











--------------------------------------------------------------------------------

SCHEDULE 2


ORGANIZATION









--------------------------------------------------------------------------------

SCHEDULE 3








        









--------------------------------------------------------------------------------

SCHEDULE 4

--------------------------------------------------------------------------------

EXHIBIT B TO
SECURITY AGREEMENT
FORM OF SUPPLEMENT TO
SECURITY AGREEMENT
This SUPPLEMENT TO SECURITY AGREEMENT (this “Supplement”) is executed as of
[______________________] by [____________________________________________] (the
“Existing Grantor”) with reference to (i) that certain Credit and Guaranty
Agreement dated as of April 20, 2011 (as the same may be amended, restated,
amended and restated, supplemented, extended or otherwise modified from time to
time, the “Credit Agreement”), among DELTA AIR LINES, INC. (the “Borrower”), the
direct and indirect domestic subsidiaries of the Borrower from time to time
party thereto, (each a “Guarantor” and collectively, the “Guarantors”), the
several banks and other financial institutions or entities from time to time
party thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (the “Administrative Agent”), and the other agents and
arrangers party thereto and (ii) that certain Security Agreement dated as of
April 20, 2011 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
among the Borrower, the direct and indirect domestic subsidiaries of the
Borrower signatory thereto (collectively with the Borrower, the “Grantors”) and
the Administrative Agent. Capitalized terms used but not otherwise defined
herein shall have the meanings given to such terms in the Security Agreement or
the Credit Agreement, as applicable.
WHEREAS, Schedule I to the Security Agreement does not reflect certain
Additional Collateral which the Existing Grantor desires to add as Collateral
and in which the Existing Grantor desires to grant a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties);
WHEREAS, the Existing Grantor wishes to be added as [an Account Grantor] [a
Ground Support Equipment Grantor] [a Tooling Grantor] [a Flight Simulator
Grantor] and grant a Lien in favor of the Administrative Agent (for the benefit
of the Secured Parties) in its [Accounts] [Ground Support Equipment] [Tooling]
[Flight Simulators set forth on Schedule A];
NOW THEREFORE,
[The Existing Grantor hereby expressly confirms that by its execution of this
Supplement, it [shall be deemed to be [an Account Grantor] [a Ground Support
Equipment Grantor] [a Tooling Grantor] [a Flight Simulator Grantor] and confirms
that it has assumed, and hereby agrees to perform and observe, each and every
one of the covenants, rights, promises, agreements, terms, conditions,
obligations, appointments, duties and liabilities of [an Account Grantor] [a
Ground Support Equipment Grantor] [a Tooling Grantor] [a Flight Simulator
Grantor] under and in respect of the Security Agreement, and that by its
execution of this Supplement it hereby grants to the Administrative Agent (for
the benefit of the Secured Parties), as security for its Obligations (as defined
in the Security Agreement), a continuing security interest in its [Accounts]
[Ground Support Equipment] [Tooling] [Flight Simulators set forth on

--------------------------------------------------------------------------------

Schedule A] as Additional Collateral. By virtue of the foregoing, the Existing
Grantor hereby accepts and assumes any liability of [an Account Grantor] [a
Ground Support Equipment Grantor] [a Tooling Grantor] [a Flight Simulator
Grantor] related to each agreement or obligation made by [an Account Grantor] [a
Ground Support Equipment Grantor] [a Tooling Grantor] [a Flight Simulator
Grantor] in the Security Agreement and hereby expressly affirms each of such
covenants and obligations.]
To secure the prompt and complete payment when due of its Obligations (as
defined in the Security Agreement), the Existing Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in and to all of the Existing Grantor's right, title and interest in
and to the Additional Collateral reflected on Schedule A hereto (the “New
Scheduled Collateral” [and, together with the [Accounts] [Ground Support
Equipment] [Tooling] [Flight Simulators] referred to in the immediately
preceding paragraph,] the “New Collateral”).
The Security Agreement is hereby supplemented, effective as of the date hereof,
by amending Schedule I thereof to incorporate the New Scheduled Collateral.
The Existing Grantor hereby represents and warrants that the New Collateral is
not subject to any Liens other than Permitted Collateral Liens, if any.
Except as expressly supplemented hereby, the Security Agreement shall continue
in full force and effect in accordance with the provisions thereof on the date
hereof. As used in the Security Agreement, the terms “Agreement”, “this
Agreement”, “this Security Agreement”, “herein”, “hereafter”, “hereto”, “hereof'
and words of similar import, shall, unless the context otherwise requires, mean
the Security Agreement as supplemented by this Supplement.
This Supplement shall be construed as supplemental to the Security Agreement and
shall form a part thereof, and the Security Agreement and all documents
contemplated thereby and any previously executed Supplements thereto, are each
hereby incorporated by reference herein and confirmed and ratified by each of
the Grantors.
The execution of this Supplement, and the addition or substitution of Collateral
as set forth herein are not intended by the parties to derogate from, or
extinguish, any of the rights or remedies of the Administrative Agent under (i)
the Security Agreement and/or any agreement, amendment or supplement thereto or
any other instrument executed by the Grantors or (ii) any financing statement,
continuation statement, deed or charge or other instrument executed by the
Grantors and heretofore filed in any state or county in the United States of
America or elsewhere.
THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICT
OF LAWS PRINCIPLES.
This Supplement may be executed in any number of counterparts, each of which
when so executed and delivered shall constitute an original for all purposes,
but all such counterparts taken together shall constitute but one and the same
instrument. Any signature delivered by a party by facsimile or .pdf electronic
transmission shall be-deemed to be an original signature hereto.

--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Supplement to be executed
and delivered by its duly authorized officer as of the date first above written.
[NAME OF EXISTING GRANTOR]




By:                             
Name:
Title:


Agreed to and Accepted By:




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By                         
Name:
Title:


 

--------------------------------------------------------------------------------

SCHEDULE A TO
EXHIBIT B
[Describe with specificity the Collateral (as defined in the Security Agreement)
being added as Additional Collateral.]



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

Exhibit C
SLOT, GATE AND ROUTE SECURITY AND PLEDGE AGREEMENT
from
DELTA AIR LINES, INC.,
and
THE SUBSIDIARIES OF THE BORROWER NAMED HEREIN,
to
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


__________________________________
Dated as of April 20, 2011
__________________________________



--------------------------------------------------------------------------------

Table of Contents


Section 1.    PLEDGE    
Section 2.    SECURITY FOR Obligations    
Section 3.    No Release    
Section 4.    Representations, Warranties and Covenants    
Section 5.    Supplements, Further Assurances    
Section 6.    Provisions Concerning Pledged Collateral.    
Section 7.    Administrative Agent Appointed Attorney-in-Fact    
Section 8.    Administrative Agent May Perform    
Section 9.    The Administrative Agent.    
Section 10.    Events of Default, Remedies.    
Section 11.    Application of Proceeds.    
Section 12.    No Waiver; Discontinuance of Proceeding.    
Section 13.    ADMINISTRATIVE AGENT'S FEES AND EXPENSES; Indemnification.
Section 14.    Amendments, etc.    
Section 15.    Termination; Release.    
Section 16.    Definitions.    
Section 17.    Notices    
Section 18.    Continuing Security Interest; Transfer of OBLIGATIONS    
Section 19.    Governing Law    
Section 20.    Consent to Jurisdiction and Service of Process    
Section 21.    Security Interest Absolute    
Section 22.    Severability of Provisions    
Section 23.    Headings    
Section 24.    Execution in Counterparts    
Section 25.    Successors and Assigns    
Section 26.    LIMITATION BY LAW; Limited Obligations    
Section 27.    Intercreditor Agreement    













--------------------------------------------------------------------------------

EXHIBIT A - Sample Primary Route Slot Transfer Form


Schedule I - Primary Routes
Schedule II - Primary FAA Slots
Schedule III - Primary Foreign Slots
Schedule IV - Chief Executive Offices











--------------------------------------------------------------------------------

SLOT, GATE AND ROUTE SECURITY AND PLEDGE AGREEMENT
SLOT, GATE AND ROUTE SECURITY AND PLEDGE AGREEMENT, dated as of April 20, 2011
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Agreement”), between DELTA AIR LINES, INC., a Delaware
corporation (the “Borrower”), the direct and indirect Domestic Subsidiaries of
the Borrower from time to time party hereto (together with the Borrower each a
“Pledgor” and, collectively, the “Pledgors”), and JPMORGAN CHASE BANK, N.A.,
acting as administrative agent (together with its permitted successors in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below). Except as otherwise defined herein, terms
used herein and defined in the Credit Agreement shall be used herein as therein
defined.
W I T N E S S E T H:
WHEREAS, in connection with the execution and delivery of this Agreement, the
Borrower is entering into a Credit and Guaranty Agreement dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, the
Subsidiaries of the Borrower from time to time party thereto, the Administrative
Agent, the lenders from time to time party thereto (the “Lenders”) and the other
arrangers and agents party thereto; and
WHEREAS, in order to induce the Administrative Agent and the Lenders to enter
into the Credit Agreement and the other Loan Documents and to induce the Lenders
to make the Loans and to issue (or participate in) Letters of Credit as provided
for in the Credit Agreement, and to secure the Pledgors' obligations under the
Credit Agreement, Pledgors have agreed to grant a continuing lien on the
Collateral (as defined below) to secure the Obligations (as defined below);
WHEREAS, pursuant to the guaranty set forth in Section 9 of the Credit
Agreement, the Guarantors have agreed to guarantee the payment in full of all
the Borrower Obligations (as defined below); and
WHEREAS, it is a condition precedent to the making of Loans and the issuance of
Letters of Credit that each Pledgor shall have granted a security interest in,
pledge of and lien on the Collateral as security for its Obligations; and
WHEREAS, the Pledgors desire to execute this Agreement to satisfy the condition
described in the preceding paragraphs;
NOW, THEREFORE, in consideration of the benefits accruing to the Pledgors, the
receipt and sufficiency of which are hereby acknowledged; each Pledgor hereby
makes the following representations and warranties to the Administrative Agent
and hereby covenants and agrees with the Administrative Agent as follows:



--------------------------------------------------------------------------------

Section 1.    PLEDGE. Each Pledgor hereby pledges to the Administrative Agent
and grants to the Administrative Agent for the benefit of the Secured Parties a
security interest in all of the following (collectively, but subject to the
proviso to this Section 1, the “Collateral”), to secure all of its Obligations:
(i)all of the right, title and interest of such Pledgor in, to and under each
and every Primary Route, Primary FAA Slot, Primary Foreign Slot and Primary Gate
Interest, in each case, whether now existing or hereafter arising from time to
time (including any renewals of any existing Primary Routes listed on Schedule
I); and
(ii)all Proceeds of any and all of the foregoing (including, without,
limitation, all Proceeds (of any kind) received or to be received by such
Pledgor upon the transfer or other such disposition of such Collateral
notwithstanding whether the pledge and grant of the security interest in such
Collateral is legally effective under applicable law);
provided, however, that notwithstanding any other provision of this Agreement or
the Credit Agreement, this Agreement shall not constitute a grant of a security
interest in (x) any Primary Gate Interests or Specified Primary FAA Slots (and
no such property shall be “Collateral” for purposes of this Agreement) to the
extent that such grant of a security interest is prohibited by any applicable
law or a Governmental Authority or Airport Authority, requires a consent not
obtained of any Governmental Authority or Airport Authority, or is prohibited
by, or constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to the applicable
Pledgor's interest in such Primary Gate Interests or Specified Primary FAA
Slots, except to the extent that such applicable law, requirement or prohibition
by any Governmental Authority or Airport Authority, or the term in such
contract, license, agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable law, including without
limitation, the UCC or (y) any Excluded Property.
Section 2.    SECURITY FOR OBLIGATIONS. The pledges and security interests
granted by each Pledgor in its Collateral hereunder secure such Pledgor's
Obligations.
Section 3.    NO RELEASE. Nothing set forth in this Agreement shall relieve any
Pledgor from the performance of any term, covenant, condition or agreement on
such Pledgor's part to be performed or observed under or in respect of any of
the Collateral or from any liability to any Person under or in respect of any of
the Collateral or impose any obligation on the Administrative Agent or any
Secured Party to perform or observe any such term, covenant, condition or
agreement on such Pledgor's part to be so performed or observed or impose any
liability on the Administrative Agent or any Secured Party for any act or
omission on the part of such Pledgor relating thereto or for any breach of any
representation or warranty on the part of such Pledgor contained in this
Agreement, or in respect of the Collateral or made in connection herewith or
therewith. This Section 3 shall survive the termination of this

4

--------------------------------------------------------------------------------

Agreement and the discharge of the Pledgors' other obligations hereunder and
under the Loan Documents.
Section 4.    REPRESENTATIONS, WARRANTIES AND COVENANTS. Each Pledgor
represents, warrants and covenants as follows:
(i)    All filings, registrations and recordings necessary or reasonably
requested by the Administrative Agent to create, preserve, protect and perfect
the security interests granted by such Pledgor to the Administrative Agent for
the benefit of the Secured Parties hereby in respect of its Collateral have been
accomplished by such Pledgor to the extent that such security interests can be
perfected under the UCC and Title 49. The security interests granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement in and to its Collateral constitute and hereafter will constitute
perfected security interests therein superior and prior to the rights of all
other Persons therein (but subject, however, to (i) the authority of the DOT and
any Foreign Aviation Authority or any Airport Authority to amend or withdraw
Primary Routes and/or the authority of the FAA to withdraw Primary FAA Slots
pursuant to Title 49 and Title 14, the rights of other applicable Governmental
Authorities, Airport Authorities or Foreign Aviation Authorities with respect to
Primary Routes and Primary Foreign Slots, and the rights of the lessor,
sub-lessor or other Person providing any Pledgor (or to which the Pledgor
provides) the authority to occupy and/or use the Primary Gate Interests) and
(ii) other Specified Permitted Collateral Liens), to the extent such perfection
and priority can be obtained under the UCC or by filing a record of such
security interest with the FAA, and the Administrative Agent is entitled to all
the rights, priorities and benefits afforded to perfected security interests by
the UCC, as enacted in any relevant jurisdiction, and Title 49. Nothing herein
shall be construed to require the Pledgors to record any memoranda of lease or
similar instruments with respect to Primary Gate Interests.
(ii)    Such Pledgor is, and as to Collateral acquired by it from time to time
after the date hereof such Pledgor will be, the holder of all of its Collateral
free from any Lien (other than Permitted Collateral Liens and subject to the
regulatory authority of the DOT and the FAA under Title 49 and the regulatory
authority of Foreign Aviation Authorities under applicable law). Subject to the
preceding sentence, each Pledgor shall defend the Collateral against any and all
claims and demands of all Persons at any time claiming any interest therein
adverse to the Administrative Agent or any Secured Party.
(iii)    There is no financing statement (or, to any Pledgor's knowledge,
similar statement or instrument of registration under the law of any
jurisdiction intended to provide notice of a Lien) on the date hereof covering
or purporting to cover any interest of any kind in any of its Collateral, and so
long as the Obligations Payment Date shall not have occurred, such Pledgor shall
not execute or authorize to be filed in any public office any financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction intended to provide notice of a Lien) relating to its
Collateral, except with respect to Liens permitted by the Credit Agreement.

5

--------------------------------------------------------------------------------

(iv)    The chief executive office of each Pledgor is located at the address
listed opposite such Pledgor's name on Schedule IV hereto, which schedule may be
updated from time to time. Such Pledgor shall provide the Administrative Agent
with at least ten (10) days prior written notice of any change (i) in its name,
(ii) in its jurisdiction of organization, (iii) in the location of its chief
executive office or (iv) in its federal taxpayer identification number. Upon any
change referred to in the preceding sentence, the Administrative Agent is
authorized to make all filings under the UCC or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have valid, legal and perfected security interests (subject to Liens
permitted by the Loan Documents) in all the Collateral.
(v)    Set forth on Schedule II is a true, correct and complete list of each
Pledgor's FAA Slots that are, as of the date hereof, included in the Collateral.
Except for matters that could not reasonably be expected to result in a Material
Adverse Effect or a Collateral Material Adverse Effect, each Pledgor represents
and warrants that (A) it holds each of its Primary FAA Slots pursuant to
authority granted by the FAA, other applicable Governmental Authority or Airport
Authority, pursuant to Title 14 or Title 49, as the case may be, or other
applicable law, (B) it has, at all times after obtaining each of its Primary FAA
Slots, complied in all material respects with all of the terms, conditions and
limitations of each rule, regulation or order of the FAA, DOT, any other
applicable Governmental Authority or Airport Authority applicable thereto and
with all applicable provisions of law, and (C) there exists no violation of such
terms, conditions, limitations or law that gives the FAA, DOT, other applicable
Governmental Authority or Airport Authority the right to terminate, cancel,
suspend, withdraw or modify, in any materially adverse respect, the rights of
such Pledgor in any of its Primary FAA Slots.
(vi)    Except for matters that could not reasonably be expected to result in a
Material Adverse Effect or a Collateral Material Adverse Effect, each Pledgor
represents and warrants that (A) it holds the requisite authority and holds each
of its Primary Foreign Slots pursuant to authority granted by the applicable
Foreign Aviation Authorities, (B) it has, at all times after obtaining each such
Primary Foreign Slot, complied in all material respects with all of the terms,
conditions, and limitations of each rule or regulation of the applicable Foreign
Aviation Authorities regarding such Primary Foreign Slots and with all
applicable provisions of foreign law, and (C) there exists no violation of such
terms, conditions, limitations or foreign law that gives any Foreign Aviation
Authority the right to terminate, cancel, suspend, withdraw or modify the rights
of such Pledgor in any of its Primary Foreign Slots.
(vii)    Except for matters that could not reasonably be expected to result in a
Material Adverse Effect or a Collateral Material Adverse Effect, each Pledgor
represents and warrants that (A) it holds its Primary Gate Interests pursuant to
authority granted by the applicable Governmental Authority or Airport Authority,
and (B) no violation by such Pledgor of any terms, conditions, or limitations of
any rule or regulation of the applicable Governmental Authority or Airport
Authority regarding any such Primary Gate Interests or of any applicable
provision of law has occurred and is continuing that would give any Governmental
Authority or Airport Authority the right to terminate, cancel, suspend, withdraw
or modify in any materially adverse respect the rights of such Pledgor in any
such Primary Gate Interests. Except for matters that could not reasonably be
expected to result in a Material Adverse Effect or a

6

--------------------------------------------------------------------------------

Collateral Material Adverse Effect, each Pledgor represents and warrants that it
is utilizing its Primary Gate Interests in a manner consistent in all material
respects with applicable law, regulations and contracts in order to preserve its
right to hold and have access to such Primary Gate Interests to the extent
necessary to operate sufficient service over each of its Primary Routes to
maintain its rights in and to each such Primary Route and each of its Primary
Slots associated with each such Primary Route. Except for matters that could not
reasonably be expected to result in a Material Adverse Effect or a Collateral
Material Adverse Effect, no Pledgor has received any written notice from any
Governmental Authority or Airport Authority, or is aware of any other event or
circumstance, that would be reasonably likely to impair its right to hold and
use any Primary Gate Interest.
(viii)    Set forth on Schedule I is a true, correct and complete list of each
Pledgor's Routes that are, as of the date hereof, included in the Collateral.
(ix)    Such Pledgor further represents and warrants that, as of the date
hereof, none of the airports located in the United States of America at which
such Pledgor conducts scheduled operations for direct non-stop flights using any
Primary Route, other than DCA, LGA or JFK, is a slot-constrained airport. If any
of the airports located in the United States of America at which such Pledgor
conducts scheduled operations for direct non-stop flights to destinations using
any Primary Route, other than DCA, LGA or JFK, is or becomes a slot-constrained
airport after the Closing Date, such Pledgor shall promptly notify the
Administrative Agent thereof.
(x)    Except for matters that could not reasonably be expected to have a
Material Adverse Effect or a Collateral Material Adverse Effect, (i) there are
no past due license fees owed on such Pledgor's DOT or FAA licenses,
certificates or authorizations and (ii) such Pledgor is in compliance with all
material requirements of the certificates and authorizations issued to it by the
DOT or the FAA.
(xi)    Such Pledgor has full corporate power and authority and legal right to
pledge all of its Collateral pursuant to this Agreement.
(xii)    No consent of any other party (including, without limitation,
stockholders or creditors of such Pledgor), and no consent, authorization,
approval, or other action by, and (except in connection with the perfection of
the Lien created hereby) no notice to or filing with, any Governmental Authority
or other Person is required either (x) for the pledge by such Pledgor of its
Collateral pursuant to this Agreement or for the execution, delivery or
performance of this Agreement or (y) for the exercise by the Administrative
Agent of the rights provided for in this Agreement or the remedies in respect of
the Collateral pursuant to this Agreement; provided, however, that (A) the
transfer of (other than the grant or pledge of a security interest in) Primary
Routes is subject to approval by the DOT pursuant to Section 41105 of Title 49
and may be subject to Presidential review pursuant to Section 41307 of Title 49,
(B) the pledge of, transfer of and exercise of remedies with respect to Primary
Routes may be subject to the approval of the applicable Foreign Aviation
Authority, (C) any transfer of (other than the grant or pledge of a security
interest in) Primary FAA Slots is subject to confirmation by the FAA, (D) the
transfer of (other than the grant or pledge of a security interest in) Primary

7

--------------------------------------------------------------------------------

Gate Interests and Specified Primary FAA Slots may be subject to approval by
Governmental Authorities or Airport Authorities, aviation authorities, air
carriers or other lessors and (E) the transfer of, grant or pledge of a security
interest in, and the exercise of remedies with respect to, Primary Foreign Slots
may be subject to (x) the requirements and limitations of applicable foreign law
and (y) approval by the applicable Foreign Aviation Authority or Airport
Authorities.
(xiii)    All information set forth herein relating to the Collateral of such
Pledgor is accurate in all material respects as of the date hereof.
(xiv)    This Agreement is made with full recourse to such Pledgor and pursuant
to and upon all the warranties, representations, covenants and agreements on the
part of such Pledgor contained herein, in the other Loan Documents, and
otherwise in writing in connection herewith or therewith.
Section 5. SUPPLEMENTS, FURTHER ASSURANCES. (i) At the reasonable request of the
Administrative Agent, each Pledgor shall promptly execute and deliver to the
Administrative Agent, at any time and from time to time, at the expense of such
Pledgor, documentation in form and substance reasonably satisfactory to the
Administrative Agent, and take all further action, that may be required or that
the Administrative Agent reasonably requests evidencing the security interests
granted hereby and providing for the perfection, preservation and protection of
such security interests, and enabling the Administrative Agent to exercise and
enforce its rights and remedies hereunder with respect to its Collateral,
including, without limitation, any actions reasonably requested by the
Administrative Agent to register, record and identify the Administrative Agent
as a “Holder” of a Primary FAA Slot with the FAA and to cause evidence of its
title to be duly recorded, filed or filed for recording, to the extent permitted
or required under any applicable law, by such Pledgor as owner, and any actions
reasonably requested by the Administrative Agent required to perfect, preserve
and protect any such security interest under other applicable laws; provided,
that notwithstanding the foregoing, so long as no Event of Default has occurred
and is continuing, no Pledgor shall be required to take any action with respect
to any Primary Gate Interest that would result in the termination of such
Pledgor's interest in such Primary Gate Interest or give rise to any
indemnification obligation owing to, or any right to terminate or commence the
exercise of remedies by, any Governmental Authority or Airport Authority with
respect thereto.
(ii)    In the event that the Borrower elects, pursuant to Section 5.14(b) of
the Credit Agreement, to cause any Guarantor to become a party hereto as an
additional Pledgor (an “Additional Pledgor”) the Borrower shall cause such
Guarantor to become a Pledgor under this Agreement pursuant to a joinder
agreement (including a supplement to Schedules I, II and/or III hereto, as
applicable) in form and substance reasonably satisfactory to the Administrative
Agent, and which joinder agreement shall provide for the pledge and grant to the
Administrative Agent of a security interest in and to any additional collateral
pledged pursuant to such joinder as set forth therein and otherwise subject to
the terms hereof. Upon delivery of any such joinder to the Administrative Agent,
notice of which is hereby waived by the Pledgors, (i) each such Additional
Pledgor shall be deemed a Pledgor hereunder and shall be as fully a party hereto
as if

8

--------------------------------------------------------------------------------

such Additional Pledgor were an original signatory hereto, (ii) each such
supplemental Schedule I, Schedule II or Schedule III shall supplement or replace
(as provided therein) the then-existing Schedules I, II or III, as the case may
be and (iii) the additional collateral set forth therein and any related Gate
Interests that would constitute Primary Gate Interests hereunder shall
thereafter constitute Collateral (subject to the limitation set forth in the
last paragraph of Section 1 hereof) for all purposes under this Agreement. Each
Pledgor expressly agrees that its obligations arising hereunder shall not be
discharged, diminished or otherwise affected (a) by the addition or release of
any other Pledgor hereunder or (b) by reason of the Administrative Agent's or
any of the Secured Parties' actions in effecting, or failure to effect, any such
joinder, or in releasing any Pledgor hereunder, in each case without the
necessity of giving notice to or obtaining the consent of any other Pledgor.
This Agreement shall be fully effective as to any Pledgor that is or becomes a
party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Pledgor hereunder.
(iii)    In the event that any Pledgor wishes to cause additional Routes, FAA
Slots, Foreign Slots or Gate Interests to become Collateral (by causing the same
to become Primary Routes, Primary FAA Slots, Primary Foreign Slots or Primary
Gate Interests, as applicable), the Borrower shall execute and deliver a revised
Schedule I, Schedule II or Schedule III, as applicable. Upon delivery thereof,
each such revised Schedule I, Schedule II or Schedule III shall supplement or
replace (as provided therein) the then-existing Schedules I, II or III as the
case may be, and the Routes, FAA Slots and/or Foreign Slots set forth therein
(and any associated Gate Interests that would otherwise constitute Primary Gate
Interests pursuant to the terms hereof) shall thereafter constitute Collateral
(subject to the limitation set forth in the last paragraph of Section 1 hereof)
for all purposes under this Agreement.
Section 6.    PROVISIONS CONCERNING PLEDGED COLLATERAL
(i)    Financing Statements. Each Pledgor hereby authorizes the Administrative
Agent, at any time and from time to time, to file or record such financing
statements and amendments thereto (and any continuation statements in respect
thereof), in form and substance reasonably acceptable to the Administrative
Agent, as may from time to time be required or necessary to grant, continue and
maintain a valid, enforceable, first priority (subject to Specified Permitted
Collateral Liens) security interest in the Collateral of such Pledgor as
provided herein (to the extent such perfection and priority can be obtained by
filing a UCC financing statement or by filing a record of such security interest
with the FAA), and the other rights, as against third parties, provided hereby,
all in accordance with the UCC as enacted in any and all relevant jurisdictions
or any other relevant law. Each Pledgor shall pay any applicable filing fees and
other expenses related to the filing of such financing statements and amendments
thereto and expenses for other actions taken in accordance with this Agreement
(whether by the Administrative Agent or by such Pledgor upon the Administrative
Agent's reasonable request) to perfect the security interest granted hereunder.
Each Pledgor hereby authorizes the Administrative Agent to file any financing or
continuation statement without the signature of such Pledgor when permitted by
law. No Pledgor shall be

9

--------------------------------------------------------------------------------

required to seek a memorandum of lease or leasehold mortgage or similar
instrument or filing with respect to Gate Interests.
(ii)    Compliance with Laws and Regulations. Each Pledgor shall promptly comply
in all material respects with all laws, ordinances; orders, rules, regulations,
and requirements of all federal, state, municipal or other governmental or
quasi-governmental authorities or bodies including, without limitation, Foreign
Aviation Authorities, then having jurisdiction over the Collateral (or any part
thereof) and/or the use thereof by such Pledgor, of every nature and kind (the
“Requirements”) including any of the same which relate to or require changes or
requirements incident to or as the result of any use thereof or otherwise, and
each Pledgor shall so comply, whether or not such Requirements shall now exist
or shall hereafter be enacted or promulgated and whether or not the same may be
said to be within the present contemplation of the parties hereto.
Notwithstanding the foregoing, if any Pledgor in good faith contests a
Requirement, it shall not be obligated to comply with such Requirement to the
extent such non-compliance or deferral is consistent with law and could not
reasonably be expected to result in a Material Adverse Effect or a Collateral
Material Adverse Effect
(iii)    Notice of Violations of Laws and Regulations. Each Pledgor agrees to
give the Administrative Agent notice of any material violations of any
applicable laws, foreign laws, treaties or agreements, rules or regulations
(collectively, the “Requirements”) (whether presently in effect or hereinafter
enacted, passed, promulgated, made, issued or adopted by the DOT, FAA or any
Governmental Authority, Foreign Aviation Authority or Airport Authority)
affecting the Collateral or such Pledgor's use thereof, a copy of which has been
served upon or received by such Pledgor, or otherwise brought to the attention
of an SGR Responsible Officer of such Pledgor, by sending within thirty (30)
days after such service upon or receipt by, or after the same otherwise comes to
the attention of, an SGR Responsible Officer of such Pledgor, a copy of each and
every one thereof to the Administrative Agent. At the same time, such Pledgor
will inform the Administrative Agent as to the work or steps which such Pledgor
proposes to do or take in order to correct the violation. Notwithstanding the
foregoing, however, if such work or step would require any alterations which
would, in such Pledgor's reasonable opinion, reduce the value of the Collateral,
such Pledgor may, defer compliance therewith, as long as such deferral is
consistent with applicable law in order that such Pledgor may, at such Pledgor's
expense, contest or seek modification of or other relief with respect to such
Requirements, so long as such contest or the seeking of such relief does not
involve any substantial danger of the sale, forfeiture or loss of the related
Collateral and could not reasonably be expected to have a material adverse
affect on the value thereof.
(iv)    Notice of Changes in Laws and Regulations. Each Pledgor agrees to notify
the Administrative Agent of any material changes in or new applicable
Requirements that could reasonably be expected to have a Collateral Material
Adverse Effect, by sending within forty-five (45) days after service upon,
receipt by, or after the same otherwise comes to the attention of an SGR
Responsible Officer of such Pledgor, a copy of each and every such change to the
Administrative Agent.
(v)    [reserved].

10

--------------------------------------------------------------------------------

(vi)    Updated Schedules in connection with Collateral Dispositions or
Releases; Etc.
a.    Releases of Collateral. In connection with the release of the Liens and
security interests granted hereunder on any Collateral pursuant to Section
6.06(c) of the Credit Agreement (and in accordance with the requirements set
forth in such Section 6.06(c)), the Pledgors may from time to time deliver to
the Administrative Agent revised Schedules I, II or III to replace the
then-existing Schedules I, II or III, as the case may be.
b.    Dispositions of Collateral; Etc. The Pledgors shall deliver or cause to be
delivered to the Administrative Agent, at the Pledgors' expense, updated
Schedules I, II and/or III, as applicable, to replace the then-existing
Schedules I, II and/or III within ten (10) Business Days after (A) any permanent
disposition or transfer by the Pledgors of any Primary Route, Primary FAA Slot
or Primary Foreign Slot permitted pursuant to the terms of the Credit Agreement
or (B) any reasonable request by the Administrative Agent to update such
Schedules I, II and/or III.
Section 7. ADMINISTRATIVE AGENT APPOINTED ATTORNEY-IN-FACT. Each Pledgor hereby
appoints the Administrative Agent as such Pledgor's attorney-in-fact, with full
authority in the place and stead of such Pledgor and in the name of such Pledgor
or otherwise; from time to time in the Administrative Agent's discretion to take
any action and to execute any instrument which the Administrative Agent may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney-in-fact is coupled with an interest.
Section 8. ADMINISTRATIVE AGENT MAY PERFORM. If any Pledgor fails to perform any
agreement contained herein after receipt of a written request to do so from the
Administrative Agent, the Administrative Agent may itself perform, or cause
performance of, such agreement, and the reasonable expenses of the
Administrative Agent, including, without limitation, the fees and expenses of
its counsel, incurred in connection therewith, shall be payable by such Pledgor
and shall be considered Obligations.
Section 9. THE ADMINISTRATIVE AGENT. It is expressly understood and agreed by
the parties hereto and each Secured Party, by accepting the benefits of this
Agreement, acknowledges and agrees that the obligations of the Administrative
Agent as holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement. The Administrative Agent shall act
hereunder on the terms and conditions set forth herein and in the Credit
Agreement.
(ii)    The powers conferred on the Administrative Agent hereunder are solely to
protect its interest and the interests of the Secured Parties in the Collateral
and shall not impose any duty upon it to exercise any such powers. Except for
the safe custody of any Collateral in its possession and the accounting for
moneys actually received by the Administrative Agent hereunder or as otherwise
provided for under the Credit Agreement or the

11

--------------------------------------------------------------------------------

UCC, the Administrative Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral, whether or not the Administrative
Agent has or has been or are deemed to have knowledge of such matters.
Section 10.    EVENTS OF DEFAULT REMEDIES. Remedies: Obtaining the Collateral
Upon Event of Default. If any Event of Default shall have occurred and be
continuing, then and in every such case, the Administrative Agent may, at any
time or from time to time during such Event of Default:
(i)    Declare the entire right, title and interest of the Pledgors in and to
each Primary Slot vested, subject to the requirements imposed by Title 49,
Title 14, other applicable law and regulations and the FAA and any other
applicable Governmental Authority or Airport Authority, in which event such
rights, title and interest shall immediately vest in the Administrative Agent,
in which case the Administrative Agent may or may cause the Pledgors to
effectuate the transfer of any or all of the Primary Slots and the Pledgors
agree to execute and deliver such transfer documents, deeds of conveyance,
assignments and other documents or instruments (including any notices or
applications to the DOT, FAA, any other Governmental Authority or Airport
Authority having jurisdiction over any such Slot or the use thereof) as shall be
required or requested by the Administrative Agent in order to effectuate the
transfer of such Primary Slots, together with copies of any certificates,
confirmations, notices or orders issued by the FAA, other applicable
Governmental Authority or Airport Authority representing same and any other
rights of the Pledgors with respect thereto, to any designee or designees
selected by the Administrative Agent if required by applicable law or
regulation; it being understood that, as of the date hereof, transfers of
Primary Slots within the United States must accommodate the FAA requirement that
such Primary Slots be used only by air carriers generally; it being further
understood that each Pledgor's obligation to deliver such Collateral and such
documents and instruments with respect thereto is of the essence of this
Agreement and that, accordingly, upon application to a court of equity having
jurisdiction, the Administrative Agent shall be entitled to a decree requiring
specific performance by each Pledgor of said obligations; and
(ii)    In the Administrative Agent's reasonable discretion, the Administrative
Agent may use the blank, undated, signed Slot transfer documents held in escrow
(in the form of Exhibit A hereto) from time to time as a means to effectuate a
transfer as contemplated herein; and
(iii)    Declare, to the extent permitted by foreign law or regulations, the
entire right, title and interest of each Pledgor in and to each Primary Foreign
Slot vested, subject to the requirements imposed by foreign law, regulations and
Foreign Aviation Authorities, in which event such rights, title and interest
shall immediately vest in the Administrative Agent, in which case the
Administrative Agent may or may cause such Pledgor to effectuate the transfer of
any or all of the Primary Foreign Slots as may be required under foreign law or
regulations and each Pledgor agrees to execute and deliver such transfer
documents, deeds of conveyance, assignments and other documents or instruments
(including any notices or applications to the Foreign Aviation Authorities,
Airport Authority or any other Governmental Authority having

12

--------------------------------------------------------------------------------

jurisdiction over any such Primary Foreign Slot or the use thereof) and to take
such other actions and use its reasonable best efforts (including seeking the
assistance of the U.S. Government) as shall be reasonably required or requested
by the Administrative Agent in order to effectuate the transfer of such Primary
Foreign Slots; it being understood that, with respect to each Primary Foreign
Slot, if any of the foregoing is not permitted under applicable law, foreign law
or regulations, the Administrative Agent for the ratable benefit of the Secured
Parties shall nevertheless continue to have all of each Pledgor's right, title
and interest in and to all of the proceeds (of any kind) received or to be
received by such Pledgor upon the transfer or other disposition of such
Collateral; it being further understood that where it is permitted under foreign
law or regulations, each Pledgor's obligation to deliver such Collateral and
such documents and instruments with respect thereto is of the essence of this
Agreement and that, accordingly, upon application to a court of equity having
jurisdiction, the Administrative Agent shall be entitled to a decree requiring
specific performance by each Pledgor of said obligations; and
(iv)    Declare the entire right, title and interest of each Pledgor in and to
each Primary Route vested, subject to the requirements imposed by Title 49,
other applicable law, regulations, the DOT, and Foreign Aviation Authorities, in
which event such rights, title and interest shall immediately vest in the
Administrative Agent, and, whether or not such vesting is legally effective,
each Pledgor agrees to execute and deliver such deeds of conveyance, assignments
and other documents or instruments (including any notices or applications to the
DOT, FAA, applicable Foreign Aviation Authorities, any other Governmental
Authority or Airport Authority having jurisdiction over any such Primary Route
or the use thereof) and to take such other actions and use its reasonable best
efforts (including seeking the assistance of the U.S. Government) as shall be
reasonably required or requested by the Administrative Agent in order to legally
effectuate the transfer of such Primary Routes, together with copies of the
certificates or orders issued by the DOT and the Foreign Aviation Authorities
representing the same and any other rights of each Pledgor with respect thereto,
and to use its reasonable best efforts to transfer, assign or convey all of the
Primary Routes associated with, or related to, each Pledgor's operation of the
applicable Primary Route, to any designee or designees selected by the
Administrative Agent and approved by the DOT and to the extent necessary, by any
Foreign Aviation Authorities, any other Governmental Authority or Airport
Authority, it being understood that, with respect to each Primary Route, if any
of the foregoing is not permitted under applicable law, the Administrative Agent
for the ratable benefit of the Secured Parties shall nevertheless continue to
have all of each Pledgor's right, title and interest in and to all of the
proceeds (of any kind) received or to be received by such Pledgor upon the
transfer or other disposition of such Collateral; it being further understood
that (A) as of the date hereof, the transfer of any Primary Route (but not a
pledge or the grant of a security interest therein) is subject to approval by
the DOT pursuant to Section 41105 of Title 49 and review by the President
pursuant to Section 41307 of Title 49, and that pursuant to such provisions the
Primary Routes may be transferred only to one or more Certificated Air Carriers
and (B) each Pledgor's obligation to deliver such Collateral and such documents
and instruments with respect thereto, including to use its reasonable best
efforts to transfer, assign or convey all of its right, title and interest in
and to the Primary Routes, is of the essence of this Agreement and that,
accordingly,

13

--------------------------------------------------------------------------------

upon application to a court having jurisdiction, the Administrative Agent shall
be entitled to a decree requiring specific performance by each Pledgor of said
obligations.
(v)    Declare the entire right, title and interest of each Pledgor in and to
each Primary Gate Interest vested, in which event such rights, title and
interest shall immediately vest in the Administrative Agent, and, whether or not
such vesting is legally effective, each Pledgor agrees to execute and deliver
such deeds of conveyance, assignments and other documents or instruments as
shall be requested by the Administrative Agent in order to legally effectuate
the transfer of such Primary Gate Interest, to any designee or designees
selected by the Administrative Agent and to use its reasonable best efforts to
effect such transfer; it being understood that if any of the foregoing is not
permitted under applicable law or agreement to which any Pledgor is a party
relating to a Primary Gate Interest, the Administrative Agent for the ratable
benefit of the Secured Parties shall nevertheless continue to have all of such
Pledgor's right, title and interest, if any, in and to all of the proceeds (of
any kind) received or to be received by such Pledgor upon the transfer or other
disposition of such Collateral; it being further understood that any such
Primary Gate Interest transfer may be subject to the approval or consent of the
relevant Airport Authority; and it being further understood that each Pledgor's
obligation to deliver such Collateral and such documents and instruments with
respect thereto is of the essence of this Agreement and that, accordingly, upon
application to a court of equity having jurisdiction, the Administrative Agent
shall be entitled to a decree requiring specific performance by each Pledgor of
said obligations it being further understood that any such Primary Gate Interest
transfer may be subject to approval or consent by an Airport Authority or
airport operator; and
(vi)    Sell, transfer, lease or otherwise liquidate, or direct each or any
Pledgor to sell, transfer, lease or otherwise liquidate, any or all of the
Collateral or any part thereof, subject to the requirements imposed by Title 14,
Title 49, the FAA, the DOT, Foreign Aviation Authorities and Airport Authorities
and take possession of the proceeds of any such sale, transfer, lease or
liquidation.
B.    Remedies, Disposition of the Collateral. If any Event of Default shall
have occurred and be continuing, the Administrative Agent may from time to time
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein or otherwise available to it, and to the extent not in
violation of applicable law, including Title 14 and Title 49, and subject to the
approval of the DOT and/or the FAA or their successor or nominee, all the rights
and remedies of a secured party on default under the UCC in effect in all
relevant jurisdictions at the time of such Event of Default, and the
Administrative Agent may also in its sole discretion, without notice except as
specified below and as may be required by applicable law, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any
exchange, broker's board or at any of the Administrative Agent's offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Administrative Agent may deem
commercially reasonable. To the extent not inconsistent with Title 49 and the
DOT or FAA requirements and any additional requirements of the applicable
Governmental Authorities, Foreign Aviation Authorities and/or Airport
Authorities, the Administrative Agent or any other Secured Party may be the
purchasers of any or all of the

14

--------------------------------------------------------------------------------

Collateral at any such sale and shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at such sale, to use and apply any of the Obligations owed
to such Person as a credit on account of the purchase price of any Collateral
payable by such Person at such sale. Each purchaser at any such sale shall
acquire the property sold absolutely free from any claim or right on the part of
the Pledgors, and each Pledgor hereby waives, to the fullest extent permitted by
law, all rights of redemption, stay or appraisal which it now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Pledgor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days' notice to such Pledgor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Pledgor hereby waives, to the fullest extent permitted by
law, any claims against the Administrative Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale.
(ii)    Except as otherwise provided herein, each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent's taking possession or the
Administrative Agent's disposition of any of the Collateral, including, without
limitation, any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which such Pledgor would otherwise have under law;
and each Pledgor hereby further waives to the fullest extent permitted by
applicable law: (a) all damages occasioned by such taking of possession; (b) all
other requirements as to the time, place and terms of sale or other requirements
with respect to the enforcement of the Administrative Agent's rights hereunder;
and (c) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. Any sale of, or
the grant of options to purchase, or any other realization upon, any Collateral
shall operate to divest all right, title, interest, claim and demand, either at
law or in equity, of each Pledgor therein and thereto, and shall be a perpetual
bar both at law and in equity against such Pledgor and against any and all
Persons claiming or attempting to claim the Collateral so sold, optioned or
realized upon, or any part thereof, from, through and under such Pledgor.
(iii)    If any Event of Default shall have occurred and be continuing, then in
the Administrative Agent's reasonable discretion, the Administrative Agent may
use the blank, undated, signed Primary FAA Slot transfer documents held in
escrow from time to time (substantially in the form of Exhibit A hereto) as a
means to effectuate a transfer as contemplated herein, subject in each case to
applicable law.
(iv)    In connection with any foreclosure, collection, sale or other
enforcement of Liens granted to the Administrative Agent in this Agreement, the
Pledgors will cooperate in good faith with the Administrative Agent or its
designee in obtaining all regulatory licenses, consents and other governmental
approvals necessary or (in the reasonable opinion of the Administrative

15

--------------------------------------------------------------------------------

Agent or its designee) desirable to conduct all aviation operations with respect
to the Collateral and will, at the request of the Administrative Agent and in
good faith, continue to operate and manage and preserve and keep in full force
and effect it material rights and licenses in the Collateral and maintain all
applicable regulatory licenses with respect to the Collateral until such time as
the Administrative Agent or its designee obtain such licenses, consents and
approvals (or until the Administrative Agent is able to complete the transfer or
other disposition of such Collateral, as applicable), and at such time the
Pledgors will cooperate in good faith with the transition of the aviation
operations with respect to the Collateral to any new aviation operator
(including, without limitation, the Administrative Agent or its designee).
Section 11.    APPLICATION OF PROCEEDS. All cash proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies as a secured creditor as provided in
Section 10 of this Agreement shall be held by the Administrative Agent as
collateral for, and then at any time thereafter shall, in the discretion of the
Administrative Agent, be applied, in whole or in part, against all or any part
of the Obligations in such order as provided for in Section 2.17(b) of the
Credit Agreement. Any surplus of such cash proceeds held by the Administrative
Agent and remaining after payment in full of all the Obligations shall be
promptly paid over to the Pledgors or to whomever may be at such time lawfully
entitled to receive such surplus. Each Pledgor shall remain liable for any
deficiency if the proceeds of any such sale, collection or other realization are
insufficient to pay its Obligations and fees and disbursements of any attorneys
employed by the Administrative Agent or any Secured Party to collect such
deficiency.
Section 12.    NO WAIVER; DISCONTINUANCE OF PROCEEDING. Each and every right,
power and remedy hereby specifically given to the Administrative Agent or
otherwise in this Agreement shall be cumulative and shall be in addition to
every other right, power and remedy specifically given under this Agreement, the
Credit Agreement or the other Loan Documents now or hereafter existing at law,
in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Administrative Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Administrative Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any default
or Event of Default or an acquiescence therein. No notice to or demand on any
Pledgor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Administrative Agent to any other or further action in any circumstances
without notice or demand. In the event that the Administrative Agent shall bring
any suit to enforce any of its rights hereunder and shall be entitled to
judgment, then in such suit the Administrative Agent may recover reasonable
expenses, including reasonable attorneys' fees, and the amounts thereof shall be
included in such judgment.

16

--------------------------------------------------------------------------------

(b)In the event the Administrative Agent shall have instituted any proceeding to
enforce any right, power or remedy under this Agreement, the Credit Agreement or
the other Loan Documents by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Administrative Agent, then and in every
such case each Pledgor, the Administrative Agent and each holder of any of the
Obligations shall to the extent permitted by applicable law be restored to their
respective former positions and rights hereunder with respect to the Collateral,
and all rights, remedies and powers of the Administrative Agent and the Secured
Parties shall continue as if no such proceeding had been instituted.
Section 13.    ADMINISTRATIVE AGENT'S FEES AND EXPENSES INDEMNIFICATION. Without
duplication of any fees or expenses provided for under the Credit Agreement and
the other Loan Documents, each Pledgor jointly and severally agrees to pay to
the Administrative Agent within 30 days of written demand (including back-up
documentation supporting such reimbursement request) the amount of any and all
reasonable out-of-pocket expenses, disbursements and other reasonable charges of
its counsel (including, without limitation, local and special counsel) and of
any experts, agents or appraisers, which the Administrative Agent may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from or other realization upon any
of the Collateral, (iii) the exercise, enforcement or protection of any of the
rights of the Administrative Agent hereunder, or (iv) the failure of any Pledgor
to perform or observe any of the provisions hereof.
(b)    Without duplication of any indemnification obligations provided for under
the Credit Agreement and the other Loan Documents, each Pledgor jointly and
severally agrees to indemnify the Administrative Agent and the other Secured
Parties and their Indemnitees against, and hold each of them harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable fees and disbursements and other reasonable charges of counsel,
incurred by or asserted against any of them arising out of, in any way connected
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating hereto
or to the Collateral, whether or not the Secured Parties or any of their
Indemnitees is a party thereto; provided that such indemnity shall not, as to
the Administrative Agent, the other Secured Parties or any such Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the bad faith, gross negligence
or willful misconduct of the Administrative Agent, such Secured Party or such
Indemnitee, as applicable.
(c)    Except as otherwise provided in Section 15, any such amounts payable as
provided hereunder shall be additional Obligations secured hereby. The
provisions of this Section 13 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration or termination of the Letters of
Credit and the Commitments, the termination of this Agreement or the invalidity
or unenforceability of any term or provision of this Agreement. All amounts due
under this Section 13 shall be payable within 30 days of written demand
(including back-up

17

--------------------------------------------------------------------------------

documentation supporting such reimbursement request) to the Pledgor given in
accordance with Section 17 hereof.
Section 14.    AMENDMENTS, ETC. This Agreement and the provisions hereof may not
be amended, modified or waived except with the written consent of the Pledgors
and the Administrative Agent (acting pursuant to and in accordance with the
terms of the Credit Agreement). Any amendment, modification or supplement of or
to any provision of this Agreement, any termination or waiver of any provision
of this Agreement and any consent to any departure by the Pledgors from the
terms of any provision of this Agreement shall be effective only in the specific
instance and for the specific purpose for which made or given. No notice to or
demand upon the Pledgors in any instance hereunder shall entitle the Pledgors to
any other or further notice or demand in similar or other circumstances.
Section 15.    TERMINATION; RELEASE. This Agreement and the security interests
granted hereunder shall terminate when the Obligations Payment Date shall have
occurred. Upon termination of this Agreement or the security interests granted
hereunder in any Collateral, the Administrative Agent shall promptly execute and
deliver to the Pledgors, at the Pledgors' expense, all appropriate UCC
termination statements and similar documents which the Pledgors shall reasonably
request to evidence such termination. Any execution and delivery of termination
statements or documents pursuant to this Section 15(a) shall be without recourse
to or warranty by the Administrative Agent
(b)    Upon (i) any sale or other transfer by any Pledgor of any Collateral that
is permitted under the terms of the Credit Agreement to any person that is not a
Pledgor, (ii) the permitted release of the security interest granted hereby in
any Collateral pursuant to Section 6.06(c) of the Credit Agreement (and in
accordance with the requirements set forth in such Section 6.06(c)) or (iii) the
effectiveness of any written consent by the Administrative Agent, or the
requisite Lenders as provided under the Credit Agreement, to the release of the
security interest granted hereby in any or all of the Collateral, the security
in such Collateral (and (except in the case of clause (i) above to the extent
the Borrower is not in pro forma compliance with Section 6.06(a) of the Credit
Agreement after giving effect to such sale or transfer) the Proceeds thereof)
shall be automatically released.
(c)    In the event that the security interests granted hereunder in all of the
Collateral of any Pledgor shall have been released as permitted by and in
accordance with the terms of this Agreement and the Credit Agreement, upon the
request of the Borrower, such Pledgor shall be released as a Pledgor hereunder.
(d)    In connection with any release of any Collateral of a Pledgor or of any
Pledgor pursuant to Section 15(b) or 15(c), as applicable, the Administrative
Agent will execute and deliver to such Pledgor, at such Pledgor's sole expense,
all appropriate UCC termination statements and similar documents that such
Pledgor shall reasonably request to evidence such release. Any execution and
delivery of termination statements or documents pursuant to this Section 15(d)
shall be without recourse to or warranty by the Administrative Agent and the

18

--------------------------------------------------------------------------------

Administrative Agent shall have no liability whatsoever to any Secured Party as
a result of any release of Collateral by it as permitted by this Section 15.
Section 16.    DEFINITIONS. Except as otherwise defined in this Agreement,
including this Section 16, terms defined in the Credit Agreement shall have the
meanings set forth therein. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Federal, state, local or municipal law, rule, order, regulation,
statute, ordinance, code or decree of any Governmental Authority shall be
construed as referring to such law, rule, order, regulation, statute, ordinance,
code or decree as from time to time amended, supplemented, extended, re-codified
or otherwise modified from time to time, (c) any reference herein to any Person
shall be construed to include such Person's successors and assigns, (d) the
words “herein”, “hereof and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Sections and Schedules shall be
construed to refer to Sections of, and Schedules to, this Agreement, (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (g)
“knowledge” or “aware” or words of similar import shall mean, when used in
reference to any Pledgor, the actual knowledge of any SGR Responsible Officer.
The following terms shall have the following meanings:
“Agreement” has the meaning provided in the preamble hereto.
“Borrower Obligations” shall mean the “Obligations” as such term is defined in
the Credit Agreement.
“Certificated Air Carrier” means a United States Citizen holding an air carrier
operating certificate issued pursuant to Chapter 447 of Title 49 or any
analogous successor provision of the U.S.C., for aircraft capable of carrying
ten or more individuals or 6,000 pounds or more of cargo or that otherwise is
certified or registered to the extent required to fall within the purview of
Section 1110 of the Bankruptcy Code or any analogous successor provision of the
Bankruptcy Code.
“Collateral” has the meaning provided in Section 1 hereof.
“Credit Agreement” has the meaning provided in the recitals hereof.

19

--------------------------------------------------------------------------------

“Excluded Property” shall mean, to the extent applicable, “Excluded Property” as
defined in the Security Agreement (determined without regard to clause (a)(ii)
of Section 2.03 of the Security Agreement).
“Obligations” shall mean (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each other Pledgor, its Pledgor
Obligations.
“Obligations Payment Date” shall mean the date on which (a) the Obligations
(other than contingent obligations not due and payable) have been paid in full
in cash (or cash collateralized or defeased in accordance with the terms of the
Loan Documents), (b) all Commitments have been terminated, and (c) there are no
outstanding Letters of Credit or similar instruments issued and outstanding
(other than such as have been cash collateralized or defeased in accordance with
the terms of the Loan Documents).
“Pledgor” has the meaning provided in the preamble hereto.
“Pledgor Obligations” shall mean, for each Pledgor other than the Borrower, the
“Guaranty Obligations” (as such term is defined in the Credit Agreement) of such
Pledgor.
“Primary FAA Slots” shall mean, at any time, (a) the FAA Slots set forth on
Schedule II, as such Schedule may be amended from time to time pursuant to
Section 5(ii), 5(iii) or 6(vi), and (b) all take-off and landing rights and
operational authority of any Pledgor at any airport in the United States which
is a central connection point through which any Pledgor coordinates flights
utilizing the Primary Routes or which is an origination or destination point for
flights utilizing the Primary Routes, in each case, at such time and to the
extent utilized in connection with a Primary Route (any such Primary FAA Slot
defined in this clause (b) but not constituting a Primary FAA Slot pursuant to
clause (a) above, a “Specified Primary FAA Slot”); provided however that Primary
FAA Slots shall exclude (i) any FAA Slot as to which (x) the security interest
granted pursuant to this Agreement has been released in accordance with Section
15 and (y) no new security interest has been granted therein pursuant to this
Agreement following such release and (ii) any Specified Primary FAA Slot that is
excluded from the Collateral pursuant to the proviso to Section 1. To the extent
that any Pledgor ceases to use any Specified Primary FAA Slot in connection with
the Primary Routes, such Primary FAA Slot shall automatically cease to be a
Primary FAA Slot hereunder and under the other Loan Documents.
“Primary Foreign Slots” shall mean, at any time, (a) the Foreign Slots set forth
on Schedule III, as such Schedule may be amended from time to time pursuant to
Section 5(ii), 5(iii) or 6(vi) and (b) all take-off and landing rights and
operational authority of any Pledgor at each non-United States airport to the
extent utilized in connection with a Primary Route; provided however, that
Primary Foreign Slots shall exclude any Foreign Slot as to which (x) the
security interested granted pursuant to this Agreement has been released in
accordance with Section 15 and (y) no new security interest has been granted
therein pursuant to this Agreement following such release.

20

--------------------------------------------------------------------------------

“Primary Gate Interests” shall mean, at any time, the Gate Interests used by any
Pledgor in an airport terminal at which such Pledgor conducts scheduled
operations for direct non-stop flights using any Primary Routes (or flights
originating at airports that are central connection points through which any
Pledgor coordinates flights utilizing the Primary Routes or that is an
origination or destination point for flights utilizing the Primary Routes), in
each case at such time and to the extent such Primary Gate Interest is utilized
in connection with any Primary Routes at such time; provided however, that (x)
to the extent that any Pledgor ceases to use any Gate Interest in connection
with the Primary Routes, such Gate Interest shall automatically cease to be a
Primary Gate Interest hereunder and (y) Primary Gate Interests shall exclude (i)
any Gate Interest as to which (A) the security interest granted pursuant to this
Agreement has been released in accordance with Section 15 and (B) no new
security interest has been granted therein pursuant to this Agreement following
such release and (ii) any Gate Interest that is excluded from the Collateral
pursuant to the proviso to Section 1.
“Primary Slot” shall mean a Primary FAA Slot and a Primary Foreign Slot, or
either of them.
“Primary Routes” shall mean, at any time, the Routes set forth on Schedule I
hereto, as such Schedule may be amended from time to time pursuant to Section
5(ii), 5(iii) or 6(vi); provided however, that Primary Routes shall exclude any
Route as to which (x) the security interest granted pursuant to this Agreement
has been released in accordance with Section 15 and (y) no new security interest
shall have been granted therein pursuant to this Agreement since the date of
such release.
“Proceeds” shall have the meaning assigned that term under the UCC as in effect
in the State of New York or under other relevant law and, in any event, shall
include, but not be limited to, any and all (i) proceeds of any insurance,
indemnity, warranty or guarantee payable to the Administrative Agent or to the
Pledgors or any Affiliate of the Pledgors from time to time with respect to any
of the Collateral, (ii) payments (in any form whatsoever), made or due and
payable to the Pledgors from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority (or any Person acting under color of
Governmental Authority), (iii) instruments representing obligations to pay
amounts in respect of the Collateral, (iv) all causes of action, claims, and
warranties now or hereafter held by any Pledgor in respect of any of the assets
and property of such Pledgor described in Section 1 and, to the extent related
to any property described in said Section 1, all books, records or similar
papers, and (v) other amounts from time to time paid or payable under or in
connection with any of the Collateral.
“Requirements” has the meaning provided in Section 6(ii) hereof.
“SGR Responsible Officer” means any employee of the Borrower having oversight
responsibility for the administration of this Agreement and the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer,
controller or chief accounting officer of the Borrower or any Pledgor, as
applicable.

21

--------------------------------------------------------------------------------

“Specified Primary FAA Slot” shall have the meaning given such term in the
definition of “Primary FAA Slot” herein.
“Title 14” shall mean Title 14 of the United States Code of Federal Regulations,
including Part 93, Subparts K and S thereof, as amended from time to time or any
successor or recodified regulation.
Section 17.    NOTICES. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be in writing (including telegraphic, telex, facsimile transmission
or cable communication) and shall be delivered, mailed, telegraphed, telexed,
facsimile transmitted or cabled, addressed:


(a)    if to any Pledgor, to Delta's office at:
Delta Air Lines, Inc.
1030 Delta Boulevard
Atlanta, Georgia 30354
Attention: Treasurer, Dept. 856
Telecopier: (404) 715-4862
Copy to: General Counsel, Dept. 971
Telecopier: (404) 715-2611        
(b)    if to the Administrative Agent, to its office at:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attention: Matthew Massie
Telecopier: (212) 270-5100
with a copy to:
JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Jide Williams
Telecopier: (713) 750-2938
with a copy to:

22

--------------------------------------------------------------------------------

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Patrick S. Ryan
Telecopier: (212) 455-2502
or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. The
Administrative Agent or any Pledgor may, in its reasonable discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 18.    CONTINUING SECURITY INTEREST; TRANSFER OF OBLIGATIONS. This
Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect until the Obligations Payment Date,
(ii) be binding upon each Pledgor, its successors and assigns, and (iii) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Administrative Agent and each other Secured Party and each of
their respective successors, transferees and assigns; no other persons
(including, without limitation, any other creditor of the Pledgors) shall have
any interest herein or any right or benefit with respect hereto. Without
limiting the generality of the foregoing clause (iii) and subject to the
provisions of the applicable Loan Documents, any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person or entity, and such other person or entity shall thereupon become
vested with all the benefits in respect thereof granted to such Secured Party
herein or otherwise, subject, however, to the provisions of the applicable Loan
Documents.
Section 19.    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
THE CONFLICT OF LAWS PROVISIONS THEREOF.
Section 20.    CONSENT TO JURISDICTION AND SERVICE OF PROCESS. (a) Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall, to the extent permitted by law, be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

23

--------------------------------------------------------------------------------

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (a) of this Section 20. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 17. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
Section 21.    SECURITY INTEREST ABSOLUTE. The obligations of each Pledgor
hereunder shall remain in full force and effect without regard to, and shall not
be impaired by (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of the Pledgors, except to
the extent that the enforceability thereof may be limited by any such event; (b)
any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect of this Agreement or any other Loan Documents,
except as specifically set forth in a waiver granted pursuant to Section 14; (c)
any amendment to or modification of any Loan Document or any security for any of
the Obligations, whether or not the Pledgors shall have notice or knowledge of
any of the foregoing, except as specifically set forth in an amendment or
modification executed pursuant to Section 14; (d) any lack of validity or
enforceability of any of the Liens granted hereunder or under any other Loan
Document; or (e) any other circumstances which might otherwise constitute a
defense available to, or a discharge of, each Pledgor.
Section 22.    SEVERABILITY OF PROVISIONS. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
Section 23.    HEADINGS. Section headings used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.
Section 24.    EXECUTION IN COUNTERPARTS. This Agreement may be executed in any
number of counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute one and the same Agreement. A set of the
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent.
Section 25.    SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon each
Pledgor and its successors and assigns and shall inure to the benefit of the
Administrative Agent and each Secured Party and their respective successors and
assigns; provided that the Pledgors may not transfer or assign any or all of its
rights or obligations

24

--------------------------------------------------------------------------------

hereunder without the prior written consent of the Administrative Agent. All
agreements, statements, representations and warranties made by any Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Parties and shall survive the execution and delivery of this
Agreement and the other Loan Documents regardless of any investigation made by
the Secured Parties or on their behalf.
Section 26.    LIMITATION BY LAW; LIMITED OBLIGATIONS. All rights, remedies and
powers provided in this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law, and all the
provisions of this Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law. It is the desire and intent
of each Pledgor, the Administrative Agent and the Secured Parties that this
Agreement shall be enforced against the Pledgors to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If and to the extent that the obligations of the
Pledgors under this Agreement shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or transfers,
which laws would determine the solvency of the Pledgors by reference to the full
amount of the Obligations at the time of the execution and delivery of this
Agreement), then the amount of the Obligations of the Pledgors shall be deemed
to be reduced and the Pledgors shall pay the maximum amount of the Obligations
which would be permissible under the applicable law.
Section 27.    INTERCREDITOR AGREEMENT. Notwithstanding anything to the contrary
contained in this Agreement, if at any time the Administrative Agent shall enter
into any Intercreditor Agreement and such Intercreditor Agreement shall remain
outstanding, the rights granted to the Secured Parties hereunder, the lien and
security interest granted to the Administrative Agent pursuant to this Agreement
and the exercise of any right or remedy by the Administrative Agent hereunder
shall be subject to the terms and conditions of such Intercreditor Agreement. In
the event of any conflict between the terms of this Agreement and such
Intercreditor Agreement, the terms of such Intercreditor Agreement shall govern
and control with respect to any right or remedy, and no right, power or remedy
granted to the Administrative Agent hereunder shall be exercised by the
Administrative Agent, and no direction shall be given by the Administrative
Agent, in contravention of such Intercreditor Agreement.
[Remainder of Page Intentionally Left Blank]



25

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Pledgors have caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.


DELTA AIR LINES, INC.
By:                             
Name:    
Title:    


COMAIR, INC.
By:                                                         
Name:    
Title:



[Signature Page to the SGR Security Agreement]

--------------------------------------------------------------------------------

JPMORGAN CHASE, BANK, N.A.,
as Administrative Agent
By:                                                         
Name:    
Title:




        







[Signature Page to the SGR Security Agreement]

--------------------------------------------------------------------------------

SCHEDULE I
PRIMARY ROUTES















--------------------------------------------------------------------------------

SCHEDULE II
PRIMARY FAA SLOTS













--------------------------------------------------------------------------------

SCHEDULE III
PRIMARY FOREIGN SLOTS











--------------------------------------------------------------------------------

SCHEDULE IV
CHIEF EXECUTIVE OFFICES OF PLEDGORS









--------------------------------------------------------------------------------

Exhibit A
Office of Slot Administration
Office of Chief Counsel - Slot Transfers
Federal Aviation Administration
800 Independence Avenue, S.W.
Washington, D.C. 20591
Re: Request for Confirmation of Slot Transfers
Dear Sirs/Madams:
Please be advised that, pursuant to 14 C.F.R. § 93.221(a), [Delta Air Lines,
Inc.
(“Delta”)] [Comair, Inc. (“Comair”)] intends to transfer all rights, interests,
and privileges pertaining to the slots listed on the attached Schedule A
(attached hereto) to [NAME A]. The slots involved in the transaction are not
used for international or essential air service, nor are they AIR-21 slot
exemptions. This slot transfer is permanent.
This letter serves as written evidence of [Delta's] [Comair's] and [NAME A]'s
consent to the transfer of the above-referenced slots -- said transfer to be
effective as of the date upon which [NAME A] signs this letter, subject to
confirmation by the FAA. Upon confirmation by the FAA, [NAME A] will become the
holder of record of the above-described slots.
Please confirm the transfer of the above-described slots by stamping and signing
the acknowledgement copy of this letter and returning it to [Name, Title,] by
facsimile at _______ and by mail at ____________.
Sincerely,


_______________________
[NAME] [Date]
[TITLE]
[Delta Air Lines, Inc.][ Name of Pledgor]
CONFIRMED BY: _______________________
[FAA Name, Date]
_______________________
[NAME] [Date]
[TITLE]
[NAME A]


CONFIRMED BY: _______________________
[FAA Name, Date]

--------------------------------------------------------------------------------

Exhibit D


AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND
SECURITY AGREEMENT


dated as of April 20, 2011
made by
DELTA AIR LINES, INC.
and COMAIR, INC.,


as Grantors
in favor of
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------

Table of Contents


ARTICLE 1 DEFINITIONS    
Section 1.01   Definitions    
ARTICLE 2 COVENANTS OF THE GRANTORS    
Section 2.01    Possession, Operation and Use, Maintenance and Registration    
Section 2.02    Replacement and Pooling of Parts; Alterations, Modifications and
Additions    
Section 2.03    Insurance    
Section 2.04    Inspection    
Section 2.05    Other Representations, Warranties and Covenants    
Section 2.06    Pledged Spare Parts    
Section 2.07    Cape Town Treaty    
ARTICLE 3 EVENT OF LOSS    
Section 3.01    Event of Loss    
Section 3.02    Requisition for Use of an Aircraft, Engine or Spare Engine by
the United States Government or Government of Registry of the Aircraft    
ARTICLE 4 REMEDIES    
Section 4.01    Event of Default    
Section 4.02    Remedies with Respect to Collateral    
Section 4.03    Waiver of Appraisement, Etc.    
Section 4.04    Application of Proceeds    
Section 4.05    Remedies Cumulative    
Section 4.06    Discontinuance of Proceedings    
ARTICLE 5 TERMINATION OF MORTGAGE    
Section 5.01    Termination of Mortgage    
ARTICLE 6 MISCELLANEOUS    
Section 6.01    No Legal Title to Collateral in Secured Creditor    
Section 6.02    Sale of Collateral by the Administrative Agent is Binding    
Section 6.03    Benefit of Mortgage    
Section 6.04    Notices    
Section 6.05    Governing Law; Jurisdiction; Service of Process    
Section 6.06    Counterparts    

--------------------------------------------------------------------------------

Section 6.07    Waiver; Amendment    
Section 6.08    Waiver of Jury Trial    
Section 6.09    Successors and Assigns    
Section 6.10    Lien Absolute    
Section 6.11    General Indemnity    
Section 6.12    Section 1110 of the Bankruptcy Code    
Section 6.13    Intercreditor Agreement    
EXHIBITS  
 
Exhibit A
Form of Mortgage Supplement
Exhibit B
Certain Economic Terms
Exhibit C
Form of Data Report
Exhibit D
Country List
Exhibit E
Form of Credit and Guaranty Agreement (excluding Annexes, Exhibits and
Schedules)






--------------------------------------------------------------------------------

AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
THIS AIRCRAFT, SPARE ENGINES AND SPARE PARTS MORTGAGE AND SECURITY AGREEMENT
dated as of April 20, 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, including by one or more
Mortgage Supplements, this “Mortgage”) is made by DELTA AIR LINES, INC., a
Delaware corporation (“Borrower”), and COMAIR, INC., an Ohio corporation
(“Comair”) (each of the Borrower and Comair, a “Grantor” and, collectively, the
“Grantors”), in favor of JPMORGAN CHASE BANK, N.A., acting as administrative
agent (in such capacity, the “Administrative Agent”) for the Secured Parties.
W I T N E S S E T H:
WHEREAS, all capitalized terms used herein shall have the respective meanings
set forth or referred to in Article 1 hereof or, if not defined in Article 1, in
the Credit Agreement;
WHEREAS, all things necessary to make this Mortgage the legal, valid and binding
obligation of Grantors and the Administrative Agent, for the uses and purposes
herein set forth, in accordance with its terms, have been done and performed and
have happened;
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, dated as of the
date hereof (as such agreement may be amended, restated, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”), among the Borrower, Comair and each of the other direct and
indirect Domestic Subsidiaries of the Borrower from time to time party thereto,
the Lenders, JPMorgan Chase Bank, N.A., as administrative agent for the Lenders,
and the other agents and arrangers party thereto, the Lenders have agreed to
make Loans to and issue and participate in Letters of Credit on behalf of the
Borrower;
WHEREAS, in order to induce the Administrative Agent, the other Agents, the
Lenders and the other parties thereto to enter into the Credit Agreement and the
other Loan Documents and in order to induce the Lenders to make the Loans and
issue Letters of Credit as provided for in the Credit Agreement, each Grantor
has agreed to execute and deliver this Mortgage to the Administrative Agent for
the benefit of the Secured Parties;
GRANTING CLAUSE
NOW, THEREFORE, THIS AIRCRAFT, SPARE ENGINES AND SPARE PARTS MORTGAGE AND
SECURITY AGREEMENT WITNESSETH, that, to secure the prompt and complete payment
and performance when due of the Obligations of the Borrower and each of the
Guarantors under the Credit Agreement and each of the other Loan Documents, to
secure the performance and observance by the Borrower and each of the Guarantors
of all the agreements, covenants and provisions contained herein and in the Loan
Documents to which they are a party for the benefit of the Administrative Agent
on behalf of the Secured Parties and each of the other Indemnitees, and for the
uses and purposes and subject to the terms and provisions hereof, and in
consideration of the premises and of the covenants herein contained, and of
other good and valuable consideration the receipt and adequacy whereof are
hereby



--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

acknowledged, each Grantor has granted, bargained, sold, assigned, transferred,
conveyed, mortgaged, pledged and confirmed, and does hereby grant, bargain,
sell, assign, transfer, convey, mortgage, pledge and confirm, unto the
Administrative Agent, its successors and assigns, for the security and benefit
of the Secured Parties and such other Persons, an International Interest and a
first priority continuing security interest in and first priority mortgage Lien
on all estate, right, title and interest of such Grantor in, to and under the
following described property, rights, interests and privileges whether now or
hereafter acquired and subject to the Lien hereof (which collectively, including
all property hereafter specifically subjected to the Lien of this Mortgage by
any instrument supplemental hereto, are herein called the “Collateral”):
(1)    each Aircraft (including, without limitation, each Airframe and its
related Engines, if any, as indicated in the applicable Mortgage Supplement
(each such Engine having 1750 or more pounds of thrust or the equivalent
thereof) (as indicated in the Mortgage Supplement with the name of the
applicable Grantor), as the same is now and will hereafter be constituted,
whether now or hereafter acquired and subjected to the Lien hereof, and, in the
case of such Engines, whether or not any such Engine shall be installed in or
attached to the related Airframe or any other Airframe or airframe and all
substitutions or replacements therefor, as provided in this Mortgage, together
with all Parts of whatever nature which are from time to time included in any
“Airframe” or its related “Engines”, whether now or hereafter acquired and
subjected to the Lien hereof, and all renewals, substitutions, replacements,
additions, improvements, accessories and accumulations with respect to any of
the foregoing, and all records, logs, manuals, maintenance data and inspection,
modification and overhaul records and other related materials with respect to
any of the foregoing (as may be required to be maintained by a Grantor's
FAA‑approved maintenance program);
(2)    each Engine and each Spare Engine (each Engine or Spare Engine having
1750 or more pounds of thrust or the equivalent thereof) (as indicated in the
Mortgage Supplement with the name of the applicable Grantor) as the same is now
and will hereafter be constituted, whether now or hereafter acquired and
subjected to the Lien hereof, and whether or not any such Engine or Spare Engine
shall be installed in or attached to any Airframe or airframe and all
substitutions or replacements therefor, as provided in this Mortgage, together
with all Parts of whatever nature which are from time to time included in any
“Engine” or “Spare Engine”, whether now or hereafter acquired and subjected to
the Lien hereof, and all renewals, substitutions, replacements, additions,
improvements, accessories and accumulations with respect to any of the
foregoing, and all records, logs, manuals, maintenance data and inspection,
modification and overhaul records and other related materials with respect to
any of the foregoing (as are maintained or as may be required to be maintained
by a Grantor's FAA‑approved maintenance program);
(3)    (x) in the case of Comair, all Spare Parts owned by Comair, and (y) in
the case of the Borrower, (I) all Spare Parts owned by the Borrower and relating
to or used in connection with General Electric Model CF34 engines or Bombardier
manufactured regional jet aircraft, and (II) all airframe and avionics Spare
Parts owned by the Borrower and unique to Boeing 747 aircraft, McDonnell Douglas
DC-9 aircraft or any Airbus manufactured aircraft, in each case whether now or
hereafter acquired and subjected to

2

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

the Lien hereof, including any replacements, substitutions or renewals therefor,
and accessions thereto, including but not limited to Rotables, Expendables, Key
Repairables, Appliances, and located at the applicable Designated Spare Parts
Locations, other than any Excluded Parts;
(4)    all proceeds with respect to the requisition of title to or use of each
Airframe, Engine or Spare Engine or any Part thereof, or any Pledged Spare
Parts, all insurance proceeds or indemnity payments with respect to any of the
foregoing and any other proceeds of any kind resulting from an Event of Loss;
(5)    all moneys and securities now or hereafter paid or deposited or required
to be paid or deposited to or with the Administrative Agent by or for the
account of such Grantor pursuant to the terms hereof and held or required to be
held by the Administrative Agent hereunder;
(6)    any and all property that may, from time to time hereafter, in accordance
with the provisions of the Loan Documents, by delivery or by Mortgage Supplement
or by other writing of any kind, for the purposes hereof be in any way subjected
to the Lien and security interest hereof or be expressly conveyed, mortgaged,
assigned, transferred, deposited hereunder, in which a security interest may be
granted by such Grantor and/or pledged by such Grantor, or any Person authorized
to do so on its behalf or with its consent, to and with the Administrative
Agent, who are hereby authorized to receive the same at any and all times as and
for additional security hereunder;
(7)    all rents, issues, profits, revenues and other income of the property
subjected or required to be subjected to the Lien of this Mortgage;
(8)    all right, title, interest, claims and demands of such Grantor, in, to
and under any lease of any Airframe or Engine;
(9)    all repair, maintenance and inventory records, logs, tags, manuals and
all other documents and materials similar thereto (including, without
limitation, any such records (whether on paper or in an electronic format),
logs, manuals, documents and materials that are computer print-outs) at any time
maintained, created or used by the Grantors, and all records, logs, tags,
documents and other materials required at any time to be maintained by each
Grantor by the FAA or under the FAA Act, in each case with respect to any of the
Pledged Spare Parts;
(10)    any Tracking Software;
(11)    all proceeds of the foregoing, including, without limitation, all causes
of action, claims and Warranty Rights now or hereafter held by such Grantor in
respect of any of the items listed above and, to the extent related to any
property described in said clauses or such proceeds, all books, correspondence,
credit files, records, invoices and other papers; and
(12)    all Associated Rights, if any, in connection with the foregoing.



3

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions, so long
as no Event of Default shall have occurred and be continuing, each Grantor shall
have the right, to the exclusion of the Administrative Agent, but subject to the
terms and conditions of this Mortgage: (i) to quiet enjoyment of the Aircraft,
the Airframes, the Engines, the Spare Engines and Pledged Spare Parts, and to
possess, use, retain and control the Aircraft, the Airframes, the Spare Engines
and the Pledged Spare Parts and (ii) with respect to the Warranty Rights, to
exercise in a Grantor's name all rights and powers of such Grantor under the
Warranty Rights and to retain any recovery or benefit resulting from the
enforcement of any warranty or indemnity or other obligation under the Warranty
Rights.
HABENDUM CLAUSE
TO HAVE AND TO HOLD all and singular the aforesaid property unto the
Administrative Agent and for the uses and purposes and subject to the terms and
provisions set forth in this Mortgage.
1.It is expressly agreed that anything herein contained to the contrary
notwithstanding, each Grantor shall remain liable under each of the contracts
and agreements included in the Collateral to which it is a party to perform all
of the obligations assumed by it thereunder, all in accordance with and pursuant
to the terms and provisions thereof, and neither the Administrative Agent nor
any of the Secured Parties shall have any obligation or liability under any such
contracts and agreements to which a Grantor is a party by reason of or arising
out of the assignment hereunder, nor shall the Administrative Agent or any
Secured Party be required or obligated in any manner to perform or fulfill any
obligations of a Grantor, or to make any payment, or to make any inquiry as to
the nature or sufficiency of any payment received by it, or present or file any
claim, or take any action to collect or enforce the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
2.Each Grantor does hereby designate the Administrative Agent, upon the
occurrence and during the continuance of an Event of Default, the true and
lawful attorney-in-fact of such Grantor, irrevocably, for good and valuable
consideration and coupled with an interest and with full power of substitution
(in the name of such Grantor or otherwise) subject to the terms and conditions
of this Mortgage, to ask, require, demand, receive, sue for, compound and give
acquittance for any and all moneys and claims for moneys due (in each case
including insurance and requisition proceeds and indemnity payments) and to
become due to such Grantor under or arising out of the Collateral, to endorse
any checks or other instruments or orders in connection therewith, to file any
claims or take any action or institute any proceedings which the Administrative
Agent may deem to be necessary or advisable in the premises as fully as such
Grantor itself could do generally, to sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral
(including executing a bill of sale, conveyance, amendment, termination,
release, disclaimer, request to cancel US registration, supplement, assignment,
airworthiness application or request for a ferry permit or any other document
necessary to file with or submit to the FAA in connection with any or all of the
Collateral, which documents may be executed by the Administrative Agent as
attorney in fact for such Grantor), as fully and completely as though the
Administrative Agent were the absolute owner thereof for all

4

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

purposes, and to do, at the Administrative Agent's option and such Grantor's
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and to effect the intent of this Mortgage. Each Grantor agrees that
promptly upon receipt thereof, it will transfer to the Administrative Agent any
and all moneys from time to time received by such Grantor constituting part of
the Collateral to the extent that it is not entitled to retain the same under
the express provisions of this Mortgage, for distribution by the Administrative
Agent pursuant to the Credit Agreement and this Mortgage.
3.Grantors agree that at any time and from time to time upon the written request
of the Administrative Agent, Grantors, at their sole cost and expense, will
promptly and duly execute and deliver or cause to be duly executed and delivered
any and all such further instruments and documents as the Administrative Agent
may reasonably deem necessary or desirable, by reference to prudent industry
practice, in obtaining the full benefits of the assignment hereunder and/or
intended to be effected hereunder and of the rights and powers herein granted
and/or intended to be granted hereunder including, without limitation, taking
such steps as may be required to establish, maintain or, subject to Section
4.02, enforce the Lien intended to be granted hereunder in full force and effect
(whether under the UCC, Title 49, or the law of any other jurisdiction under
which any Aircraft or other portion of the Collateral may be registered).
4.Grantors hereby warrant and represent that none of the Collateral is currently
subject to any assignment, pledge or other Lien (other than Permitted Collateral
Liens), and hereby covenant that no Grantor will otherwise assign or pledge, so
long as the Lien of this Mortgage has not been discharged in accordance with the
terms hereof, any of its rights, title or interests hereby assigned to any
Person other than the Administrative Agent or any administrative agent,
collateral agent or trustee as agent in respect of any Refinancing Debt or
Junior Secured Debt.
5.No other conveyance, assignment or act on the part of such Grantor or the
Administrative Agent shall be necessary for any part of the Collateral to become
subject to the Lien of this Mortgage.
6.The Collateral shall be subject to release as and to the extent provided in
Section 6.06(c) of the Credit Agreement and Article 5 hereof.
7.Each Grantor agrees that it will timely and completely pay and perform all of
its obligations under the Loan Documents.
IT IS HEREBY FURTHER COVENANTED AND AGREED by and among the parties hereto as
follows:

5

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

ARTICLE 1
DEFINITIONS
Section 1.01.    Definitions. For all purposes of this Mortgage, except as
otherwise expressly provided or unless the context otherwise requires:
1.each of the “Grantors,” “Administrative Agent,” any “Lender” “Secured Party”
or any other Person includes any successor in interest to it and any permitted
transferee, permitted purchaser or permitted assignee of it;
2.the terms defined in this Article 1 have the meanings assigned to them in this
Article 1, and include the plural as well as the singular;
3.all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with generally accepted accounting principles in the
United States, as in effect from time to time;
4.the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Mortgage as a whole and not to any particular Article, Section or
other subdivision;
5.all references in this Mortgage to Articles, Sections and Exhibits refer to
Articles, Sections and Exhibits of this Mortgage;
6.“knowledge” or “aware” or words of similar import shall mean, when used in
reference to a Grantor, the actual knowledge of any Responsible Officer;
7.the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”;
8.all capitalized terms used but not defined herein have the meanings set forth
in the Credit Agreement; and
9.for all purposes of this Mortgage, the following capitalized terms have the
following respective meanings:
“Additional Insured” shall mean each Secured Party, the Administrative Agent, a
Grantor in its capacity as lessor under any Permitted Lease (collectively, the
“Named Additional Insured”), and each of their respective Affiliates, successors
and permitted assigns, and the respective directors, officers and employees of
each of the foregoing.
“Additional Parts” shall have the meaning given to that term in Section 2.02(c)
of this Mortgage.
“Administrative Agent” shall have the meaning given to that term in the first
paragraph of this Mortgage.

6

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

“Administrator” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Aircraft” shall mean each Airframe together with the related Engines, if any,
as indicated in the initial or any subsequent Mortgage Supplement, whether or
not such Engines are installed on such Airframe or any other Airframe or
airframe.
“Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement” or
“this Agreement” or “this Mortgage” shall mean this Aircraft, Spare Engines and
Spare Parts Mortgage and Security Agreement, as the same may from time to time
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.
“Airframe” shall mean: (i) each aircraft or airframe (excluding Engines, Spare
Engines or engines either initially or from time to time installed thereon)
specified by Manufacturer, model, United States Registration Number and
Manufacturer's serial number in the initial Mortgage Supplement and any
subsequent Mortgage Supplement; (ii) any Replacement Airframe which may from
time to time be substituted for such Airframe pursuant to Section 3.01 hereof
and (iii) in either case, any and all Parts which are from time to time
incorporated or installed in or attached thereto (including, without limitation,
the portion of any quick engine change kits installed thereon) or which have
been removed therefrom, unless the Lien of this Mortgage shall not be applicable
to such Part in accordance with Section 2.02.
“Appliance” means an instrument, equipment, apparatus, a part, an appurtenance,
or an accessory used, capable of being used, or intended to be used, in
operating or controlling aircraft in flight, including a parachute,
communication equipment, and another mechanism installed in or attached to
aircraft during flight, and not a part of an aircraft, engine, or propeller (and
shall include without limitation “appliances” as defined in 49 U.S.C. §
40102(a)(11)).
“Associated Rights” shall mean associated rights as defined in the Cape Town
Treaty.
“Borrower Obligations” shall mean the “Obligations” as such term is defined in
the Credit Agreement.
“Certificated Air Carrier” shall mean a Citizen of the United States holding an
air carrier operating certificate issued by the Secretary of Transportation of
the United States pursuant to Chapter 447 of Title 49 for aircraft capable of
carrying ten or more individuals or 6,000 pounds or more of cargo or that
otherwise is certified or registered to the extent required to fall within the
purview of Section 1110 of the Bankruptcy Code or any analogous provision of the
Bankruptcy Code enacted in substitution or replacement thereof.
“Citizen of the United States” shall have the meaning given to such term in
Section 40102(a)(l5) of Title 49 and as that statutory provision has been
interpreted by the DOT pursuant to its policies or any similar legislation of
the United States enacted in substitution or replacement therefor.
“Claims” shall have the meaning given in Section 6.11(a) of this Mortgage.
“Collateral” shall have the meaning assigned thereto in the Granting Clause
hereof.

7

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

“Contract of Sale” shall mean a “contract of sale” as defined in the Cape Town
Treaty.
“CRAF Program” shall mean the Civil Reserve Air Fleet Program.
“Credit Agreement” shall have the meaning given to that term in the recitals of
this Mortgage.
“Data Report” means information and data relating to the Pledged Spare Parts
supplied by the Borrower to the Administrative Agent and substantially in the
form of Exhibit C to this Mortgage.
“Designated Spare Parts Locations” means the locations in the United States
designated from time to time by the Grantors at which the Pledged Spare Parts
may be maintained by or on behalf of such Grantors, which initially shall be the
locations set forth in the initial Mortgage Supplement and shall include the
additional locations designated by the Grantors pursuant to Section 2.06(b) of
this Mortgage.
“Encumbered Aircraft” means any aircraft owned or hereafter acquired by a
Grantor as to which such Grantor has granted a security interest (or shall grant
a security interest) to a financier of such aircraft.
“Encumbered Engine” means any engine owned or hereafter acquired by a Grantor as
to which such Grantor has granted a security interest (or shall grant a security
interest) to a financier of such engine.
“Engine” shall mean (i) each of the engines listed by Manufacturer, model and
Manufacturer's serial numbers in Part A of Exhibit 1 to the initial Mortgage
Supplement and every subsequent Mortgage Supplement, and whether or not either
initially or from time to time installed on an Airframe or any other airframe;
(ii) any Replacement Engine which may from time to time be substituted for any
of such Engines pursuant to the terms hereof; and (iii) in either case, any and
all Parts which are from time to time incorporated or installed in or attached
to any such Engine (including, without limitation, the portion of any quick
engine change kits installed thereon) and any and all Parts removed therefrom
unless the Lien of this Mortgage shall not apply to such Parts in accordance
with Section 2.02.
“Excepted Taxes” shall mean any Taxes (including any withholding Taxes) based
on, or measured by or with respect to, gross or net income, gross or net
receipts, capital or net worth or that are minimum, franchise, excess profits,
conduct of business or branch profits Taxes, in each case however denominated,
other than (i) any such Taxes which are in the nature of sales or use taxes,
stamp taxes, license or property taxes, mortgage or mortgage recording taxes,
turnover taxes, valorem taxes, and value added taxes (to the extent not imposed
in direct and clear substitution for an income tax), (ii) any such Taxes
necessary to make any indemnity amount that is required to be paid by a Grantor
under Section 6.11 hereof to be paid on an After-Tax Basis (as defined in
Section 6.11 hereof), and (iii) any such Taxes imposed by any foreign or
international taxing authority or by any territory or possession of the United
States (A) on any Indemnitee who does not otherwise maintain an office or other
place of business and is not otherwise located in such locations solely as a
result of the transactions contemplated by the Loan Documents or the operation
or registration of any Aircraft or the identity or other activities

8

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

of a Grantor or any lessee or other Person in possession of any Aircraft or any
part thereof in the jurisdiction of such taxing authority, and (B) on any
Indemnitee who is doing business, maintaining an office or other place of
business, or otherwise located in the jurisdiction of such taxing authority, but
only to the extent of any incremental Taxes that would not have been imposed but
for the transactions contemplated by the Loan Documents or the operation or
registration of any Aircraft or the identity or other activities of a Grantor or
any lessee or other Person in possession of any Aircraft or any part thereof in
such jurisdiction.
“Excluded Parts” means (i) any Spare Part (including an Appliance) specifically
identifiable by any Person, other than the Administrative Agent and any Secured
Party, as having been removed from an Encumbered Aircraft or an Encumbered
Engine, as the case may be, and under the document creating such security
interest the financier has a continuing security interest therein, until any
such Spare Part is replaced on such Encumbered Aircraft or Encumbered Engine, as
the case may be or (ii) any Hazardous Materials.
“Expendables” means Spare Parts that, once used, cannot be re-used, and if not
serviceable, cannot be overhauled or repaired.
“Event of Loss” shall mean, with respect to any Aircraft, any Airframe or any
Engine, Spare Engine or Spare Part, any of the following events with respect to
such property:
(a)    any damage to such property which results in an insurance settlement with
respect to such property on the basis of an actual or constructive total loss;
(b)    the loss of such property or of the use thereof due to destruction or
damage beyond repair;
(c)    the theft or disappearance of such property for a period in excess of 120
days;
(d)    the condemnation, confiscation, seizure or requisition of such property
for a period in excess of 120 days or the requisition or taking of title of such
property;
(e)    the requisition for use of such property by any Governmental Authority
(other than a requisition for use by the government of the country of registry
of such Aircraft) that results in the loss of possession of such property by a
Grantor (or any Permitted Lessee) for a period in excess of nine consecutive
months;
(f)    as a result of any law, rule, regulation, order or other action by the
FAA, the DOT or other Governmental Authority having jurisdiction, the use of
such Aircraft or such Airframe, Engine or Spare Engine in the normal business of
air transportation is prohibited by virtue of a condition affecting all aircraft
of the same type for a period of 12 consecutive months, unless prior to the
expiration of such 12 month period, Grantors have undertaken and are diligently
carrying forward all steps that are necessary or desirable to permit the normal
use of such Aircraft or such Airframe, Engine or Spare Engine or, in any event,
if such use is prohibited for a period of more than eighteen consecutive months;
and
(g)    any event with respect to an Engine or Spare Engine that is deemed to be
an Event of Loss with respect to such Engine pursuant to Section 2.01(a)(vii) of
this Mortgage.

9

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

An Event of Loss with respect to an Aircraft shall be deemed to have occurred if
an Event of Loss occurs with respect to the corresponding Airframe.
“FAA Act” shall mean Title 49.
“Foreign Air Carrier” shall mean any air carrier principally domiciled in a
country other than the United States and which performs maintenance,
preventative maintenance and inspections for aircraft, engines and related parts
to standards which are approved by, or which are substantially equivalent to
those required by, the civil aviation authority of the United States, Australia,
Austria, Belgium, Canada, Denmark, France, Germany, Ireland, Italy, Japan, the
Netherlands, Norway, New Zealand, Spain, Sweden, Switzerland or the United
Kingdom.
“Grantor” and “Grantors” shall have the meaning given to that term in the first
paragraph of this Mortgage.
“Guarantor Obligations” shall mean, for each Grantor other than the Borrower,
the “Guaranty Obligations” (as such term is defined in the Credit Agreement) of
such Grantor.
“Indemnitee” shall have the meaning given in Section 6.11(b) of this Mortgage.
“Insured Amount” shall have the meaning specified therefor on Exhibit B hereto.
“Irrevocable De-Registration and Export Request Authorization” shall have the
meaning given it in the Cape Town Treaty.
“Key Repairable” means those Spare Parts, including Appliances, that can be
economically restored or repaired to a serviceable condition, but have a life
that is considerably less than the life of the flight equipment to which they
are related.
“Manufacturer” shall mean, with respect to any Airframe, Engine, Spare Engine or
Pledged Spare Part, the manufacturer thereof.
“Minimum Liability Insurance Amount” shall have the meaning specified therefor
on Exhibit B hereto.
“Mortgage Supplement” shall mean any supplement to this Mortgage which is
delivered from time to time pursuant to the terms hereof in the form of
Exhibit A hereto.
“Obligations” shall mean (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each Grantor other than the Borrower, its
Guarantor Obligations.
“Obligations Payment Date” shall have the meaning given in 5.01(a) of this
Mortgage.
“Obsolete Parts” shall have the meaning given in Section 2.02(c) of this
Mortgage.
“Opinion of Counsel” means a written opinion from legal counsel to a Grantor who
is reasonably acceptable to the Administrative Agent.

10

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

“Parts” shall mean any and all appliances, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature (other than (a)
complete Engines, Spare Engines, or engines, (b) any items leased by a Grantor
or any Permitted Lessee, (c) cargo containers, (d) severable components or
systems installed on or affixed to an Airframe that are used to provide
individual telecommunications or electronic entertainment to passengers aboard
an Aircraft (“Passenger Convenience Equipment”), (e) medical and similar
emergency equipment and (f) passenger service items and passenger service
equipment generally used in but not affixed to an Aircraft, such as blankets,
coffee pots, beverage and meal servicing carts, etc.), so long as the same are
incorporated or installed in or attached to any Airframe or any Engine or Spare
Engine or so long as the same are subject to the Lien of the Mortgage in
accordance with the terms of Section 2.02 thereof after removal from any
Airframe or any Engine or Spare Engine.
“Passenger Convenience Equipment” shall mean severable components or systems
defined as such in the definition of the term “Parts”.
“Permitted Air Carrier” shall mean any Certificated Air Carrier or any Foreign
Air Carrier.
“Permitted Lease” shall mean a lease permitted under Section 2.01(a) hereof.
“Permitted Lessee” shall mean the lessee under a Permitted Lease.
“Pledged Spare Parts” means the Spare Parts included in the Collateral.
“Professional User” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Prospective International Interest” shall have the meaning given it in the
Aircraft Protocol.
“Replacement Airframe” shall mean any airframe substituted for an Airframe in
accordance with Section 3.01(a) hereof.
“Replacement Engine” shall mean any engine substituted for an Engine or Spare
Engine in accordance with Section 3.01(b) hereof.
“Reregistration and Lease Limit” shall have the meaning given to that term in
Section 2.01(e) hereof.
“Rotable” means those Spare Parts, including Appliances, that can be repeatedly
and economically restored to a serviceable condition over a period approximating
the life of the flight equipment to which they are related.
“Spare Engine” shall mean (i) each of the engines listed by Manufacturer, model
and Manufacturer's serial numbers in Part B of Exhibit 1 to the initial Mortgage
Supplement and each subsequent Mortgage Supplement, and whether or not either
initially or from time to time installed on any Airframe or airframe; (ii) any
Replacement Engine which may from time to time

11

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

be substituted for any of such Spare Engines pursuant to the terms hereof; and
(iii) in either case, any and all Parts which are from time to time incorporated
or installed in or attached to any such Spare Engine (including, without
limitation, the portion of any quick engine change kits installed thereon) and
any and all Parts removed therefrom unless the Lien of this Mortgage shall not
apply to such Parts in accordance with Section 2.02.
“Spare Part” means (a) an accessory, appurtenance, or part of (i) an aircraft
(except an engine or propeller), (ii) an engine (except a propeller), (iii) a
propeller, or (iv) an Appliance, in each case that is to be installed at a later
time in an aircraft, engine, propeller or Appliance and shall include, without
limitation, “spare parts” as defined in 49 U.S.C. § 40102(a)(38), (b) an
Appliance or (c) a propeller.
“Specified Default” shall mean the occurrence of a Default arising under
Sections 7.01(b), (f), (g) or (h) of the Credit Agreement.
“Tracking Software” means any software utilized by a Grantor or its designees in
its Tracking System to track the Pledged Spare Parts and shall include any
licenses, service or support contracts related thereto.
“Tracking System” shall mean a Grantor's centralized computer system for
monitoring and tracking the location, condition and status of its Pledged Spare
Parts, and any and all improvements, upgrades or replacement systems. The
Tracking System shall include the Tracking Software.
“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time.
“United States” or “U.S.” shall mean the United States of America.
“United States Government” shall mean the federal government of the United
States or any instrumentality or agency thereof.
“Warranty Rights” means, as to any Airframe, Engine, Spare Engine or Pledged
Spare Part, any continuing rights of a Grantor in respect of any warranty,
indemnity or agreement, express or implied, as to title, materials, workmanship,
design or patent infringement or related matters with respect to such Airframe,
Engine, Spare Engine or Pledged Spare Part.
“Wet Lease” shall mean any arrangement whereby a Grantor agrees to furnish any
Airframes or airframes and the Engines or engines installed thereon to a third
party pursuant to which such Airframes or airframes and the Engines or engines
(i) shall be operated solely by regular employees or agents of a Grantor
possessing all current certificates and licenses that would be required under
the FAA or, if the Aircraft is not registered in the United States, all
certificates and licenses required by the laws of the jurisdiction of registry,
for the performance by such employees of similar functions within the United
States of America or such other jurisdiction of registry and (ii) shall be
maintained by a Grantor in accordance with its normal maintenance practices.

12

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

ARTICLE 2
COVENANTS OF THE GRANTORS
Each of the Grantors represent, warrant and covenant, which representations,
warranties and covenants shall survive execution and delivery of this Mortgage,
as follows:
Section 2.01    Possession, Operation and Use, Maintenance and Registration.
(a)    Possession. Without the prior written consent of the Administrative Agent
(and other than with respect to any such Airframe, Engine or Spare Engine that
has been released from the Liens granted herein pursuant to Section 6.06(c) of
the Credit Agreement) no Grantor shall lease or otherwise in any manner deliver,
transfer or relinquish possession of any Airframe or any Engine or Spare Engine
or install any Engine or Spare Engine, or permit any Engine or Spare Engine to
be installed, on any airframe other than an Airframe; provided that each Grantor
(or, except with respect to clauses (viii) and (ix) below, any Permitted Lessee)
may without the prior written consent of the Administrative Agent:
(i)    subject any Airframe to interchange agreements or subject any Engine or
Spare Engine, to interchange or pooling agreements or arrangements, in each case
entered into by a Grantor (or any Permitted Lessee) in the ordinary course of
its business; provided that (A) no such agreement or arrangement contemplates or
requires the transfer of title to such Airframe, and (B) if such Grantor's title
to any such Engine or Spare Engine is divested under any such agreement or
arrangement, such divestiture shall be deemed to be an Event of Loss with
respect to such Engine or Spare Engine, and Grantors shall (or shall cause any
Permitted Lessee to) comply with Section 3.01(b) in respect thereof;
(ii)    deliver possession of any Airframe or any Engine or Spare Engine to any
Person for testing, service, repair, restoration, storage, maintenance or other
similar purposes or for alterations, modifications or additions to such Airframe
or such Engine or Spare Engine to the extent required or permitted by the terms
hereof;
(iii)    transfer or permit the transfer of possession of any Airframe or any
Engine or Spare Engine to the United States government pursuant to a lease,
contract or other instrument;
(iv)    subject (or permit any Permitted Lessee to subject) any Airframe or any
Engine or any Spare Engine to the CRAF Program or transfer (or permit any
Permitted Lessee to transfer) possession of any Airframe or any Engine or any
Spare Engine to the United States Government in accordance with applicable laws,
rulings, regulations or orders (including, without limitation, any transfer of
possession pursuant to the CRAF Program); provided, that such Grantor (or any
Permitted Lessee) (A) shall promptly notify the Administrative Agent upon
transferring possession of any Airframe or any Engine or any Spare Engine
pursuant to this clause (iv) and (B) in the case of a transfer of possession
pursuant to the CRAF Program, shall notify the Administrative Agent of the name
and address of the responsible Contracting Office Representative for the
Military

13

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

Airlift Command of the United States Air Force or other appropriate Person to
whom notices must be given and to whom requests or claims must be made to the
extent applicable under the CRAF program;
(v)    install an Engine or Spare Engine on an airframe owned by such Grantor
(or any Permitted Lessee) free and clear of all Liens, except (A) Permitted
Collateral Liens and Liens that apply only to the engines (other than Engines or
Spare Engines), appliances, parts, instruments, appurtenances, accessories,
furnishings and other equipment (other than Parts) installed on such airframe
(but not to the airframe as an entirety) and (B) the rights of third parties
under interchange agreements or pooling or similar arrangements that would be
permitted under clause (i) above;
(vi)    install an Engine or Spare Engine on an airframe leased to a Grantor (or
any Permitted Lessee) or purchased or owned by such Grantor (or any Permitted
Lessee) subject to a conditional sale or other security agreement; provided
that: (A) such airframe is free and clear of all Liens except (1) the rights of
the parties to the lease or conditional sale or other security agreement
covering such airframe, or their successors and assigns, and (2) Liens of the
type permitted by clause (v) of this Section 2.01(a); and (B) either: (1) such
Grantor has obtained from the lessor or secured party of such airframe a written
agreement (which may be the lease, conditional sale or other security agreement
covering such airframe), in form and substance satisfactory to the
Administrative Agent (an agreement from such lessor or secured party
substantially in the form of the penultimate paragraph of this Section 2.01(a)
being deemed to be satisfactory to the Administrative Agent), whereby such
lessor or secured party expressly agrees that neither it nor its successors or
assigns will acquire or claim any right, title or interest in any Engine or
Spare Engine by reason of such Engine or Spare Engine being installed on such
airframe at any time while such Engine or Spare Engine is subject to the Lien of
this Mortgage, or (2) such lease, conditional sale or other security agreement
provides that such Engine or Spare Engine shall not become subject to the Lien
of such lease, conditional sale or other security agreement at any time while
such Engine or Spare Engine is subject to the Lien of this Mortgage,
notwithstanding its installation on such airframe;
(vii)    install an Engine or Spare Engine on an airframe owned by such Grantor
(or any Permitted Lessee), leased to such Grantor (or any Permitted Lessee) or
purchased by such Grantor (or any Permitted Lessee) subject to a conditional
sale or other security agreement under circumstances where neither clause (v)
nor clause (vi) of this Section 2.01(a) is applicable; provided that such
installation shall be deemed an Event of Loss with respect to such Engine or
Spare Engine, and Grantors shall comply with Section 3.01(b) in respect thereof,
if such installation adversely affects the Administrative Agent's security
interest in such Engine or Spare Engine, the Administrative Agent not intending
hereby to waive any right or interest it may have to or in such Engine or Spare
Engine under applicable law until compliance by such Grantor with Section
3.01(b);
(viii)    lease any Engine or Spare Engine or any Airframe and its related
Engines to any Certificated Air Carrier; provided that at the commencement of
such lease no Event of Default or Specified Default has occurred and is
continuing and such Certificated Air Carrier, if other than an Affiliate in the
same proceeding, is not at that

14

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

time subject to a proceeding under applicable bankruptcy, insolvency or
reorganization laws; and
(ix)    lease any Engine or Spare Engine or any Airframe and its related Engines
to:
(1)any Foreign Air Carrier that is at the inception of the lease based in and a
domiciliary of a country listed in Exhibit D hereto, or
(2)a manufacturer of airframes or engines (either directly or through an
Affiliate, so long as the obligations of such Affiliate are subject to the
unconditional guarantee of its related manufacturer) that is at the inception of
the lease based in and a domiciliary of the United States or any country listed
on Exhibit D hereto, or
(3)any other Foreign Air Carrier consented to in writing by the Administrative
Agent;
provided that at the commencement of such lease no Event of Default or Specified
Default has occurred and is continuing, and provided, further, that: (v) the
aggregate of the Appraised Values of all Airframes, Engines and Spare Engines
(including the Appraised Value(s) attributable to any quick engine change kits
installed on any such Engine or Spare Engine) leased pursuant to Section
2.01(a)(viii) and this Section 2.01(a)(ix), other than Engines or Spare Engines
so leased under leases having a term (including any renewal term) of six months
or less, when aggregated with the Appraised Value of all Airframes reregistered
outside the United States pursuant to Section 2.01(e), shall be subject to the
Reregistration and Lease Limit (except to the extent such Reregistration and
Lease Limit is expressly waived in writing by the Administrative Agent), (w) in
the case of a lease of an Airframe, Engine or Spare Engine to a Foreign Air
Carrier under clause (1) above, the Administrative Agent receives the following
documents at least two Business Days prior to the time of such lease (provided
that such documents can be furnished less than two Business Days prior to such
time if the Administrative Agent received drafts of such documents no later than
two Business Days prior to such time):
a.    a certificate of such Grantor's independent insurance brokers stating that
in the opinion of such firm the insurance required to be carried and maintained
with respect to such Aircraft, Engine or Spare Engine by the terms of this
Mortgage will be in full force and effect during the term of such lease and
b.    an Opinion of Counsel to such Grantor to the effect that

15

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

i.    there exist no possessory rights in favor or the lessee under the laws of
such lessee's country which would, upon bankruptcy or insolvency of or other
default by such Grantor and assuming at such time such lessee is not insolvent
or bankrupt, prevent the taking of possession of such Airframe, Engine or Spare
Engine by the Administrative Agent in accordance with and when permitted by the
terms of Section 4.02 upon the exercise by the Administrative Agent of its
remedies under Section 4.02.
ii.    the terms of the proposed lease (including the provisions therein as to
being subject and subordinate as required below) will be legal, valid, binding
and (subject to customary exceptions in foreign opinions generally acceptable to
aircraft financiers) enforceable against the proposed lessee in the country in
which the proposed lessee is principally based,
iii.    the laws of such lessee's country of domicile require fair compensation
by the government of such jurisdiction payable in currency freely convertible
into Dollars for the loss of use or title of such Aircraft, Engine or Spare
Engine in the event of the requisition by such government of such use or title,
and
iv.    the laws of such lessee's country of domicile would give recognition to
such Grantor's title to such Aircraft, Engine or Spare Engine, to the registry
of such Aircraft in the name of a Grantor (or the proposed lessee, as “lessee”,
as appropriate) and to the Lien of this Mortgage, and
(x) in the case of a lease to any foreign entity (other than a foreign entity
principally based in Taiwan), the United States maintains normal diplomatic
relations with the country in which such foreign entity is based at the time
such lease is entered into, (y) in the case of any lease to a foreign entity,
such entity, other than an Affiliate of such Grantor in the same proceeding, is
not then subject to any bankruptcy, insolvency, liquidation, reorganization,
dissolution or similar proceeding and shall not have substantially all of its
property in the possession of any liquidator, trustee, receiver or similar
person and (z) in the case of any lease to a foreign entity that is situated in
a Contracting State (as defined in the Cape Town Treaty), the lease shall
contain the remedies of a lessor set forth in the Cape Town Treaty for the
benefit of the lessor under such lease, unless counsel located in the applicable
foreign jurisdiction provides written advice, addressed to both the applicable
Grantor and the Administrative Agent, that such remedies are not customarily
made available to lessors in such jurisdiction;
provided that the rights of any lessee or other transferee covered by the
preceding clauses (i) through (ix) who receives possession of any Aircraft, any
Airframe, any Engine, Spare Engine or

16

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

Pledged Spare Part by reason of a transfer permitted by this Section 2.01(a)
(other than the transfer of an Engine or Spare Engine which is deemed an Event
of Loss) shall be subject and subordinate to, and any Permitted Lease shall be
made expressly subject and subordinate to, all the terms of this Mortgage,
including the Administrative Agent's rights to repossess pursuant to Section
4.02 and to avoid such lease upon such repossession, and Grantors shall remain
primarily liable hereunder for the performance and observance of all of the
terms and conditions of this Mortgage, to the same extent as if such lease or
transfer had not occurred, any such lease shall include appropriate provisions
for the maintenance and insurance of any such Aircraft, Airframe, Engine or
Spare Engine, and no lease or transfer of possession otherwise in compliance
with this Section 2.01 shall (x) result in any registration or reregistration of
any Aircraft except to the extent permitted in Section 2.01(e) or the
maintenance, operation or use thereof that does not comply with Section 2.01(b)
and (c) or the registration of any subordination in favor of the Permitted
Lessee or in respect of other transfers in the International Registry, or (y)
permit any action not permitted to be taken by Grantors with respect to any
Aircraft hereunder.
Grantors shall provide the Administrative Agent a copy of each Permitted Lease
which has a term of more than one year promptly after execution thereof. In
addition, in furtherance of the Granting Clause, the applicable Grantor shall
expressly assign to the Administrative Agent in a manner reasonably acceptable
to the Administrative Agent (and take all further actions in order to create,
grant, establish, preserve, protect and perfect the validity, perfection and
priority of the Liens and security interests created or intended to be created
by this Mortgage), as part of the Collateral, such Grantor's rights, but not its
obligations, under any such Permitted Lease with a term of more than one year
(provided that so long as no Event of Default shall have occurred and be
continuing hereunder, Grantor shall be entitled to exercise all rights and
remedies with respect to such Permitted Lease). In connection with the foregoing
assignment, such Grantor shall deliver any chattel paper originals of any
Permitted Lease having a term in excess of one year to the Administrative Agent
and at Grantor's request if the lessee is situated in (or the applicable
Airframe is registered in) a Contracting State cause such Permitted Lease to be
registered as an International Interest against the relevant airframe and
engines on the International Registry and assigned to Administrative Agent.
No Permitted Lease shall be entered into unless Grantors shall reimburse the
Administrative Agent for all of their respective reasonable out-of-pocket fees
and expenses (including reasonable fees and disbursements of counsel) incurred
in connection therewith and with any collateral assignment thereof.
The Administrative Agent agrees, for the benefit of Grantors (and any Permitted
Lessee) and for the benefit of the lessor or secured party of any airframe or
engine leased to a Grantor (or any Permitted Lessee) or purchased or owned by a
Grantor (or any Permitted Lessee) subject to a conditional sale or other
security agreement, that the Administrative Agent will not acquire or claim, as
against Grantors (or any Permitted Lessee) or such lessor or secured party, any
right, title or interest in: (A) any engine or engines owned by such Grantor (or
any Permitted Lessee) or by the lessor under such lease or subject to a security
interest in favor of the secured party under such conditional sale or other
security agreement as the result of such engine or engines being installed on
any Airframe, or (B) any airframe owned by such Grantor (or any Permitted
Lessee) or by the lessor under such lease or subject to a security interest in
favor of the secured

17

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

party under such conditional sale or other security agreement as the result of
any Engine or Spare Engine being installed on such airframe.
The Administrative Agent acknowledges that any Wet Lease or other similar
arrangement under which a Grantor (or any Permitted Lessee) maintains
operational control of an Aircraft does not constitute a delivery, transfer or
relinquishment of possession for purposes of this Section 2.01(a).
(b)    Operation and Use. Grantors agree that no Aircraft, Airframe, Engine or
Spare Engine will be maintained, used or operated in violation of any law, rule
or regulation of any Governmental Authority of any country having jurisdiction
over such Aircraft, Airframe, Engine or Spare Engine or in violation of any
airworthiness certificate, license or registration relating to such Aircraft
issued by any such Governmental Authority, except for unanticipated, minor or
non-recurring violations, and except to the extent a Grantor (or, if a Lease is
then in effect with respect to such Aircraft, any Permitted Lessee) of such
Aircraft is contesting in good faith the validity or application of any such
law, rule or regulation in any manner that does not involve any material risk of
sale, forfeiture or loss of such Aircraft, Airframe, Engine or Spare Engine or
any material risk of subjecting the Administrative Agent or any Lender to
criminal liability or materially impair the Lien of this Mortgage; provided
that, Grantors shall not be in default under, or required to take any action set
forth in, this sentence if it is not possible for them to comply with the laws
of a jurisdiction other than the United States (and other than any jurisdiction
in which such Aircraft is then registered) because of a conflict with the
applicable laws of the United States (and such jurisdiction in which such
Aircraft is then registered); provided, further, that a Grantor shall only be
entitled to contest mandatory grounding orders if it does not operate such
Aircraft or Spare Engine during such contest. Grantors will not operate any
Aircraft, Airframe, Engine or Spare Engine or permit any Aircraft, Airframe,
Engine or Spare Engine to be operated or located, (i) in any area excluded from
coverage by any insurance required by the terms of Section 2.03 or (ii) in any
war zone or recognized or, in Grantors' reasonable judgment threatened areas of
hostilities unless covered by war risk insurance in accordance with Section
2.03, unless in the case of either clause (i) or (ii), indemnification complying
with Section 2.03(d) has been provided; provided, however, that Grantors'
failure to comply with the provisions of this sentence shall not give rise to an
Event of Default hereunder where such failure is attributable to causes beyond
the control of Grantors (or any Permitted Lessee) or to extraordinary
circumstances involving an isolated occurrence or isolated series of occurrences
attributable to a hijacking, medical emergency, equipment malfunction, weather
conditions, navigational error or other similar unforeseen circumstances.
(c)    Maintenance. Grantors shall maintain, service, repair and overhaul each
Aircraft, Airframe, Engine and Spare Engine (or cause the same to be done) so as
to keep each Aircraft, Airframe, Engine and Spare Engine in good operating
condition and in such condition as may be necessary to enable the airworthiness
certification of each Aircraft to be maintained in good standing at all times
(other than during temporary periods of storage, during maintenance, testing or
modification permitted hereunder, or during periods of grounding by applicable
Governmental Authorities, unless such grounding is due to the failure by
Grantors to maintain such Aircraft in accordance with the terms hereof) under
Title 49, during such periods in which such Aircraft is registered under the
laws of the United States, or, if such Aircraft is registered under the laws of
any other jurisdiction, the applicable laws of such jurisdiction, in compliance

18

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

always with Section 5.10 of the Credit Agreement, using the same standards as
Grantors (or a Permitted Lessee of such Aircraft, if a Lease is in effect with
respect to such Aircraft) uses with respect to similar aircraft operated by
Grantors (or such Permitted Lessee) in similar circumstances. In any case, each
Aircraft, Airframe, Engine, Spare Engine and Pledged Spare Part will be
maintained in accordance with the maintenance standards required by the FAA
(while operated under an FAA-approved maintenance program) or, while operated
under the maintenance program of another jurisdiction, standards substantially
equivalent to those required by the central aviation authority of the United
States, Australia, Austria, Belgium, Canada, Denmark, France, Germany, Ireland,
Italy, Japan, the Netherlands, New Zealand, Norway, Spain, Sweden, Switzerland
or the United Kingdom. Each Grantor shall maintain or cause to be maintained all
records, logs and other documents required to be maintained in respect of each
of its Aircraft and Spare Engines by appropriate authorities in the jurisdiction
in which such Aircraft is registered.
(d)    Identification of the Administrative Agent's Interest.
(i)    Grantors agree to affix as promptly as practicable after the Closing Date
and thereafter to maintain in the cockpit of each Aircraft, in a clearly visible
location, and (if not prevented by applicable law or regulations or by any
government) on each Engine and Spare Engine a nameplate bearing the inscription
“MORTGAGED TO JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT” (such
nameplate to be replaced, if necessary, with a nameplate reflecting the name of
any successor Administrative Agent).
(ii)    On or prior to the Closing Date and from time to time thereafter, the
Grantors shall install signs, in size and form reasonably satisfactory to the
Administrative Agent, at each of the Designated Spare Parts Locations in which
the Pledged Spare Parts are stored and otherwise as may be directed by the
Administrative Agent within each Designated Spare Parts Location, bearing the
inscription: “MORTGAGED TO JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT”
(such sign to be replaced if there is a successor Administrative Agent).
(e)    Registration. The applicable Grantors shall cause each Aircraft to remain
duly registered, under the laws of the United States, in the name of the
applicable Grantor. Notwithstanding the preceding sentence, Grantors, at their
own expense, may cause or allow such Aircraft to be duly registered under the
laws of any country listed on Exhibit D (except as indicated therein) in the
name of the appropriate Grantor or of any nominee thereof, or, if required by
applicable law, in the name of any other Person (and, following any such foreign
registration, may cause such Aircraft to be re-registered under the laws of the
United States); provided, that the Administrative Agent shall have received, at
least two Business Days prior to the time of such non-US registration (provided
that such document can be furnished less than two Business Days prior to such
time if the Administrative Agent received a draft of such document no later than
two Business Days prior to such time), one or more Opinions of Counsel, expert
in the laws of the United States and such other jurisdiction, in form and
substance reasonably satisfactory to the Administrative Agent, subject to
exceptions, assumptions and limitations customary in such jurisdiction and of a
nature customarily accepted by aircraft financiers making loans to entities in
such jurisdiction, to the effect that:

19

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

(1)such jurisdiction maintains normal diplomatic relations with the United
States (except, in the case of Taiwan);
(2)such re-registration will not adversely affect the Administrative Agent's
first priority and perfected Lien on such Aircraft (and Grantors shall, at their
expense, to the extent legally permitted, cause the interest of the
Administrative Agent as secured party in respect of such Aircraft to be duly
registered or recorded under the laws of such jurisdiction and the International
Interests of the Administrative Agent in such Airframe and Engines to be duly
registered in the International Registry, and at all times thereafter to remain
so duly registered or recorded unless and until the registration of such
Aircraft is changed as provided herein, and shall cause to be done at all times
all other acts necessary or, by reference to prudent industry practice in such
jurisdiction and under the Cape Town Treaty, advisable in order to create,
preserve and protect such interests in such Aircraft, and the priority thereof,
as against a Grantor or any third parties), and the laws of such jurisdiction
would provide the Administrative Agent with protections of its interest in and
to such Aircraft substantially equivalent to the protections afforded to the
holder or a first priority security interest under the UCC;
(3)the obligations of Grantors under this Mortgage shall remain valid, binding
and enforceable to the same extent as before such registration, and such
re-registration shall not create any disability or adverse effect to the
existence or enforceability of the rights and remedies of the Administrative
Agent under the Loan Documents;
(4)any import or export permits necessary to take such Aircraft into such
jurisdiction and any exchange permits necessary to allow all payments provided
for under this Mortgage and the other Loan Documents shall be in full force and
effect;
(5)there are no possessory rights in favor of a Grantor or any Permitted Lessee
which would, upon bankruptcy or other default by a Grantor or any Permitted
Lessee, prevent the return of such Aircraft to the Administrative Agent in
accordance with and when permitted by the terms of the Mortgage upon the
Administrative Agent's exercise of remedies thereunder, or, if such possessory
rights exist, they are not materially greater than those available to owners and
lessees under United States law and there are no procedural impediments to the
return of such Aircraft to the Administrative Agent materially greater than
under United States law, and upon termination of any lease, registration shall
be terminable without material burden or delay;
(6)there is no strict liability imposed on passive lenders, except such tort
liability not of materially greater scope or magnitude than might be imposed on
such passive lender under the prevailing law among the states of the United
States, and except liabilities that Grantors or a Permitted Lessee has agreed to
insure against in a manner reasonably satisfactory to the Administrative Agent.

20

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

(7)that it is not necessary by reason of such re-registration or for purposes of
enforcing remedies contained herein or in any Lease, for the Administrative
Agent or any Lender to register or qualify to do business in such jurisdiction;
(8)no Liens (other than Permitted Collateral Liens) shall arise by reason of
such re-registration;
(9)(unless Grantors shall have agreed to provide insurance reasonably
satisfactory to the Administrative Agent covering the risk of requisition of use
of such Aircraft by the government of such jurisdiction so long as such Aircraft
is registered under the laws of such jurisdiction) the laws of such jurisdiction
require fair compensation by the government of such jurisdiction, payable in
currency freely convertible into Dollars, for the loss of use of such Aircraft
in the event of requisition by such government of such use; and
(10)neither the Administrative Agent nor any Lender shall be subjected to any
adverse tax consequences as a result of such re-registration for which Grantors
are not required to indemnify such Person, unless Grantors have agreed to
indemnify such Person therefor.
The Administrative Agent will cooperate with Grantors in effecting such foreign
registration. Notwithstanding the foregoing, the aggregate of the Appraised
Values of all Airframes reregistered outside the United States pursuant to this
Section 2.01(e) and of all Airframes and Engines and Spare Engines (including
the Appraised Value(s) attributable to any quick engine change kits installed on
any such Engine or Spare Engine) leased pursuant to Sections 2.01(a)(viii) and
2.01(a)(ix), other than of Engines or Spare Engines so leased (whether or not
reregistered) having a term (including any renewal term) of six months or less,
shall not exceed fifteen percent (15%) of the total Appraised Values of all
Collateral at any time (such 15% limitation is the “Reregistration and Lease
Limit”) (except to the extent that such Reregistration and Lease Limit is
expressly waived in writing by the Administrative Agent) and prior to any such
change in the country of registry of any Aircraft, the following conditions
shall be met (unless waived as provided in Section 10.08 of the Credit
Agreement):
(i)    no Event of Default shall have occurred and be continuing at the
effective date of the change in registration or occurs as a result of such
change in registration; provided that it shall not be necessary to comply with
this condition if the change in registration results in the registration of such
Aircraft under the laws of the United States;
(ii)    all insurance provided for in this Mortgage shall be in full force and
effect, before, at the time of, and after such change in registration, and the
Administrative Agent shall have received a certificate of Grantors' or a
Permitted Lessee's insurance broker to such effect;
(iii)    such country imposes, or Grantors shall agree to cause such Aircraft to
be maintained in accordance with, aircraft maintenance standards approved

21

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

by, or which are substantially equivalent to those required by, the civil
aviation authority of the United States, Australia, Austria, Belgium, Canada,
Denmark, France, Germany, Ireland, Italy Japan, the Netherlands, Norway, New
Zealand, Spain, Sweden, Switzerland or the United Kingdom;
(iv)    all action shall be taken as the Administrative Agent deems reasonably
necessary to insure that all insurance and indemnities provided for in the Loan
Documents shall be in full force and effect at the time of and following such
re-registration; and
(v)    Grantors pay all fees, Taxes, expenses and other charges relating to such
re-registration (including those of each Lender).
(f)    Substitution of Airframes and Engines. Each Grantor may at any time, at
no cost to the Administrative Agent, on at least ten (10) days prior written
notice to the Administrative Agent, replace any Airframe, Engine or Spare Engine
subjected to the Lien hereof by causing an airframe or engine to be substituted
for such Airframe, Engine or Spare Engine hereunder in accordance with the
provisions of Section 3.01(a) or 3.01(b) hereof, as the case may be, to the same
extent as if an Event of Loss had occurred with respect to such Airframe, Engine
or Spare Engine.
Section 2.02 Replacement and Pooling of Parts; Alterations, Modifications and
Additions.
(a)    Replacement of Parts. Grantors, at their own cost and expense, will
promptly replace or cause to be replaced all Parts which may from time to time
become worn out, lost, stolen, destroyed, seized, confiscated, damaged beyond
repair or permanently rendered unfit for use for any reason whatsoever, except
as otherwise provided in Section 2.02(c). In addition, a Grantor (or any
Permitted Lessee) may remove in the ordinary course of maintenance, service,
repair, overhaul or testing, any Part, whether or not worn out, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair or rendered permanently
unfit for use; provided that such Grantor (or any Permitted Lessee), except as
otherwise provided in Section 2.02(c), replaces such Part as promptly as
practicable. All replacement Parts shall be owned by a Grantor free and clear of
all Liens (except Permitted Collateral Liens, pooling arrangements permitted by
Section 2.02(b) hereof and replacement parts temporarily installed on an
emergency basis) and shall be in the condition and repair required by the terms
hereof. All Parts at any time removed from any Airframe, Engine or Spare Engine
shall remain the property of a Grantor and subject to the Lien of this Mortgage,
no matter where located, until such time as such Parts shall be replaced by
Parts which meet the requirements for replacement Parts specified herein.
Immediately upon any replacement Part becoming incorporated or installed in or
attached to the applicable Airframe, Engine or Spare Engine, without further act
(subject only to Permitted Collateral Liens and any pooling arrangement
permitted by Section 2.02(b) hereof and except replacement parts temporarily
installed on an emergency basis), such replacement Part shall become the
property of a Grantor and subject to the Lien of this Mortgage and be deemed a
Part for all purposes hereof to the same extent as the Parts originally
incorporated or installed in or attached to such Airframe, Engine or Spare
Engine and the replaced Part shall be free and clear of all rights of the
Administrative Agent hereunder and shall no longer be deemed a Part

22

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

hereunder. Upon request of a Grantor from time to time, the Administrative
Agent shall execute and deliver to such Grantor an appropriate instrument
confirming the release of any such replaced Part from the Lien of this Mortgage.
(b)    Pooling of Parts. Any Part removed from any Airframe, Engine or Spare
Engine as provided in Section 2.02(a) hereof may be subjected by a Grantor (or
any Permitted Lessee) to a pooling arrangement entered into in the ordinary
course of such Grantor's business; provided, that the Part replacing such
removed Part shall be incorporated or installed in or attached to such Airframe,
Engine or Spare Engine in accordance with Section 2.01(a) as promptly as
practicable after the removal of such removed Part. In addition, any replacement
Part when incorporated or installed in or attached to an Airframe, Engine or
Spare Engine in accordance with such Sections may be owned by any third Party
subject to such a pooling arrangement, provided, that such Grantor (or any
Permitted Lessee), at its expense, as promptly thereafter as practicable, either
(i) causes such replacement Part to become subject to the Lien of this Mortgage,
free and clear of all Liens other than Permitted Collateral Liens or
(ii) replaces or causes to be replaced such replacement Part with a further
replacement Part owned by a Grantor (or any Permitted Lessee) which shall become
the property of a Grantor and subject to the Lien of this Mortgage, free and
clear of all Liens other than Permitted Collateral Liens.
(c)    Alterations, Modifications and Additions. Grantors, at their own expense,
will make (or cause to be made) such alterations and modifications in and
additions to each Airframe, Engine and Spare Engine as may be required to be
made from time to time so as to comply with any law, rule, regulation or order
of any Governmental Authority of any jurisdiction in which an Aircraft may then
be registered or any Spare Engine may be located; provided, however, that a
Grantor or any Permitted Lessee may, in good faith, and by appropriate
proceedings contest the validity or application of any such law, rule,
regulation or order in any reasonable manner, subject any such Person to
material risk of any civil or any criminal penalties, or involve any material
risk of loss or forfeiture of title to any Airframe, Engine or Spare Engine. In
addition, each Grantor (or any Permitted Lessee), at its own expense, may from
time to time add further parts or accessories and make or cause to be made such
alterations and modifications in and additions to any Airframe, Engine or Spare
Engine as a Grantor (or any Permitted Lessee) may deem desirable in the proper
conduct of its business, including removal (without replacement) of Parts which
a Grantor (or any Permitted Lessee) deems to be obsolete or no longer suitable
or appropriate for use on such Airframe, Engine or Spare Engine (such parts,
“Obsolete Parts”); provided that no such alteration, modification, removal or
addition materially diminishes the fair market value or utility of such
Airframe, Engine or Spare Engine below the fair market value or utility thereof
immediately prior to such alteration, modification, removal or addition assuming
such Airframe, Engine or Spare Engine was then in the condition required to be
maintained by the terms of this Mortgage. In addition, the fair market value
(but not the utility) of an Airframe, Engine or Spare Engine may be reduced by
the fair market value, if any, of Obsolete Parts which shall have been removed
so long as the aggregate fair market value of all Obsolete Parts which shall
have been removed and not replaced with respect to any Aircraft shall not exceed
$500,000 in the aggregate. All Parts incorporated or installed in or attached or
added to an Airframe, Engine or Spare Engine as the result of such alteration,
modification or addition (except those parts which are excluded from the
definition of Parts or which may be removed by a Grantor pursuant to the next
sentence) (the “Additional Parts”) shall, without further act, become subject to
the Lien of this Mortgage. Notwithstanding the

23

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

foregoing sentence, a Grantor (or any Permitted Lessee) may, at its own expense,
remove or suffer to be removed any Additional Part, provided that such
Additional Part (i) is in addition to, and not in replacement of or substitution
for, any Part originally incorporated or installed in or attached to such
Airframe, Engine or Spare Engine or any Part in replacement of or substitution
for any such Part, (ii) is not required to be incorporated or installed in or
attached or added to such Airframe, Engine or Spare Engine pursuant to the first
sentence of this paragraph (c) and (iii) can be removed from such Airframe,
Engine or Spare Engine without diminishing the value or utility of such
Airframe, Engine or Spare Engine which such Airframe, Engine or Spare Engine
would have had had such Part never been installed on such Airframe, Engine or
Spare Engine, assuming that such Airframe, Engine or Spare Engine was in the
condition and repair required to be maintained by the terms hereof. Upon the
removal thereof as provided above, such Part shall no longer be deemed to be
subject to the Lien of this Mortgage or part of such Airframe, Engine or Spare
Engine from which it was removed. Upon request of a Grantor from time to time,
the Administrative Agent shall execute and deliver to such Grantor an
appropriate instrument confirming the release of any such removed Part from the
Lien of this Mortgage.
Section 2.03    Insurance.
(a)    Aircraft Liability Insurance.
(i)    Except as provided in paragraph (ii) of this Section 2.03(a) and subject
to the rights of Grantors to establish and maintain self-insurance in the manner
and to the extent specified in Section 2.03(f) below, Grantors will carry, or
cause to be carried, at no expense to the Administrative Agent, aircraft
liability insurance (including, but not limited to, passenger, contractual,
bodily injury, personal injury and property damage liability (exclusive of
manufacturer's product liability insurance), and including without limitation,
war risk, hijacking and related perils insurance, if and to the extent, in the
case of war risk, hijacking and related perils insurance, any Aircraft or Spare
Engine is being operated in any war zone or area of recognized or threatened
hostilities or war risk, hijacking and related perils insurance is otherwise
maintained by a Grantor (or, if a Permitted Lease in respect of any Airframe,
Engine or Spare Engine is then in effect, by Permitted Lessee) with respect to
other similar aircraft and engines operated by such Grantor or such Permitted
Lessee, as the case may be, on the same routes) with respect to each Aircraft or
Spare Engine that is of the type as from time to time applicable to aircraft and
engines operated by such Grantor (or, if a Permitted Lease in respect of such
Airframe, Engine or Spare Engine is then in effect, by the Permitted Lessee) of
the same type as such Aircraft or Spare Engine (A) in amounts that are not less
than the aircraft liability insurance applicable to similar aircraft and engines
in such Grantor's fleet on which Grantor carries insurance; provided that such
liability insurance shall not be less than the Minimum Liability Insurance
Amount, and (B) that is maintained in effect with insurers of recognized
responsibility. Any policies of insurance carried in accordance with this
Section 2.03(a) and any policies taken out in substitution or replacement for
any of such policies shall:
(1)name the Additional Insureds, as their Interests (as defined below) may
appear as additional insureds;

24

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

(2)subject to the conditions of clause (3) below, provide that, in respect of
the interest of each Additional Insured in such policies, the insurance shall
not be invalidated by any action or inaction of a Grantor, any Permitted Lessee,
or any other Person (other than such Additional Insured or a Governmental
Authority) and shall insure each Additional Insured's Interests as they appear,
regardless of any breach or violation by a Grantor, any Permitted Lessee, or any
other Person (other than such Additional Insured or a Governmental Authority) of
any warranty, declaration or condition contained in such policies;
(3)provide that, if such insurance is cancelled for any reason, or if any change
is made in the insurance that materially reduces the amount of or the coverage
certified in the insurance report delivered on the Closing Date to the
Administrative Agent or if such insurance is cancelled for nonpayment of
premium, such cancellation or change shall not be effective as to any Additional
Insured for 30 days (or seven days, or such other period as is then customary in
the industry, in the case of any war risk, hijacking and related perils
coverage) after receipt by such Additional Insured of written notice from such
insurers of such cancellation or change, provided that in the case of any war
risk, hijacking and related perils, liability insurance, if the same is directly
or indirectly provided by the United States government, or any agency or
regulatory body thereof, such notice shall be deemed delivered if published in
the Federal Register;
(4)provide that the Additional Insured shall have no obligation or liability for
premiums, commissions, assessments or calls in connection with such insurance;
(5)provide that the insurers shall waive any rights of (x) setoff, counterclaim
or any other deduction, whether by attachment or otherwise, in respect of any
liability of the Additional Insureds to the extent of any moneys due to the
Additional Insureds and (y) subrogation against the Additional Insureds to the
extent that Grantors have waived their rights by their agreements to indemnify
the Additional Insureds pursuant to the Loan Documents;
(6)be primary without right of contribution from any other insurance carried by
any Additional Insured with respect to its Interests as such in any Aircraft,
Engine or Spare Engine; and
(7)expressly provide that all of the provisions thereof, except the limits of
liability, shall operate in the same manner as if there were a separate policy
covering each insured.
“Interests” as used in this Section 2.03(a) and in Section 2.03(b) below with
respect to any Person means the interests of such Person in the transactions
contemplated by the Loan Documents.

25

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

(ii)    During any period that any Airframe or an Engine or a Spare Engine, as
the case may be, is on the ground and not being flown, Grantors may carry or
cause to be carried as to such non-flown Airframe, Engine or Spare Engine, in
lieu of the insurance required by clause (i) above, and subject to
self-insurance to the extent permitted by Section 2.03(f) below, insurance
otherwise conforming with the provisions of said clause (i) except that: (A) the
amounts of coverage shall not be required to exceed the amounts of airline
liability insurance from time to time applicable to airframes or engines owned
or leased by a Grantor (or, if a Permitted Lease in respect of such Airframe,
Engine or Spare Engine is then in effect, by the Permitted Lessee) of the same
type as such non-flown Airframe, Engine or Spare Engine and that are on the
ground and not being flown and (B) the scope of the risks covered and the type
of insurance shall be the same as from time to time are applicable to airframes
or engines operated by a Grantor (or, if a Permitted Lease in respect of such
Aircraft is then in effect, by the Permitted Lessee) of the same type as such
non-flown Airframe, Engine or Spare Engine and that are on the ground and not
being flown.
(b)    Insurance Against Loss or Damage.
(i)    Except as provided in clause (ii) of this Section 2.03(b), and subject to
the rights of Grantors to establish and maintain self-insurance in the manner
and to the extent specified in Section 2.03(f) below, Grantors shall maintain,
or cause to be maintained, in effect with insurers of recognized responsibility,
at no expense to the Administrative Agent, all-risk aircraft hull insurance
covering each Aircraft and Spare Engine and all-risk coverage with respect to
any Engine, Spare Engine or Part while removed from an Airframe or airframe (or
Engine, Spare Engine or engine (in the case of a Part)) (including, without
limitation, war risk, hijacking and related perils insurance, if and to the
extent the same is maintained by a Grantor (or, if a Permitted Lease in respect
of such Airframe, Engine or Spare Engine is then in effect, by the Permitted
Lessee) with respect to other similar aircraft and engines operated by such
Grantor or such Permitted Lessee, as the case may be, on the same routes or if
such Aircraft, Engine or Spare Engine is being operated in any war zone or area
of recognized or threatened hostilities), that is of the type as from time to
time applicable to aircraft operated by such Grantor (or, if a Permitted Lease
in respect of such Airframe, Engine or Spare Engine is then in effect, by the
Permitted Lessee) of the same type as such Aircraft and Spare Engine; provided
that such insurance (including the permitted self-insurance) in the case of such
Aircraft and Spare Engine shall at all times while such Aircraft and Spare
Engine is subject to this Mortgage be for an amount not less than the greater of
(x) 110% of the Appraised Value, if any, thereof set forth in the most recent
Appraisal Report delivered before the date (or renewal date) of the applicable
insurance policies and (y) the Insured Amount therefor. Any insurance amounts
described in this clause (b)(i) which relate to the loss of an engine (other
than an Engine or Spare Engine) shall be, if received by the Administrative
Agent, paid over to the Person legally entitled thereto. Any policies carried in
accordance with this Section 2.03(b) and any policies taken out in substitution
or replacement for any such policies shall:
(1)    provide that any insurance proceeds payable for any loss or damage, with
respect to any Aircraft, Engine or Spare Engine, together with

26

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

accrued but unpaid interest thereon, shall be paid to the Administrative Agent
(at such account and address as the Administrative Agent specifies) as follows:
(a) if such insurance proceeds are in respect of an Event of Loss, or (b) if the
insurer has received a notice from the Administrative Agent directing that such
insurance proceeds shall be so paid to the Administrative Agent; otherwise all
such insurance proceeds shall be payable to the applicable Grantor;
(2)    subject to the conditions of clause (3) below, provide that, in respect
of the interests of the Additional Insureds in such policies, the insurance
shall not be invalidated by any action or inaction of a Grantor, any Permitted
Lessee, or any other Person (other than such Additional Insured or a
Governmental Authority) and shall insure the Additional Insureds' Interests as
they appear, regardless of any breach or violation by a Grantor, any Permitted
Lessee, or any other Person (other than such Additional Insured or a
Governmental Authority) of any warranty, declaration or condition contained in
such policies;
(3)    provide that if such insurance is cancelled for any reason, or if any
change is made in the insurance that materially reduces the coverage (not
including the amount if such amount exceeds the coverage required hereunder)
certified in the insurance report delivered on the Closing Date to the
Administrative Agent and each Lender or if such insurance is cancelled for
nonpayment of premium, such cancellation or change shall not be effective as to
the Additional Insureds for 30 days (or seven days, or such other period as is
then customary in the industry, in the case of war risk, hijacking or related
perils coverage) after receipt by the Additional Insureds of written notice from
such insurers of such cancellation or change; provided that in the case of any
war risk, hijacking and related perils hull insurance, if the same is directly
or indirectly provided by the United States government, or any agency or
regulatory body thereof, such notice shall be deemed delivered if published in
the Federal Register;
(4)    provide that the Additional Insureds shall have no obligation or
liability for premiums, commissions, assessments or calls in connection with
such insurance;
(5)    provide that the insurers shall waive rights of (x) setoff, counterclaim
or any other deduction, whether by attachment or otherwise, in respect of any
liability of the Additional Insureds to the extent of any moneys due to the
Additional Insureds and (y) subrogation against the Additional Insureds to the
extent that Grantors have waived their rights by its agreement to indemnify the
Additional Insureds pursuant to the Loan Documents;
(6)    be primary without rights of contribution from any other insurance
carried by any Additional Insured with respect to its Interests as such in any
Aircraft, Engine or Spare Engine; and

27

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

(7)    contain a “50/50 clause” (AVN 103 or its equivalent).
The Administrative Agent shall be entitled to notify an insurer that insurance
proceeds payable in respect of loss or damage shall be paid directly to the
Administrative Agent as provided in clause (1) above, for deposit into an
account maintained with the Administrative Agent subject to an Account Control
Agreement, in the following circumstances: (1) an Event of Default has occurred
and is continuing, (2) such insurance proceeds are in respect of an Event of
Loss, or (3) such proceeds if paid to the applicable Grantor would be required
to be deposited in such account maintained with the Administrative Agent subject
to an Account Control Agreement in accordance with Section 2.12(a) of the Credit
Agreement (all calculations thereunder and under Section 6.06 of the Credit
Agreement to be performed in accordance with the Credit Agreement after giving
effect to the Event of Loss or other circumstance giving rise to such insurance
proceeds). For the avoidance of doubt the parties agree that the Credit
Agreement governs the right of the Grantors to receive and use any insurance
proceeds so deposited with the Administrative Agent.
(ii)    During any period that an Airframe or an Engine or a Spare Engine is on
the ground and not being flown, Grantors may carry or cause to be carried as to
such non-flown Airframe or Engine or Spare Engine, in lieu of the insurance
required by clause (i) above, and subject to self-insurance to the extent
permitted by Section 2.03(f), insurance otherwise conforming with the provisions
of said clause (i) except that the scope of the risks covered and the type of
insurance shall be the same as from time to time applicable to airframes and
engines operated by Grantors (or, if a Permitted Lease in respect of such
Aircraft is then in effect, by the Permitted Lessee) of the same type as such
non-flown Airframe or Engine and that are on the ground and not being flown;
provided that, subject to self-insurance to the extent permitted by Section
2.03(f), Grantors shall maintain or cause to be maintained insurance against
risk of loss or damage to such non-flown Airframe or Engine or Spare Engine in
an amount at least equal to the applicable amount required under Section 2.03(b)
during such period that such Airframe or Engine or Spare Engine is on the ground
and not being flown.
(c)    Pledged Spare Parts Liability Insurance. Each Grantor will carry or cause
to be carried at all times, at no expense to the Administrative Agent, third
party liability insurance with respect to the Pledged Spare Parts, which is (i)
of amount and scope as is usually carried by corporations engaged in the same or
similar business, similarly situated with such Grantor and owning or operating
similar spare parts for aircraft and engines and covering risks of the kind
customarily insured against by such Grantor for equipment similar to the Pledged
Spare Parts and (ii) maintained in effect with insurers of recognized
responsibility. Each Grantor will carry or cause to be carried at all times, at
no expense to the Administrative Agent, with insurers of recognized
responsibility, third party liability insurance covering the Designated Spare
Parts Locations where any Pledged Spare Parts shall be located.
(d)    Pledged Spare Parts Insurance. Against Loss or Damage. Each Grantor will
carry or cause to be carried at all times, at no expense to the Administrative
Agent, with insurers of recognized responsibility insurance covering physical
damage to the Pledged Spare Parts, of the type covering the same risks as are
usually carried by corporations engaged in the same or similar business as such
Grantor and covering risks of the kind customarily insured against by

28

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

Borrower and providing for the reimbursement of the actual expenditure incurred
in repairing or replacing any damaged or destroyed Pledged Spare Part or, if not
repaired or replaced, for then payment of the amount it would cost to repair or
replace such Pledged Spare Part, on the date of loss, with proper deduction for
obsolescence and physical depreciation. Each Grantor will carry or cause to be
carried at all times, at no expense to the Administrative Agent, with insurers
of recognized responsibility property insurance covering the Designated Spare
Parts Locations where any Pledged Spare Parts shall be located.
(e)    Pledged Spare Parts Insurance Against Loss or Damage. Any policies of
insurance carried in accordance with Sections 2.03(c) and 2.03(d), including any
policies taken out in substitution or replacement for each policies:
(1)    In the case of Section 2.03(d), provide that any insurance proceeds
payable for any loss or damage, with respect to any Pledged Spare Parts,
together with accrued but unpaid interest thereon, shall be paid to the
Administrative Agent (at such account and address as the Administrative Agent
specifies) as follows: (a) if such insurance proceeds are in respect of an Event
of Loss, or (b) if the insurer has received a notice from the Administrative
Agent directing that such insurance proceeds shall be so paid to the
Administrative Agent; otherwise all such insurance proceeds shall be payable to
the applicable Grantor;
(2)    In the case of Section 2.03(c), shall name the Additional Insureds, as
additional insureds, as their respective interests may appear;
(3)    shall provide that, in respect of the interests of the Additional
Insureds in such policies the insurance shall not be invalidated or impaired by
any act or omission (including misrepresentation and nondisclosure) by the
applicable Grantor or any other Person (including, without limitation, use of
the Pledged Spare Parts for illegal purposes) and shall insure the Additional
Insureds regardless of any breach or violation of any representation, warranty,
declaration, term or condition contained in such policies by such Grantor;
(4)    shall provide that, if the insurers cancel such insurance for any reason
whatsoever, or if the same is cancelled for nonpayment of premium, or if any
material change is made in the insurance which adversely affects the interest of
any of the Additional Insureds, such cancellation or change shall not be
effective as to the Additional Insureds for 30 days (or 7 days for nonpayment of
premiums or cancellation by such Grantor) after receipt by the Additional
Insureds of written notice by such insurers of such cancellation or change.
(5)    shall waive any right of recourse, subrogation, setoff, recoupment,
counterclaim or other deduction against any Additional Insured;
(6)    shall be primary without right of contribution from any other insurance
that may be available to any Additional Insured, other than Grantors' all risk
aircraft hull insurance carried pursuant to Section 2.03(b);

29

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

(7)    in the case of Section 2.03(c), shall provide that all of the liability
insurance provisions thereof, except the limits of liability, shall operate in
all respects as if a separate policy had been issued covering each party insured
thereunder, and
(8)    shall provide that none of the Additional Insureds shall be liable for
any insurance premium.
The Administrative Agent shall be entitled to notify an insurer that insurance
proceeds payable in respect of loss or damage shall be paid directly to the
Administrative Agent as provided in clause (1) above, for deposit into an
account maintained with the Administrative Agent subject to an Account Control
Agreement, in the following circumstances: (1) an Event of Default has occurred
and is continuing, (2) such insurance proceeds are in respect of an Event of
Loss, or (3) such proceeds if paid to the applicable Grantor would be required
to be deposited in such account maintained with the Administrative Agent subject
to an Account Control Agreement in accordance with Section 2.12(a) of the Credit
Agreement (all calculations thereunder and under Section 6.06 of the Credit
Agreement to be performed in accordance with the Credit Agreement after giving
effect to the Event of Loss or other circumstance giving rise to such insurance
proceeds). For the avoidance of doubt the parties agree that the Credit
Agreement governs the right of the Grantors to receive and use any insurance
proceeds so deposited with the Administrative Agent.
(f)    Self-Insurance. Grantors may from time-to-time self-insure, by way of
deductible, self-insured retention, premium adjustment or franchise or otherwise
(including, with respect to insurance maintained pursuant to Section 2.03(a) or
(b), insuring for a maximum amount that is less than the amounts set forth in
Sections 2.03(a) and (b)), the risks required to be insured against pursuant to
Sections 2.03(a) and (b); provided, that in no case shall the aggregate amount
of such self-insurance with respect to all of the aircraft and engines in the
Grantors' fleet (including, without limitation, the Airframes, the Engines and
the Spare Engines) exceed for any twelve (12) month policy period the lesser of
(A) 100% of the highest replacement value of any single aircraft in the
Grantors' fleet, or (B) 1.5% of the average aggregate insurable value (for the
preceding policy year) of all aircraft (including, without limitation, the
Airframes, the Engines and the Spare Engines) on which the Grantors carry
insurance. Any deductible per occurrence that, in the case of the Aircraft,
Engine or Spare Engines, is not in excess of the amount customarily allowed as a
deductible in the industry or is required to facilitate claims handling or any
applicable mandatory minimum per aircraft (or if applicable per annum or other
period) hull or liability insurance deductibles imposed by the aircraft hull or
liability insurers shall be permitted in addition to the above-mentioned
self-insurance.
(g)    Indemnification by Government in Lieu of Insurance. Notwithstanding any
provision of this Section 2.03 requiring insurance, in lieu of insurance against
any risk with respect to an Airframe, Engine, Spare Engine or Pledged Spare
Part, indemnification from, or insurance provided by, the United States
government, or any agency or instrumentality thereof, against such risk in an
amount which, when added to the amount of insurance maintained against such risk
by Grantors (or, if a Permitted Lease in respect of such Aircraft is then in
effect, by the Permitted Lessee), shall be at least equal to the amount of
insurance against such risk otherwise required by this Section 2.03 (taking into
account self-insurance permitted by 2.03(f)) shall be considered adequate
insurance for purposes of this Section 2.03.

30

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

(h)    Reports, Etc.  On or before the Closing Date and annually following
renewal of Grantors' insurance coverage, Grantors will furnish to the
Administrative Agent a report signed by a firm of independent aircraft insurance
brokers appointed by Grantors (which brokers may be in the regular employ of
Grantors), stating the opinion of such firm that the insurance then carried and
maintained on each Airframe, Engine and Spare Engine and the Pledged Spare Parts
complies with the terms hereof and that the portion of such insurance that is
commercial insurance provides coverages that are in substantially similar form,
are of such types, and have limits within the range of limits as are customarily
carried by similarly-situated U.S. carriers operating similar routes, and
including a confirmation that the commercial insurance has been placed with
insurers and identification of the primary claims lead. All information
contained in such report shall be treated by the Administrative Agent and each
Lender and each of their affiliates, members and officers, directors, agents and
employees in accordance with the confidentiality provisions of Section 10.03 of
the Credit Agreement. Grantors will cause such firm to notify the Administrative
Agent and each Lender of any act or omission on the part of a Grantor of which
such firm has knowledge that might invalidate or render unenforceable, in whole
or in part, any insurance on any Airframe, Engine or Spare Engine. Grantors will
also cause such firm to notify the Administrative Agent and each Lender as
promptly as practicable after such firm acquires knowledge that a cancellation
of any insurance carried and maintained on any Airframe, Engine or Spare Engine
pursuant to the insurance provisions of this Mortgage will occur. Such
information may only be provided to other Persons in accordance with the
confidentiality provisions of Section 10.03 of the Credit Agreement. No less
frequently than annually, but in any event prior to expiration of any insurance
policy maintained in connection herewith, Grantors will provide the
Administrative Agent with copies of any certificates evidencing renewal of any
such insurance policies, which certificates evidence compliance by Grantors with
the insurance requirements set forth herein and contain signatures of duly
authorized representatives of Grantors' independent aircraft insurance brokers
as may be reasonably acceptable to the Administrative Agent.
In the event that Grantors shall fail to maintain or to cause to be maintained
insurance as herein provided, the Administrative Agent may at its option obtain
such insurance (giving Grantors prompt written notice thereof) and, in such
event, Grantors shall, upon demand, reimburse the Administrative Agent for the
cost to the Administrative Agent of such insurance, together with interest
thereon at the default interest rate, as set forth in Section 2.08 of the Credit
Agreement, for the period commencing with the date such cost was paid to the
date of reimbursement.
(i)    Salvage Rights; Other. All salvage rights to each Airframe and each
Engine and each Spare Engine shall remain with Grantors' insurers at all times,
and any insurance policies of the Administrative Agent insuring any Airframe or
any Engine or any Spare Engine shall provide for a release to Grantors of any
and all salvage rights in and to any Airframe or any Engine or any Spare Engine.
Neither the Administrative Agent nor any Lender may, directly or indirectly,
obtain insurance for its own account with respect to any Airframe or any Engine
or any Spare Engine if such insurance would limit or otherwise adversely affect
the coverage or amounts payable under, or increase the premiums for, any
insurance required to be maintained pursuant to this Mortgage or any other
insurance maintained with respect to any Aircraft or any other aircraft in
Grantors' fleet.

31

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

Section 2.04    Inspection. At reasonable times, but upon at least 15 Business
Days' prior written notice to the applicable Grantor, any Lender (provided that
all Lenders shall exercise their respective inspection rights at the same time)
or the Administrative Agent or their respective authorized representatives may,
subject to the other conditions of this Section 2.04, inspect any Airframe,
Engine, Spare Engine or Pledged Spare Part and may inspect the books and records
of such Grantor, relating to the maintenance of the Airframe, Engines, Spare
Engines and Pledged Spare Parts required to be maintained by the FAA or the
government of another jurisdiction in which any Aircraft is then registered;
provided that:
(i)    any Lender or the Administrative Agent or their respective
representatives, as the case may be, shall be fully insured at no cost to
Grantors in a manner reasonably satisfactory to Grantors with respect to any
risks incurred in connection with any such inspection or shall provide to the
applicable Grantor a written release satisfactory to such Grantor with respect
to such risks;
(ii)    any such inspection shall be during such Grantor's normal business hours
and subject to the safety, security and workplace rules applicable at the
location where such inspection is conducted and any applicable governmental
rules or regulations;
(iii)    any such inspection of any Airframe, Engine or Spare Engine shall be a
visual, walk-around inspection of the interior and exterior thereof and shall
not include opening any panels, bays or the like without such Grantor's express
consent, which consent such Grantor may in its sole discretion withhold;
(iv)    any such inspection of an Airframe, Engine, Spare Engine or Pledged
Spare Part shall occur only during regularly scheduled maintenance visits (and
each Grantor shall notify the Lenders and the Administrative Agent, upon
request, of the next scheduled maintenance visit); and
(v)    no exercise of such inspection right shall interfere with the use,
operation or maintenance of any Airframe, Engine, Spare Engine or Pledged Spare
Part by, or the business of, such Grantor and no Grantor shall be required to
undertake or incur any additional liabilities in connection therewith. All
information obtained in connection with any such inspection of an Airframe,
Engine, Spare Engine or Pledged Spare Part and of such books and records shall
be treated by each Lender and the Administrative Agent and their respective
representatives in accordance with the provisions of Section 10.03 of the Credit
Agreement. Any inspection pursuant to this Section 2.04 shall be at the sole
risk (including, without limitation, any risk of personal injury or death) and
expense of the Lender or the Administrative Agent (or their respective
representatives) making such inspection (as the case may be); provided that the
costs of any such inspection during the continuance of an Event of Default shall
be for account of Grantors. Except during the continuance of a Specified Default
or an Event of Default, all inspections by a Lender and the Administrative Agent
and their respective representatives provided for under this Section 2.04 shall
be limited to one inspection of any kind contemplated by this Section 2.04
during any consecutive twelve month period.

32

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

Section 2.05    Other Representations, Warranties and Covenants.
(a)    Grantors hereby represent and warrant that (i) each Grantor has good
title to (x) each of the Airframes, Engines and Spare Engines that are listed on
the initial Mortgage Supplement in its name and will have good title to each of
the Airframes, Engines and Spare Engines listed on each subsequent Mortgage
Supplement in its name at the time of execution and delivery thereof; and (y)
all of the Pledged Spare Parts which are held by or on behalf of such Grantor at
the Designated Spare Parts Locations identified on the initial Mortgage
Supplement and such Grantor will have good title to each of the Pledged Spare
Parts which are held by or on behalf of such Grantor at the Designated Spare
Parts Locations identified on each subsequent Mortgage Supplement and that such
Pledged Spare Parts will be held by or on behalf of such Grantor at the
Designated Spare Parts Locations identified on the applicable Mortgage
Supplement at the time of its execution and delivery; (ii) each Grantor will
have good title to any of its other Collateral which is subject to this Mortgage
or which becomes subject to this Mortgage from time to time hereafter; (iii) the
Airframes, Engines and Spare Engines are correctly described by Manufacturer,
model and serial number as set forth on the Manufacturer's serial plate for said
Airframes, Engines and Spare Engines, in each case subject to Permitted
Collateral Liens; and (iv) for purposes of the International Registry, model
references for the Airframes, Engines and Spare Engines set forth in each
Mortgage Supplement constitute the manufacturers' respective generic model
designations for such Airframes, Engines, and Spare Engines (as required to be
used pursuant to the “regulations” (as defined in the Cape Town Convention)).
(b)    Certificated U.S. Air Carrier. The Borrower hereby confirms that it is a
Certificated Air Carrier. Comair hereby confirms that it is a Certificated Air
Carrier as of the date hereof.
(c)    Necessary Filings. Upon the filing of this Mortgage with the FAA in
accordance with Title 49 and the regulations thereunder, the filing of financing
statements (and continuation statements at periodic intervals) with respect to
the security and other interests created hereby under the UCC as in effect in
any applicable jurisdiction, the registrations of International Interests in the
International Registry with respect to the Airframes, Engines and Spare Engines,
and placing of the insignia referred to in Section 2.01(d) herein, (i) all
filings, registrations and recordings (including, without limitation, the filing
of financing statements under the UCC) necessary in the United States or in the
International Registry to create, preserve, protect and perfect the security
interest granted by each Grantor to the Administrative Agent hereby in respect
of the Collateral have been accomplished or, as to Collateral to become subject
to the security interest of this Mortgage as provided herein from time to time
after the date hereof, will be so filed, registered and recorded simultaneously
with such Collateral being subject to the Lien of this Mortgage, and (ii) the
security interest granted to the Administrative Agent pursuant to this Mortgage
in and to the Collateral will constitute a perfected security interest therein
prior to the rights of all other Persons therein (other than Specified Permitted
Collateral Liens and Liens granted therein to secure any Refinancing Debt), but
subject to no other Liens (other than Permitted Collateral Liens), and is
entitled to all the rights, priorities and benefits afforded by Title 49, the
Cape Town Treaty, and other relevant U.S. law as enacted in any relevant
jurisdiction to perfected security interests or Liens.

33

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

(d)    No Liens. Each Grantor is, and as to Collateral acquired by it from time
to time after the date hereof each Grantor will be, the owner of all such
Collateral free from any Lien, or other right, title or interest of any Person
(other than Permitted Collateral Liens), and Grantors shall promptly, at their
own expense, (i) defend the Collateral against all claims and demands of all
Persons (other than Persons claiming by, through or under the Administrative
Agent) at any time claiming the same or any interest therein adverse to the
Administrative Agent and (ii) take such action as may be necessary to duly
discharge any Lien (other than Permitted Collateral Liens) arising at any time.
(e)    Other Filings or Registrations. There is no financing statement (or
similar statement or instrument of encumbrance under the law of any
jurisdiction) or registration covering or purporting to cover any interest of
any kind in the Collateral (other than Permitted Collateral Liens), and there
are no International Interests registered on the International Registry in
respect of any of the Collateral (other than with respect to any Refinancing
Debt or Junior Secured Debt), and so long as any Commitment remains in effect,
any Letter of Credit remains outstanding (in a face amount in excess of the sum
of (i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to Section
2.02(j) of the Credit Agreement) or any of the Loans or other amounts are owing
to a Lender or to the Administrative Agent (other than contingent indemnity
obligations not due and payable) under the Credit Agreement, no Grantor will
execute or authorize or permit to be filed in any public office any financing
statement or statements (or similar statement or instrument of encumbrance under
the law of any jurisdiction) relating to the Collateral, other than with respect
to Permitted Collateral Liens, or any International Interests on the
International Registry (other than with respect to Permitted Collateral Liens
and other International Interests as to which no Grantor has agreed or
consented) relating to the Collateral or location (as such term is used in
Section 9-307 of the UCC).
(f)    Identification. The names of the Grantors are Delta Air Lines, Inc., a
Delaware corporation, and Comair, Inc., an Ohio corporation. No Grantor will
change its name or location (as such term is used in Section 9-307 of the UCC)
until (i) it shall have given to the Administrative Agent not less than thirty
(30) days' prior written notice of its intention to do so, (ii) it shall have
taken all action, satisfactory to the Administrative Agent, to maintain the
security interest of the Administrative Agent in the Collateral intended to be
granted hereby at all times fully perfected and in full force and effect, (iii)
at the request of the Administrative Agent, it shall have furnished an Opinion
of Counsel to the effect that all financing or continuation statements and
amendments or supplements thereto have been filed in the appropriate filing
office or offices, and (iv) the Administrative Agent shall have received
evidence that all other actions (including, without limitation, International
Registry registrations and the payment of all filing fees and taxes, if any,
payable in connection with such filings) have been taken, in order to perfect
(and maintain the perfection and priority of) the security interest granted
hereby.
(g)    Recourse. Each Grantor agrees that the obligations of the “Grantors”
hereunder are joint and several obligations of each of the Grantors. Each
Grantor further specifically agrees that it shall not be necessary or required,
and that no Grantor shall be entitled to require, that the Administrative Agent
or any Lender or any other person:

34

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

(a)    make any effort to enforce the payment or performance by any other
Grantor of any of its obligations under this Mortgage or the other Loan
Documents, or
(b)    foreclose against or seek to realize upon collateral security or other
credit support, if any, now or hereafter existing, for the Obligations or any
obligations of any of the Grantors under this Mortgage or the other Loan
Documents, or
(c)    file suit or proceed to obtain or assert a claim for personal judgment
against any other Grantor or any other person liable for payment or performance
of any of the Obligations or of any of the obligations of any of the Grantors
under this Mortgage or the other Loan Documents, or
(d)    exercise or assert any other right or remedy to which the Administrative
Agent, the Lenders or any other person is or may be entitled in connection with
this Mortgage or the other Loan Documents, the Obligations, or any security or
other guaranty therefor, or
(e)    assert of file any claim against the assets of any other Grantor, or any
other person liable for the Obligations or any of the obligations of any of the
Grantors under this Mortgage or the other Loan Documents, or any part thereof.
before or as a condition precedent to the enforcement of the obligations of such
Grantor hereunder.
Each Grantor hereby unconditionally waives any requirement that, as a condition
precedent to the enforcement of the obligations of such Grantor hereunder, any
other Grantor or the Administrative Agent or any Lender be joined as parties to
any proceedings for the enforcement of any provision of this Mortgage or the
other Loan Documents.
(h)    Filings and Registrations. Each Grantor will take, or cause to be taken,
at Grantors' cost and expense, such action with respect to the recording,
filing, re-recording and re-filing of this Mortgage and each Mortgage Supplement
in the office of the FAA, pursuant to Title 49, and in such other places as may
be required under any applicable law or regulation in the U.S., and any
financing statements or other instruments, or registrations on the International
Registry, as are necessary, or reasonably requested by the Administrative Agent
and appropriate, to maintain, so long as this Mortgage is in effect, the
perfection, priority and preservation of the Lien created by this Mortgage and
the International Interests of the Administrative Agent in each Airframe,
Engine, Spare Engine and Pledged Spare Part, and will furnish to the
Administrative Agent timely notice of the necessity of such action, together
with, if requested by the Administrative Agent, such instruments, in execution
form, and such other information as may be reasonably required to enable the
Administrative Agent to take such action or otherwise reasonably requested by
the Administrative Agent. To the extent permitted by applicable law, each
Grantor hereby authorizes the Administrative Agent to execute and file financing
statements or continuation statements without such Grantor's signature appearing
thereon. Each Grantor shall pay the costs of, or incidental to, any recording or
filing, including, without limitation, any filing of financing or continuation
statements, concerning the Collateral.

35

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

(i)    Notice of Certain Events. Each Grantor shall provide the Administrative
Agent with prior written notice of its intent to convert any of the Aircraft
from passenger configuration to cargo configuration.
(j)    Further Assurances. Each Grantor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Administrative Agent may from time to
time reasonably request to further assure, preserve, protect and perfect the
Lien and the rights and remedies created hereby.
Section 2.06    Pledged Spare Parts.
(a)    Tracking System. The Grantors shall at all times maintain the Tracking
System in at least as favorable a condition as the condition it was in as at the
Closing Date and its perpetual inventory procedures for Pledged Spare Parts that
provide a continuous internal audit of Pledged Spare Parts. Notwithstanding the
limitations in this Section 2.06, at reasonable times during normal business
hours, at their own expense and upon reasonable notice (which shall not be less
than 5 Business Days) to the Grantors (as often as may be reasonably requested),
the Administrative Agent shall be entitled to access and inspect the Tracking
System to ensure each Grantor's compliance with the terms hereof. Such
inspection right shall not be exercised in a manner which is unduly disruptive
to the operation or maintenance of the Tracking System or the business
operations of a Grantor. If requested by the Administrative Agent, Grantors will
use commercially reasonable efforts to obtain a written acknowledgment of the
Administrative Agent's access and inspection rights hereunder from any third
party which owns or operates the Tracking System. Any inspection pursuant to
this Section 2.06 shall be at the sole risk (including, without limitation, any
risk of personal injury or death) and expense of the Lender or Administrative
Agent (or their respective representatives) making such inspection;
(b)    Designated Spare Parts Locations. Each Grantor represents, warrants and
agrees that (x) all Spare Parts owned by Comair, and (y) in the case of the
Borrower, (I) all Spare Parts owned by the Borrower and relating to or used in
connection with General Electric Model CF34 engines or Bombardier manufactured
regional jet aircraft, and (II) all airframe and avionics Spare Parts owned by
the Borrower and unique to Boeing 747 aircraft, McDonnell Douglas DC-9 aircraft
or any Airbus manufactured aircraft, in each case whether now or hereafter
acquired, including any replacements, substitutions or renewals therefor, and
accessions thereto, including but not limited to Rotables, Expendables, Key
Repairables, Appliances (other than, in each case, any Excluded Parts) shall be
maintained by or on behalf of such Grantor at one or more of the Designated
Spare Parts Locations. The Grantors will promptly notify the Administrative
Agent in writing if any of the representations, warranties or agreements
contained in the preceding sentence become inaccurate in any respect with
respect to any of the Pledged Spare Parts or the interest of either Grantor
therein. If either Grantor desires at any time to add a Designated Spare Parts
Location, such Grantor shall promptly furnish the following to the
Administrative Agent:
(A)    thirty (30) days prior to the utilization of such new Designated Spare
Parts Location, a Mortgage Supplement duly executed by each Grantor, identifying
each location that is to become a Designated Spare Parts Location and
specifically subjecting the Pledged Spare Parts at such location to the Lien of
this Mortgage;

36

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

(B)    five (5) days prior to the utilization of such new Designated Spare Parts
Location, an Opinion of Counsel, dated the date of execution of said Mortgage
Supplement, stating that said Mortgage Supplement has been duly filed for
recording in accordance with the provisions of the FAA Act, and either: (a) no
other filing or recording is required in any other place within the United
States in order to perfect the Lien of this Mortgage on the Pledged Spare Parts
held at the Designated Spare Parts Locations specified in such Mortgage
Supplement under the laws of the United States, or (b) if any such other filing
or recording shall be required that said filing or recording has been
accomplished in such other manner and places, which shall be specified in such
Opinion of Counsel, as are necessary to perfect the Lien of this Mortgage with
respect to such Pledged Spare Parts; and
(C)    five (5) days prior to the utilization of such new Designated Spare Parts
Location, an Officer's Certificate stating that in the opinion of the
Responsible Officer executing the Officer's Certificate, all conditions
precedent provided for in this Mortgage relating to the subjection of such
property to the Lien of this Mortgage have been complied with.
(c)    Possession, Use; Permitted Sales and Maintenance.
(i)    Possession. Without the prior written consent of the Administrative Agent
(and other than with respect to any such Pledged Spare Part that has been
released from the Liens granted herein pursuant to Section 6.06(c) of the Credit
Agreement), no Grantor will sell, lease (whether by way of a finance lease,
operating lease or otherwise), transfer or relinquish possession of any Pledged
Spare Part to anyone except as permitted by the provisions of this Section
2.06(c) and except that such Grantor shall have the right, in the ordinary
course of business, (x) to transfer possession of any Pledged Spare Part to the
manufacturer thereof or any other organization for testing, overhaul, repairs,
maintenance, alterations or modifications (to the extent required or permitted
by the terms hereof) or to any Person for the purpose of transport to any of the
foregoing, (y) to subject any Pledged Spare Part to a pooling, exchange,
borrowing or maintenance servicing agreement arrangement and entered into in the
ordinary course of business or (z) to transfer any Pledged Spare Part between
any Designated Spare Parts Locations.
(ii)    Use; Permitted Sales Dispositions or Modifications.
(A)    Use. Each of the Grantors shall have the right, at any time and from time
to time at its own cost and expense, without the necessity of any release from
or consent by the Administrative Agent, to:
(1)incorporate in, install on, attach or make appurtenant to, or use in, any
aircraft, engine, or spare part in its or in another Grantor's fleet (whether or
not subject to any Lien and whether or not operated by either Grantor) such
Pledged Spare Part and, as a result thereof, if such Pledged Spare Part is not
incorporated in, installed in, attached or made appurtenant to an Airframe or
Engine or Spare Engine, such Pledged Spare Part shall thereupon be free from the
Lien of this Mortgage; and

37

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

(2)dismantle any Pledged Spare Part that has become worn out or obsolete or
unfit for use, and to scrap, sell or dispose of any such Pledged Spare Part or
any salvage resulting from such dismantling, in which case such Pledged Spare
Part shall thereupon be free from the Lien of this Mortgage.
(B)    Permitted Sales, Dispositions and Modifications. The Grantors may, in the
ordinary course of its business consistent with past practices, sell, lease,
transfer or dispose of any Pledged Spare Parts in each case, free from the Lien
of this Mortgage. In addition, the Grantors may modify or alter any Pledged
Spare Parts as the Grantors may deem appropriate in the proper conduct of their
business, so long as the Grantors remain in compliance at all times with the
requirements of Section 2.06(c)(iii) below, after giving effect to any such
modification or alteration.
(iii)    Maintenance. Each of the Grantors:
(A)    shall maintain, or cause to be maintained, at all times its Pledged Spare
Parts in accordance with, (x) all applicable laws and all applicable rules and
regulations issued by the FAA and (y) all applicable laws and all applicable
rules and regulations issued by any other Governmental Authority having
jurisdiction over such Grantor or any such Pledged Spare Parts, including making
any modifications, alterations, replacements and additions necessary therefor;
(B)    shall maintain, or cause to be maintained, all records, logs and other
materials required by the FAA or under Title 49 to be maintained in respect of
its Pledged Spare Parts and shall not modify its record retention procedures in
respect of its Pledged Spare Parts unless such modification is consistent with
such Grantor's FAA approved maintenance program; and
(C)    shall maintain, or cause to be maintained on a timely basis, its Pledged
Spare Parts in good working order (other than during periods of maintenance,
repair, inspection and testing) and condition and shall perform all maintenance
thereon necessary for that purpose, excluding (x) Pledged Spare Parts that have
become worn out or unfit for use, beyond economic repair or become obsolete or
scrap, (y) Pledged Spare Parts and quick change engine kits that are not
required for such Grantor's normal operations and (z) Expendables that have been
consumed or used in Grantors' operations. Notwithstanding anything herein to the
contrary, all Rotables and Key Repairables constituting Collateral and, to the
extent customary, Expendables constituting Collateral, located at Designated
Spare Parts Locations other than as excluded under clause (x), (y) or (z) above,
shall have a current and valid serviceable tag and shall be in compliance with
such tag, in each case in compliance with applicable FAA regulations.
(d)    Data Reports. After the occurrence and during the continuance of an Event
of Default, as requested by the Administrative Agent from time to time, each
Grantor shall

38

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

furnish the Administrative Agent with a Data Report certified (as a true and
correct copy of the most recent data obtained from each Grantor's Pledged Spare
Parts Tracking System) by an Officer of each Grantor.
Section 2.07    Cape Town Treaty
(a)    Regarding the Cape Town Treaty, (i) each Grantor shall establish a valid
and existing account with the International Registry and appoint an
Administrator and/or a Professional User reasonably acceptable to the
Administrative Agent to make registrations in regard to the Collateral, and (ii)
the Administrative Agent and each Grantor shall register and (each Grantor
hereby consents to registration of) a first priority Prospective International
Interest or International Interest in connection with the Collateral.
(b)    No Grantor shall register any prospective or, other than as expressly
permitted by Section 2.01(a) current International Interest or Contract of Sale
(or any amendment, modification, supplement, subordination or subrogation
thereof) with respect to the Collateral with the International Registry (other
than with respect to any Liens granted to secure any Refinancing Debt or any
Junior Secured Debt) without the prior written consent of the Administrative
Agent. No Grantor shall execute or deliver any Irrevocable De-Registration and
Export Request Authorization, as provided for in the Cape Town Treaty, with
respect to the Collateral to any party unless the Administrative Agent agrees in
writing. No Grantor shall consent to any third party's registering an interest
on the International Registry against the Collateral (other than with respect to
any Liens granted to secure any Refinancing Debt or any Junior Secured Debt) or
granting an Irrevocable De-Registration and Export Request Authorization in
connection with the Collateral (other than in favor of such Grantor or the
Administrative Agent).
ARTICLE 3
EVENT OF LOSS
Section 3.01    Event of Loss.
(a)    Event of Loss with Respect to an Airframe. If an Event of Loss occurs (or
an event or circumstance which, with the passage of time, would constitute an
Event of Loss occurs) with respect to an Airframe or an Aircraft, Grantors shall
promptly (and in any event within 10 days after the occurrence of such Event of
Loss or other event or circumstance and otherwise in accordance with the Credit
Agreement) notify the Administrative Agent thereof and, to the extent required
by Section 2.12(a) of the Credit Agreement (all calculations under Section 6.06
of the Credit Agreement to be performed after giving effect to such Event of
Loss), deposit within 3 Business Days of receipt all Net Cash Proceeds thereof,
if any, received by a Grantor (and not paid directly by an insurer to the
Administrative Agent pursuant to a loss payee clause as provided in Section 2.03
hereof) into an account that is maintained with the Administrative Agent
pursuant to Section 2.12(a) of the Credit Agreement and subject to an Account
Control Agreement. The applicable Grantor may use Net Cash Proceeds held by the
Administrative Agent (including Net Cash Proceeds in the form of insurance
proceeds paid directly by an insurer to the Administrative Agent as aforesaid)
to replace, as soon as reasonably

39

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

possible, the Airframe or Aircraft which suffered such Event of Loss in
accordance with this Section 3.01(a), but subject to the provisions of Section
2.12(a) and any other applicable provisions of the Credit Agreement.
Each Grantor's right to substitute a Replacement Airframe (together with the
same number of Replacement Engines as the number of Engines, if any, installed
on such Airframe at the time such Event of Loss occurred) shall be subject to
the fulfillment, at Grantors' sole cost and expense, of the following conditions
precedent:
(i)on the date when such Replacement Airframe is subjected to the Lien of this
Mortgage, the following documents shall have been duly authorized, executed and
delivered by the respective party or parties thereto and shall be in full force
and effect, and an executed counterpart of each thereof shall have been
delivered to the Administrative Agent:
(A)    a Mortgage Supplement covering such Replacement Airframe and each
Replacement Engine shall have been duly filed for recordation pursuant to Title
49 or such other applicable law of such jurisdiction other than the United
States in which such Replacement Airframe is registered in accordance with
Section 2.01(e);
(B)    an Officer's Certificate of a Responsible Officer of such Grantor stating
that (1) such Replacement Airframe (and any Replacement Engine) constitutes Cure
Collateral pursuant to the definition thereof set forth in the Credit Agreement
and (2) each of the conditions specified in this Section 3.01(a) with respect to
such Replacement Airframe and any comparable provisions of any Permitted Lease
to which such Airframe is subject, as the case may be, have been satisfied; and
(C)    UCC financing statements (and any similar statements or other documents
required to be filed or delivered pursuant to the laws of the jurisdiction in
which such Replacement Airframe may be registered and registrations on the
International Registry) as are deemed necessary or, by reference to prudent
industry practice, desirable by counsel for the Administrative Agent to protect
the security interests of the Administrative Agent in such Replacement Airframe
and each Replacement Engine shall have been duly filed;
(ii)such Grantor shall furnish the Administrative Agent with (A) upon
recordation, an opinion of qualified FAA counsel, or if applicable, qualified
Opinion of Counsel in the jurisdiction of the relevant Aircraft's registration
addressed to the Administrative Agent as to the due recordation of the Mortgage
Supplement as a first priority Lien on the Replacement Airframe and Replacement
Engine, if any, and the due registration of the International Interest of the
Administrative Agent in such Replacement Airframe and Replacement Engine, if
any, as a first priority International Interest therein, and stating that the
Replacement Airframe and/or Replacement Engine, is free from Liens of record
(except for or with respect to Permitted Collateral Liens) and International
Interests of record (other than with respect to any Refinancing Debt or any
Junior

40

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

Secured Debt), (B) an Opinion of Counsel as to the availability of the benefits
of Section 1110 of the Bankruptcy Code to the same extent as for the Airframe
and Engines being replaced, and (C) such satisfactory evidence of compliance
with the insurance provisions of Section 2.03 hereof with respect to such
Replacement Airframe and each Replacement Engine as the Administrative Agent may
reasonably request;
(iii)such Grantor shall have delivered to the Administrative Agent (A) a copy of
the bill(s) of sale respecting such Replacement Airframe, each Replacement
Engine, if any, or other evidence of a Grantor's ownership of such Replacement
Airframe and each Replacement Engine, reasonably satisfactory to the
Administrative Agent and such Grantor shall cause (subject, if necessary, to the
consent of the prior owner of the Replacement Airframe and/or Replacement
Engine) the sale of the Replacement Airframe and each Replacement Engine
effected by such bill(s) of sale (or other evidence) to be registered with the
International Registry as a sale, and (B) appropriate instruments assigning to
the Administrative Agent the benefits, if any, of all manufacturer's and
vendor's warranties generally available and permitted to be assigned by a
Grantor with respect to such Replacement Airframe and each Replacement Engine;
and
(iv)such Grantor shall have satisfied any additional conditions (including the
furnishing of an appraisal to the extent required under the Credit Agreement) to
replacement as shall reasonably be specified by the Administrative Agent, acting
reasonably.
For all purposes hereof, each such Replacement Airframe shall be deemed to be
subjected to the Lien of this Mortgage and shall be deemed an “Airframe”, and
the Lien of this Mortgage shall still cover such replaced Airframe.
(b)    Event of Loss with Respect to an Engine or Spare Engine. If an Event of
Loss occurs (or an event or circumstance which, with the passage of time, would
constitute an Event of Loss occurs) with respect to an Engine or a Spare Engine
under circumstances in which there has not occurred an Event of Loss or such
other event or circumstance, as the case may be, with respect to the related
Airframe (if any), Grantors shall promptly (and in any event within 10 days
after the occurrence of such Event of Loss or such other event or circumstance,
as the case may be) notify the Administrative Agent thereof and, to the extent
required by Section 2.12(a) of the Credit Agreement (all calculations under
Section 6.06 of the Credit Agreement to be performed after giving effect to such
Event of Loss and otherwise in accordance with the Credit Agreement), deposit
within 3 Business Days of receipt all Net Cash Proceeds thereof, if any,
received by a Grantor (and not paid directly by an insurer to the Administrative
Agent pursuant to a loss payee clause as provided in Section 2.03 hereof) into
an account that is maintained with the Administrative Agent and subject to an
Account Control Agreement pursuant to Section 2.12(a) of the Credit Agreement.
The applicable Grantor may use Net Cash Proceeds held by the Administrative
Agent (including Net Cash Proceeds in the form of insurance proceeds paid
directly by an insurer to the Administrative Agent as aforesaid) to, as soon as
reasonably possible, replace the Engine or Spare Engine which suffered such
Event of Loss in accordance with this Section 3.01(b), but subject to the
provisions of Section 2.12(a) and any other applicable provisions of the Credit
Agreement. Upon application of such Net Cash Proceeds, the

41

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

applicable Grantor shall substitute an engine (that is reasonably satisfactory
to the Appraisers), free and clear of all Liens (other than Specified Permitted
Collateral Liens or other Permitted Collateral Liens that are subordinated to
the Liens granted to the Administrative Agent hereunder) and cause such engine
to be subject to the Lien of this Mortgage. Each Grantor's right to make a
replacement hereunder shall be subject to the fulfillment (which may be
simultaneous with such replacement) of the following conditions precedent at
Grantors' sole cost and expense and the Administrative Agent agrees to make
reasonable efforts to cooperate with Grantors to the extent reasonably necessary
to enable it to timely satisfy such conditions:
(i)    the following documents shall be duly authorized, executed and delivered
by the respective party or parties thereto, and an executed counterpart of each
shall be delivered to the Administrative Agent:
(A)    a Mortgage Supplement covering the Replacement Engine, which shall have
been duly filed for recordation pursuant to Title 49 or such other applicable
law of the jurisdiction other than the United States in which the aircraft of
which such Replacement Engine is a part is registered in accordance with
Section 2.01(e), as the case may be;
(B)    an Officer's Certificate of a Responsible Officer of such Grantor stating
(i) that the Replacement Engine constitutes Cure Collateral pursuant to the
definition thereof set forth in the Credit Agreement and (ii) each of the
conditions specified in this paragraph (b) with respect to such Replacement
Engine, and any comparable provisions of any Permitted Lease to which such
Engine is subject, have been satisfied;
(C)    UCC financing statements covering the security interests created by this
Mortgage (and any similar statements or other documents required to be filed or
delivered pursuant to the laws of the jurisdiction in which such aircraft may be
registered or in the International Registry) as are deemed necessary or, by
reference to prudent industry practice, desirable by counsel to the
Administrative Agent to protect the security interests of the Administrative
Agent in the Replacement Engine shall have been duly filed;
(D)    upon request by the Administrative Agent, such Grantor shall furnish the
Administrative Agent with (1) upon recordation, an opinion of qualified FAA
counsel, or if applicable, qualified counsel in the jurisdiction of the relevant
Aircraft's registration addressed to the Administrative Agent (in either case
which opinion and counsel shall be reasonably satisfactory to the Administrative
Agent), as to (a) the due recordation of the Mortgage Supplement as a first
priority Lien on the Replacement Engine, and the due registration of the
International Interest of the Administrative Agent in such Replacement Engine as
a first priority International Interest therein, stating that the Replacement
Engine is free from Liens of record (except for or with respect to Permitted
Collateral Liens) and of International Interests of record (other than with
respect to any Refinancing Debt and any Junior Secured Debt), and (2) such
evidence of

42

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

compliance with the insurance provisions of Section 2.03 hereof with respect to
such Replacement Engine as the Administrative Agent may reasonably request;
(E)    such Grantor shall have delivered to the Administrative Agent (1) a copy
of the bill of sale respecting such Replacement Engine or other evidence of such
Grantor's ownership of such Replacement Engine, reasonably satisfactory to the
Administrative Agent and such Grantor shall cause (subject to the consent of the
prior owner of the Replacement Engine) the sale of such Replacement Engine
effected by said bill of sale (or other evidence) to be registered with the
International Registry as a sale, and (2) appropriate instruments assigning to
the Administrative Agent the benefits, if any, of all manufacturer's and
vendor's warranties generally available and permitted to be assigned by a
Grantor with respect to such Replacement Engine; and
(ii)     Such Grantor shall have satisfied any additional conditions (including
the furnishing of an appraisal to the extent required under the Credit
Agreement) to replacement as shall reasonably be specified by the Administrative
Agent, acting reasonably.
For all purposes hereof, each such Replacement Engine shall be deemed to be
subjected to the Lien of this Mortgage and shall be deemed an “Engine” and the
Lien of this Mortgage shall no longer still cover such replaced Engine.
(c)    Event of Loss with Respect to a Pledged Spare Part. Upon the occurrence
of an event or circumstance which constitutes an Event of Loss (or an event or
circumstance which, with the passage of time, would constitute an Event of Loss)
with respect to one (1) or more Pledged Spare Parts, the aggregate value of
which exceeds $5,000,000, Grantors shall forthwith (and in any event within ten
(10) days after such occurrence) give the Administrative Agent written notice
thereof and, to the extent required by Section 2.12(a) of the Credit Agreement
(all calculations under Section 6.06 of the Credit Agreement to be performed
after giving effect to such Event of Loss and otherwise in accordance with the
Credit Agreement), deposit all Net Cash Proceeds thereof, if any, received by a
Grantor (and not paid directly by an insurer to the Administrative Agent
pursuant to a loss payee clause as provided in Section 2.03 hereof) within 3
Business Days after receipt thereof into an account with the Administrative
Agent and subject to an Account Control Agreement pursuant to Section 2.12(a) of
the Credit Agreement. The applicable Grantor may use Net Cash Proceeds held by
the Administrative Agent (including Net Cash Proceeds in the form of insurance
proceeds paid directly by an insurer to the Administrative Agent as aforesaid)
to, as soon as reasonably possible, replace the Pledged Spare Part which
suffered such Event of Loss in accordance with this Section 3.01(c), but subject
to the provisions of Section 2.12(a) and any other applicable provisions of the
Credit Agreement. Upon such application of any Net Cash Proceeds, the applicable
Grantor shall substitute spare part(s) (reasonably satisfactory to the
Appraisers), free and clear of all Liens (other than Specified Permitted
Collateral Liens and other Permitted Collateral Liens that are subordinated to
the Liens granted to the Administrative Agent hereunder) and cause the same to
be subjected to the Lien of this Mortgage.

43

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

Section 3.02    Requisition for Use of an Aircraft, Engine or Spare Engine by
the United States Government or Government of Registry of the Aircraft. In the
event of the requisition for use of an Airframe and related engines, Engines or
Spare Engines installed on such Airframe by the United States Government or any
other government of registry (or any instrumentality or agency thereof) of such
Airframe, or the applicable airframe in the case of an Engine or Spare Engine
installed thereon, if so registered, Grantors shall promptly notify the
Administrative Agent of such requisition, and, unless an Event of Loss results
therefrom, all of Grantors' obligations under this Mortgage with respect to such
Airframe, Engines or Spare Engines shall continue to the same extent as if such
requisition had not occurred.
ARTICLE 4
REMEDIES
Section 4.01    Event of Default. It shall be an Event of Default hereunder and
for all purposes of the Cape Town Treaty, if under the Credit Agreement an
“Event of Default” shall occur and be continuing thereunder.
Section 4.02    Remedies with Respect to Collateral.
(a)    Remedies Available. Upon (i) the occurrence and continuance of any Event
of Default, the Administrative Agent may do one or more of the following;
provided, however, that during any period that an Aircraft is subject to the
CRAF Program in accordance with the provisions of Section 2.01(a)(iv) hereof and
in possession of the United States government or an agency or instrumentality of
the United States, the Administrative Agent shall not, on account of any Event
of Default, be entitled to exercise any of the remedies specified in the
following clauses (i), (ii) and (iii) in relation to such Aircraft in such
manner as to limit a Grantor's control (or any Permitted Lessee's control under
any Permitted Lease) under this Mortgage of the relevant Airframe, or any
Engines or Spare Engines installed thereon, unless at least sixty (60) days' (or
such lesser period as may then be applicable under the Air Mobility Command
program of the United States Air Force) written notice of default hereunder
shall have been given by the Administrative Agent by registered or certified
mail to Grantors (and any Permitted Lessee) with a copy addressed to the
Contracting Office Representative for the Air Mobility Command of the United
States Air Force under any contract with a Grantor (or any Permitted Lessee)
relating to such Aircraft:
(i)    cause each Grantor or all Grantors, upon the written demand of the
Administrative Agent, at Grantors' expense, to deliver promptly, and such
Grantor(s) shall deliver promptly, all or such part of the Airframes, the
Engines, the Spare Engines or other Collateral as the Administrative Agent may
so demand to the Administrative Agent or its order, or the Administrative Agent,
at its option, may access the Tracking System (and demand the assistance of a
Grantor's personnel necessary to utilize the Tracking System) and enter upon the
premises where all or any part of the Airframes, the Engines, the Spare Engines
or other Collateral are located and take immediate possession (to the exclusion
of the Grantors and all Persons claiming under or through a Grantor) of and
remove the same by summary proceedings or otherwise together with any engine

44

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

which is not an Engine or Spare Engine but which is installed on an Airframe,
subject to all of the rights of the owner, lessor, or lien holder of or with
respect to such engine;
(ii)    sell all or any part of the Airframes, Engines, Spare Engines or other
Collateral at public or private sale, whether or not the Administrative Agent
shall at the time have possession thereof, as the Administrative Agent may
determine, or otherwise dispose of, hold, use, operate, lease to others or keep
idle all or any part of the Airframes, the Engines, Spare Engines or other
Collateral as the Administrative Agent, in its sole discretion, may determine,
all free and clear of any rights or claims of whatsoever kind of any Grantor,
any person claiming by, through or under any Grantor and any person holding an
interest subordinate to the interests of the Administrative Agent hereunder;
provided, however, that no Grantor shall be entitled at any time prior to any
such disposition to redeem the Collateral by paying in full all of the
Obligations; or
(iii)    exercise any or all of the rights and powers and pursue any and all
remedies of a secured party under the UCC of the State of New York; provided
that, notwithstanding anything to the contrary set forth herein or in any other
Loan Document, (A) as permitted by Article 15 of the Cape Town Convention, the
provisions of Chapter III of the Cape Town Convention are hereby excluded and
made inapplicable to this Agreement and the other Loan Documents, except for
those provisions of such Chapter III that cannot be derogated from; and (B) as
permitted by Article IV(3) of the Aircraft Protocol, the provisions of Chapter
II of the Aircraft Protocol are hereby excluded and made inapplicable to this
Agreement and the other Loan Documents, except for (x) Article XVI of the
Aircraft Protocol and (y) those provisions of such Chapter II that cannot be
derogated from, except, in each case, in the case of a lease by any Grantor to
any foreign entity that is situated in a Contracting State (as defined in the
Cape Town Treaty), the lease shall contain (and the Administrative Agent shall
be entitled to exercise) the remedies of a lessor set forth in the Cape Town
Treaty for the benefit of the lessor under such lease, to the extent required
pursuant to Section 2.01(a)(ix). In furtherance of the foregoing, the parties
hereto agree that the exercise of remedies hereunder and the other Loan
Documents is subject to other applicable law, including without limitation, the
UCC and the Bankruptcy Code, and that nothing herein derogates from the rights
of the Company or the Administrative Agent under or pursuant to such other
applicable law, including without limitation, the UCC or the Bankruptcy Code.
Upon every taking of possession of Collateral under this Section 4.02, the
Administrative Agent may, from time to time, at the expense of the Grantors,
make all such expenditures for maintenance, insurance, repairs, replacements,
alterations, additions and improvements to and of the Collateral as it may deem
proper. In each such case, the Administrative Agent shall have the right to
maintain, use, insure, operate, store, lease, control or manage the Collateral
and to carry on business and to exercise all rights and powers of each Grantor
relating to the Collateral in connection therewith, as the Administrative Agent
shall deem appropriate, including the right to enter into any and all such
agreements with respect to the maintenance, use, insurance, operation, storage,
leasing, control, management or disposition of the Collateral or any part
thereof as the Administrative Agent may determine; and the Administrative Agent
shall be entitled to collect and receive directly all tolls, rents, revenues,
issues, income, products, proceeds and profits of the Collateral and every part
thereof, without

45

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

prejudice, however, to the right of the Administrative Agent under any provision
of this Mortgage to collect and receive all cash held by, or required to be
deposited with, the Administrative Agent hereunder. Such tolls, rents, revenues,
issues, income, products, proceeds and profits shall be applied to pay the
expenses of using, operating, storage, leasing, control, management or
disposition of the Collateral, and of all maintenance, insurance, repairs,
replacement, alterations, additions and improvements, and to make all payments
which the Administrative Agent may be required or may elect to make, if any, for
taxes, assessments, insurance or other proper charges upon the Collateral or any
part thereof (including the employment of engineers and accountants to examine,
inspect and make reports upon the properties and books and records of a
Grantor), and all other payments which the Administrative Agent may be required
or authorized to make under any provision of this Mortgage, as well as just and
reasonable compensation for the services of the Administrative Agent, and of all
Persons engaged and employed by the Administrative Agent.
In addition, Grantors shall be liable for all legal fees and other costs and
expenses incurred by reason of the occurrence of any Event of Default or the
exercise of the Administrative Agent's remedies with respect thereto, including
all costs and expenses incurred in connection with the retaking, return or sale
of any Airframe, Engines, Spare Engines or other Collateral in accordance with
the terms hereof under the UCC, which amounts shall, until paid, be secured by
the Lien of this Mortgage.
If any Event of Default shall have occurred and be continuing, or the Loans
shall have been declared forthwith due and payable pursuant to the Credit
Agreement, the Administrative Agent may at any time thereafter while any Event
of Default shall be continuing, without notice of any kind to any Grantor
(except as provided herein) to the extent permitted by law, carry out or enforce
any one or more of the actions and remedies provided in this Article 4 or
elsewhere in this Mortgage or otherwise available to a secured party under the
UCC as in effect at the time in New York State, whether or not any or all of the
Collateral is subject to the jurisdiction of such UCC and whether or not such
remedies are referred to in this Article 4.
Nothing in the foregoing shall affect the right of each Secured Party to receive
all payments of principal of, and interest on, the Obligations held by such
Secured Party and all other amounts owing to such Secured Party as and when the
same may be due.
(b)    Notice of Sale. The Administrative Agent shall give each Grantor at least
ten (10) days' prior written notice of the date fixed for any public sale of any
of its Airframes, Engines, Spare Engines, Pledged Spare Parts or other
Collateral, or the date on or after which any private sale will be held, which
notice each Grantor hereby agrees is reasonable notice.
(c)    Receiver. If any Event of Default shall occur and be continuing, to the
extent permitted by law, the Administrative Agent shall be entitled, as a matter
of right as against a Grantor, without notice or demand and without regard to
the adequacy of the security for the Obligations or the solvency of any Grantor,
upon the commencement of judicial proceedings by it to enforce any right under
this Mortgage, to the appointment of a receiver of the Collateral or any part
thereof and of the tolls, rents, revenues, issues, income, products and profits
thereof for the recovery of judgment for the indebtedness secured by the Lien
created under this Mortgage

46

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

or for the enforcement of any other proper, legal or equitable remedy available
under applicable law.
(d)    Concerning Sales. At any sale under this Article, any Secured Party may
bid for and purchase the property offered for sale, may make payment on account
thereof as herein provided, free of any right of redemption, stay valuation or
appraisal on the part of a Grantor (all said rights being hereby waived and
released to the fullest extent permitted by law) and, upon compliance with the
terms of sale, may hold, retain and dispose of such property without further
accountability therefor. Any purchaser shall be entitled, for the purpose of
making payment for the property purchased, to deliver any of the Obligations in
lieu of cash in the amount which shall be payable thereon as principal or
interest. Said Obligations, in case the amount so payable to the holders thereof
shall be less than the amounts due thereon, shall be returned to the holders
thereof after being stamped or endorsed to show partial payment.
Section 4.03    Waiver of Appraisement, Etc.  Each Grantor, for itself and all
who may claim under it, waives, to the extent that it lawfully may, all right to
have the property in the Collateral marshalled upon any foreclosure hereof, and
agrees that any court having jurisdiction to foreclosure under this Mortgage may
order the sale of the Collateral as an entirety.
Section 4.04    Application of Proceeds. After the exercise of remedies pursuant
to Section 4.02 hereof, any payments in respect of the Obligations and any
proceeds (as defined in the UCC) of the Collateral, when received by the
Administrative Agent or any other Secured Party in cash or its equivalent, will
be applied in the order set forth in and in accordance with Section 2.17 of the
Credit Agreement and any intercreditor agreements entered into by the
Administrative Agent in respect of the Liens granted herein pursuant to the
terms of the Credit Agreement.
Section 4.05    Remedies Cumulative. Each and every right, power and remedy
hereby specifically given to the Administrative Agent or otherwise in this
Mortgage shall be cumulative and shall be in addition to every other right,
power and remedy specifically given under this Mortgage or the other Loan
Documents or now or hereafter existing at law, in equity or by statute or treaty
(including, without limitation, the Cape Town Treaty) and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time or simultaneously and as often and in such order as
may be deemed expedient by the Administrative Agent. All such rights, powers and
remedies shall be cumulative and the exercise or the beginning of the exercise
of one shall not be deemed a waiver of the right to exercise any other or
others. No delay or omission of the Administrative Agent in the exercise of any
such right, power or remedy and no renewal or extension of any of the
Obligations shall impair any such right, power or remedy or shall be construed
to be a waiver of any Event of Default or an acquiescence therein. No notice to
or demand on a Grantor in any case shall entitle it or any other Grantor to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of any of the rights of the Administrative Agent to any
other or further action in any circumstances. In the event that the
Administrative Agent shall bring any suit to enforce any of its rights hereunder
and shall be entitled to judgment, then in such suit the Administrative Agent
may recover reasonable expenses, including attorneys' fees, and the amounts
thereof shall be included in such judgment.

47

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

Section 4.06    Discontinuance of Proceedings. In case the Administrative Agent
shall have instituted any proceeding to enforce any right, power or remedy under
this Mortgage by foreclosure, sale entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Administrative Agent, then and in every such case each Grantor,
the Administrative Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Mortgage, and all
rights, remedies and powers of the Administrative Agent shall continue as if no
such proceeding had been instituted (but otherwise without prejudice).
ARTICLE 5
TERMINATION OF MORTGAGE
Section 5.01    Termination of Mortgage.
(a)    This Mortgage shall terminate on the date (the “Obligations Payment
Date”) on which (a) the Obligations have been paid in cash in full (or cash
collateralized or defeased in accordance with the terms of the Loan Documents),
(b) all Commitments have been terminated, and (c) there are no outstanding
Letters of Credit issued and outstanding (other than such as have been cash
collateralized or defeased in accordance with the terms of the Loan Documents).
Upon termination, each Grantor may request, at such Grantor's sole cost and
expense, the Administrative Agent to execute and deliver to or as directed in
writing by such Grantor an appropriate instrument reasonably required to release
such Grantor's Collateral from the Lien of this Mortgage and to discharge from
the International Registry the registration of the International Interests
constituted by this Mortgage with respect to such Collateral, and the
Administrative Agent shall execute and deliver such instrument as aforesaid at
such Grantor's expense; provided, however, that in the event that any portion of
the Collateral is sold or otherwise disposed of in accordance with the
applicable provisions of the Credit Agreement, or is released as provided in
Section 6.06(c) of the Credit Agreement, entitling the Grantors to a release
from the Lien of this Mortgage, the Administrative Agent shall cooperate, at
Grantors' sole cost and expense, in releasing the Lien of this Mortgage from
such portion of the Collateral (and (except to the extent the Borrower is not in
pro forma compliance with Section 6.06(a) of the Credit Agreement after giving
effect to such sale or disposition) the Proceeds thereof). Except as aforesaid
otherwise provided, this Mortgage and the trusts created hereby shall continue
in full force and effect in accordance with the terms hereof.
(b)    In the event that the security interests granted hereunder in all of the
Collateral of any Grantor shall have been released as permitted by and in
accordance with the terms of this Agreement and the Credit Agreement, upon the
request of the Borrower, such Grantor shall be released as a Grantor hereunder.
(c)    At any time that a Grantor desires that any Collateral or any Grantor be
released as provided in the foregoing Section 5.01(a) or (b), as applicable, it
shall deliver to the Administrative Agent a certificate signed by an authorized
officer stating that the release of the respective Collateral or Grantor, as
applicable, is permitted pursuant to Section 5.01(a) or (b) hereof, as
applicable, and the Credit Agreement. The Administrative Agent shall have no

48

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

liability whatsoever to any Secured Party as the result of any release of any
Collateral, or of any Grantor, by it as permitted by Section 5.01(a) or (b), as
applicable, hereof.
ARTICLE 6
MISCELLANEOUS
Section 6.01    No Legal Title to Collateral in Secured Creditor. No Secured
Party shall have legal title to any part of the Collateral. No transfer, by
operation of law or otherwise, of any portion of the Loans or other right, title
and interest of a Secured Party in and to the Collateral or this Mortgage shall
operate to terminate this Mortgage or entitle any successor or transferee of
such Secured Party to an accounting or to the transfer to it of legal title to
any part of the Collateral.
Section 6.02    Sale of Collateral by the Administrative Agent is Binding. Any
sale or other conveyance of any Airframe, Engine, Spare Engine or other item of
Collateral or any interest therein by the Administrative Agent made pursuant to
the terms of this Mortgage shall bind the Secured Parties and each Grantor, and
shall be effective to transfer or convey all right, title and interest of the
Administrative Agent, each Grantor, and the other Secured Parties therein. No
purchaser or other grantee shall be required to inquire as to the authorization,
necessity, expediency or regularity of such sale or conveyance or as to the
application of any sale or other proceeds with respect thereto by the
Administrative Agent.
Section 6.03    Benefit of Mortgage. Nothing in this Mortgage, whether express
or implied, shall be construed to give to any Person other than a Grantor, the
Administrative Agent and the Secured Parties any legal or equitable right,
remedy or claim under or in respect of this Mortgage.
Section 6.04    Notices. All notices and other communication provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy as follows:
if to the Grantors, to:
Delta Air Lines, Inc. and Comair, Inc.
1030 Delta Boulevard
Atlanta, Georgia 30354
Attention: Treasurer, Dept. 856
Telecopier: (404) 715-4862
Copy to: General Counsel, Dept. 971
Telecopier: (404) 715-2611

49

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

if to the Administrative Agent, to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attention: Matthew Massie
Telecopier: (212) 270-5100
with a copy to:
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Jide Williams
Telecopier: (713) 750-2938
with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Patrick S. Ryan
Telecopier: (212) 455-2502
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Mortgage shall be deemed to have been given on the date of receipt.
Section 6.05    Governing Law; Jurisdiction; Service of Process. THIS MORTGAGE
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS ITSELF TO THE EXCLUSIVE
JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK IN NEW YORK COUNTY AND
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS MORTGAGE OR THE SUBJECT MATTER HEREOF BROUGHT
BY THE SECURED PARTIES OR ANY OF THEIR SUCCESSORS OR PERMITTED ASSIGNS. EACH
PARTY HERETO, TO THE EXTENT PERMITTED BY APPLICABLE LAW, HEREBY WAIVES, AND
AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH
SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF THE ABOVE NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE
FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER OR THAT THIS MORTGAGE OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED
IN OR BY SUCH COURT.

50

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

EACH PARTY HEREBY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 6.04 HEREOF.
Section 6.06    Counterparts. This Mortgage may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 6.07    Waiver; Amendment. (a) No waiver of any provisions of this
Mortgage or consent to any departure by any Grantor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No notice to or demand on a Grantor in any
case shall entitle a Grantor to any other or further notice or demand in similar
or other circumstances.
(b)    Neither this Mortgage nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent, acting in accordance with Section 10.08 of the
Credit Agreement, and each Grantor with respect to which such waiver, amendment
or modification is to apply.
Section 6.08    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS MORTGAGE, OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
Section 6.09    Successors and Assigns. This Mortgage shall be binding upon each
Grantor and its successors and permitted assigns and shall inure to the benefit
of the Administrative Agent and each Secured Party and their respective
successors and permitted assigns; provided, that no Grantor may transfer or
assign any or all of its rights or obligations hereunder (other than to each
other) without the prior written consent of the Administrative Agent. All
agreements, statements, representations and warranties made by any Grantor
herein or in any certificate or other instrument delivered by any Grantor or on
its behalf under this Mortgage shall be considered to have been relied upon by
the Secured Parties and shall survive the execution and delivery of this
Mortgage and the other Loan Documents regardless of any investigation made by
the Secured Parties or on their behalf.
Section 6.10    Lien Absolute. All rights of the Administrative Agent hereunder,
the Lien hereof and all obligations of the Grantors hereunder shall, to the
fullest extent permitted by applicable law, be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any agreement with respect to any of the Obligations or

51

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Obligations or any other amendment to or waiver of or any consent
to any departure from any Loan Document, or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement (other
than that the Obligations Payment Date shall have occurred).
Section 6.11    General Indemnity.
(a)    Claims Defined. For the purposes of this Section 6.11, “Claims” means any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
suits, costs or expenses of whatsoever kind and nature (whether or not on the
basis of negligence, strict or absolute liability or liability in tort) that may
be imposed on or asserted against an Indemnitee, as defined below, and, except
as otherwise expressly provided in this Section 6.11, includes all reasonable
out-of-pocket costs, disbursements and expenses (including reasonable
out-of-pocket legal fees and expenses) actually incurred by an Indemnitee in
connection therewith or related thereto.
(b)    Other Terms Defined. For the purposes of this Section 6.11: (1)
“Indemnitee” shall mean any Indemnitee party to this Mortgage, or in the case of
an Indemnitee not party to this Agreement, any such Indemnitee which has
expressly agreed in writing to be bound by the terms of this Section 6.11 prior
to, or concurrently with, the making of a Claim; (2) “After-Tax Basis” means
that indemnity and compensation payments required to be made will be
supplemented by the Person paying the base amount by that amount which, when
added to such base amount, and after deduction of all federal, state, local and
foreign Taxes required to be paid by or on behalf of the payee with respect to
the receipt or realization of any such amounts, and after consideration of any
current tax savings of such payee resulting by way of any deduction, credit or
other tax benefit attributable to such base amount or Tax, shall net such payee
the full amount of such base amount; (3) “Administrative Agent Liens” means any
Lien attributable to JPMorgan Chase Bank, N.A. or the Administrative Agent with
respect to an Aircraft, Airframe, an Engine, a Spare Engine, a Pledged Spare
Part, any interest therein or any other portion of the Collateral arising as a
result of (i) claims against JPMorgan Chase Bank, N.A. or the Administrative
Agent not related to its interest in Aircraft, Airframe, an Engine, a Spare
Engine, a Pledged Spare Part or the administration of the Collateral pursuant to
this Mortgage, (ii) acts of JPMorgan Chase Bank, N.A. or the Administrative
Agent not permitted by, or the failure of JPMorgan Chase Bank, N.A. or the
Administrative Agent to take any action required by the Loan Documents,
(iii) claims against JPMorgan Chase Bank, N.A. or the Administrative Agent
relating to Taxes or Claims that are excluded from the indemnification provided
by Section 6.11 of this Mortgage or (iv) claims against JPMorgan Chase Bank,
N.A. or the Administrative Agent arising out of the transfer by any such party
of all or any portion of its interest in the Aircraft, Airframe, an Engine, a
Spare Engine, a Pledged Spare Part, other Collateral, the Loan Documents, except
while an Event of Default is continuing and prior to the time that the
Administrative Agent has received all amounts due to it pursuant to the Loan
Documents; and (4) “Lender Lien” means any Lien attributable to a Lender on or
against an

52

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

Aircraft, Airframe, Engine, Spare Engine, Pledged Spare Part, any interest
therein or any other portion of the Collateral, arising out of any claims
against such Person that are not related to the Loan Documents, or out of any
act or omission of such Person that is not related to the transactions
contemplated by, or that constitutes a breach by such Person of its obligations
under, the Loan Documents. If any Indemnitee fails to comply with any duty or
obligation under this Section 6.11 with respect to any Claim, such Indemnitee
shall not be entitled to any indemnity with respect to such Claim under this
Section 6.11 to the extent (x) such failure was prejudicial to such Grantor or
(y) such Grantor's indemnification obligations are increased as a result of such
failure.
(c)    Claims Indemnified. Subject to the exclusions stated in Subsection
6.11(d), each Grantor agrees to indemnify, protect, defend and hold harmless on
an After-Tax Basis each Indemnitee against Claims resulting from or arising out
of (i) the Loan Documents and the transactions contemplated thereby, (ii) the
operation, possession, use, maintenance, overhaul, testing or registration of
the Aircraft, Airframes, Engines, Spare Engines and Pledged Spare Parts
(including injury, death or property damage of passengers, shippers or others,
and environmental control, noise and pollution regulations), and (iii) the
manufacture, design, sale, purchase, acceptance, non-acceptance or rejection,
delivery or condition of the Aircraft, Airframes, Engines, Spare Engines,
Pledged Spare Parts or any Part or the ownership, possession, use, non-use,
substitution, airworthiness, control, operation, storage, modification,
alteration, lease, sublease, return, transfer or other disposition of any
Aircraft, any Airframe, any Engine, any Spare Engine, any Pledged Spare Part or
any Part (including, without limitation, latent or other defects, whether or not
discoverable, and any claim for patent, trademark or copyright infringement) by
a Grantor, any Permitted Lessee or any other Person.
(d)    Claims Excluded. The following are excluded from the Grantors' agreement
to indemnify an Indemnitee under this Section 6.11:
(i)    any Claim to the extent such Claim is attributable to acts or events
occurring after (x) the Obligations Payment Date, (y) with respect to an
Airframe, Engine, Spare Engine or Pledged Spare Part, the transfer of possession
thereof pursuant to Article 4 of this Mortgage except to the extent that such
Claim is attributable to acts occurring in connection with the exercise of
remedies pursuant to Section 4.02 of this Mortgage following the occurrence and
continuance of an Event of Default or (z) any disposition of the applicable
Collateral permitted hereunder or under the Credit Agreement;
(ii)    any Claim to the extent such Claim is, or is attributable to, an
Excepted Tax;
(iii)    any Claim to the extent such Claim is attributable to the gross
negligence or willful misconduct of such Indemnitee or attributable to
negligence by such Indemnitee in exercising its right of inspection;
(iv)    any Claim to the extent such Claim is attributable to the material
noncompliance with or material breach by such Indemnitee of any of the terms of,
or any material misrepresentation by such Indemnitee contained in, this

53

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

Agreement, any other Loan Document to which such Indemnitee is a party or any
agreement relating hereto or thereto;
(v)    any Claim to the extent such Claim constitutes a Lender Lien or
Administrative Agent Lien attributable to such Indemnitee;
(vi)    any Claim to the extent such Claim is attributable to the offer, sale,
assignment, transfer, participation or other disposition (whether voluntary or
involuntary) by or on behalf of such Indemnitee (other than as a result of, or
following, or in lieu of exercising remedies during the occurrence and
continuance of, an Event of Default) of any Loan, all or any part of such
Indemnitee's interest in the Loan Documents or any interest in the Collateral or
any similar security;
(vii)    any Claim to the extent such Claim is attributable to a failure on the
part of the Administrative Agent to distribute in accordance with this Mortgage
any amounts received and distributable by it hereunder or thereunder;
(viii)    any Claim to the extent such Claim is attributable to the
authorization or giving or withholding of any future amendments, supplements,
waivers or consents with respect to any Loan Document, other than such as have
been requested or consented to by a Grantor, or such as are expressly required
or contemplated by the provisions of the Loan Documents; and
(ix)    any Claim to the extent such Claim is payable or required to be borne by
a Person other than the Grantors pursuant to any provision of any Loan Document.
(e)    Insured Claims. In the case of any Claim indemnified by a Grantor
hereunder that is covered by a policy of insurance maintained by such Grantor,
each Indemnitee agrees to cooperate, at such Grantor's expense, with the
insurers in the exercise of their rights to investigate, defend and compromise
such Claim.
(f)    Claims Procedure. An Indemnitee shall promptly notify the Grantors of any
Claim as to which indemnification is sought. Such Indemnitee shall promptly
submit to the Grantors all additional information in such Indemnitee's
possession to substantiate such Claim as the Grantors reasonably requests.
Subject to the rights of the Grantors' insurers, the Grantors may, at its sole
cost and expense, investigate any Claim, and may in its sole discretion defend
or compromise any Claim. The Grantors shall be entitled, at its sole cost and
expense, acting through counsel acceptable to the respective Indemnitee, (A) so
long as such Grantor has agreed in a writing acceptable to such Indemnitee that
such Grantor is liable to such Indemnitee for such Claim hereunder (unless such
Claim is covered by Section 6.11(d)), in any judicial or administrative
proceeding that involves solely a claim for one of more Claims, to assume
responsibility for and control thereof, (B) so long as such Grantor has agreed
in a writing acceptable to such Indemnitee that such Grantor is liable to such
Indemnitee for such Claim hereunder (unless such Claim is covered by Section
6.11(d)), in any judicial or administrative proceeding involving a claim for one
or more Claims and other claims related or unrelated to the

54

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

transactions contemplated by the Loan Documents, to assume responsibility for
and control of such claim for Claims to the extent that the same may be and is
severed from such other claims (and such Indemnitee shall use reasonable efforts
to obtain such severance), and (C) in any other case, to be consulted by such
Indemnitee with respect to judicial proceedings subject to the control of such
Indemnitee. Notwithstanding any of the foregoing to the contrary, the Grantors
shall not be entitled to assume responsibility for and control of any such
judicial or administrative proceedings (i) while an Event of Default exists,
(ii) if such proceeding will involve a material risk of the sale, forfeiture or
loss of, or the creation of any Lien (other than a Permitted Collateral Lien) on
any Aircraft, Airframe, Engine, Spare Engine, Pledged Spare Part, other
Collateral or any part thereof, or (iii) if such proceeding could in the good
faith opinion of such Indemnitee entail any material risk of criminal liability
or present a conflict of interest making separate representation necessary, and,
in any such proceeding, the Grantors shall be liable for the cost of such
proceeding and (subject to the provisions of Section 6.11(d)) any Claim
resulting therefrom. The affected Indemnitee may participate at its own expense
and with its own counsel in any judicial proceeding controlled by a Grantor
pursuant to the preceding provisions. At the Grantors' expense, any Indemnitee
shall cooperate with all reasonable requests of a Grantor in connection
therewith. Such Indemnitee shall not enter into a settlement or other compromise
with respect to any Claim without the prior written consent of the Grantors,
which consent shall not be unreasonably withheld or delayed, unless such
Indemnitee waives its right to be indemnified with respect to such Claim. Where
a Grantor or its insurers undertake the defense of an Indemnitee with respect to
a Claim, no additional legal fees or expenses of such Indemnitee in connection
with the defense of such Claim shall be indemnified hereunder unless such fees
or expenses were incurred at the written request of a Grantor or such insurers.
Subject to the requirements of any policy of insurance, an Indemnitee may
participate at its own expense in any judicial proceeding controlled by a
Grantor pursuant to the preceding provisions; provided that such party's
participation does not, in the Opinion of Counsel appointed by a Grantor or its
insurers to conduct such proceedings, interfere with such control. Such
participation shall not constitute a waiver of the indemnification provided in
this Section 6.11. Notwithstanding anything to the contrary contained herein,
the Grantors shall not under any circumstances be liable for the fees and
expenses of more than one counsel for all Indemnitees with respect to any one
Claim unless a conflict of interest shall exist among such Indemnitees.
(g)    Subrogation. To the extent that a Claim is in fact paid in full by the
Grantors or its insurer, the Grantors or such insurer (as the case may be)
shall, without any further action, be subrogated to the rights and remedies of
the Indemnitee on whose behalf such Claim was paid with respect to the
transaction or event giving rise to such Claim. Such Indemnitee shall give such
further assurances or agreements and shall cooperate with a Grantor or such
insurer, as the case may be, to permit such Grantor or such insurer to pursue
such rights and remedies, if any, to the extent reasonably requested by such
Grantor. So long as no Specified Default under Section 7.01(b) of the Credit
Agreement or Event of Default has occurred and is continuing, if an Indemnitee
receives any payment, in whole or in part, from any party other than a Grantor
or its insurers with respect to any Claim paid by such Grantor or its insurers,
it shall promptly pay over to such Grantor the amount received (but not an
amount in excess of the amount such Grantor or any of its insurers has paid in
respect of such Claim). Any amount referred to in the preceding sentence that is
payable to a Grantor shall not be paid to such Grantor, or, if it has been
previously paid directly to such Grantor, shall not be retained by such Grantor,
if at the time of such payment a Specified Default under Section 7.01(b) of the
Credit

55

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

Agreement or an Event of Default has occurred and is continuing, but shall be
paid to and held by the Administrative Agent as security for the Obligations. At
the option of the Administrative Agent, such amount payable shall be applied
against the Obligations when and as they become due and payable. At such time as
such Specified Default under Section 7.01(b) of the Credit Agreement or Event of
Default is no longer continuing, such amount, to the extent not previously so
applied against a Grantor's obligations, shall be paid to such Grantor.
(h)    No Guaranty. Nothing set forth in this Section 6.11 constitutes a
guarantee by the Grantors that any Aircraft, Airframe, Engine, Spare Engine or
Pledged Spare Part at any time will have any particular value, useful life or
residual value.
(i)    Payments; Interest. Any amount payable to any Indemnitee on account of a
Claim shall be paid within 30 days after receipt by a Grantor of a written
demand therefor from such Indemnitee accompanied by a written statement
describing in reasonable detail the Claims that are the subject of and basis for
such indemnity and the computation of the amount payable. Any payments made
pursuant to this Section 6.11 directly to an Indemnitee or to a Grantor, as the
case may be, shall be made in immediately available funds at such bank or to
such account as is specified by the payee in written directions to the payor or,
if no such directions are given, by check of the payor payable to the order of
the payee and mailed to the payee by certified mail, return receipt requested,
postage prepaid to its address referred to in Section 6.04. To the extent
permitted by applicable law, interest at the applicable rate provided for in
Section 2.08 of the Credit Agreement shall be paid, on demand, on any amount or
indemnity not paid when due pursuant to this Section 6.11 until the same is
paid. Such interest shall be paid in the same manner as the unpaid amount in
respect of which such interest is due.
(j)    Tax deduction or credit. If, by reason of any Claim payment made to or
for the account of an Indemnitee by a Grantor pursuant to this Section 6.11,
such Indemnitee subsequently realizes a tax deduction or credit (including
foreign tax credit and any reduction in Taxes) not previously taken into account
in computing such payment, such Indemnitee shall promptly pay to such Grantor,
but only if such Grantor has made all payments then due and owing to such
Indemnitee under the Loan Documents, an amount equal to the sum of (1) the
actual reduction in Taxes realized by such Indemnitee which is attributable to
such deduction or credit, and (2) the actual reduction in Taxes realized by such
Indemnitee as a result of any payment made by such Indemnitee pursuant to this
sentence; provided that, each Grantor, upon request of such Indemnitee, agrees
to repay the amount paid over to such Grantor (plus any penalties, interest or
other charges imposed by the relevant taxing authority) to such Indemnitee to
the extent a subsequent determination by such taxing authority results in an
actual increase in Taxes payable by such Indemnitee which is attributable to
such deduction or credit.
Sectioin 6.12    Section 1110 of the Bankruptcy Code. It is the intention of the
parties that the Administrative Agent be entitled to the benefits of Section
1110 of the Bankruptcy Code, subject to each Grantor's rights thereunder, with
respect to the right to take possession of Aircraft, Engine, Spare Engines and
Pledged Spare Parts (other than Aircraft listed on Schedule 3.18 to the Credit
Agreement and Engines, Spare Engines and Pledged Spare Parts that were first
placed in service on or prior to October 22, 1994), and to enforce any of its
other rights or remedies as provided in this Mortgage in the event of a case
under Chapter 11 of the Bankruptcy

56

--------------------------------------------------------------------------------

[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]

Code in which a Grantor is a debtor, all subject to the provisions and
limitations of the Bankruptcy Code.
Section 6.13    Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement, if at any time the Administrative Agent
shall enter into any Intercreditor Agreement and such Intercreditor Agreement
shall remain outstanding, the rights granted to the Secured Parties hereunder,
the lien and security interest granted to the Administrative Agent pursuant to
this Agreement and the exercise of any right or remedy by the Administrative
Agent hereunder shall be subject to the terms and conditions of such
Intercreditor Agreement. In the event of any conflict between the terms of this
Agreement and such Intercreditor Agreement, the terms of such Intercreditor
Agreement shall govern and control with respect to any right or remedy, and no
right, power or remedy granted to the Administrative Agent hereunder shall be
exercised by the Administrative Agent, and no direction shall be given by the
Administrative Agent, in contravention of such Intercreditor Agreement.
[remainder of page intentionally left blank]



57

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Administrative Agent have caused this
Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement to be
duly executed by their respective officers thereunto duly authorized.




DELTA AIR LINES, INC.,
as a Grantor


By:                        
Name:
Title:




COMAIR, INC.,
as a Grantor


By:                        
Name:
Title:

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By:                        
Name:
Title:



--------------------------------------------------------------------------------

EXHIBIT A
TO
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
SUPPLEMENT NO. ___
THIS AIRCRAFT, SPARE ENGINES AND SPARE PARTS MORTGAGE AND SECURITY AGREEMENT
SUPPLEMENT NO. __ dated __________ (this “Mortgage Supplement”) made by DELTA
AIR LINES, INC., a Delaware corporation (“Borrower”) and COMAIR, INC., an Ohio
corporation (“Comair”) (each of the Borrower and Comair, a “Grantor” and
collectively the “Grantors”), in favor of JPMORGAN CHASE BANK, N.A., acting as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement, dated as of April 20, 2011 (herein called the “Mortgage”; capitalized
terms used herein but not defined shall have the meaning ascribed to them in the
Mortgage), between the Grantors and the Administrative Agent, provides for the
execution and delivery of supplements thereto substantially in the form hereof,
which shall particularly describe certain collateral, and shall specifically
mortgage the same to the Administrative Agent; and
WHEREAS, the Mortgage was entered into between the Grantors and the
Administrative Agent in order to secure the Obligations of Delta Air Lines, Inc.
(the “Borrower”) and each of the Guarantors under that certain Credit and
Guaranty Agreement, dated as of April 20, 2011 (as such agreement may be
amended, restated, amended and restated, supplemented or otherwise modified,
renewed or replaced from time to time, herein called the “Credit Agreement”),
among the Borrower, each of the direct and indirect Domestic Subsidiaries (as
defined in the Credit Agreement) of the Borrower from time to time party
thereto, JPMorgan Chase Bank, N.A. and the other lenders from time to time party
thereto (collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”), and the other agents party
thereto and the other Loan Documents;
WHEREAS, the Mortgage relates to the Airframes, Engines, Spare Engines and Spare
Parts described in Exhibit 1 hereto, and a counterpart of the Mortgage is
attached hereto and made a part hereof and this Mortgage Supplement, together
with such counterpart of the Mortgage and any previous Mortgage Supplements, is
being filed for recordation on the date hereof with the FAA, as one document;
NOW, THEREFORE, this Mortgage Supplement Witnesseth, that to secure the prompt
and complete payment and performance when due of the Obligations of the Borrower
and each of the Guarantors under the Credit Agreement and each of the other Loan
Documents, to secure the performance and observance by the Borrower and each of
the Guarantors of all the agreements, covenants and provisions contained in the
Mortgage and in the Loan Documents for

EXHIBIT A
Page 1



--------------------------------------------------------------------------------

the benefit of the Administrative Agent on behalf of the Secured Parties and
each of the other Indemnitees, and for the uses and purposes and subject to the
terms and provisions of the Mortgage, and in consideration of the premises and
of the covenants contained in the Mortgage, and of other good and valuable
consideration the receipt and adequacy whereof are hereby acknowledged, each
Grantor has granted, bargained, sold, assigned, transferred, conveyed,
mortgaged, pledged and confirmed, and does hereby grant, bargain, sell, assign,
transfer, convey, mortgage, pledge and confirm, unto the Administrative Agent,
its successors and assigns, for the security and benefit of the Secured Parties
and such other Persons, an International Interest and a first priority
continuing security interest in and first priority mortgage lien on all estate,
right (including without limitation any and all Associated Rights), title and
interest of such Grantor in, to and under the following described property:
1.    The Airframes, as owned by the respective Grantor, and as further
described on Part A of Exhibit 1 hereto together with all Parts which are from
time to time incorporated or installed in or attached thereto or which shall be
removed therefrom, unless the Lien of the Mortgage shall not be applicable to
such Part pursuant to the provisions of the Mortgage.
2.    The Engines, as owned by the respective Grantor, and as further described
on Part A of Exhibit 1 hereto (each such engine having 1750 or more pounds of
thrust or the equivalent thereof, whether or not such engines shall be installed
in or attached to an Airframe or any other airframe) in each case, together with
all Parts which are from time to time incorporated or installed in or attached
thereto or which shall be removed therefrom, unless the Lien of the Mortgage
shall not be applicable to such Part pursuant to the provisions of the Mortgage.
3.    The Spare Engines, as owned by the respective Grantor, and as further
described on Part B of Exhibit 1 hereto (each such engine having 1750 or more
pounds of thrust or the equivalent thereof, whether or not such engines shall be
installed in or attached to an Airframe or any other airframe) in each case,
together with all Parts which are from time to time incorporated or installed in
or attached thereto or which shall be removed therefrom, unless the Lien of the
Mortgage shall not be applicable to such Part pursuant to the provisions of the
Mortgage.
4.    (x) in the case of Comair, all Spare Parts owned by Comair, and (y) in the
case of the Borrower, (I) all Spare Parts owned by the Borrower and relating to
or used in connection with General Electric Model CF34 engines or Bombardier
manufactured regional jet aircraft, and (II) all airframe and avionics Spare
Parts owned by the Borrower and unique to Boeing 747 aircraft, McDonnell Douglas
DC-9 aircraft or any Airbus manufactured aircraft, in each case whether now or
hereafter acquired and subjected to the Lien hereof, including any replacements,
substitutions or renewals therefor, and accessions thereto, including but not
limited to Rotables, Expendables, Key Repairables, Appliances, and located at
the applicable Designated Spare Parts Locations described in Part C of Exhibit 1
hereto, other than any Excluded Parts.

EXHIBIT A
Page 2



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD all and singular the aforesaid property unto the
Administrative Agent, its successors and assigns, for the uses and purposes and
subject to the terms and provisions set forth in the Mortgage.
[Each undersigned Grantor hereby confirms that it is a Certificated Air Carrier
as of the date hereof.] 1
This Mortgage Supplement shall be construed as a supplemental Mortgage and shall
form a part thereof, and the Mortgage is hereby incorporated by reference herein
and is hereby ratified, approved and confirmed.
[remainder of page intentionally left blank]
    






































                                                     
1 To the extent applicable.

EXHIBIT A
Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor caused this Mortgage Supplement to be duly
executed by one of its officers, thereunto duly authorized, on the day and year
first above written.


DELTA AIR LINES, INC.,
as a Grantor


By:                        
Name:
Title:




COMAIR, INC.,
as a Grantor


By:                        
Name:
Title:



--------------------------------------------------------------------------------

EXHIBIT 1
TO
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
SUPPLEMENT NO. ___
PART A - DESCRIPTION OF AIRCRAFT, AIRFRAMES AND ENGINES2
Grantor
FAA Aircraft Manufacturer and Model
Described on the International Registry drop down menu as:
U.S. Reg Number
Serial Number
Engine Manufacturer and Model
Engines Serial Numbers
Described on the International Registry drop down menu as:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

PART B - DESCRIPTION OF SPARE ENGINES
Grantor
FAA Engine Manufacturer and Model
Described on the International Registry drop down menu as:
Manufacturer's Serial Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Only the Grantors noted above own the respective Airframe, Engine or Spare
Engine.
PART C - DESIGNATED SPARE PARTS LOCATIONS
Grantor
Address
Plant Code
Location
 
 
 
 
 
 
 
 

PART D - GENERIC DESCRIPTIONS
2 Engines listed opposite an Airframe are “related” Engines for purposes of this
Mortgage.










EXHIBIT 1
Page 1



--------------------------------------------------------------------------------

The generic descriptions of the Airframes, Engines and Spare Engines, for
purposes of the Cape Town Convention, are as follows:


Airframes:
1.
2.
3.
4.
5.


Engines:
1.
2.
3.
4.
5.
6.
7.
8.


























































EXHIBIT 1
Page 2

--------------------------------------------------------------------------------

EXHIBIT B
TO
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
CERTAIN ECONOMIC TERMS
Insured Amount:
Replacement cost
 
 
Minimum Liability Insurance Amount:
$350,000,000 per occurrence for any regional jet aircraft.


$600,000,000 per occurrence for any narrow-body aircraft (including, without
limitation, any McDonnell Douglas MD-88, McDonnell Douglas MD-90, Boeing 757 or
Airbus A320 aircraft.)


$750,000,000 per occurrence for any aircraft other than those mentioned above
(including, without limitation, any Boeing 767 aircraft)


In the event a Grantor includes a new type of wide-body aircraft in its aircraft
fleet after the date hereof (including, without limitation, any Airbus A380
aircraft), then the Minimum Liability Insurance Amount with respect to such
aircraft type shall be such amount as may be agreed by the Administrative Agent.





























EXHIBIT B

--------------------------------------------------------------------------------

EXHIBIT C
TO
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
[Address to Administrative Agent]


____________________, 20__


Data Report For Pledged Spare Parts
Ladies and Gentlemen:
We refer to the Aircraft, Engine, Spare Engine And Spare Parts Security
Agreement (the “Security Agreement”), dated as of April 20, 2011, among Delta
Air Lines, Inc. (the “Borrower”), Comair, Inc. (“Comair”) and JPMorgan Chase
Bank, N.A., as Administrative Agent. Terms defined in the Security Agreement and
used herein have such respective defined meanings. The Grantors hereby certify
that:
Attached hereto as Exhibit 1 is a report that correctly sets forth the following
information as of the date hereof with respect to each Pledged Spare Part:
i)
Manufacturer's part number;

ii)
part description;

iii)
related aircraft model(s) in summary form;

iv)
classification as Rotable or Expendable or Key Repairable;

v)
quantity on hand;

vi)
Designated Spare Parts Location;

vii)
each Pledged Spare Part out for repair; and

viii)
each Pledged Spare Part in transit.

Very truly yours,
[DELTA AIR LINES, INC.
By:                             
Name:
 
EXHIBIT C
    

--------------------------------------------------------------------------------

Title
Date:]


[COMAIR, INC.
By:                             
Name:
Title
Date:]






































        




EXHIBIT C
Page 2



--------------------------------------------------------------------------------

EXHIBIT D
TO
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
LIST OF PERMITTED COUNTRIES
Australia
Austria
Belgium
Brazil (only for lease to current aircraft manufacturer in Brazil, no
reregistration)
Canada
Czech Republic
Denmark
Finland
France
Germany
Greece
Hong Kong
Hungary
Iceland
Ireland
Italy
Japan
Luxembourg
Mexico (lease only, no reregistration)
Netherlands, the
New Zealand
Norway
Poland
Peoples Republic of China
Peoples Republic of China (Taiwan)
Russian Federation
Singapore
South Africa
South Korea
Spain
Sweden
Switzerland
United Kingdom


EXHIBIT D



--------------------------------------------------------------------------------

EXHIBIT E

EXHIBIT E
TO
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
Credit and Guaranty Agreement
PLEASE SEE TAB 1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER
TO CREDIT AND GUARANTY AGREEMENT
ASSUMPTION AND JOINDER AGREEMENT dated as of      (the “Assumption Agreement”)
made by [ _______] a [Insert State of Organization] [corporation, limited
partnership or limited liability company] (the “Company”) for the benefit of the
Secured Parties (as such term is defined in that certain Credit and Guaranty
Agreement, dated as of April [ ], 2011 (as amended, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time in
accordance with its terms, the “Credit Agreement”), among Delta Air Lines, Inc.,
a Delaware corporation (the “Borrower”), the direct and indirect domestic
subsidiaries of the Borrower from time to time party thereto (each a “Guarantor”
and collectively the “Guarantors”), each of the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A. (“JPMCB”), as administrative agent for the
Lenders (together with its permitted successors in such capacity, the
“Administrative Agent”), and the other agents and arrangers party thereto.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Credit Agreement.
W I T N E S S E T H:
The Company is a [Insert State of Organization] [corporation, limited
partnership or limited liability company], and is a subsidiary of [Insert name
of Borrower or Guarantor]. Pursuant to Section 5.14 of the Credit Agreement, the
Company is required to execute this document as a newly [formed] [acquired]
[non-excluded] subsidiary of [Insert name of Borrower or Guarantor].
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company hereby
agrees as follows:
SECTION 1. Assumption and Joinder. The Company hereby expressly confirms that it
hereby agrees to perform and observe, each and every one of the covenants and
agreements and hereby assumes the obligations and liabilities of [(i)] a
Guarantor under the Credit Agreement applicable to it as a Guarantor thereunder,
[and (ii) a Grantor [an Account Grantor] [a Ground Support Equipment Grantor] [a
Tooling Grantor] [ a Flight Simulator Grantor] [Additional FSE Grantor] and/or
Pledger, as applicable, under [Security Agreement/other Collateral Document, as
applicable] (any such applicable documents, a “Company Security Document”) in
each case applicable to it as a Grantor thereunder].3 By virtue of the
foregoing, the Company hereby accepts and assumes any liability of [(x)] a
Guarantor related to each representation or warranty, covenant or obligation
made by a Guarantor in the Credit Agreement, and hereby expressly affirms in all
material respects, as of


3 Include reference to applicable Collateral Documents to the extent that the
Company intends to pledge collateral contemporaneous with the delivery of this
Assumption Agreement


Signature Page to Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT E

the date hereof, each of such representations, warranties, covenants and
obligations as they apply to the Company, [and (y) a Grantor [an Account
Grantor] [a Ground Support Equipment Grantor] [a Tooling Grantor] [ a Flight
Simulator Grantor] [Additional FSE Grantor] and/or Pledger, as applicable,
related to each representation or warranty, covenant or obligation made by a
Grantor [an Account Grantor] [a Ground Support Equipment Grantor] [a Tooling
Grantor] [ a Flight Simulator Grantor] [Additional FSE Grantor] in each Company
Security Document, and hereby expressly affirms in all material respects, as of
the date hereof, each of such representations, warranties, covenants and
obligations as they apply to the Company].
(a)Guarantee. (i) All references to the term “Guarantor” in the Credit
Agreement, or in any document or instrument executed and delivered or furnished,
or to be executed and delivered or furnished, in connection therewith shall be
deemed to be references to, and shall include, the Company, in each case as of
and after the date hereof.
(ii)    The Company, as Guarantor, hereby joins in and agrees to be bound by
each and
all of the provisions of the Credit Agreement, as of the date hereof, as a
Guarantor thereunder, including without limitation, Section 9 thereof with the
same force and effect as if originally referred to therein as a Guarantor.
(b)Collateral Documents. (i) All references to the term “Grantor” [an Account
Grantor] [a Ground Support Equipment Grantor] [a Tooling Grantor] [ a Flight
Simulator Grantor] [Additional FSE Grantor] [and/or Pledgor] in each Company
Security Document, or in any document or instrument executed and delivered or
furnished, or to be executed and delivered or furnished, in connection therewith
shall be deemed to be references to, and shall include, the Company as of and
after the date hereof.
(ii)    [The Company, as Grantor [an Account Grantor] [a Ground Support
Equipment Grantor] [a Tooling Grantor] [ a Flight Simulator Grantor] [Additional
FSE Grantor] [and/or Pledgor], hereby joins in and agrees to be bound by each
and all of the provisions of each Company Security Document, as of the date
hereof, with the same force and effect as if originally referred to therein as a
Grantor [an Account Grantor] [a Ground Support Equipment Grantor] [a Tooling
Grantor] [ a Flight Simulator Grantor] [Additional FSE Grantor] [and/or
Pledgor].]
SECTION 2. Representations and Warranties. The Company hereby represents and
warrants to the Administrative Agent, the Issuing Lender and the Secured Parties
as follows:
(a)    The Company has the requisite [corporate, partnership or limited
liability
company] power and authority to enter into this Assumption Agreement and to
perform its obligations hereunder and under the Loan Documents to which it is a
party. The execution, delivery and performance of this Assumption Agreement by
the Company and the performance of its obligations hereunder and under the Loan
Documents to which it is a party, have been duly authorized by all necessary
[corporate, partnership or limited liability company] action, including the
consent of shareholders, partners or members where required. This Assumption
Agreement has been duly executed and delivered by the Company. This Assumption
Agreement and the Loan Documents to which it is a party each constitutes a
legal, valid and binding obligation of the Company enforceable against it in
accordance with its respective terms, subject
Signature Page to Assumption Agreement

--------------------------------------------------------------------------------

EXHIBIT E

to applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(b)    The Company has delivered to the Administrative Agent any and all
schedules
and documents required as [(i)] a Guarantor under the Credit Agreement, [and
(ii) a Grantor [an Account Grantor] [a Ground Support Equipment Grantor] [a
Tooling Grantor] [ a Flight Simulator Grantor] [Additional FSE Grantor] [and/or
Pledgor] under each Company Security Document].
SECTION 3. Binding Effect. This Assumption Agreement shall be binding upon the
Company and shall inure to the benefit of the Secured Parties and their
respective successors and assigns.
SECTION 4. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.
SECTION 5. Counterparts. This Assumption Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall constitute
an original for all purposes, but all such counterparts taken together shall
constitute but one and the same instrument. Any signature delivered by a party
by facsimile or .pdf electronic transmission shall be deemed to be an original
signature thereto.
[Signature Pages Follow]




























Signature Page to Assumption Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
above written.


[NAME OF COMPANY]
By:                         
Name:
Title:










































Signature Page - Assumption Agreement

--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:                        
Name:                        
Title:                        














































Signature Page to Assumption Agreement

--------------------------------------------------------------------------------

EXHIBIT F
FORM OF
ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit and Guaranty Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor's rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.
1.    Assignor:        ______________________________
2.    Assignee:        ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1 ]
3.    Borrower:        Delta Air Lines, Inc.
4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as administrative
agent under the Credit Agreement
5.    Credit Agreement:    The Credit and Guaranty Agreement dated as of April
[], 2011, among Delta Air Lines, Inc. (the “Borrower”), all of the direct and
indirect domestic subsidiaries of the Borrower signatory thereto (together with
the Borrower, the “Guarantors”), the Lenders party thereto, JPMorgan Chase Bank,
N.A. (together with its permitted successors in such capacity), as
Administrative Agent, and the other agents and arrangers




1 Select as applicable.

--------------------------------------------------------------------------------

EXHIBIT F
party thereto.


6.     Assigned Interest:
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
Revolving Facility
$
$
%
Term Loan Facility
$
$
%



Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Guarantors and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee's compliance procedures and
applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Acceptance are hereby agreed to:


ASSIGNOR
_________________________________
NAME OF ASSIGNOR
By:______________________________
Title:
ASSIGNEE


NAME OF ASSIGNOR
By:______________________________
Title:
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.
2



--------------------------------------------------------------------------------

EXHIBIT F


[Consented to and]3 Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent


By_________________________________
Title:


Consented to:4 
[DELTA AIR LINES, INC.]


By_________________________________
Title:


[ INSERT NAME ], as Issuing Lender5


By_________________________________
Title:


    






3 No consent of the Administrative Agent shall be required for an assignment of
Term Loans if the Assignee is a Lender, an Affiliate of a Lender or an Approved
Fund.
4 If such consent is required under the Credit Agreement
5 If such consent is required under the Credit Agreement


3

--------------------------------------------------------------------------------

ANNEX 1


Credit and Guaranty Agreement dated as of April [], 2011(as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Delta Air Lines, Inc. (the “Borrower”), all of the
direct and indirect domestic subsidiaries of the Borrower signatory thereto (the
“Guarantors”), the Lenders party thereto, JPMorgan Chase Bank, N.A. (together
with its permitted successors in such capacity), as Administrative Agent, and
the other agents and arrangers party thereto.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.01 (a) and (b) thereof,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.








1

--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.










































2

--------------------------------------------------------------------------------

EXHIBIT G
Page 1 of 1
Delta Air Lines, Inc.
 
Form of Monthly Eligible Accounts Receivable Certificate
 
For the Month Ended ______________________________
 
in 000,000's (Millions) USD
 
Passenger Related A/R
Trade A/R
Cargo A/R
Other
 
Total A/R
Visa / MC
Other CC
Domestic Travel Agency (net)
Int'l Travel Agency (net)
BARTS
UATP
Trade/ Sourcing/ Charter
DLMS
EPSILON
Accrued (earned not yet billed)
Freight
USPS
Notes / Interest
Gross
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Less ineligibles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   Past due balances
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
   Foreign Receivables
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
   Credit in Prior
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
   Intercompany
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
   Owed from other airlines (contra)
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
   Unapplied Pmts
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
   Unearned Revenue
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
   Est. potential refund liability
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
   AMEX potential contra
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
   Estimated interested related to debt instruments
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
   Codeshare portion of Accrued A/R
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
   0100 Restricted Cash
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
   0185 DLMS Interest Receivable (restricted)
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
  Other (per terms of Credit Agreement)
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
     Total ineligibles
0.0
0.0
0.0
0.0
0.0
0.0
0.0
0.0
0.0
0.0
0.0
0.0
0.0
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Eligible A/R
0.0
0.0
0.0
0.0
0.0
0.0
0.0
0.0
0.0
0.0
0.0
0.0
0.0
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A/R Balance per BS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
% Eligible as collateral
#DIV/0!
 
 
 
 
 
 
 
 
 
 
 
 
 

Officer's Certification:


Pursuant to the Credit and Guaranty Agreement dated as of __________________,
the undersigned certifies that the information provided in this Certificate to
JPMorgan Chase Bank, N.A. as Administrative Agent is accurate and complete in
all material respects based on the accounting records of Delta Air Lines, Inc.


_______________________________________________ ______________________
Signature & Title          Date

--------------------------------------------------------------------------------

EXHIBIT H
FORM OF
ROUTES AND SLOTS UTILIZATION CERTIFICATE
For the quarter ended ________, 20__
The undersigned Responsible Officer of Delta Air Lines, Inc. states that:
1.    I am the duly elected, qualified and acting [ ] of Delta Air Lines, Inc.,
a Delaware corporation (“Delta”).
2.    I make this certification on behalf of Delta and its wholly owned
subsidiary, Comair, Inc. (“Comair”), pursuant to Section 5.01(m) of that certain
CREDIT AND GUARANTY AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit and Guaranty
Agreement”), dated as of April [_], 2011, among Delta, as the Borrower, the
direct and indirect Domestic Subsidiaries of Delta from time to time party
thereto, each of the several banks and other financial institutions or entities
from time to time party thereto, JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (together with its permitted successors in such capacity,
the “Administrative Agent”), and the other agents and arrangers party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit and Guaranty Agreement.
3.    I have reviewed and am familiar with the contents of this certificate.
4.    I hereby certify that, at all times since [the delivery of the last
certificate delivered pursuant to Section 5.01(m) of the Credit Agreement] [the
Closing Date], [each of] the Borrower [and Comair, as applicable,] has utilized
the Primary Routes and Primary Slots in a manner consistent in all material
respects with applicable regulations, rules, law, foreign law and contracts in
order to preserve its respective rights in and to use of each of the Primary
Routes and Primary Slots (subject to Dispositions permitted by the Credit
Agreement and the SGR Security Agreement and except for Primary FAA Slots which
are reasonably determined by Delta (on the basis of the most recent Appraisal
Report) to be of de minimis value).
5.    Except as set forth on Exhibit A, I hereby certify that at all times since
[the delivery of the last certificate delivered pursuant to Section 5.01(m) of
the Credit Agreement] [the Closing Date] neither Delta nor Comair has
permanently disposed of or transferred any Primary Slot or Primary Route.
6.    The information provided in this certification is made to the best of my
knowledge following discussions with the Delta personnel responsible for Delta's
and Comair's (i) compliance with the FAA slot utilization regulations and
utilization regulations related to Foreign Slots, and (ii) slot transfer
transactions.
________                ____________________________
(Date)                    Name:
Title:










1

--------------------------------------------------------------------------------

EXHIBIT A
PERMANENT DISPOSITION OF PRIMARY ROUTE OR
PRIMARY SLOT


AIRPORT
SLOT ID/FLIGHT NO.
TIME
FREQUENCY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



































2

--------------------------------------------------------------------------------

EXHIBIT I


FORM OF COLLATERAL COVERAGE RATIO CALCULATION


Reference is made to the CREDIT AND GUARANTY AGREEMENT (the “Credit and Guaranty
Agreement”), dated as of April [_], 2011, among DELTA AIR LINES, INC., a
Delaware corporation (the “Borrower”), the direct and indirect Domestic
Subsidiaries of the Borrower from time to time party thereto, each of the
several banks and other financial institutions or entities from time to time
party thereto, JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (together with its permitted successors in such capacity, the
“Administrative Agent”), and the other agents and arrangers party thereto
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit and Guaranty Agreement.


Pursuant to Section 5.01(r) of the Credit and Guaranty Agreement, the Borrower
hereby certifies that attached hereto as Annex I is an updated calculation of
the Collateral Coverage Ratio reflecting the most recent Appraisals (or, in the
case of Eligible Accounts Receivable, the most recent Officer's Certificate
delivered pursuant to Section 5.01(n) of the Credit and Guaranty Agreement)
delivered to the Administrative Agent in respect of the Collateral pursuant to
the terms of the Credit and Guaranty Agreement.






DELTA AIR LINES, INC., a Delaware corporation




By:                        
Name:                                        
Title:                        












3



--------------------------------------------------------------------------------

EXHIBIT I
Calculation for Collateral Coverage Ratio ($ millions)
 
Eligible Collateral:
$
Accounts Receivable
 
Aircraft
 
International Routes Authorities
 
Domestic Slots
 
Ground Support Equipment
 
Real Estate
 
Spare Parts
 
Tooling
 
Spare Engines
 
Flight Simulators
____________
 
 
Total Collateral
$___________
 
 
Total Collateral (without International Routes Authorities)
$___________
 
 
Total Revolving Extensions of Credit
(other than cash collateralized LC Exposure)
$
Term Loan outstanding
 
Refinancing Debt outstanding
 
Designated Hedging Obligations outstanding
____________
Total Debt Outstanding
$___________
 
 
First Lien Collateral Coverage Ratio
[ ]x
First Lien Collateral Coverage Ratio Covenant
1.67x
Cushion
$
 
 
First Lien Non-Route Collateral Coverage Ratio
[ ]x
First Lien Non-Route Collateral Coverage Ratio Covenant
0.75x
Cushion
$






--------------------------------------------------------------------------------

Schedule 1.01(a)
IMMATERIAL SUBSIDIARIES




Aero Assurance, Ltd.
Delta Sky Club, Inc.
NW Red Baron LLC
Montana Enterprises, Inc.



--------------------------------------------------------------------------------

Schedule 1.01(b)
INITIAL APPRAISAL REPORTS


Title of Appraisal Report
Name of Appraiser
Date of Appraisal
Desktop Appraisal of One Hundred Fifteen (115) Various Aircraft
Morton Beyer & Agnew
January 18, 2011
Opinion of the Current Market Values for the 115 Commercial Jet Transport
Aircraft which Comprise the Delta Air Lines, Inc. Exit Collateral Aircraft
Portfolio
BK Associates, Inc.
December 21, 2010
An Appraisal of Certain Tangible Assets of Delta Air Lines, Inc.
Simat, Hellieson & Eichner, Inc.
March 3, 2011
Summary Appraisal Report (A-3 Office Building)
American Appraisal Associates, Inc.
March 4, 2011
Summary Appraisal Report (Reliability Control Center)
American Appraisal Associates, Inc.
March 9, 2011
Summary Appraisal Report (Employee Parking Lot)
American Appraisal Associates, Inc.
March 9, 2011
Summary Appraisal Report (Reservation Center Office Building)
American Appraisal Associates, Inc.
March 9, 2011
Summary Appraisal Report (Custer Street Parking Lot)
American Appraisal Associates, Inc.
March 9, 2011
Summary Appraisal Report (Former Northwest Airlines Corporate Headquarters)
American Appraisal Associates, Inc.
March 21, 2011
Summary Appraisal Report (Delta Air Lines Technical Center (Former Northwest
Airlines Technical Center))
American Appraisal Associates, Inc.
March 21, 2011
Appraisal of 287 Slots at New York's LaGuardia Airport (LGA) &
200 Slots at Washington DC's Reagan National Airport (DCA)
Morton Beyer & Agnew
April 7, 2011
Valuation of Various International Routes and Slots
Morton Beyer & Agnew
March 23, 2011

--------------------------------------------------------------------------------

Schedule 2.02
EXISTING LETTERS OF CREDIT
None



--------------------------------------------------------------------------------

Schedule 3.06
SUBSIDIARIES OF DELTA AIR LINES, INC.
The Subsidiaries of the Borrower and the percentages of voting securities owned
by the immediate parent of each Subsidiary are as follows:
Name of Entity
Percentage of Voting Securities Owned by Immediate Parent
Aero Assurance Ltd.
100%
Comair Holdings, LLC
100%
Comair, Inc.
100%
Comair Services, Inc.
100%
Delta Private Jets, Inc.
100%
Segrave Aviation, Inc.
100%
DAL Global Services, LLC
100%
DAL Moscow, Inc.
100%
Delta Air Lines Dublin Limited
100%
Delta Air Lines, Inc. and Pan American World Airways - Unterstutzungskasse GMBH
100%
Delta Air Lines Private Limited
51%
Delta Sky Club, Inc.
100%
Epsilon Trading, LLC
100%
MLT Inc.
100%
Montana Enterprises, Inc.
100%
Tomisato Shoji Kabushiki Kaisha
100%
New Sky, Ltd.
100%
Northwest Aerospace Training Corporation
100%
Northwest Airlines, LLC
100%
NW Red Baron LLC
100%
Regional Elite Airline Services, LLC
100%




--------------------------------------------------------------------------------

SCHEDULE 3.10
Primary FAA Slots on ClosingDate
APT
TIME


 
DIR
HOLDER
SLT NO
FREQ
LGA
600


629


D
DAL
3,176
12345..
LGA
600


629


D
DAL
3,197
12345..
LGA
600


629


D
DAL
3,216
12345..
LGA
600


629


D
DAL
3,340
12345..
LGA
600


629


D
DAL
3,366
12345..
LGA
600


629


D
DAL
3,496
12345..
LGA
600


629


D
DAL
3,630
12345..
LGA
600


629


D
DAL
3,639
12345..
LGA
600


629


D
DAL
3,664
12345..
LGA
600


629


D
DAL
3,741
12345..
LGA
600


629


D
DAL
3,818
12345..
LGA
630


659


A
DAL
3,037
12345..
LGA
630


659


D
DAL
3,183
12345..
LGA
630


659


D
DAL
3,326
12345..
LGA
630


659


D
DAL
3,369
12345..
LGA
630


659


D
DAL
3,535
12345..
LGA
630


659


D
DAL
3,668
12345..
LGA
700


729


A
DAL
35,068
12345..
LGA
700


729


A
DAL
35,126
12345..
LGA
700


729


D
DAL
2,201
12345..
LGA
700


729


D
DAL
3,577
12345..
LGA
730


759


A
DAL
2,138
12345..
LGA
730


759


A
DAL
3,105
12345..
LGA
730


759


A
DAL
3,357
12345..
LGA
730


759


A
COM
3,553
12345..
LGA
730


759


A
DAL
3,722
12345..
LGA
730


759


A
DAL
35,121
12345..
LGA
730


759


A
DAL
35,127
12345..
LGA
730


759


A
DAL
35,154
12345..
LGA
730


759


D
DAL
3,484
12345..
LGA
730


759


D
DAL
3,505
12345..
LGA
730


759


D
DAL
3,529
12345..
LGA
730


759


D
DAL
3,846
12345..
LGA
730


759


D
DAL
35,024
12345..
LGA
730


759


D
DAL
35,025
12345..
LGA
800


829


A
DAL
2,108
12345..
LGA
800


829


A
DAL
3,386
12345..
LGA
800


829


A
DAL
3,445
12345..
LGA
800


829


D
DAL
3,171
12345..
LGA
800


829


D
DAL
3,480
12345..
LGA
800


829


D
DAL
3,704
12345..
LGA
830


859


A
DAL
3,003
12345..
LGA
830


859


A
DAL
3,225
12345..
LGA
830


859


A
DAL
35,013
12345..
LGA
830


859


D
DAL
2,202
12345..
LGA
830


859


D
DAL
3,220
12345..
LGA
830


859


D
DAL
3,347
12345..
LGA
830


859


D
DAL
3,384
12345..
LGA
830


859


D
DAL
3,385
12345..

--------------------------------------------------------------------------------

LGA
830


859


D
DAL
3,743
12345..
LGA
830


859


D
DAL
3,763
12345..
LGA
830


859


D
DAL
35,128
12345..
LGA
900


929


A
DAL
3,018
12345..
LGA
900


929


A
DAL
3,033
12345..
LGA
900


929


A
DAL
3,599
12345..
LGA
900


929


A
DAL
35,122
12345..
LGA
900


929


A
DAL
35,129
12345..
LGA
930


959


A
DAL
2064
12345..
LGA
930


959


A
DAL
2,218
12345..
LGA
930


959


A
COM
3,206
12345..
LGA
930


959


A
DAL
3,333
12345..
LGA
930


959


A
DAL
3,624
12345..
LGA
930


959


A
DAL
35,144
12345..
LGA
930


959


A
DAL
35,167
12345..
LGA
930


959


D
DAL
3,230
12345..
LGA
930


959


D
DAL
3,318
12345..
LGA
930


959


D
DAL
3,442
12345..
LGA
930


959


D
DAL
3,692
12345..
LGA
930


959


D
DAL
35,070
12345..
LGA
930


959


D
DAL
35,110
12345..
LGA
1,000


1,029


A
DAL
2072
12345..
LGA
1,000


1,029


A
DAL
2,219
12345..
LGA
1,000


1,029


A
DAL
3,156
12345..
LGA
1,000


1,029


A
DAL
3,158
12345..
LGA
1,000


1,029


A
DAL
3,313
12345..
LGA
1,000


1,029


A
DAL
3,360
12345..
LGA
1,000


1,029


A
DAL
3,747
12345..
LGA
1,000


1,029


A
DAL
35,104
12345..
LGA
1,000


1,029


D
DAL
2,203
12345..
LGA
1,000


1,029


D
DAL
2,206
12345..
LGA
1,000


1,029


D
DAL
3,048
12345..
LGA
1,000


1,029


D
DAL
3,202
12345..
LGA
1,000


1,029


D
DAL
3,487
12345..
LGA
1,000


1,029


D
DAL
3,709
12345..
LGA
1,000


1,029


D
DAL
35,036
12345..
LGA
1,030


1,059


A
DAL
2,214
12345..
LGA
1,030


1,059


A
DAL
3,231
12345..
LGA
1,030


1,059


A
DAL
3,492
12345..
LGA
1,030


1,059


D
DAL
2,182
12345..
LGA
1,030


1,059


D
DAL
3,633
12345..
LGA
1,030


1,059


D
DAL
3,723
12345..
LGA
1,030


1,059


D
DAL
3,727
12345..
LGA
1,100


1,129


A
DAL
3,233
12345..
LGA
1,100


1,129


A
DAL
3,636
12345..
LGA
1,100


1,129


A
DAL
3,740
12345..
LGA
1,100


1,129


D
DAL
2,177
12345..
LGA
1,100


1,129


D
DAL
3,410
12345..
LGA
1,100


1,129


D
DAL
3,534
12345..
LGA
1,100


1,129


D
DAL
35,155
12345..
LGA
1,130


1,159


A
DAL
3,286
12345..
LGA
1,130


1,159


A
DAL
3,362
12345..
LGA
1,130


1,159


A
DAL
3,421
12345..
LGA
1,130


1,159


A
DAL
3,659
12345..

--------------------------------------------------------------------------------

LGA
1,130


1,159


A
DAL
35,105
12345..
LGA
1,130


1,159


A
DAL
35,123
12345..
LGA
1,130


1,159


A
DAL
35,148
12345..
LGA
1,130


1,159


D
DAL
3,026
12345..
LGA
1,130


1,159


D
DAL
3,193
12345..
LGA
1,130


1,159


D
DAL
3,245
12345..
LGA
1,130


1,159


D
DAL
3,370
12345..
LGA
1,130


1,159


D
DAL
3,669
12345..
LGA
1,200


1,229


A
DAL
3,244
12,345.7
LGA
1,200


1,229


A
DAL
3,367
12,345.7
LGA
1,200


1,229


A
DAL
3,459
12,345.7
LGA
1,200


1,229


A
DAL
3,658
12,345.7
LGA
1,200


1,229


D
DAL
3,454
12,345.7
LGA
1,200


1,229


D
DAL
3,581
12,345.7
LGA
1,200


1,229


D
COM
3,590
12,345.7
LGA
1,200


1,229


D
DAL
3,642
12,345.7
LGA
1,200


1,229


D
DAL
35,168
12,345.7
LGA
1,230


1,259


A
DAL
2,216
12345..
LGA
1,230


1,259


A
DAL
3,093
12,345.7
LGA
1,230


1,259


A
DAL
3,294
12,345.7
LGA
1,230


1,259


A
DAL
35,073
12,345.7
LGA
1,230


1,259


D
DAL
3,430
12,345.7
LGA
1,230


1,259


D
DAL
3,503
12,345.7
LGA
1,230


1,259


D
DAL
3,617
12,345.7
LGA
1,230


1,259


D
DAL
35,039
12,345.7
LGA
1,230


1,259


D
DAL
35,107
12,345.7
LGA
1,230


1,259


D
DAL
35,130
12,345.7
LGA
1,300


1,329


A
DAL
3,415
12,345.7
LGA
1,300


1,329


A
DAL
3,685
12,345.7
LGA
1,300


1,329


D
DAL
2,180
12345..
LGA
1,300


1,329


D
DAL
3,506
12,345.7
LGA
1,300


1,329


D
DAL
3,760
12,345.7
LGA
1,300


1,329


D
DAL
35,131
12,345.7
LGA
1,330


1,359


A
DAL
2080
12,345.7
LGA
1,330


1,359


A
DAL
2,124
12,345.7
LGA
1,330


1,359


A
DAL
3,073
12,345.7
LGA
1,330


1,359


A
DAL
3,254
12,345.7
LGA
1,330


1,359


A
DAL
3,355
12,345.7
LGA
1,330


1,359


A
DAL
35,132
12,345.7
LGA
1,330


1,359


A
DAL
35,133
12,345.7
LGA
1,330


1,359


D
DAL
3,075
12,345.7
LGA
1,330


1,359


D
DAL
3,095
12,345.7
LGA
1,330


1,359


D
DAL
3,122
12,345.7
LGA
1,330


1,359


D
DAL
3,551
12,345.7
LGA
1,330


1,359


D
DAL
35,134
12,345.7
LGA
1,400


1,429


A
DAL
3,019
12,345.7
LGA
1,400


1,429


A
DAL
3,031
12,345.7
LGA
1,400


1,429


A
DAL
3,219
12,345.7
LGA
1,400


1,429


A
DAL
3,329
12,345.7
LGA
1,400


1,429


A
COM
3,434
12,345.7
LGA
1,400


1,429


A
DAL
3,779
12,345.7
LGA
1,400


1,429


A
DAL
35,135
12,345.7
LGA
1,400


1,429


D
DAL
2,160
12,345.7
LGA
1,400


1,429


D
DAL
2,170
12,345.7

--------------------------------------------------------------------------------

LGA
1,400


1,429


D
DAL
3,055
12,345.7
LGA
1,400


1,429


D
DAL
3,657
12,345.7
LGA
1,430


1,459


A
DAL
3,098
12,345.7
LGA
1,430


1,459


A
DAL
3,256
12,345.7
LGA
1,430


1,459


D
DAL
2025
12,345.7
LGA
1,430


1,459


D
DAL
3,305
12,345.7
LGA
1,430


1,459


D
COM
3,353
12,345.7
LGA
1,430


1,459


D
DAL
3,575
12,345.7
LGA
1,430


1,459


D
DAL
3,697
12,345.7
LGA
1,430


1,459


D
DAL
3,733
12,345.7
LGA
1,430


1,459


D
DAL
35,076
12,345.7
LGA
1,430


1,459


D
DAL
35,136
12,345.7
LGA
1,500


1,529


A
DAL
2,188
12,345.7
LGA
1,500


1,529


A
DAL
3,129
12,345.7
LGA
1,500


1,529


A
DAL
3,863
12,345.7
LGA
1,500


1,529


D
DAL
2,186
12,345.7
LGA
1,500


1,529


D
DAL
3,085
12,345.7
LGA
1,500


1,529


D
DAL
3,295
12,345.7
LGA
1,500


1,529


D
DAL
3,770
12,345.7
LGA
1,500


1,529


D
DAL
3,804
12,345.7
LGA
1,500


1,529


D
DAL
35,041
12,345.7
LGA
1,530


1,559


A
DAL
3,172
12,345.7
LGA
1,530


1,559


A
DAL
3,524
12,345.7
LGA
1,530


1,559


A
DAL
3,754
12,345.7
LGA
1,530


1,559


A
DAL
35,124
12,345.7
LGA
1,530


1,559


D
DAL
3,502
12,345.7
LGA
1,530


1,559


D
DAL
3,613
12,345.7
LGA
1,530


1,559


D
DAL
3,653
12,345.7
LGA
1,530


1,559


D
DAL
3,783
12,345.7
LGA
1,600


1,629


A
DAL
3,239
12,345.7
LGA
1,600


1,629


A
DAL
3,343
12,345.7
LGA
1,600


1,629


A
DAL
3,409
12,345.7
LGA
1,600


1,629


A
DAL
3,585
12,345.7
LGA
1,600


1,629


D
DAL
3,089
12,345.7
LGA
1,600


1,629


D
DAL
3,569
12,345.7
LGA
1,630


1,659


A
DAL
2004
12,345.7
LGA
1,630


1,659


A
DAL
2,217
12,345.7
LGA
1,630


1,659


A
DAL
3,626
12,345.7
LGA
1,630


1,659


A
DAL
3,859
12,345.7
LGA
1,630


1,659


D
DAL
3,043
12,345.7
LGA
1,630


1,659


D
DAL
3,311
12,345.7
LGA
1,630


1,659


D
DAL
3,460
12,345.7
LGA
1,630


1,659


D
DAL
3,541
12,345.7
LGA
1,630


1,659


D
DAL
3,696
12,345.7
LGA
1,700


1,729


A
DAL
3,602
12,345.7
LGA
1,700


1,729


A
DAL
3,606
12,345.7
LGA
1,700


1,729


A
DAL
3,648
12,345.7
LGA
1,700


1,729


A
DAL
3,661
12,345.7
LGA
1,700


1,729


D
DAL
3,264
12,345.7
LGA
1,730


1,759


A
DAL
2,237
12,345.7
LGA
1,730


1,759


A
DAL
3,064
12,345.7
LGA
1,730


1,759


A
DAL
3,458
12,345.7
LGA
1,730


1,759


A
DAL
3,467
12,345.7
LGA
1,730


1,759


A
DAL
3,655
12,345.7

--------------------------------------------------------------------------------

LGA
1,730


1,759


A
DAL
3,766
12,345.7
LGA
1,730


1,759


D
DAL
2,129
12,345.7
LGA
1,730


1,759


D
DAL
3,051
12,345.7
LGA
1,730


1,759


D
DAL
3,088
12,345.7
LGA
1,730


1,759


D
DAL
3,141
12,345.7
LGA
1,730


1,759


D
DAL
3,280
12,345.7
LGA
1,800


1,829


A
DAL
3,549
12,345.7
LGA
1,800


1,829


D
DAL
2,232
12,345.7
LGA
1,800


1,829


D
DAL
3,038
12,345.7
LGA
1,800


1,829


D
DAL
3,119
12,345.7
LGA
1,800


1,829


D
DAL
3,127
12,345.7
LGA
1,800


1,829


D
DAL
3,345
12,345.7
LGA
1,830


1,859


A
DAL
2007
12,345.7
LGA
1,830


1,859


A
DAL
3,005
12,345.7
LGA
1,830


1,859


A
DAL
3,303
12,345.7
LGA
1,830


1,859


A
DAL
3,520
12,345.7
LGA
1,830


1,859


A
DAL
3,623
12,345.7
LGA
1,830


1,859


D
DAL
3,015
12,345.7
LGA
1,830


1,859


D
DAL
3,721
12,345.7
LGA
1,830


1,859


D
DAL
3,836
12,345.7
LGA
1,900


1929


A
DAL
2,106
12345..
LGA
1,900


1929


A
COM
2,106
......7
LGA
1,900


1929


A
DAL
3,689
12,345.7
LGA
1,900


1929


A
DAL
3,858
12,345.7
LGA
1,900


1929


A
DAL
35,113
12,345.7
LGA
1,900


1929


D
DAL
2,252
12,345.7
LGA
1,900


1929


D
DAL
3,121
12,345.7
LGA
1,900


1929


D
COM
3,148
12,345.7
LGA
1930


1959


A
DAL
2,103
12,345.7
LGA
1930


1959


A
DAL
3,006
12,345.7
LGA
1930


1959


A
DAL
3,548
12,345.7
LGA
1930


1959


A
DAL
3,848
12,345.7
LGA
1930


1959


A
DAL
35,137
12,345.7
LGA
1930


1959


A
DAL
35,151
12,345.7
LGA
1930


1959


D
DAL
2038
12,345.7
LGA
1930


1959


D
DAL
3,028
12,345.7
LGA
1930


1959


D
DAL
3,361
12,345.7
LGA
1930


1959


D
DAL
3,589
12,345.7
LGA
1930


1959


D
DAL
3,609
12,345.7
LGA
1930


1959


D
DAL
3,765
12,345.7
LGA
2000


2029


D
DAL
3,249
12,345.7
LGA
2000


2029


D
DAL
3,259
12,345.7
LGA
2030


2059


A
DAL
3,104
12,345.7
LGA
2030


2059


A
DAL
3,327
12,345.7
LGA
2030


2059


A
DAL
3,571
12,345.7
LGA
2030


2059


A
COM
3,588
12,345.7
LGA
2030


2059


A
DAL
3,750
12,345.7
LGA
2030


2059


D
DAL
2022
12,345.7
LGA
2030


2059


D
DAL
3,114
12,345.7
LGA
2030


2059


D
DAL
3,177
12,345.7
LGA
2030


2059


D
DAL
3,332
12,345.7
LGA
2030


2059


D
DAL
35,114
12,345.7
LGA
2,100


2,129


A
DAL
2021
12,345.7
LGA
2,100


2,129


A
DAL
2054
12,345.7

--------------------------------------------------------------------------------

LGA
2,100


2,129


A
COM
2,212
12,345.7
LGA
2,100


2,129


A
DAL
3,110
12,345.7
LGA
2,100


2,129


A
DAL
35,026
12,345.7
LGA
2,100


2,129


A
DAL
35,080
12,345.7
LGA
2,100


2,129


A
DAL
35,125
12,345.7
LGA
2,100


2,129


A
DAL
35,139
12,345.7
LGA
2,100


2,129


D
DAL
2,143
12,345.7
LGA
2,100


2,129


D
DAL
2,178
12,345.7
LGA
2,100


2,129


D
DAL
35,031
12,345.7
LGA
2,100


2,129


D
DAL
35,045
12,345.7
LGA
2,100


2,129


D
DAL
35,046
12,345.7
LGA
2,100


2,129


D
DAL
35,057
12,345.7
LGA
2,130


2,159


A
DAL
2,175
12,345.7
LGA
2,130


2,159


A
DAL
3,054
12,345.7
LGA
2,130


2,159


A
DAL
3,065
12,345.7
LGA
2,130


2,159


A
DAL
3,390
12,345.7
LGA
2,130


2,159


A
DAL
35,138
12,345.7
LGA
2,130


2,159


A
DAL
35,153
12,345.7
LGA
2,130


2,159


D
DAL
2001
12,345.7
LGA
2,130


2,159


D
DAL
2,117
12,345.7
LGA
2,130


2,159


D
DAL
2,244
12,345.7
LGA
2,130


2,159


D
DAL
3,408
12,345.7
LGA
2,130


2,159


D
DAL
35,062
12,345.7










--------------------------------------------------------------------------------

APT
TIME
 
 
DIR
HOLDER
SLT NO
JET OR COM
FREQ
 
 
DCA
600
 
659
 
N
DAL
1,048
A
1,234,567
 
 
DCA
600
 
659
 
N
DAL
1,145
A
1,234,567
 
 
DCA
600
 
659
 
N
DAL
1,196
A
1,234,567
 
 
DCA
600
 
659
 
N
DAL
1,218
A
12345..
 
 
DCA
600
 
659
 
N
DAL
1,266
A
1,234,567
 
 
DCA
600
 
659
 
N
DAL
1,300
A
1,234,567
 
 
DCA
600
 
659
 
N
DAL
1,309
A
1,234,567
 
 
DCA
600
 
659
 
N
DAL
1,317
A
12,345.7
 
 
DCA
600
 
659
 
N
DAL
1,402
A
1,234,567
 
 
DCA
600
 
659
 
N
DAL
1,431
A
123,456
 
 
DCA
600
 
659
 
N
DAL
1,592
A
1,234,567
 
 
DCA
700
 
759
 
N
COM
66
C
12,345.7
 
 
DCA
700
 
759
 
N
DAL
95
C
1,234,567
 
 
DCA
700
 
759
 
N
COM
164
C
12345..
 
 
DCA
700
 
759
 
N
DAL
1,140
A
12,345.7
 
 
DCA
700
 
759
 
N
DAL
1,147
A
12345..
 
 
DCA
700
 
759
 
N
DAL
1,163
A
12345..
 
 
DCA
700
 
759
 
N
DAL
1,171
A
1,234,567
 
 
DCA
700
 
759
 
N
DAL
1,212
A
123,456
 
 
DCA
700
 
759
 
N
DAL
1,290
A
1,234,567
 
 
DCA
700
 
759
 
N
DAL
1,377
A
1,234,567
 
 
DCA
700
 
759
 
N
DAL
1,394
A
1,234,567
 
 
DCA
700
 
759
 
N
DAL
1,399
A
1,234,567
 
 
DCA
700
 
759
 
N
DAL
1,530
A
1,234,567
 
 
DCA
700
 
759
 
N
DAL
1,594
A
1,234,567
 
 
DCA
700
 
759
 
N
DAL
1,596
A
1,234,567
 
 
DCA
700
 
759
 
N
DAL
1,614
A
1,234,567
 
 
DCA
800
 
859
 
N
COM
30
C
1,234,567
 
 
DCA
800
 
859
 
N
DAL
1,132
A
1,234,567
 
 
DCA
800
 
859
 
N
DAL
1,150
A
1,234,567
 
 
DCA
800
 
859
 
N
DAL
1,162
A
1,234,567
 
 
DCA
800
 
859
 
N
DAL
1,225
A
1,234,567
 
 
DCA
800
 
859
 
N
DAL
1,267
A
1,234,567
 
 
DCA
800
 
859
 
N
DAL
1,459
A
1,234,567
 
 
DCA
800
 
859
 
N
DAL
1,486
A
1,234,567
 
 
DCA
800
 
859
 
N
DAL
1,609
A
1,234,567
 
 
DCA
900
 
959
 
N
COM
133
C
1,234,567
 
 
DCA
900
 
959
 
N
DAL
173
C
1,234,567
 
 
DCA
900
 
959
 
N
DAL
1,047
A
1,234,567
 
 
DCA
900
 
959
 
N
DAL
1,056
A
1,234,567
 
 
DCA
900
 
959
 
N
DAL
1,130
A
1,234,567
 
 
DCA
900
 
959
 
N
DAL
1,215
A
1,234,567
 
 
DCA
900
 
959
 
N
DAL
1,318
A
1,234,567
 
 
DCA
900
 
959
 
N
DAL
1,367
A
1,234,567
 
 
DCA
900
 
959
 
N
DAL
1,400
A
1,234,567
 
 
DCA
900
 
959
 
N
DAL
1,510
A
1,234,567
 
 
DCA
900
 
959
 
N
DAL
1,619
A
1,234,567
 
 
DCA
900
 
959
 
N
DAL
1,649
A
1,234,567
 
 
DCA
1,000
 
1,059
 
N
COM
195
C
1,234,567
 
 
DCA
1,000
 
1,059
 
N
DAL
1,023
A
1,234,567
 
 
DCA
1,000
 
1,059
 
N
DAL
1,030
A
1,234,567
 
 
DCA
1,000
 
1,059
 
N
DAL
1,031
A
1,234,567
 
 
DCA
1,000
 
1,059
 
N
DAL
1,083
A
1,234,567
 
 

--------------------------------------------------------------------------------

DCA
1,000
 
1,059
 
N
DAL
1,118
A
1,234,567
 
 
DCA
1,000
 
1,059
 
N
DAL
1,125
A
1,234,567
 
 
DCA
1,000
 
1,059
 
N
DAL
1,157
A
1,234,567
 
 
DCA
1,000
 
1,059
 
N
DAL
1,320
A
1,234,567
 
 
DCA
1,000
 
1,059
 
N
DAL
1,330
A
1,234,567
 
 
DCA
1,000
 
1,059
 
N
DAL
1,421
A
1,234,567
 
 
DCA
1,000
 
1,059
 
N
DAL
1,450
A
1,234,567
 
 
DCA
1,000
 
1,059
 
N
DAL
1,630
A
1,234,567
 
 
DCA
1,100
 
1,159
 
N
COM
225
C
1,234,567
 
 
DCA
1,100
 
1,159
 
N
DAL
1,019
A
1,234,567
 
 
DCA
1,100
 
1,159
 
N
DAL
1,207
A
1,234,567
 
 
DCA
1,100
 
1,159
 
N
DAL
1,223
A
1,234,567
 
 
DCA
1,100
 
1,159
 
N
DAL
1,366
A
1,234,567
 
 
DCA
1,100
 
1,159
 
N
DAL
1,369
A
1,234,567
 
 
DCA
1,100
 
1,159
 
N
DAL
1,436
A
1,234,567
 
 
DCA
1,100
 
1,159
 
N
DAL
1,507
A
1,234,567
 
 
DCA
1,100
 
1,159
 
N
DAL
1,508
A
1,234,567
 
 
DCA
1,100
 
1,159
 
N
DAL
1,578
A
1,234,567
 
 
DCA
1,100
 
1,159
 
N
DAL
1,660
A
1,234,567
 
 
DCA
1,200
 
1,259
 
N
COM
222
C
1,234,567
 
 
DCA
1,200
 
1,259
 
N
DAL
1,027
A
1,234,567
 
 
DCA
1,200
 
1,259
 
N
DAL
1,106
A
1,234,567
 
 
DCA
1,200
 
1,259
 
N
DAL
1,107
A
1,234,567
 
 
DCA
1,200
 
1,259
 
N
DAL
1,137
A
1,234,567
 
 
DCA
1,200
 
1,259
 
N
DAL
1,168
A
1,234,567
 
 
DCA
1,200
 
1,259
 
N
DAL
1,176
A
1,234,567
 
 
DCA
1,200
 
1,259
 
N
DAL
1,213
A
1,234,567
 
 
DCA
1,200
 
1,259
 
N
DAL
1,220
A
1,234,567
 
 
DCA
1,200
 
1,259
 
N
DAL
1,298
A
1,234,567
 
 
DCA
1,200
 
1,259
 
N
DAL
1,319
A
1,234,567
 
 
DCA
1,200
 
1,259
 
N
DAL
1,329
A
1,234,567
 
 
DCA
1,200
 
1,259
 
N
DAL
1,338
A
1,234,567
 
 
DCA
1,200
 
1,259
 
N
DAL
1,657
A
1,234,567
 
 
DCA
1,200
 
1,259
 
N
COM
11,032
A
1,234,567
 
 
DCA
1,300
 
1,359
 
N
COM
13
C
1,234,567
 
 
DCA
1,300
 
1,359
 
N
DAL
1,063
A
1,234,567
 
 
DCA
1,300
 
1,359
 
N
DAL
1,136
A
1,234,567
 
 
DCA
1,300
 
1,359
 
N
DAL
1,142
A
1,234,567
 
 
DCA
1,300
 
1,359
 
N
DAL
1,161
A
1,234,567
 
 
DCA
1,300
 
1,359
 
N
DAL
1,210
A
1,234,567
 
 
DCA
1,300
 
1,359
 
N
DAL
1,211
A
1,234,567
 
 
DCA
1,300
 
1,359
 
N
DAL
1,244
A
1,234,567
 
 
DCA
1,300
 
1,359
 
N
DAL
1,265
A
1,234,567
 
 
DCA
1,300
 
1,359
 
N
DAL
1,474
A
1,234,567
 
 
DCA
1,300
 
1,359
 
N
DAL
1,505
A
1,234,567
 
 
DCA
1,300
 
1,359
 
N
DAL
1,636
A
1,234,567
 
 
DCA
1,300
 
1,359
 
N
COM
11,012
A
1,234,567
 
 
DCA
1,300
 
1,359
 
N
COM
11,027
A
1,234,567
 
 
DCA
1,400
 
1,459
 
N
DAL
1,109
A
1,234,567
 
 
DCA
1,400
 
1,459
 
N
DAL
1,155
A
1,234,567
 
 
DCA
1,400
 
1,459
 
N
DAL
1,314
A
1,234,567
 
 
DCA
1,400
 
1,459
 
N
DAL
1,373
A
1,234,567
 
 
DCA
1,400
 
1,459
 
N
DAL
1,390
A
1,234,567
 
 
DCA
1,400
 
1,459
 
N
DAL
1,442
A
1,234,567
 
 

--------------------------------------------------------------------------------

DCA
1,400
 
1,459
 
N
DAL
1,447
A
1,234,567
 
 
DCA
1,400
 
1,459
 
N
DAL
1,465
A
1,234,567
 
 
DCA
1,400
 
1,459
 
N
DAL
1,471
A
1,234,567
 
 
DCA
1,400
 
1,459
 
N
DAL
1,533
A
1,234,567
 
 
DCA
1,400
 
1,459
 
N
DAL
1,549
A
1,234,567
 
 
DCA
1,400
 
1,459
 
N
DAL
1,663
A
1,234,567
 
 
DCA
1,400
 
1,459
 
N
COM
11,014
A
1,234,567
 
 
DCA
1,500
 
1,559
 
N
COM
234
C
1,234,567
 
 
DCA
1,500
 
1,559
 
N
DAL
1,052
A
1,234,567
 
 
DCA
1,500
 
1,559
 
N
DAL
1,128
A
1,234,567
 
 
DCA
1,500
 
1,559
 
N
DAL
1,282
A
1,234,567
 
 
DCA
1,500
 
1,559
 
N
DAL
1,391
A
1,234,567
 
 
DCA
1,500
 
1,559
 
N
DAL
1,452
A
1,234,567
 
 
DCA
1,500
 
1,559
 
N
DAL
1,621
A
1,234,567
 
 
DCA
1,600
 
1,659
 
N
DAL
1,110
A
1,234,567
 
 
DCA
1,600
 
1,659
 
N
DAL
1,149
A
1,234,567
 
 
DCA
1,600
 
1,659
 
N
DAL
1,183
A
1,234,567
 
 
DCA
1,600
 
1,659
 
N
DAL
1,191
A
1,234,567
 
 
DCA
1,600
 
1,659
 
N
DAL
1,386
A
1,234,567
 
 
DCA
1,600
 
1,659
 
N
DAL
1,389
A
1,234,567
 
 
DCA
1,600
 
1,659
 
N
DAL
1,469
A
1,234,567
 
 
DCA
1,600
 
1,659
 
N
DAL
1,512
A
1,234,567
 
 
DCA
1,600
 
1,659
 
N
DAL
1,519
A
1,234,567
 
 
DCA
1,600
 
1,659
 
N
DAL
1,528
A
1,234,567
 
 
DCA
1,600
 
1,659
 
N
DAL
1,539
A
1,234,567
 
 
DCA
1,600
 
1,659
 
N
DAL
1,574
A
1,234,567
 
 
DCA
1,600
 
1,659
 
N
DAL
1,665
A
1,234,567
 
 
DCA
1,700
 
1,759
 
N
DAL
1,070
A
1,234,567
 
 
DCA
1,700
 
1,759
 
N
DAL
1,114
A
1,234,567
 
 
DCA
1,700
 
1,759
 
N
DAL
1,227
A
1,234,567
 
 
DCA
1,700
 
1,759
 
N
DAL
1,238
A
1,234,567
 
 
DCA
1,700
 
1,759
 
N
DAL
1,339
A
1,234,567
 
 
DCA
1,700
 
1,759
 
N
DAL
1,346
A
1,234,567
 
 
DCA
1,700
 
1,759
 
N
DAL
1,349
A
1,234,567
 
 
DCA
1,700
 
1,759
 
N
DAL
1,415
A
1,234,567
 
 
DCA
1,700
 
1,759
 
N
DAL
1,468
A
1,234,567
 
 
DCA
1,700
 
1,759
 
N
DAL
1,567
A
1,234,567
 
 
DCA
1,700
 
1,759
 
N
DAL
1,617
A
1,234,567
 
 
DCA
1,700
 
1,759
 
N
DAL
1,654
A
1,234,567
 
 
DCA
1,800
 
1,859
 
N
COM
10
C
1,234,567
 
 
DCA
1,800
 
1,859
 
N
COM
62
C
1,234,567
 
 
DCA
1,800
 
1,859
 
N
DAL
1,080
A
1,234,567
 
 
DCA
1,800
 
1,859
 
N
DAL
1,198
A
1,234,567
 
 
DCA
1,800
 
1,859
 
N
DAL
1,201
A
1,234,567
 
 
DCA
1,800
 
1,859
 
N
DAL
1,303
A
1,234,567
 
 
DCA
1,800
 
1,859
 
N
DAL
1,336
A
1,234,567
 
 
DCA
1,800
 
1,859
 
N
DAL
1,363
A
1,234,567
 
 
DCA
1,800
 
1,859
 
N
DAL
1,380
A
1,234,567
 
 
DCA
1,800
 
1,859
 
N
DAL
1,401
A
1,234,567
 
 
DCA
1,800
 
1,859
 
N
DAL
1,515
A
1,234,567
 
 
DCA
1,800
 
1,859
 
N
DAL
1,563
A
1,234,567
 
 
DCA
1,800
 
1,859
 
N
DAL
1,626
A
1,234,567
 
 
DCA
1,900
 
1959
 
N
DAL
143
C
1,234,567
 
 
DCA
1,900
 
1959
 
N
DAL
161
C
1,234,567
 
 

--------------------------------------------------------------------------------

DCA
1,900
 
1959
 
N
DAL
1,232
A
1,234,567
 
 
DCA
1,900
 
1959
 
N
DAL
1,277
A
1,234,567
 
 
DCA
1,900
 
1959
 
N
DAL
1,295
A
1,234,567
 
 
DCA
1,900
 
1959
 
N
DAL
1,307
A
1,234,567
 
 
DCA
1,900
 
1959
 
N
DAL
1,360
A
1,234,567
 
 
DCA
1,900
 
1959
 
N
DAL
1,375
A
1,234,567
 
 
DCA
1,900
 
1959
 
N
DAL
1,379
A
1,234,567
 
 
DCA
1,900
 
1959
 
N
DAL
1,650
A
1,234,567
 
 
DCA
1,900
 
1959
 
N
DAL
11,010
A
1,234,567
 
 
DCA
2000
 
2059
 
N
COM
136
C
1,234,567
 
 
DCA
2000
 
2059
 
N
DAL
1,184
A
12,345.7
 
 
DCA
2000
 
2059
 
N
DAL
1,308
A
12,345.7
 
 
DCA
2000
 
2059
 
N
DAL
1,332
A
12,345.7
 
 
DCA
2000
 
2059
 
N
DAL
1,470
A
1,234,567
 
 
DCA
2000
 
2059
 
N
DAL
1,482
A
1,234,567
 
 
DCA
2000
 
2059
 
N
DAL
1,513
A
1,234,567
 
 
DCA
2000
 
2059
 
N
DAL
1,638
A
12,345.7
 
 
DCA
2000
 
2059
 
N
DAL
1,643
A
12,345.7
 
 
DCA
2000
 
2059
 
N
DAL
11,009
A
1,234,567
 
 
DCA
2,100
 
2,159
 
N
COM
14
C
1,234,567
 
 
DCA
2,100
 
2,159
 
N
DAL
1,003
A
1,234,567
 
 
DCA
2,100
 
2,159
 
N
DAL
1,062
A
12,345.7
 
 
DCA
2,100
 
2,159
 
N
DAL
1,065
A
12,345.7
 
 
DCA
2,100
 
2,159
 
N
DAL
1,115
A
1,234,567
 
 
DCA
2,100
 
2,159
 
N
DAL
1,269
A
1,234,567
 
 
DCA
2,100
 
2,159
 
N
DAL
1,548
A
1,234,567
 
 
DCA
2,100
 
2,159
 
N
DAL
1,591
A
1,234,567
 
 
DCA
2,200
 
2,259
 
N
DAL
92
C
1,234,567
 
 
DCA
2,200
 
2,259
 
N
COM
126
C
1,234,567
 
 
DCA
2,200
 
2,259
 
N
DAL
187
C
1,234,567
 
 
DCA
2,200
 
2,259
 
N
DAL
1,245
A
1,234,567
 
 
DCA
2,200
 
2,259
 
N
DAL
1,252
A
12,345.7
 
 
DCA
2,200
 
2,259
 
N
DAL
1,413
A
1,234,567
 
 
DCA
2,200
 
2,259
 
N
DAL
1,424
A
1,234,567
 
 
DCA
2,200
 
2,259
 
N
DAL
1,434
A
1,234,567
 
 
DCA
2,200
 
2,259
 
N
DAL
1,489
A
1,234,567
 
 
DCA
2,200
 
2,259
 
N
DAL
1,546
A
12,345.7
 
 
DCA
2,300
 
2,359
 
N
DAL
1,178
A
1,234,567
 
 
DCA
2,300
 
2,359
 
N
DAL
1,192
A
1,234,567
 
 








--------------------------------------------------------------------------------

Schedule 3.11
PRIMARY FOREIGN SLOTS ON THE CLOSING DATE
Summer 2011
 
 
 
 
 
 
 
 
London Gatwick
 
 
 
 
 
 
 
 
Airport
Arrival Flight
Departure Flight
Effective Date
Discontinue Date
Days
Arrival Time
Departure Time
LGW
DL012
DL011
27-Mar-11
29-Oct-11
1,234,567
600
800
 
 
 
 
 
 
 
 
Sao Paulo, Brazil
 
 
 
 
 
 
 
 
GRU
DL105
DL104
27-Mar-11
29-Oct-11
1,234,567
1,115
2,350
GRU
DL121
DL120
27-Mar-11
29-Oct-11
1,234,567
1,225
30
GRU
DL257
DL256
27-Mar-11
29-Oct-11
1..4567
1,020
125
 
 
 
 
 
 
 
 
Johannesburg, South Africa
 
 
 
 
 
 
 
 
JNB
DL200
DL201
27-Mar-11
29-Oct-11
1,234,567
1,500
1,820
 
 
 
 
 
 
 
 
Moscow, Russia
 
 
 
 
 
 
 
 
SVO
DL030
DL031
27-Mar-11
29-Oct-11
1,234,567
700
855
SVO
DL046
DL047
27-Mar-11
16-Jul-11
123..6.
610
805
SVO
DL046
DL047
19-Jul-11
29-Oct-11
.234.6.
610
805
 
 
 
 
 
 
 
 
Kiev, Ukraine
 
 
 
 
 
 
 
 
KBP
DL088
DL089
17-Jun-11
31-Aug-11
1/3/567
610
805
 
 
 
 
 
 
 
 
Mexico City, Mexico
 
 
 
 
 
 
 
 
MEX
DL481
DL484
1-Apr-11
29-Oct-11
1,234,567
18:47
19:41
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Note: All times UTC; slight timing/frequency changes might occur throughout the
season.

 

--------------------------------------------------------------------------------

Schedule 3.12
PRIMARY ROUTES ON THE CLOSING DATE
Atlanta (ATL) - Rio de Janeiro (GIG)
Atlanta (ATL) - Sao Paulo (GRU)
Detroit (DTW) - Sao Paulo (GRU)
New York (JFK) - Sao Paulo (GRU)
Atlanta (ATL) - Brasilia (BSB)
Atlanta (ATL) - Buenos Aires (EZE)
Atlanta (ATL) - Bogota (BOG)
New York (JFK) - Bogota (BOG)
Atlanta (ATL) - Quito (UIO)
Atlanta (ATL) - Guayaquil (GYE)
New York (JFK) - Mexico City (MEX)
Los Angeles (LAX) - Guadalajara (GDL)
Atlanta (ATL) - Caracas (CCS)
Atlanta (ATL) - Johannesburg (JNB)
Atlanta (ATL) - Moscow (SVO)
New York (JFK) - Moscow (SVO)
New York (JFK) - Kiev (KBP)
Atlanta (ATL) - London (LGW)

--------------------------------------------------------------------------------

Schedule 3.14
ERISA


Except as set forth below, no Termination Event has occurred or is reasonably
expected to occur since the Borrower emerged from Chapter 11 bankruptcy that
could reasonably be expected to have a Material Adverse Effect.
•
Depending upon the resolution of collective bargaining representation of certain
work groups at Borrower, Borrower may withdraw from the IAM National Pension
Plan, a multi employer pension plan, to which it became obligated to contribute
as the result of Northwest Airline's participation in such plan for certain of
its employees commencing shortly following Northwest Air Lines, Inc.'s exit from
Chapter 11. Because the date of withdrawal, if it occurs, is unknown, as is the
funded status of such Plan at the time of such withdrawal (and thus whether
there would be any withdrawal liability, and the amount of such liability),
Borrower cannot determine at this time whether it is reasonable to expect that
such liability, if any, could have a Material Adverse Effect. Thus, in an
abundance of caution, and not as an indication that Borrower believes that it is
reasonable to expect that such withdrawal liability (if any is assessed) could
reasonably be expected to have a Material Adverse Effect, Borrower has included
this potential event in this Schedule 3.14.






--------------------------------------------------------------------------------

Schedule 3.15(a)
MORTGAGED REAL ESTATE
Owner
Building/Use
 Approximate Acreage
Street
City
State
Zip
Delta Air Lines, Inc.
Reservations Center
17.97
 700 S. Central Ave
Hapeville
 GA
30,354
Delta Air Lines, Inc.
Camp Creek Employee Parking Lot
57.558
(plus 0.5345 access easement)
 Camp Creek Parkway
College Park
 GA
30,320
Delta Air Lines, Inc.
Reliability Center
9.5038
 760 Doug Davis
Hapeville
 GA
30,354
Delta Air Lines, Inc.
A-3 Building and Related Parking on North Side of International/Custer
13.159
 1001 International Blvd.
Hapeville
 GA
30,354
Delta Air Lines, Inc.
Non-contiguous parking for A-3
2.696 (2.101 + 0.595 acres - parking east of Lang and south of Custer)
 Corner of Custer, Lang and Elkins
Hapeville
GA 
30354 
Delta Air Lines, Inc.
unimproved land used for overflow parking for A-3
0.37 acre
3425 & 3429 Elkins Street
Hapeville
GA
30,354
Delta Air Lines, Inc. (successor-by-merger to NWA Real Estate Holding Company
LLC, a Delaware limited liability company)
Building “J”
39.06 acres
1500 Tower Drive
Eagan
MN
55,121
Delta Air Lines, Inc. (successor-by-merger to NWA Real Estate Holding Company
LLC, a Delaware limited liability company)
Land and Building “A”
124.962 gross acres
2700 Lone Oak Parkway
Eagan
MN
55,121

--------------------------------------------------------------------------------

Schedule 3.18 to Credit Agreement
Pre 10/22/94 COLLATERAL
Grantor
Aircraft Model
FAA Registration Number
Manufacturer's Serial Number
Engine Model and Type
Engines Serial Number
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N926DL
49713
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P718170D, P718171D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N927DA
49714
Pratt & Whitney JT8D-219
P718172D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N928DL
49715
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P718175D, P718176D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N929DL
49716
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P718177D, P718178D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N930DL
49717
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
718234, 718235
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N931DL
49718
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P718202D, P718203D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N932DL
49719
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P718224D, P718225D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N933DL
49720
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P718212D, P718208D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N934DL
49721
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P718216D, P718217D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N935DL
49722
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
718238, P718223D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N936DL
49723
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P718226D, P718228D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N937DL
49810
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P718247D, P718248D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N938DL
49811
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P725356D, P718282D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N939DL
49812
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P725358D, P725368D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N940DL
49813
Pratt & Whitney JT8D-219
P725393D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N941DL
49814
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P725395D, P725416D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N942DL
49815
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P725354D, P725396D

--------------------------------------------------------------------------------

Grantor
Aircraft Model
FAA Registration Number
Manufacturer's Serial Number
Engine Model and Type
Engines Serial Number
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N943DL
49816
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P725403D, P725419D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N944DL
49817
 
 
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N945DL
49818
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P725373DCN, P725390DCN
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N948DL
49879
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P725488D, P725489D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N950DL
49881
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P718179D, P718214D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N951DL
49882
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P725513D, P725514D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N985DL
53312
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P725977D, P725978D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N986DL
53313
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726011D, P725989D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N988DL
53339
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726015D, P726007D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N989DL
53341
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726047D, P726088D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N991DL
53343
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P725939D, P725959D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N992DL
53344
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726038D, P726031D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N994DL
53346
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726051D, P726053D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N995DL
53362
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726086D, P726081D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N997DL
53364
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726067D, P726069D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N998DL
53370
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726074D, P726077D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N900DE
53372
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726082D, P726087D

--------------------------------------------------------------------------------

Grantor
Aircraft Model
FAA Registration Number
Manufacturer's Serial Number
Engine Model and Type
Engines Serial Number
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N901DE
53378
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726052D, P726822D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N903DE
53380
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726826D, P726827D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N910DE
53419
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P725380D, P726918D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N912DE
49997
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726931D, P726933D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N913DE
49956
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726865D, P726932D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N915DE
53420
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726929D, P726952D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N916DE
53421
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726950D, P726951D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N918DE
49959
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726967D, P726968D
Delta Air Lines, Inc.
McDonnell Douglas MD-88
N919DE
53422
Pratt & Whitney JT8D-219
Pratt & Whitney JT8D-219
P726976D, P726979D
Delta Air Lines, Inc.
Boeing 747-451
N667US
24222
Pratt & Whitney PW4056
Pratt & Whitney PW4056
Pratt & Whitney PW4056
Pratt & Whitney PW4056
717634,
717635,
717636,
717637
Delta Air Lines, Inc.
Boeing 747-451
N668US
24223
Pratt & Whitney PW4056
Pratt & Whitney PW4056
Pratt & Whitney PW4056
Pratt & Whitney PW4056
P717663,
P717664,
P717665,
P717589
Delta Air Lines, Inc.
Boeing 747-451
N670US
24225
Pratt & Whitney PW4056
Pratt & Whitney PW4056
Pratt & Whitney PW4056
Pratt & Whitney PW4056
P717659,
P717661,
P717668,
P717673
Delta Air Lines, Inc.
Boeing 757-232
N629DL
22919
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716462, P716467
Delta Air Lines, Inc.
Boeing 757-232
N630DL
22920
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716483B, P716383B
Delta Air Lines, Inc.
Boeing 757-232
N631DL
23612
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716471, P716463

--------------------------------------------------------------------------------

Grantor
Aircraft Model
FAA Registration Number
Manufacturer's Serial Number
Engine Model and Type
Engines Serial Number
Delta Air Lines, Inc.
Boeing 757-232
N632DL
23613
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716475, P716480
Delta Air Lines, Inc.
Boeing 757-232
N639DL
23993
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716315, P716504B
Delta Air Lines, Inc.
Boeing 757-232
N640DL
23994
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716341, P716327
Delta Air Lines, Inc.
Boeing 757-232
N642DL
23996
Pratt & Whitney PW2037
P716513B
Delta Air Lines, Inc.
Boeing 757-232
N643DL
23997
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716510B, P716324
Delta Air Lines, Inc.
Boeing 757-232
N644DL
23998
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716514B, P716515B
Delta Air Lines, Inc.
Boeing 757-232
N646DL
24217
Pratt & Whitney PW2037
P716522B
Delta Air Lines, Inc.
Boeing 757-232
N647DL
24218
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716523B, P716528B
Delta Air Lines, Inc.
Boeing 757-232
N648DL
24372
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716517B, P716524B
Delta Air Lines, Inc.
Boeing 757-232
N649DL
24389
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716526B, 716376
Delta Air Lines, Inc.
Boeing 757-232
N651DL
24391
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716521B, P716536B
Delta Air Lines, Inc.
Boeing 757-232
N652DL
24392
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716537B, P716527B
Delta Air Lines, Inc.
Boeing 757-232
N655DL
24395
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716543B, P716544B
Delta Air Lines, Inc.
Boeing 757-232
N656DL
24396
Pratt & Whitney PW2037
Pratt & Whitney PW2037
7
P716545B, P716546B
Delta Air Lines, Inc.
Boeing 757-232
N672DL
25977
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716581B, P716582B
Delta Air Lines, Inc.
Boeing 757-232
N674DL
25979
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716586B, P716587B
Delta Air Lines, Inc.
Boeing 757-232
N678DL
25983
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716595B, P716596B
Delta Air Lines, Inc.
Boeing 757-212
N751AT
23125
 
 
Delta Air Lines, Inc.
Boeing 757-212
N750AT
23126
 
 

--------------------------------------------------------------------------------

Grantor
Aircraft Model
FAA Registration Number
Manufacturer's Serial Number
Engine Model and Type
Engines Serial Number
Delta Air Lines, Inc.
Boeing 757-212
N757AT
23127
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716329, P716316
Delta Air Lines, Inc.
Boeing 757-251
N516US
23204
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716410, P716411
Delta Air Lines, Inc.
Boeing 757-251
N517US
23205
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716405, P716414
Delta Air Lines, Inc.
Boeing 757-251
N519US
23207
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716416, P716420
Delta Air Lines, Inc.
Boeing 757-251
N520US
23208
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716423, P716424
Delta Air Lines, Inc.
Boeing 757-251
N521US
23209
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716415, P716428
Delta Air Lines, Inc.
Boeing 757-251
N528US
23843
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716476, P716477
Delta Air Lines, Inc.
Boeing 757-251
N529US
23844
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716469, P716470
Delta Air Lines, Inc.
Boeing 757-251
N530US
23845
Pratt & Whitney PW2037
Pratt & Whitney PW2037
716492, 716497
Delta Air Lines, Inc.
Boeing 757-251
N532US
24263
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716500, P716498
Delta Air Lines, Inc.
Boeing 757-251
N533US
24264
Pratt & Whitney PW2037
Pratt & Whitney PW2037
716441, P716502
Delta Air Lines, Inc.
Boeing 757-251
N534US
24265
Pratt & Whitney PW2037
Pratt & Whitney PW2037
P716499, P716501
Delta Air Lines, Inc.
Boeing 767-332
N127DL
24077
General Electric CF6-80A2
General Electric CF6-80A2
580364,
580365
Delta Air Lines, Inc.
Boeing 767-332
N128DL
24078
General Electric CF6-80A2
General Electric CF6-80A2
580370,
580367
Delta Air Lines, Inc.
Boeing 767-332
N129DL
24079
General Electric CF6-80A2
General Electric CF6-80A2
580373,
580372
Delta Air Lines, Inc.
Boeing 767-332
N131DN
24852
General Electric CF6-80A2
General Electric CF6-80A2
580387,
580388
Delta Air Lines, Inc.
Boeing 767-332
N132DN
24981
General Electric CF6-80A2
General Electric CF6-80A2
580393,
580390
Delta Air Lines, Inc.
Boeing 767-332
N133DN
24982
General Electric CF6-80A2
General Electric CF6-80A2
580395,
580394

--------------------------------------------------------------------------------

Grantor
Aircraft Model
FAA Registration Number
Manufacturer's Serial Number
Engine Model and Type
Engines Serial Number
Delta Air Lines, Inc.
Boeing 767-332
N134DL
25123
General Electric CF6-80A2
General Electric CF6-80A2
580398,
580396
Delta Air Lines, Inc.
Boeing 767-332
N135DL
25145
General Electric CF6-80A2
General Electric CF6-80A2
580399,
580397
Delta Air Lines, Inc.
Boeing 767-332
N136DL
25146
General Electric CF6-80A2
General Electric CF6-80A2
580401,
580402
Delta Air Lines, Inc.
Boeing 767-332
N137DL
25306
General Electric CF6-80A2
General Electric CF6-80A2
580403,
580400
Delta Air Lines, Inc.
Boeing 767-332
N139DL
25984
 
 
Delta Air Lines, Inc.
Boeing 767-332
N171DN
24759
 
 
Delta Air Lines, Inc.
Boeing 767-332
N173DN
24800
 
 
Delta Air Lines, Inc.
Boeing 767-332
N175DN
24803
Pratt & Whitney PW4060
Pratt & Whitney PW4060
P724146B, P724147B
Delta Air Lines, Inc.
Boeing 767-332
N178DN
25143
Pratt & Whitney PW4060
Pratt & Whitney PW4060
P724168, P724169
Delta Air Lines, Inc.
Boeing 767-332
N183DN
27110
Pratt & Whitney PW4060
Pratt & Whitney PW4060
P724681B, P724682B
Delta Air Lines, Inc.
Boeing 767-3P6
N152DL
24984
General Electric CF6-80C2B4
General Electric CF6-80C2B4
695307, 695376
Delta Air Lines, Inc.
Boeing 767-3P6
N153DL
24985
General Electric CF6-80C2B4
General Electric CF6-80C2B4
695476, 695438
Comair, Inc.
Bombardier CL-600-2B19
N936CA
7043
General Electric CF34-3A1
General Electric CF34-3A1
807149, 807146
Comair, Inc.
Bombardier CL-600-2B19
N937CA
7044
General Electric CF34-3A1
General Electric CF34-3A1
807147, 807151
Comair, Inc.
Bombardier CL-600-2B19
N938CA
7046
General Electric CF34-3A1
General Electric CF34-3A1
807161, 807654
Comair, Inc.
Bombardier CL-600-2B19
N940CA
7048
General Electric CF34-3A1
General Electric CF34-3A1
807169, 807170










--------------------------------------------------------------------------------

PART B - DESCRIPTION OF SPARE ENGINES
Grantor
Engine Model and Type
Manufacturer's Serial Number
Comair, Inc.
General Electric CF34-3A1
807070
Delta Air Lines, Inc.
Pratt & Whitney PW4056
717584
Delta Air Lines, Inc.
Pratt & Whitney PW4056
717678
Delta Air Lines, Inc.
CFM International Inc. CFM56-5A1
731407
Delta Air Lines, Inc.
CFM International Inc. CFM56-5A1
731640
Delta Air Lines, Inc.
CFM International Inc. CFM56-5A1
731642
Delta Air Lines, Inc.
CFM International Inc. CFM56-5A1
731685
Delta Air Lines, Inc.
CFM International Inc. CFM56-5A1
731743
Delta Air Lines, Inc.
CFM International Inc. CFM56-5A3
731686








--------------------------------------------------------------------------------

Schedule 6.03
INDEBTEDNESS

Intercompany Loans


Loan to:
Loan from:
Balance Outstanding as of 4/20/2011
Maximum Internal Credit Limit
Delta Air Lines, Inc.
Northwest Aerospace Training Corporation
$
108,237,115


$
129,384,414


Epsilon Trading, Inc.
Delta Air Lines, Inc.
80,100,000


300,000,000


Regional Elite Airlines Services, LLC
Delta Air Lines, Inc.
40,000,000


50,000,000









--------------------------------------------------------------------------------

Delta Air Lines, Inc. (as of 4/20/2011)1 


Secured Debt
 
 
Senior Secured Notes due 2014
$
675,000,000


 
Senior Second Lien Notes due 2015
376,380,000


 
First Lien Revolving Credit Facility due 20132
500,000,000


 
First Lien Term Loan due 2016
250,000,000


 
US Bank Revolving Credit Facility due 20122
100,000,000


 
Pass-Through Trust Certificates and Enhanced Equipment Trust Certificates
5,222,531,646


 
Aircraft Financings
4,965,786,011


 
Other Secured Financings
778,143,294


 
 
 
Unsecured Debt
 
 
American Express Agreement
$
1,000,000,000


 
Clayton County Bonds
150,000,000


 
Other Unsecured Debt
226,492,427


 
 
 
Capital Lease Obligations
$
767,485,416


 
 
 
Off Balance Sheet (Airport Facility Bonds)
$
80,735,000



1 Excludes operating leases and non-cash discounts and premiums
2 Shown on a fully funded basis; no borrowings were outstanding as of 4/20/2011



--------------------------------------------------------------------------------

Letters of Credit
ENTITY
PROVIDER
EXPIRATION OR RENEWAL DATE
IDENTIFICATION NUMBER
TOTAL AGGREGATE COVERAGE (USD EQUIVALENT)
Delta Air Lines Inc.
JPMorgan Chase Bank
9-Apr-12
TPTS-539197
$
252,158.26


Delta Air Lines Inc.
JPMorgan Chase Bank
24-Apr-12
TPTS-604355
125,489.00


Delta Air Lines Inc.
JPMorgan Chase Bank
11-Jun-11
TPTS-539909
200,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
12-Aug-11
TFTS-482222
51,960,041.00


Delta Air Lines / MLT
JPMorgan Chase Bank
24-Aug-11
TFTS-482223
50,000.00


Delta Air Lines / MLT
JPMorgan Chase Bank
3-Sep-11
TFTS-482398
80,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
5-Sep-11
TPTS-668264
50,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
9-Sep-11
P-241012
35,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
15-Sep-11
TPTS-680665
546,512.00


Delta Air Lines / MLT
JPMorgan Chase Bank
21-Sep-11
TFTS-482470
900,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
26-Sep-11
TPTS-382814
544,955.62


Delta Air Lines Inc.
JPMorgan Chase Bank
26-Sep-11
TFTS-482471
60,000.00


Delta Air Lines / MLT
JPMorgan Chase Bank
5-Oct-11
TFTS-482547
250,000.00


Delta Air Lines / MLT
JPMorgan Chase Bank
5-Oct-11
TFTS-482546
75,000.00


Delta Air Lines / MLT
JPMorgan Chase Bank
14-Oct-11
TFTS-482584
1,000,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
23-Oct-11
P-242383
80,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
25-Oct-11
TPTS-222031
61,834.02


Delta Air Lines Inc.
JPMorgan Chase Bank
2-Nov-11
TPTS-226175
45,000.00


Delta Air Lines / MLT
JPMorgan Chase Bank
10-Nov-11
TPTS-887319
5,000.00


Delta Air Lines / MLT
JPMorgan Chase Bank
24-Nov-11
TPTS-887321
50,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
25-Nov-11
TPTS-243770
250,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
28-Nov-11
P-219679
1,898,461.43


Delta Air Lines Inc.
JPMorgan Chase Bank
30-Nov-11
TPTS-260031
230,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
30-Nov-11
TPTS-523239
5,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
4-Dec-11
TPTS-523318
409,127.38


Delta Air Lines Inc.
JPMorgan Chase Bank
7-Dec-11
TFTS-482962
9,637,500.00


Delta Air Lines Inc.
JPMorgan Chase Bank
10-Dec-11
TPTS-701090
1,400,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
10-Dec-11
TPTS-703673
12,805.62


Delta Air Lines Inc.
JPMorgan Chase Bank
27-Dec-11
TPTS-523372
10,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
6-Feb-12
TPTS-313285
116,700.00


Delta Air Lines Inc.
JPMorgan Chase Bank
14-Feb-12
TPTS-523373
70,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
28-Feb-12
TPTS-204933
38,003.44


Delta Air Lines Inc.
JPMorgan Chase Bank
12-Mar-12
P-246404
8,940,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
27-Mar-12
TPTS-539196
125,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
21-Mar-12
TFTS-483940
407,174.00


Delta Air Lines / MLT
JPMorgan Chase Bank
22-Mar-12
TFTS-483941
25,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
1-Apr-12
TFTS-484028
5,500.00


Delta Air Lines Inc.
JPMorgan Chase Bank
10-May-11
P-218820
3,593,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
14-Jun-11
TPTS-332458
8,000,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
2-Jul-11
TPTS-773052
7,000,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
9-May-12
TPTS-328841
30,000.00


Delta Air Lines Inc.
JPMorgan Chase Bank
16-May-12
TPTS-330446
624,399.93


Delta Air Lines Inc.
JPMorgan Chase Bank
16-May-12
TPTS-330447
4,434,981.32


Delta Air Lines Inc.
Citibank N.A.
31-Mar-12
63654001
3,342.73


Delta Air Lines Inc.
Citibank N.A.
2-Apr-12
63654015
274,378.82



--------------------------------------------------------------------------------

Delta Air Lines Inc.
Citibank N.A.
27-Apr-12
63650704
500,000.00


Delta Air Lines Inc.
Citibank N.A.
28-Apr-12
5220116504
324,025.00


Delta Air Lines Inc.
Citibank N.A.
1-May-12
30021147
277,000.00


Delta Air Lines Inc.
Citibank N.A.
1-May-12
30021148
465,000.00


Delta Air Lines Inc.
Citibank N.A.
30-May-11
63661834
750,000.00


Delta Air Lines Inc.
Citibank N.A.
1-Jun-11
61665084
600,000.00


Delta Air Lines Inc.
Citibank N.A.
14-Jun-11
63651064
937,500.00


Delta Air Lines Inc.
Citibank N.A.
18-Jun-11
63654739
80,000.00


Delta Air Lines Inc.
Citibank N.A.
19-Jun-11
63651393
73,468.68


Delta Air Lines Inc.
Citibank N.A.
25-Jun-11
63654811
5,000.00


Delta Air Lines Inc.
Citibank N.A.
27-Jun-11
30032895
14,400.00


Delta Air Lines Inc.
Citibank N.A.
2-Jul-11
61617523
250,000.00


Delta Air Lines Inc.
Citibank N.A.
21-Jul-11
63662330
60,000.00


Delta Air Lines Inc.
Citibank N.A.
24-Jul-11
63651367
2,372,412.28


Delta Air Lines Inc.
Citibank N.A.
30-Jul-11
61617503
2,000,000.00


Delta Air Lines Inc.
Citibank N.A.
30-Jul-11
61617505
500,000.00


Delta Air Lines Inc.
Citibank N.A.
31-Jul-11
61602500
4,689.00


Delta Air Lines Inc.
Citibank N.A.
18-Aug-11
61620166
8,935,440.00


Delta Air Lines Inc.
Citibank N.A.
22-Aug-11
63662557
2,500,000.00


Delta Air Lines Inc.
Citibank N.A.
9-Sep-11
63655465
188,021.94


Delta Air Lines Inc.
Citibank N.A.
9-Sep-11
63655466
103,316.70


Delta Air Lines Inc.
Citibank N.A.
9-Sep-11
63655469
56,839.89


Delta Air Lines Inc.
Citibank N.A.
10-Sep-11
63655467
82,392.44


Delta Air Lines Inc.
Citibank N.A.
15-Sep-11
63662928
10,434.28


Delta Air Lines Inc.
Citibank N.A.
30-Sep-11
63652323
660,939.00


Delta Air Lines Inc.
Citibank N.A.
30-Sep-11
61645007
3,024,260.52


Delta Air Lines Inc.
Citibank N.A.
20-Oct-11
30035490
63,601,992.00


Delta Air Lines Inc.
Citibank N.A.
20-Oct-11
63663098
50,000.00


Delta Air Lines Inc.
Citibank N.A.
2-Nov-11
30030957
260,069.00


Delta Air Lines Inc.
Citibank N.A.
11-Nov-11
63655992
138,605.00


Delta Air Lines Inc.
Citibank N.A.
20-Nov-11
63663386
87,368.00


Delta Air Lines Inc.
Citibank N.A.
24-Nov-11
63663427
91,000.00


Delta Air Lines Inc.
Citibank N.A.
30-Nov-11
30031452
33,489.62


Delta Air Lines Inc.
Citibank N.A.
10-Dec-11
63656306
10,000,000.00


Delta Air Lines Inc.
Citibank N.A.
13-Dec-11
63656305
20,000.00


Delta Air Lines Inc.
Citibank N.A.
15-Dec-11
63663647
223,939.98


Delta Air Lines Inc.
Citibank N.A.
16-Dec-11
63656355
102,300.00


Delta Air Lines Inc.
Citibank N.A.
19-Dec-11
30034007
107,540.00


Delta Air Lines Inc.
Citibank N.A.
23-Dec-11
63663712
59,540.82


Delta Air Lines Inc.
Citibank N.A.
31-Dec-11
63654413
13,515.00


Delta Air Lines Inc.
Citibank N.A.
1-Jan-12
63656726
45,518.15


Delta Air Lines Inc.
Citibank N.A.
1-Jan-12
63656729
17,114.75


Delta Air Lines Inc.
Citibank N.A.
5-Jan-12
63663711
57,580.00


Delta Air Lines Inc.
Citibank N.A.
5-Jan-12
63656148
121,959.00


Delta Air Lines Inc.
Citibank N.A.
14-Jan-12
63656728
407,439.80


Delta Air Lines Inc.
Citibank N.A.
14-Jan-12
63656731
687,283.89


Delta Air Lines Inc.
Citibank N.A.
14-Jan-12
63656731
929,130.74


Delta Air Lines Inc.
Citibank N.A.
14-Jan-12
63656727
36,500.67


Delta Air Lines Inc.
Citibank N.A.
14-Jan-12
63656730
725,140.08


Delta Air Lines Inc.
Citibank N.A.
17-Jan-12
30034108
10,000.00



--------------------------------------------------------------------------------

Delta Air Lines Inc.
Citibank N.A.
18-Jan-12
63656732
500,000.00


Delta Air Lines Inc.
Citibank N.A.
20-Jan-12
63653527
50,000.00


Delta Air Lines Inc.
Citibank N.A.
21-Jan-12
63656685
425,489.95


Delta Air Lines Inc.
Citibank N.A.
4-Feb-12
61647797
51,000.00


Delta Air Lines Inc.
Citibank N.A.
14-Feb-12
61647965
51,000.00


Delta Air Lines Inc.
Citibank N.A.
23-Feb-12
63656849
355,590.00


Delta Air Lines Inc.
Citibank N.A.
9-Mar-12
61659943
30,000.00


Delta Air Lines Inc.
Citibank N.A.
30-Mar-12
63661555
15,155.00


Delta Air Lines Inc.
Citibank N.A.
31-Mar-12
63654000
12,684.12


Delta Air Lines Inc.
Citibank N.A.
31-Mar-12
63654005
1,000.00


Delta Air Lines Inc.
Citibank N.A.
31-Mar-12
63654003
1,000.00


Delta Air Lines Inc.
Citibank N.A.
31-Mar-12
63661213
3,425.00


Delta Air Lines Inc.
Citibank N.A.
31-Mar-12
61661583
10,000.00


Delta Air Lines Inc.
Citibank N.A.
21-May-12
63656933
102,300.00


Delta Air Lines Inc.
Citibank N.A.
13-Dec-11
30034316
28,729,541.00


Delta Air Lines Inc.
Citibank N.A.
13-Dec-11
30034328
21,270,459.00


Delta Air Lines Inc.
Barclays
1-Feb-12
MRG14788961
43,612,559.00


Delta Air Lines Inc.
Barclays
31-Dec-11
MRGI 4740853


 ILCSB-39499
13,225,000.00


Delta Air Lines Inc.
BBVA
19-Mar-12
182000554257
2,162.44


Delta Air Lines Inc.
BBVA
12-May-11
1820337600010
1,465.78


Delta Air Lines Inc.
BBVA
28-May-11
182000569535
1,629.16


Delta Air Lines Inc.
BBVA
01-Jun-11
182000630428
189.56


Delta Air Lines Inc.
BBVA
12-Jul-11
1820337600025
347.16


Delta Air Lines Inc.
BBVA
12-Jul-11
1820337600026
1,343.36


Delta Air Lines Inc.
BBVA
12-Jul-11
1820337600027
2,686.71


Delta Air Lines Inc.
BBVA
12-Jul-11
1820337600028
1,687.75


Delta Air Lines Inc.
BBVA
12-Jul-11
1820337600029
2,686.71


Delta Air Lines Inc.
BBVA
12-Aug-11
182000584866
814.58


Delta Air Lines Inc.
BBVA
23-Aug-11
1820337600030
2,127.90


Delta Air Lines Inc.
BBVA
23-Sep-11
1820337600031
3,277.82


Delta Air Lines Inc.
BBVA
15-Oct-11
182000595185
3,073.28


Delta Air Lines Inc.
BBVA
18-Oct-11
1820337600036
7,803.43


Delta Air Lines Inc.
BBVA
18-Oct-11
1820337600037
7,513.54


Delta Air Lines Inc.
BBVA
18-Oct-11
1820337600038
7,513.54


Delta Air Lines Inc.
BBVA
18-Oct-11
1820337600039
7,513.54


Delta Air Lines Inc.
BBVA
06-Nov-11
182000453061
1,819.91


Delta Air Lines Inc.
BBVA
07-Jan-12
182000211927
82,092.24


Delta Air Lines Inc.
BBVA
07-Jan-12
182000211921
1,164.36


Delta Air Lines Inc.
BBVA
07-Jan-12
182000211922
570.28


Delta Air Lines Inc.
BBVA
07-Jan-12
182000211924
566.38


Delta Air Lines Inc.
BBVA
07-Jan-12
182000211925
1,166.79


Delta Air Lines Inc.
BBVA
07-Jan-12
182000211961
82,092.24


Delta Air Lines Inc.
BBVA
07-Jan-12
182000211928
95.27


Delta Air Lines Inc.
BBVA
07-Jan-12
182000211960
4,115.51


Delta Air Lines Inc.
BBVA
08-Jan-12
1820337600013
1,364.27


Delta Air Lines Inc.
BBVA
08-Jan-12
1820337600014
743.03


Delta Air Lines Inc.
BBVA
15-Jan-12
1820337600023
449.61


Delta Air Lines Inc.
BBVA
25-Mar-12
1820337600024
394.75



--------------------------------------------------------------------------------

Delta Air Lines Inc.
BBVA
15-Apr-12
182000625313
3,052.05


Delta Air Lines Inc.
BBVA
15-Apr-12
182000625312
2,125.76


Delta Air Lines Inc.
BBVA
20-Apr-12
182000216207
1,505.39


Delta Air Lines Inc.
Caribbean Intl. Bank (Turks)
11-Dec-11
SBLC66602/2009
15,000.00


Delta Air Lines Inc.
Caribbean Intl. Bank (Grenada)
25-Jun-11
10/10/27230
1,111.20


Delta Air Lines Inc.
Caribbean Intl. Bank (Grenada)
23-Jul-11
12/10/27230
10,800.00


Delta Air Lines Inc.
KBC Bank
31-Dec-11
3669-7507-88
156,432.17


Delta Air Lines Inc.
Guaranty Trust Bank
23-Sep-11
LM.09/08.1859
45,549.00


Delta Air Lines Inc.
Guaranty Trust Bank
30-Dec-11
LM.09/09.2840
16,267.50


Delta Air Lines Inc.
TEB A.S. formerly Fortis Bank
11-Mar-12
0852010900000441
100,000.00


Delta Air Lines Inc.
TEB A.S. formerly Fortis Bank
30-Jul-11
0852010900000662
2,000.00


Delta Air Lines Inc.
TEB A.S. formerly Fortis Bank
15-Sep-11
0852010900000442
34,371.51


Delta Air Lines Inc.
TEB A.S. formerly Fortis Bank
24-Dec-11
0852010900000443
144,785.40


Delta Air Lines Inc.
US Bank N.A.
1-May-11
SLCMMSP02010
5,000.00


Delta Air Lines Inc.
US Bank N.A.
7-May-11
SLCMMSP05617
40,000.00


Delta Air Lines Inc.
US Bank N.A.
10-May-11
SLCMMSP06024
1,967.47


Delta Air Lines Inc.
US Bank N.A.
10-May-11
SLCMMSP06025
20,315.40


Delta Air Lines Inc.
US Bank N.A.
10-May-11
SLCMMSP06026
61,590.39


Delta Air Lines Inc.
US Bank N.A.
10-May-11
SLCMMSP06027
91,505.72


Delta Air Lines Inc.
US Bank N.A.
12-May-11
SLCMMSP05981
138,396.05


Delta Air Lines Inc.
US Bank N.A.
13-May-11
SLCMMSP06001
477,587.21


Delta Air Lines Inc.
US Bank N.A.
13-May-11
SLCMMSP05998
343,396.81


Delta Air Lines Inc.
US Bank N.A.
13-May-11
SLCMMSP05980
390,364.77


Delta Air Lines Inc.
US Bank N.A.
14-May-11
SLCMMSP04642
5,000.00


Delta Air Lines Inc.
US Bank N.A.
16-May-11
SLCMMSP01989
50,000.00


Delta Air Lines Inc.
US Bank N.A.
18-May-11
SLCMMSP04136
50,000.00


Delta Air Lines Inc.
US Bank N.A.
20-May-11
SLCMMSP05635
10,000.00


Delta Air Lines Inc.
US Bank N.A.
21-May-11
SLCMMSP05143
15,114.00


Delta Air Lines Inc.
US Bank N.A.
23-May-11
SLCMMSP06035
2,131.07


Delta Air Lines Inc.
US Bank N.A.
23-May-11
SLCMMSP06036
4,432.62


Delta Air Lines Inc.
US Bank N.A.
23-May-11
SLCMMSP06037
7,033.87


Delta Air Lines Inc.
US Bank N.A.
23-May-11
SLCMMSP06038
1,885.86


Delta Air Lines Inc.
US Bank N.A.
23-May-11
SLCMMSP06039
2,285.93


Delta Air Lines Inc.
US Bank N.A.
23-May-11
SLCMMSP06040
13,530.69


Delta Air Lines Inc.
US Bank N.A.
23-May-11
SLCMMSP06041
1,536.42


Delta Air Lines Inc.
US Bank N.A.
23-May-11
SLCMMSP06042
342.90


Delta Air Lines Inc.
US Bank N.A.
23-May-11
SLCMMSP06045
2,676.08


Delta Air Lines Inc.
US Bank N.A.
23-May-11
SLCMMSP06046
1,906.79


Delta Air Lines Inc.
US Bank N.A.
23-May-11
SLCMMSP06047
3,016.41


Delta Air Lines Inc.
US Bank N.A.
23-May-11
SLCMMSP06048
1,248.53


Delta Air Lines Inc.
US Bank N.A.
31-May-11
SLCMMSP03214
7,894.07


Delta Air Lines Inc.
US Bank N.A.
30-Jun-11
SLCMMSP06084
38,919.59


Delta Air Lines Inc.
US Bank N.A.
30-Jun-11
SLCMMSP06085
12,324.12


Delta Air Lines Inc.
US Bank N.A.
18-Jul-11
SLCMMSP02691
734,601.29


Delta Air Lines Inc.
US Bank N.A.
5-Aug-11
SLCMMSP05292
51,385.00



--------------------------------------------------------------------------------

Delta Air Lines Inc.
US Bank N.A.
7-Aug-11
SLCMMSP04219
10,000.00


Delta Air Lines Inc.
US Bank N.A.
14-Sep-11
SLCMMSP04263
70,000.00


Delta Air Lines Inc.
US Bank N.A.
14-Sep-11
SLCMMSP04264
10,000.00


Delta Air Lines Inc.
US Bank N.A.
7-Oct-11
SLCMMSP05381
38,764.47


Delta Air Lines Inc.
US Bank N.A.
8-Oct-11
SLCMMSP03345
23,903.67


Delta Air Lines Inc.
US Bank N.A.
30-Oct-11
SLCMMSP05406
75,000.00


Delta Air Lines Inc.
US Bank N.A.
3-Nov-11
SLCMMSP03392
134,550.00


Delta Air Lines Inc.
US Bank N.A.
3-Nov-11
SLCMMSP03393
44,830.31


Delta Air Lines Inc.
US Bank N.A.
3-Nov-11
SLCMMSP03417
136,322.00


Delta Air Lines Inc.
US Bank N.A.
4-Nov-11
SLCMMSP03396
400,000.00


Delta Air Lines Inc.
US Bank N.A.
4-Nov-11
SLCMMSP03413
38,800.00


Delta Air Lines Inc.
US Bank N.A.
5-Nov-11
SLCMMSP04735
208,000.00


Delta Air Lines Inc.
US Bank N.A.
5-Nov-11
SLCMMSP03388
540,088.00


Delta Air Lines Inc.
US Bank N.A.
7-Nov-11
SLCMMSP03890
10,000.00


Delta Air Lines Inc.
US Bank N.A.
12-Nov-11
SLCMMSP05417
3,000.00


Delta Air Lines Inc.
US Bank N.A.
15-Nov-11
SLCMMSP02321
108,557.91


Delta Air Lines Inc.
US Bank N.A.
30-Nov-11
SLCMMSP03914
30,000.00


Delta Air Lines Inc.
US Bank N.A.
1-Dec-11
SLCMMSP04366
32,436.02


Delta Air Lines Inc.
US Bank N.A.
7-Dec-11
SLCMMSP03925
100,000.00


Delta Air Lines Inc.
US Bank N.A.
18-Dec-11
SLCMMSP04908
100,000.00


Delta Air Lines Inc.
US Bank N.A.
22-Dec-11
SLCMMSP03488
46,075.07


Delta Air Lines Inc.
US Bank N.A.
24-Dec-11
SLC76491MMSP
5,000,000.00


Delta Air Lines Inc.
US Bank N.A.
9-Jan-12
SLCMMSP02449
62,608.00


Delta Air Lines Inc.
US Bank N.A.
9-Jan-12
SLCMMSP02431
30,000.00


Delta Air Lines Inc.
US Bank N.A.
10-Jan-12
SLCMMSP03978
25,000.00


Delta Air Lines Inc.
US Bank N.A.
11-Jan-12
SLCMMSP03979
5,000.00


Delta Air Lines Inc.
US Bank N.A.
23-Jan-12
SLCMMSP04472
200,000.00


Delta Air Lines Inc.
US Bank N.A.
24-Jan-12
SLCMMSP04478
6,917.10


Delta Air Lines Inc.
US Bank N.A.
26-Jan-12
SLCMMSP05501
50,000.00


Delta Air Lines Inc.
US Bank N.A.
26-Jan-12
SLCMMSP05502
20,000.00


Delta Air Lines Inc.
US Bank N.A.
28-Jan-12
SLCMMSP05507
25,000.00


Delta Air Lines Inc.
US Bank N.A.
30-Jan-12
SLCMMSP04577
18,643.92


Delta Air Lines Inc.
US Bank N.A.
14-Feb-12
SLCMMSP04028
25,000.00


Delta Air Lines Inc.
US Bank N.A.
24-Feb-12
SLCMMSP05899
25,628.74


Delta Air Lines Inc.
US Bank N.A.
24-Feb-12
SLCMMSP05900
130,200.972


Delta Air Lines Inc.
US Bank N.A.
24-Feb-12
SLCMMSP05901
6,879,840.00


Delta Air Lines Inc.
US Bank N.A.
13-Mar-12
SLCMMSP01934
100,000.00


Delta Air Lines Inc.
US Bank N.A.
20-Mar-12
SLCMMSP01939
5,000,000.00


Delta Air Lines Inc.
US Bank N.A.
21-Mar-12
SLCMMSP01949
3,052,959.00


Delta Air Lines Inc.
US Bank N.A.
21-Mar-12
SLCMMSP01945
1,381,017.00


Delta Air Lines Inc.
US Bank N.A.
21-Mar-12
SLCMMSP01946
353,460.00


Delta Air Lines Inc.
US Bank N.A.
21-Mar-12
SLCMMSP01947
326,165.51


Delta Air Lines Inc.
US Bank N.A.
30-Mar-12
SLCMMSP05572
175,000.00


Delta Air Lines Inc.
US Bank N.A.
1-Apr-12
SLCMMSP05575
9,800.00


Delta Air Lines Inc.
US Bank N.A.
4-Apr-12
SLCMMSP03612
175,000.00


Delta Air Lines Inc.
US Bank N.A.
5-Apr-12
SLCMMSP01971
70,000.00


Delta Air Lines Inc.
US Bank N.A.
9-Apr-12
SLCMMSP05580
5,000.00


Delta Air Lines Inc.
US Bank N.A.
11-Apr-12
SLCMMSP05636
20,000.00


Delta Air Lines Inc.
US Bank N.A.
14-Apr-12
SLCMMSP05588
5,000.00


Delta Air Lines Inc.
US Bank N.A.
15-Apr-12
SLCMMSP05088
155,000.00



--------------------------------------------------------------------------------

Delta Air Lines Inc.
US Bank N.A.
15-Apr-12
SLCMMSP05089
42,500.00


Delta Air Lines Inc.
US Bank N.A.
15-Apr-12
SLCMMSP05086
10,000.00


Delta Air Lines Inc.
US Bank N.A.
15-Apr-12
SLCMMSP05087
25,000.00


Delta Air Lines Inc.
US Bank N.A.
26-Apr-12
SLCMMSP04591
10,000.00


Delta Air Lines Inc.
US Bank N.A.
29-Apr-12
SLCMMSP01988
60,000.00


Delta Air Lines Inc.
US Bank N.A.
29-Apr-12
SLCMMSP01990
50,000.00


Delta Air Lines Inc.
US Bank N.A.
29-Apr-12
SLCMMSP01992
30,000.00


Delta Air Lines Inc.
US Bank N.A.
29-Apr-12
SLCMMSP01997
5,000.00


Delta Air Lines Inc.
US Bank N.A.
29-Apr-12
SLCMMSP01998
5,000.00


Delta Air Lines Inc.
US Bank N.A.
29-Apr-12
SLCMMSP01999
2,500.00


Delta Air Lines Inc.
US Bank N.A.
30-Apr-12
SLCMMSP02564
377,500.00


Delta Air Lines / MLT
US Bank N.A.
30-Apr-11
SLC74546MMSP
106,000.00


Comair
PNC Bank
13-Apr-12
12500752-00-000
60,171.75


Comair
PNC Bank
4-May-11
12500749-00-000
5,400.00


Comair
PNC Bank
4-May-11
12500754-00-000
10,000.00


Comair
PNC Bank
4-May-11
12500756-00-000
1,800.00


Comair
PNC Bank
12-May-11
12500758-00-000
4,873.00


Comair
PNC Bank
23-May-11
12500751-00-000
52,491.00


Comair
PNC Bank
23-May-11
12500747-00-000
2,100.00


Comair
PNC Bank
3-Jul-11
12500745-00-000
13,095.00


Comair
PNC Bank
10-Jul-11
12500742-00-000
42,000.00


Comair
PNC Bank
12-Jul-11
12500744-00-000
40,000.00


Comair
PNC Bank
31-Aug-11
12500743-00-000
62,578.16


Comair
PNC Bank
18-Dec-11
12500740-00-000
700,000.00


Comair
PNC Bank
31-Dec-11
12500750-00-000
100,000.00


Comair
PNC Bank
6-Jan-12
12503035-00-000
300,000.00














--------------------------------------------------------------------------------

SURETY BONDS
Expiration or Renewal Date
Bond
Number
 Total Aggregate Coverage (USD Equivalent)
Provider
10/6/2011
K08393217
$
1,000.00


Westchester Fire Insurance Company
10/6/2011
K08393229
1,000.00


Westchester Fire Insurance Company
10/6/2011
K08393230
1,000.00


Westchester Fire Insurance Company
10/6/2011
K08393242
1,000.00


Westchester Fire Insurance Company
11/20/2011
016018488
1,500.00


Liberty Mutual Insurance Company
8/31/2011
K08393035
39,333.33


Westchester Fire Insurance Company
4/21/2011
0148259
680,490.27


Berkley Regional Insurance Company
11/20/2011
0148277
341,421.02


Berkley Regional Insurance Company
11/20/2011
0148282
628,419.00


Berkley Regional Insurance Company
11/9/2011
016028933
40,576.00


Liberty Mutual Insurance Company
9/23/2011
K08393199
886,927.00


Westchester Fire Insurance Company
6/30/2011
0139010
3,534,612.00


Berkley Regional Insurance Company
7/1/2011
103291757
167,400.00


Travelers Guarantee Company of Canada
1/24/2012
M216953
25,000.00


ACE INA Insurance
1/13/2012
M216956
1,000,000.00


ACE INA Insurance
7/26/2011
M216924
75,000.00


ACE INA Insurance
10/10/2011
M216937
20,000.00


ACE INA Insurance
12/31/2011
0142557
3,000,000.00


Berkley Regional Insurance Company
12/31/2011
0142558
64,924.00


Berkley Regional Insurance Company
12/31/2011
0148281
197,000.00


Berkley Regional Insurance Company
4/4/2012
016036837
97,761.00


Liberty Mutual Insurance Company
5/1/2011
016018398
2,601.00


Liberty Mutual Insurance Company
11/30/2011
016028664
6,000.00


Liberty Mutual Insurance Company
6/30/2011
016028704
5,000.00


Liberty Mutual Insurance Company
12/10/2011
090731009
50,000.00


Liberty Mutual Insurance Company
5/21/2011
090421004
100,000.00


Liberty Mutual Insurance Company
3/23/2012
110308007
100,000.00


Westchester Fire Insurance Company
6/16/2011
100514004
100,000.00


Westchester Fire Insurance Company
1/18/2012
091216007
20,500,000.00


Westchester Fire Insurance Company
4/14/2011
100310009
150,000.00


Westchester Fire Insurance Company
4/21/2011
100407007
200,000.00


Westchester Fire Insurance Company
4/21/2011
100407013
200,000.00


Westchester Fire Insurance Company
4/28/2011
100414003
100,000.00


Westchester Fire Insurance Company
3/17/2012
110209004
100,000.00


Westchester Fire Insurance Company
11/10/2011
090917003
100,000.00


Westchester Fire Insurance Company
11/19/2011
090917004
100,000.00


Westchester Fire Insurance Company
5/2/2011
016031508
57,000.00


Liberty Mutual Insurance Company
8/18/2011
K08393023
3,000.00


Westchester Fire Insurance Company
11/20/2011
016018478
785.00


Liberty Mutual Insurance Company
11/20/2011
016028708
1,600.00


Liberty Mutual Insurance Company
6/7/2011
K08393126
3,200.00


Westchester Fire Insurance Company
1/22/2012
016007610
150,000.00


Liberty Mutual Insurance Company
11/20/2011
016018476
1,000.00


Liberty Mutual Insurance Company
11/20/2011
016018481
100,000.00


Liberty Mutual Insurance Company
5/2/2012
016036822
1,000.00


Liberty Mutual Insurance Company
12/31/2011
K08287727
2,500.00


Westchester Fire Insurance Company

--------------------------------------------------------------------------------

12/31/2011
K08287739
2,500.00


Westchester Fire Insurance Company
11/20/2011
016018484
1,000.00


Liberty Mutual Insurance Company
11/20/2011
016028623
11,751.00


Liberty Mutual Insurance Company
11/20/2011
016028624
10,000.00


Liberty Mutual Insurance Company
11/20/2011
016028625
10,000.00


Liberty Mutual Insurance Company
4/4/2012
016036838
16,667.00


Liberty Mutual Insurance Company
5/5/2011
016002554
100,000.00


Liberty Mutual Insurance Company
11/20/2011
016018485
1,000.00


Liberty Mutual Insurance Company
2/19/2012
0142560
556,600.00


Berkley Regional Insurance Company
11/24/2011
0142534
60,000.00


Berkley Regional Insurance Company
12/31/2011
0142542
138,330.00


Berkley Regional Insurance Company
9/7/2011
0148285
1,000.00


Berkley Regional Insurance Company
11/20/2011
016028703
20,000.00


Liberty Mutual Insurance Company
7/1/2011
K08393175
2,000,000.00


Westchester Fire Insurance Company
10/22/2011
K08393394
21,589.00


Westchester Fire Insurance Company
11/3/2011
0148283
920,621.00


Berkley Regional Insurance Company
5/31/2011
016002586
5,000.00


Liberty Mutual Insurance Company
12/31/2011
0139011
85,449.54


Berkley Regional Insurance Company
12/31/2011
0139012
108,584.90


Berkley Regional Insurance Company
12/31/2011
K08288008
757,263.01


Westchester Fire Insurance Company
12/1/2011
K08393205
114,608.56


Westchester Fire Insurance Company
2/22/2012
K08495270
2,582,391.65


Westchester Fire Insurance Company
11/24/2011
0142537
138,500.00


Berkley Regional Insurance Company
12/7/2011
K08490296
3,000.00


Westchester Fire Insurance Company
6/30/2011
016018483
1,000.00


Liberty Mutual Insurance Company
12/31/2011
016036765
100,000.00


Liberty Mutual Insurance Company
6/30/2011
K0839300A
702,789.00


Westchester Fire Insurance Company
5/2/2012
016036821
1,000.00


Liberty Mutual Insurance Company
7/13/2013
016006933
25,000.00


Liberty Mutual Insurance Company
3/23/2012
K08345090
1,795,000.00


Westchester Fire Insurance Company
12/2/2011
0142540
20,000.00


Berkley Regional Insurance Company
1/1/2012
0142533
30,000.00


Berkley Regional Insurance Company
9/23/2011
0148276
325,434.00


Berkley Regional Insurance Company
5/28/2011
0139006
1,000,000.00


Berkley Regional Insurance Company
11/20/2011
016028636
1,594.00


Liberty Mutual Insurance Company
10/14/2011
016018465
2,000.00


Liberty Mutual Insurance Company
9/23/2011
0148275
299,100.00


Berkley Regional Insurance Company
6/30/2011
K08392912
277,432.00


Westchester Fire Insurance Company
6/7/2011
104510926
1,000.00


Travelers Casualty and Surety Company of America
9/14/2012
K08287983
5,000.00


Westchester Fire Insurance Company
9/14/2012
K08287995
5,000.00


Westchester Fire Insurance Company
2/28/2013
016002640
1,000.00


Liberty Mutual Insurance Company
7/29/2011
K08392997
10,000.00


Westchester Fire Insurance Company
12/31/2011
016008641
5,000.00


Liberty Mutual Insurance Company
12/31/2011
016008642
5,000.00


Liberty Mutual Insurance Company
8/17/2011
K08393011
40,000.00


Westchester Fire Insurance Company
9/30/2012
K08393047
1,000.00


Westchester Fire Insurance Company
9/30/2012
K08393059
1,000.00


Westchester Fire Insurance Company
9/30/2012
K08393060
1,000.00


Westchester Fire Insurance Company
9/30/2012
K08393072
1,000.00


Westchester Fire Insurance Company

--------------------------------------------------------------------------------

12/31/2012
K08490272
1,000.00


Westchester Fire Insurance Company
1/31/2013
K08490302
1,000.00


Westchester Fire Insurance Company
3/31/2012
104699277
1,000.00


Travelers Casualty and Surety Company of America
10/15/2011
016018396
5,000.00


Liberty Mutual Insurance Company
10/1/2011
016006947
5,000.00


Liberty Mutual Insurance Company
4/4/2012
016036836
100,000.00


Liberty Mutual Insurance Company
11/20/2011
0148286
46,000.00


Berkley Regional Insurance Company
8/31/2011
K08393266
25,000.00


Westchester Fire Insurance Company
10/31/2011
016006872
2,000.00


Liberty Mutual Insurance Company
7/31/2011
016018390
20,000.00


Liberty Mutual Insurance Company
5/31/2011
016018409
6,000.00


Liberty Mutual Insurance Company
5/2/2011
016031509
1,000.00


Liberty Mutual Insurance Company
11/20/2011
016028646
333,841.00


Liberty Mutual Insurance Company
10/30/2011
016028707
50,000.00


Liberty Mutual Insurance Company
7/8/2011
105128023
9,000.00


Travelers Casualty and Surety Company of America
6/14/2011
104338675
14,807.89


Travelers Casualty and Surety Company of America
6/7/2011
K08393114
1,000.00


Westchester Fire Insurance Company
11/20/2011
016028702
3,000.00


Liberty Mutual Insurance Company
5/24/2012
016036823
1,300.00


Liberty Mutual Insurance Company
1/1/2012
K08392924
10,000.00


Westchester Fire Insurance Company
4/30/2011
0142564
36,000.00


Berkley Regional Insurance Company
11/17/2011
016031548
6,800.00


Liberty Mutual Insurance Company
11/20/2010
016028637
20,500.00


Liberty Mutual Insurance Company
9/10/2011
104995048
100,667.00


Travelers Casualty and Surety Company of America
4/4/2011
ATLA-2010-1111
10,000.00


Westchester Fire Insurance Company
9/30/2011
K0828796A
885,000.00


Westchester Fire Insurance Company
12/31/2011
K08490314
20,500.00


Westchester Fire Insurance Company
9/29/2011
050902010
100,000.00


Liberty Mutual Insurance Company
9/29/2011
050902011
50,000.00


Liberty Mutual Insurance Company
12/29/2011
021120005
500,000.00


Liberty Mutual Insurance Company
11/20/2011
016018480
1,000.00


Liberty Mutual Insurance Company
12/28/2011
K08490284
10,000.00


Westchester Fire Insurance Company
6/3/2012
016036824
50,000.00


Liberty Mutual Insurance Company
9/2/2011
K0834484A
76,709.00


Westchester Fire Insurance Company
9/23/2011
K08393187
2,000,000.00


Westchester Fire Insurance Company
11/3/2011
0148284
420,158.05


Berkley Regional Insurance Company
11/20/2011
016028639
47,474.60


Liberty Mutual Insurance Company
11/20/2011
016028701
50,000.00


Liberty Mutual Insurance Company
1/1/2011
016031552
60,503.76


Liberty Mutual Insurance Company
3/17/2012
K08345405
7,710,000.00


Westchester Fire Insurance Company
3/26/2012
K08345442
428,303.00


Westchester Fire Insurance Company
12/1/2011
016028647
10,000.00


Liberty Mutual Insurance Company
12/31/2008
016033009
4,706.09


Liberty Mutual Insurance Company
3/14/2012
016042457
394,272.11


Liberty Mutual Insurance Company
2/10/2012
167/98
313,119.50


Tecniseguros Cia Ltd
11/30/2008
016033004
3,874.00


Liberty Mutual Insurance Company
11/30/2008
016033008
5,184.83


Liberty Mutual Insurance Company
1/1/2009
016033010
2,555.00


Liberty Mutual Insurance Company
7/13/2009
016033011
24,249.40


Liberty Mutual Insurance Company
3/1/2009
016033014
3,786.60


Liberty Mutual Insurance Company

--------------------------------------------------------------------------------

12/31/2008
016033015
485.00


Liberty Mutual Insurance Company
1/19/2007
016033019
2,717.46


Liberty Mutual Insurance Company
1/19/2007
016033020
2,709.12


Liberty Mutual Insurance Company
12/31/2008
016033022
3,330.00


Liberty Mutual Insurance Company
6/18/2010
016036607
4,381.00


Liberty Mutual Insurance Company
6/18/2008
016036610
3,825.94


Liberty Mutual Insurance Company
6/18/2009
016036614
1,508.37


Liberty Mutual Insurance Company
6/18/2009
016036616
4,641.31


Liberty Mutual Insurance Company
12/31/2009
016036659
1,277.00


Liberty Mutual Insurance Company
12/31/2009
016036665
1,602.52


Liberty Mutual Insurance Company
12/31/2009
016036681
21,919.62


Liberty Mutual Insurance Company
10/27/2010
016037832
32,964.00


Liberty Mutual Insurance Company
10/27/2010
016037841
32,964.00


Liberty Mutual Insurance Company
9/1/2010
016037842
17,342.87


Liberty Mutual Insurance Company
8/31/2010
016037843
2,605.48


Liberty Mutual Insurance Company
12/31/2011
016037856
3,502.30


Liberty Mutual Insurance Company
12/31/2011
016037857
4,145.69


Liberty Mutual Insurance Company
12/31/2011
016037858
5,218.74


Liberty Mutual Insurance Company
12/31/2011
016037859
4,771.37


Liberty Mutual Insurance Company
12/31/2011
016037860
468.78


Liberty Mutual Insurance Company
12/1/2011
104387728
141,845.00


Travelers Casualty and Surety Company of America

--------------------------------------------------------------------------------

Schedule 6.08
TRANSACTIONS WITH AFFILIATES
None